Exhibit 10.1

 

*** CERTAIN CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
 COMMISSION PURSUANT TO RULE 24B-2 OF THE

SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

 

 

 

AIRBUS A320 FAMILY PURCHASE AGREEMENT

 

Dated as of March 18, 2013

 

between

 

Airbus S.A.S.

 

 

and

 

 

Hawaiian Airlines, Inc.

 

 

20130318_CT1242023_PA_A321neo_HAL

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

CLAUSE

 

TITLE

 

 

 

0

 

DEFINITIONS AND INTERPRETATION

 

 

 

1

 

SALE AND PURCHASE

 

 

 

2

 

SPECIFICATION

 

 

 

3

 

PRICES

 

 

 

4

 

PRICE REVISION

 

 

 

5

 

PAYMENTS

 

 

 

6

 

MANUFACTURE PROCEDURE - INSPECTION

 

 

 

7

 

CERTIFICATION

 

 

 

8

 

BUYER’S TECHNICAL ACCEPTANCE

 

 

 

9

 

DELIVERY

 

 

 

10

 

EXCUSABLE DELAY

 

 

 

11

 

NON-EXCUSABLE DELAY

 

 

 

12

 

WARRANTIES AND SERVICE LIFE POLICY

 

 

 

13

 

PATENT AND COPYRIGHT INDEMNITY

 

 

 

14

 

TECHNICAL DATA AND SOFTWARE SERVICES

 

 

 

15

 

SELLER REPRESENTATIVES SERVICES

 

 

 

16

 

TRAINING SUPPORT AND SERVICES

 

 

 

17

 

EQUIPMENT SUPPLIER PRODUCT SUPPORT

 

 

 

18

 

BUYER FURNISHED EQUIPMENT

 

 

 

19

 

INDEMNIFICATION AND INSURANCE

 

 

 

20

 

ASSIGNMENTS AND TRANSFERS

 

 

 

21

 

TERMINATION

 

 

 

20130318_CT1242023_PA_A321neo_HAL

Page 2 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

22

 

MISCELLANEOUS PROVISIONS

 

 

 

20130318_CT1242023_PA_A321neo_HAL

Page 3 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

C O N T E N T S

 

 

EXHIBITS

 

TITLES

 

 

 

Exhibit A

 

STANDARD SPECIFICATION

 

 

 

Exhibit B1

 

FORM OF SPECIFICATION CHANGE NOTICE

 

 

 

Exhibit B2

 

FORM OF MANUFACTURER SPECIFICATION CHANGE NOTICE

 

 

 

Exhibit B3

 

[…***…]

 

 

 

Exhibit C

 

SELLER SERVICE LIFE POLICY – LIST OF ITEMS COVERED

 

 

 

Exhibit D

 

FORM OF CERTIFICATE OF ACCEPTANCE

 

 

 

Exhibit E

 

FORM OF BILL OF SALE

 

 

 

Exhibit F

 

TECHNICAL DATA INDEX

 

 

 

Exhibit G1

 

SELLER PRICE REVISION FORMULA

 

 

 

Exhibit G2

 

PROPULSION SYSTEMS PRICE REVISION FORMULA

 

 

 

Exhibit H

 

MATERIAL SUPPLY AND SERVICES

 

 

 

20130318_CT1242023_PA_A321neo_HAL

Page 4 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

This A320 Family Purchase Agreement is entered into as of March 18, 2013

 

BETWEEN

 

 

Airbus S.A.S., a société par actions simplifiée, created and existing under
French law having its registered office at 1 Rond-Point Maurice Bellonte, 31707
Blagnac-Cedex, France and registered with the Toulouse Registre du Commerce
under number RCS Toulouse 383 474 814

 

 

(hereinafter referred to as the “Seller”);

 

 

and

 

Hawaiian Airlines, Inc., a corporation, organized and existing under the laws of
the State of Delaware, United States of America, having its principal corporate
offices located at 3375 Koapaka Street, Suite G-350, Honolulu, Hawaii, 96819,
United States of America

 

(hereinafter referred to as the “Buyer”);

 

WHEREAS, subject to the terms and conditions of this Agreement, the Seller
desires to sell the Aircraft (as hereinafter defined) to the Buyer and the Buyer
desires to purchase the Aircraft from the Seller.

 

 

NOW, THEREFORE, IT IS AGREED AS FOLLOWS:

 

 

 

20130318_CT1242023_PA_A321neo_HAL

Page 5 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

0 -        DEFINITIONS

 

For all purposes of this Agreement (defined below), except as otherwise
expressly provided or unless the context otherwise requires, the following terms
shall have the following meanings:

 

A321 NEO Aircraft – any or all of the sixteen (16) firm A321-200 aircraft with
the New Engine Option installed, for which the delivery schedule is set forth in
Clause 9.1.1, as amended from time to time, to be sold by the Seller and
purchased by the Buyer pursuant to this Agreement, including the Airframe and
all components, equipment, parts and accessories installed in or on such
aircraft and the Propulsion Systems installed thereon upon delivery.

 

A321 Standard Specification – the A321 standard specification document reference
[…***…], published by the Seller, a copy of which is annexed as Exhibit A1.

 

AACS – Airbus Americas Customer Services, Inc., a corporation organized and
existing under the laws of Delaware, having its office at 2550 Wasser Terrace,
Suite 9100, Herndon, VA 20171, or any successor thereto.

 

AET – Airbus Equivalent Thrust.

 

Affiliate – with respect to any person or entity, any other person or entity
directly or indirectly controlling, controlled by or under common control with
such person or entity.

 

Agreement – this Airbus A320 Family Purchase Agreement, including all exhibits
and appendixes attached hereto, as the same may be amended or modified and in
effect from time to time.

 

Airbus BFE Catalog – The Seller’s catalog of approved BFE Suppliers and approved
BFE products that can be selected for installation onto the Aircraft, as
amended, modified or updated from time to time.

 

AirbusWorld – Airbus’ online customer services portal.

 

Aircraft – any or all of A321 NEO Aircraft, to be sold by the Seller and
purchased by the Buyer pursuant to this Agreement.

 

Aircraft Training Services – all on-aircraft training courses and training
support provided to the Buyer pursuant to this Agreement, including flight
training, line training, flight assistance, line assistance, and maintenance
support.

 

20130318_CT1242023_PA_A321neo_HAL

Page 6 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

Airframe – the Aircraft, including nacelles and thrust reversers, but excluding
Propulsion Systems therefor.

 

AOG and Repair Guide – the AOG and repair guide published by the Seller and
revised from time to time.

 

ATA Specification – recommended specifications developed by the Airlines for
America (formerly known as Air Transport Association of America) reflecting
consensus in the commercial aviation industry on accepted means of communicating
information, conducting business, performing operations and adhering to accepted
practices.

 

Aviation Authority – when used with respect to any jurisdiction, the government
entity that, under the laws of such jurisdiction, has control over civil
aviation or the registration, airworthiness or operation of civil aircraft in
such jurisdiction.

 

Aviation Authority Directive – a directive, issued by an Aviation Authority,
having legal force.

 

Balance of the Final Contract Price – the amount payable by the Buyer to the
Seller on the Delivery Date for an Aircraft after deducting from the Final
Contract Price for such Aircraft the amount of all Predelivery Payments received
by the Seller from the Buyer in respect of such Aircraft on or before the
Delivery Date for such Aircraft and not applied, pursuant to Clause 5.6, to any
other amount owed by the Buyer to the Seller.

 

Base Price – the base price for any Aircraft, Airframe, NEO, Sharklets, Master
Charge Engine, SCNs, or Propulsion Systems, as more completely described in
Clause 3.1.

 

BFE Data – as defined in Clause 14.3.2.1.

 

BFE Definition – as defined in Clause 18.1.2.

 

BFE Supplier – an approved supplier of BFE, listed in the Airbus BFE Catalog.

 

Bill of Sale – as defined in Clause 9.2.2.

 

Business Day – with respect to any action to be taken hereunder, a day other
than a Saturday, Sunday or other day designated as a holiday in Toulouse, France
or Honolulu, Hawaii, United States.

 

Buyer Furnished Equipment or BFE – for any Aircraft, all the items of equipment
that shall be furnished by the Buyer and installed in the Aircraft by the
Seller, as defined in the Specification.

 

 

 

20130318_CT1242023_PA_A321neo_HAL

Page 7 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

Cape Town Treaty – collectively the Convention and the Protocol, together with
the Regulations and Procedures for the International Registry, and all other
rules, amendments, supplements, and revisions thereto.

 

CDF Date – as defined in Clause 2.4.2.

 

Certificate – as defined in Clause 16.3.3.

 

Certificate of Acceptance – as defined in Clause 8.3.

 

CFM Price Revision Formula – the price revision formula set forth in Part 1 of
Exhibit G2.

 

CFM Propulsion Systems – as defined in Clause 2.3.

 

Change in Law – as defined in Clause 7.3.1.

 

COC Data – as defined in Clause 14.8.

 

Commitment Fee – each of the commitment fee amounts described in Clause 5.2.

 

Convention – the Convention on International Interests in Mobile Equipment
signed in Cape Town, South Africa on November 16, 2001, as ratified by the
United States.

 

COC Data – as defined in Clause 14.8.

 

Confidential Information – as defined in Clause 22.11.

 

Contractual Definition Freeze or CDF – as defined in Clause 2.4.2.

 

CS Catalog – as defined in Clause 14.5.

 

Customization Milestones Chart – as defined in Clause 2.4.1.

 

Declaration of Design and Performance or DDP – the documentation provided by an
equipment manufacturer guaranteeing that the corresponding equipment meets the
requirements of the Specification, the interface documentation as well as all
the relevant certification requirements.

 

Delivery – the transfer of title to an Aircraft from the Seller to the Buyer in
accordance with Clause 9.

 

Delivery Date – the date on which Delivery occurs.

 

Delivery Location – the facilities of the Seller at the location of final
assembly of the Aircraft.

 

20130318_CT1242023_PA_A321neo_HAL

Page 8 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

Delivery Schedule – as defined in Clause 9.1.1.

 

Development Changes – as defined in Clause 2.2.2.

 

DGAC – the Direction Générale de l’Aviation Civile of France, or any successor
thereto.

 

EASA – European Aviation Safety Agency, or any successor thereto.

 

End-User License Agreement for Airbus Software – as defined in Clause 14.9.4.

 

Excusable Delay – as defined in Clause 10.1.

 

Export Certificate of Airworthiness – an export certificate of airworthiness
issued by the Aviation Authority of the Delivery Location.

 

FAA – the U.S. Federal Aviation Administration, or any successor thereto.

 

Federal Aviation Regulations – regulations issued by the FAA from time to time.

 

Final Contract Price – as defined in Clause 3.2.

 

First Quarter or 1st Quarter or 1Q – January, February and March of any given
calendar year.

 

Fourth Quarter or 4th Quarter or 4Q – October, November and December of any
given calendar year.

 

Goods and Services – any goods, excluding Aircraft, and services that may be
purchased by the Buyer from the Seller or its designee.

 

GTC – as defined in Clause 14.10.3.

 

Holdings – Hawaiian Holdings, Inc., a Delaware corporation.

 

Indemnitee – as defined in Clause 19.3.

 

Indemnitor – as defined in Clause 19.3.

 

Inexcusable Delay – as defined in Clause 11.1.

 

In-house Warranty Labor Rate – as defined in Clause 12.1.7.5(b).

 

In-House Warranty Repair – as defined in Clause 12.1.7.1.

 

Interface Problem – as defined in Clause 12.4.1.

 

20130318_CT1242023_PA_A321neo_HAL

Page 9 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

International Registry – as defined in the Cape Town Treaty.

 

LIBOR – the London Interbank Offered Rate for each stated interest period,
determined on the basis of the offered rates for six-month deposits in US
dollars, appearing on the Reuters Screen LIBO Page as of 11:00 a.m., London
time, on the day that is two (2) days (other than a Business Day on which
banking institutions are authorized to close in London) before the first day of
an interest period.  If at least two (2) such offered rates appear on the
Reuters Screen LIBO Page, the rate for that interest period shall be the
arithmetic mean of such offered rates rounded to the nearest one hundred
thousandth of a basis point. If only one (1) offered rate appears, the rate for
that interest period shall be “LIBOR” as quoted by the bank listed on the
Reuters Screen LIBO Page.

 

Losses – as defined in Clause 19.1.

 

Manufacturer Specification Change Notice or MSCN – as defined in Clause 2.2.3

 

MLW – maximum landing weight.

 

MTOW – maximum take-off weight.

 

MWE – manufacturer’s weight empty.

 

MZFW – maximum zero fuel weight.

 

New Engine Option or NEO – as defined in Clause 2.1.1

 

Options Catalogue – as defined in Clause 2.4.1.

 

Other Indebtedness – as defined in Clause 21.5(d).

 

PEP – as defined in Clause 14.13.1.

 

Predelivery Payment or PDP – any of the payments determined in accordance with
Clause 5.3.

 

Predelivery Payment Reference Price – as defined in Clause 5.3.2.

 

Propulsion Systems – either or both of the CFM Propulsion Systems and/or the PW
Propulsion Systems, as applicable, provided that once the Buyer has selected
either the CFM Propulsion Systems or the PW Propulsion Systems for installation
on the Airframe in accordance with the terms hereof, then the term Propulsion
Systems shall be deemed to refer to the Propulsion Systems selected by the
Buyer.

 

Propulsion System Manufacturer – either or both of CFM International, Inc.
("CFM") and/or Pratt and Whitney ("PW"), as applicable, provided that once the
Buyer has

20130318_CT1242023_PA_A321neo_HAL

Page 10 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

selected either the CFM Propulsion Systems or the PW Propulsion Systems for
installation on the Airframe in accordance with the terms hereof, then the term
Propulsion System Manufacturer shall be deemed to refer to the manufacturer of
the Propulsion Systems selected by the Buyer.

 

Propulsion System Price Revision Formula – either or both of the CFM Price
Revision Formula and/or the PW Price Revision Formula, as applicable, provided
that once the Buyer has selected either the CFM Propulsion Systems or the PW
Propulsion Systems for installation on the Airframe in accordance with the terms
hereof, then the term Propulsion System Price Revision Formula shall be deemed
to refer to the Propulsion System Price Revision Formula for the Propulsion
Systems selected by the Buyer.

 

Protocol – the Protocol to the Convention on International Interests in Mobile
Equipment on Matters Specific to Aircraft Equipment signed in Cape Town, South
Africa on November 16, 2001, as ratified by the United States.

 

PW Price Revision Formula – the propulsion systems price revision formula set
forth in Part 2 of Exhibit G2.

 

PW Propulsion Systems – as defined in Clause 2.3.

 

Quarter – the First Quarter, Second Quarter, Third Quarter or Fourth Quarter, as
applicable.

 

 

[…***…]

 

 

Reference Price – as set forth in Clause 3.1.2.

 

Regulations and Procedures for the International Registry – the Regulations and
Procedures for the International Registry issued, from time to time, pursuant to
Article 17(2)(d) of the Convention and Article XVIII of the Protocol.

 

Reuters Screen LIBOR Page – the display designated as page “LIBO” on the Reuters
Monitor Money Rates Service (or any successor to such page or service).

 

Revision Service Period – as defined in Clause 14.5.

 

Scheduled Delivery Month or SDM – as defined in Clause 9.1.1.

 

Scheduled Delivery Quarter or SDQ – as defined in Clause 9.1.1.

 

SEC – as defined in Clause 21.5(a).

 

Second Quarter or 2nd Quarter or 2Q – April, May and June of any given calendar
year.

20130318_CT1242023_PA_A321neo_HAL

Page 11 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

Seller Price Revision Formula – the price revision formula set forth in
Exhibit G1.

 

Seller’s Representatives – as defined in Clause 15.

 

Seller’s Service Bulletin – a Service Bulletin issued by the Seller.

 

Seller’s Training Center – as defined in Clause 16.2.1.

 

Service Bulletin – as defined in the Federal Aviation Regulations.

 

Service Life Policy – as defined in Clause 12.2.

 

SFE – means Seller furnished equipment.

 

Sharklets – a new large wingtip device, currently under development by Airbus,
which is part of the New Engine Option.

 

Software Services – as defined in Clause 14.

 

Specification – either (a) the A321 Standard Specification if no SCNs are
applicable or (b) if SCNs are issued, the A321 Standard Specification, as
amended by all applicable SCNs.

 

Specification Change Notice or SCN – as defined in Clause 2.2.1.

 

Standard Specification – the A321 Standard Specification.

 

Successor – as defined in Clause 20.4.

 

Supplier – any supplier of Supplier Parts.

 

Supplier Part – any component, equipment, accessory or part installed in an
Aircraft at the time of Delivery thereof, not including the Propulsion Systems
or Buyer Furnished Equipment, for which there exists a Supplier Product Support
Agreement.

 

Supplier Product Support Agreement – an agreement between the Seller and a
Supplier containing, among other things, enforceable and transferable warranties
(and in the case of landing gear suppliers, service life policies for selected
structural landing gear elements) and, to the extent that any are assignable,
indemnities.

 

Taxes – as defined in Clause 5.5.3.

 

Technical Acceptance Flight – as defined in Clause 8.1.2(iv).

 

Technical Acceptance Process  – as defined in Clause 8.1.1.

 

20130318_CT1242023_PA_A321neo_HAL

Page 12 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

Technical Data – as defined in Clause 14 and Exhibit F.

 

Termination Event – as defined in Clause 21.1.

 

Third Quarter or 3rd Quarter or 3Q – July, August and September of any given
calendar year.

 

Total Loss – as defined in Clause 10.4

 

Training Conference – as defined in Clause 16.1.3.

 

Type Certificate – as defined in Clause 7.1

 

VAT – as defined in Clause 5.5.1.

 

Warranted Part – as defined in Clause 12.1.1.

 

Warranty Claim – as defined in Clause 12.1.5.

 

Warranty Period – as defined in Clause 12.1.3.

 

The terms “herein,” “hereof” and “hereunder” and other words of similar import
refer to this Agreement, and not a particular Clause thereof.  The definition of
a singular in this Clause 0 shall apply to plurals of the same words.

 

References in this Agreement to an exhibit, schedule, article, section,
subsection or clause refer to the appropriate exhibit or schedule to, or
article, section, subsection or clause in this Agreement unless otherwise
indicated.

 

Each agreement defined in this Clause 0 shall include all appendixes, exhibits
and schedules thereto.  If the prior written consent of any person is required
hereunder for an amendment, restatement, supplement or other modification to any
such agreement and the consent of each such person is obtained, references in
this Agreement to such agreement shall be to such agreement as so amended,
restated, supplemented or modified.

 

References in this Agreement to any statute shall be to such statute as amended
or modified and in effect at the time any such reference is operative.

 

The term “including” when used in this Agreement means “including among other
things” except when used in the computation of time periods.

 

Technical and trade terms not otherwise defined herein shall have the meanings
assigned to them as generally accepted in the aircraft manufacturing industry.

 

20130318_CT1242023_PA_A321neo_HAL

Page 13 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

1
-                                                                              
SALE AND PURCHASE

 

The Seller shall sell and deliver to the Buyer, and the Buyer shall purchase and
take delivery of the Aircraft from the Seller, subject to the terms and
conditions in this Agreement.

 

2
-                                                                              
SPECIFICATION

 

20130318_CT1242023_PA_A321neo_HAL

Page 14 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

2.1.1                                                               
Specification

 

The Aircraft shall be manufactured in accordance with the Standard
Specification, as amended to include (i) the Propulsion Systems set forth in
Clause 2.3, (ii) the MWE modifications set forth in Clause 2.1.2 corresponding
to the Propulsion Systems selected by the Buyer, (iii) SCNs as agreed by the
Parties in accordance with the terms hereof, (iv) Sharklets, (v) airframe
structural adaptations, (vi) the design weights as follows:

 

an MTOW of […***…] metric tons, MLW of […***…] metric tons and MZFW of […***…]
metric tons, and

 

(vii)  aircraft systems and software adaptations required to operate an A321 NEO
aircraft (the “New Engine Option” or “NEO”).

 

2.1.2                                                                The MWE set
forth in the Standard Specification at § 13-10.01.00 will be amended to include
the following:

 

Propulsion System
as per Clause 2.3

A321-200 NEO
aircraft

 PW1133G-JM

 

[…***…] kg

 CFM LEAP-1A33

 

[…***…] kg

 

2.1.3                                                             Certain
options listed in the Airbus catalog from time to time may not be applicable to
or certified for NEO aircraft.

 

2.2                                                                           
Specification Amendment

 

The Seller and Buyer understand and agree that the Specification may be further
amended following signature of this Agreement in accordance with the terms of
this Clause 2.2.

 

2.2.1                                                               
Specification Change Notice

 

(i)                The Specification may be amended by written agreement between
the Seller and Buyer in a SCN.  Each SCN shall be substantially in the form set
out in Exhibit B1 and shall set out such SCN’s scope of implementation and shall
also set forth, in detail, the particular change to be made to the Specification
and the effect, if any, of such change on design, performance, weight, or
Scheduled Delivery Month of the Aircraft affected thereby, two-way
interchangeability or replaceability requirements of the Specification and/or
the text of the Specification. A SCN may result in an adjustment of the Base
Price of the Aircraft, which adjustment if any, shall be specified in the SCN.

 

20130318_CT1242023_PA_A321neo_HAL

Page 15 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

 

2.2.2                                                                Development
Changes

 

The Specification may also be amended to incorporate changes deemed necessary by
the Seller to improve the Aircraft, prevent delay or ensure compliance with this
Agreement (“Development Changes”), as set forth hereunder.

 

2.2.3                Manufacturer Specification Changes Notices

 

(i)                The Specification may be amended by the Seller through a
Manufacturer Specification Change Notice (“Manufacturer Specification Change
Notice” or “MSCN”), which shall be substantially in the form set out in
Exhibit B2 hereto and shall set out in detail the particular change to be made
to the Specification and the effect, if any, of such change on design,
performance, weight, Base Price, Delivery Date of the Aircraft affected thereby,
two-way interchangeability or replaceability requirements under the
Specification and/or the text of the Specification.

 

(ii)            Except when the MSCN is necessitated by an Aviation Authority
Directive or by equipment obsolescence, in which case the MSCN shall be
accomplished without requiring the Buyer’s consent, if the MSCN adversely
affects the performance, weight, Base Price, Delivery Date of the Aircraft
affected thereby or the interchangeability or replaceability requirements under
the Specification, the Seller shall notify the Buyer of a reasonable period of
time during which the Buyer must accept or reject such MSCN.  If the Buyer does
not notify the Seller of the rejection of the MSCN within such period, the MSCN
shall be deemed accepted by the Buyer and the corresponding modification shall
be accomplished.

 

2.2.4                                                               In the event
of the Seller revising the Specification to incorporate Development Changes
which have no adverse effect on any of the elements as set forth in
2.2.3(ii) above, such revision shall be performed by the Seller without the
Buyer’s consent. In such cases, the Buyer will have access to the details of
such changes through the relevant application in AirbusWorld.

 

2.2.5                                                               The Seller
is considering turning certain items, which are currently BFE in the
Specification, into SFE and the parties agree that such BFE items shall be
excluded from the provisions of Clauses 2.2.3 and 2.2.4 above and, should they
become SFE, shall furthermore be chargeable to the Buyer.

 

[…***…]

 

20130318_CT1242023_PA_A321neo_HAL

Page 16 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

2.3                                                                       
Propulsion Systems

 

The Airframe will be equipped with either (i) a set of two (2) CFM LEAP-1A33
engines, including standard equipment for installed engines of such type (the
“CFM Propulsion Systems”), or (ii) a set of two (2) PW1133G-JM engines,
including standard equipment for installed engines of such type (the “PW
Propulsion Systems”), each as set forth in detail below:

 

 

 

 

 Aircraft Type

CFM

PW

 for A321-200

 NEO Aircraft

"LEAP-1A33"

(AET […***…] lbf)

"PW1133G-JM"
(AET […***…] lbf)

 

[…***…]

 

 

2.4                                                                           
Milestones

 

2.4.1                                                               
Customization Milestones Chart

 

No later than […***…] before the first Aircraft Delivery, the Seller and the
Buyer will meet to discuss and develop a preliminary customization milestones
chart and thereafter the Seller shall, upon the Buyer’s reasonable request,
cooperate with the Buyer in updating such preliminary customization milestones
chart prior to finalizing such preliminary customization milestones chart.  No
later than […***…] before the first Aircraft Delivery, the Seller shall provide
the Buyer with a definitive customization milestones chart (the “Customization
Milestones Chart”) setting out how far in advance of the Scheduled Delivery
Month of the Aircraft an SCN must be executed in order to integrate into the
Specification any items requested by the Buyer from the Seller’s catalogue of
Specification change options (the “Options Catalogue”).  All such items
requested by the Buyer must be by the date of implementation of the SCN
certified for incorporation into the Aircraft.

 

2.4.2                                                                Contractual
Definition Freeze

 

Included on the Customization Milestones Chart shall be the date by which the
contractual definition of the Aircraft must be finalized and all relevant SCNs
executed (the “Contractual Definition Freeze” or “CDF”), in order to assure
delivery of the Aircraft in the Scheduled Delivery Month. Such date shall be
referred to as the “CDF Date.”

 

20130318_CT1242023_PA_A321neo_HAL

Page 17 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

3
-                                                                              
PRICE

 

3.1                                                                           
Base Price of the Aircraft

 

The Base Price of each Aircraft is the sum of:

 

[…***…]

 

3.1.1                                                                Base Price
of the Airframe

 

The Base Price of the Airframe is the sum of:

 

[…***…]

 

3.1.2                                                                Base Price
of the Propulsion Systems

 

The Base Price of a set of two (2) Propulsion Systems for the A321 NEO Aircraft
is:

 

20130318_CT1242023_PA_A321neo_HAL

Page 18 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

 

[…***…]

 

 

 

Upon the Buyer’s selection of the Propulsion Systems to be installed on the
Airframe, the Base Price and Reference Price for the Propulsion Systems shall be
deemed to refer to the Base Price and Reference Price of the Propulsion Systems
selected by the Buyer.

 

3.2                                                                           
Final Contract Price of the Aircraft

 

Final Contract Price of each Aircraft shall be the sum of:

 

[…***…]

 

 

 

20130318_CT1242023_PA_A321neo_HAL

Page 19 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

20130318_CT1242023_PA_A321neo_HAL

Page 20 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

4 -                                                       PRICE REVISION

 

4.1                                                    Seller Price Revision
Formula

 

The Base Price of the Airframe as defined in the Standard Specification, the
Base Price of the SCN for selection of the New Engine Option, the Base Price of
the SCN for installation of Sharklets, the Base Price of any and all SCNs
relating to the Airframe, and the Base Price of the Master Charge Engine are
subject to revision up to and including the Delivery Date in accordance with the
Seller Price Revision Formula.

 

4.2                                                    Propulsion Systems Price
Revision

 

4.2.1                                        The Reference Price for each of the
Propulsion Systems is subject to revision up to and including the Delivery Date
of the Aircraft on which such Propulsion Systems are installed, in accordance
with the applicable Propulsion System Price Revision Formula.

 

4.2.2                                    The Reference Price of the Propulsion
Systems, the prices of the related equipment and the Propulsion System Price
Revision Formulas are based on information received from the Propulsion System
Manufacturers and are subject to amendment by the Propulsion System
Manufacturers at any time prior to Delivery.  If the Propulsion System
Manufacturers make any such amendment, the amendment will be deemed to be
incorporated into this Agreement and the Reference Price of the Propulsion
Systems, the prices of the related equipment and the Propulsion System Price
Revision Formulas will be adjusted accordingly. The Seller agrees to notify the
Buyer as soon as the Seller receives notice of any such amendment from the
Propulsion System Manufacturers.

 

20130318_CT1242023_PA_A321neo_HAL

 

Page 21 of 109

 

*** Confidential Treatment Requested

 

 

 

--------------------------------------------------------------------------------


 

5 -                                                       PAYMENT TERMS

 

5.1                                                    Seller’s Account

 

The Buyer shall pay the Predelivery Payments, the Balance of the Final Contract
Price and any other amount due hereunder in immediately available funds in
United States dollars to:

 

[…***…]

 

 

 

or to such other account as may be designated by the Seller.

 

5.2                                                    Commitment Fee

 

The Seller acknowledges that it has received from the Buyer the sum of […***…]
(the “Commitment Fee”).  The Commitment Fee paid with respect to an Aircraft
shall be credited without interest against the first Predelivery Payment for
such Aircraft.

 

5.3                                                    Predelivery Payments

 

5.3.1                                        […***…]

 

 

 

20130318_CT1242023_PA_A321neo_HAL

 

Page 22 of 109

 

*** Confidential Treatment Requested

 

 

 

--------------------------------------------------------------------------------


 

All Predelivery Payments that are past due pursuant to this clause 5.3.3 on
signature of this Agreement shall be paid at signature of this Agreement.

 

5.3.4                                        The Seller shall be entitled to
hold and use any Predelivery Payment as absolute owner thereof, subject only to
the obligation (subject to the provisions of Clause 5.6) to deduct an amount
equal to Predelivery Payments from the Final Contract Price, when calculating
the Balance of the Final Contract Price. The Seller shall be under no obligation
to segregate any Predelivery Payment, or any amount equal thereto, from the
Seller’s funds generally.

 

20130318_CT1242023_PA_A321neo_HAL

Page 23 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

5.4                                                    Payment of Balance of the
Final Contract Price

 

Concurrent with the Delivery of each Aircraft, the Buyer shall pay to the Seller
the Balance of the Final Contract Price for such Aircraft. The Seller’s receipt
of the full amount of all Predelivery Payments and of the Balance of the Final
Contract Price, including any amounts due under Clause 5.8, are a condition
precedent to the Seller’s obligation to deliver such Aircraft to the Buyer.

 

5.5                                                    Taxes

 

5.5.1                                        The amounts stated in this
Agreement to be payable by the Buyer are exclusive of value added tax (“VAT”)
chargeable under the laws of any jurisdiction and accordingly the Buyer shall
pay any VAT chargeable with respect to any Aircraft, component, accessory,
equipment or part delivered or furnished under this Agreement.

 

5.5.2                                        The Seller will pay all other Taxes
(except for Taxes based on or measured by the income of the Buyer or any Taxes
levied against the Buyer for the privilege of doing business in any
jurisdiction), levied, assessed, charged or collected, on or prior to Delivery
of any Aircraft, for or in connection with the manufacture, assembly, sale and
delivery to the Buyer under this Agreement of such Aircraft or any parts,
instructions or data installed thereon or incorporated therein (except Buyer
Furnished Equipment).

 

5.5.3                                        The Buyer shall pay all Taxes not
assumed by the Seller under Clause 5.5.2, except for Taxes based on or measured
by the income of the Seller or any Taxes levied against the Seller for the
privilege of doing business in any jurisdiction.

 

“Taxes” means any present or future tax, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any governmental authority or any
political subdivision or taxing authority thereof or therein.

 

5.6                                                    Application of Payments

 

Notwithstanding any other rights the Seller may have at contract or at law, the
Buyer and the Seller hereby agree that should any amount (whether under this
Agreement or under any other agreement between the Buyer and its Affiliates on
the one hand and the Seller and its Affiliates on the other hand, and whether at
the stated maturity of such amount, by acceleration or otherwise) become due and
payable by the Buyer or its Affiliates, and not be paid in full in immediately
available funds on the date due, then the Seller shall have the right to debit
and apply, in whole or in part, the Predelivery Payments paid to the Seller by
the Buyer against such unpaid amount.  The Seller shall promptly notify the
Buyer in writing after such debiting and application, and the Buyer shall
immediately pay to the Seller the amount required to comply with Clause 5.3.3.

 

20130318_CT1242023_PA_A321neo_HAL

Page 24 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

5.7                                                    Setoff Payments

 

Notwithstanding anything to the contrary contained herein, before being required
to make any payments to the Buyer, the Seller will have the right to deduct from
any such payments an amount equal to any other amounts due and owing by any
Buyer Party to the Seller or any Affiliate thereof under any agreement between a
Buyer Party and the Seller or any of its Affiliates.

 

5.8                                                    Overdue Payments

 

If any payment due to the Seller is not received by the Seller on the date or
dates due, the Seller will have the right to claim from the Buyer, and the Buyer
will promptly pay to the Seller on receipt of such claim, interest at the rate
of […***…] on the amount of such overdue payment, to be calculated from and
including the due date of such payment to (but excluding) the date such payment
is received by the Seller.  The Seller’s right to receive such interest will be
in addition to any other rights of the Seller hereunder or at law.

 

5.9                                                    Proprietary Interest

 

Notwithstanding any provision of law to the contrary, the Buyer shall not, by
virtue of anything contained in this Agreement (including, without limitation,
any Commitment Fee or Predelivery Payments hereunder, or any designation or
identification by the Seller of a particular aircraft as an Aircraft to which
any of the provisions of this Agreement refers) acquire any proprietary,
insurable or other interest whatsoever in any Aircraft before Delivery of and
payment for such Aircraft, as provided in this Agreement.

 

5.10                                            Payment in Full

 

The Buyer’s obligation to make payments to the Seller hereunder shall not be
affected by and shall be determined without regard to any setoff, counterclaim,
recoupment, defense or other right that the Buyer may have against the Seller or
any other person and all such payments shall be made without deduction or
withholding of any kind. The Buyer shall ensure that the sums received by the
Seller under this Agreement shall be equal to the full amounts expressed to be
due to the Seller hereunder, without deduction or withholding on account of and
free from any and all taxes, levies, imposts, duties or charges of whatever
nature, except that if the Buyer is compelled by law to make any such deduction
or withholding the Buyer shall pay such additional amounts to the Seller as may
be necessary so that the net amount received by the Seller after such deduction
or withholding shall equal the amounts that would have been received in the
absence of such deduction or withholding.

 

20130318_CT1242023_PA_A321neo_HAL

Page 25 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

6 -                                                       MANUFACTURE PROCEDURE
- INSPECTION

 

6.1                                                    Manufacture Procedures

 

The Airframe shall be manufactured in accordance with the requirements of the
laws of the jurisdiction of incorporation of the Seller and of its relevant
Affiliates and subcontractors as enforced by the Aviation Authority of such
jurisdiction.

 

6.2                                                    Inspection

 

6.2.1                                  Subject to providing the Seller with
certificates evidencing compliance with the insurance requirements set forth in
Clause 19.4(a), the Buyer or its duly authorized representatives (the “Buyer’s
Inspectors”) will be entitled to inspect the manufacture of the Airframe and all
materials and parts obtained by the Seller for the manufacture of the Airframe
(the “Inspection”) during business hours by duly authorized representatives of
the Buyer or its designee at the respective works of the relevant manufacture
facility of the Seller or the Affiliates of the Seller and, if possible, at the
works of their respective subcontractors; provided that the Seller shall use
commercially reasonable efforts to secure the Buyer’s access to the Seller’s and
its Affiliates’ respective subcontractors. These representatives shall have
access to such relevant technical data as are reasonably necessary for this
purpose (except that, if access to any part of the respective works where
construction is in progress or materials or parts are stored is restricted for
security reasons, the Seller or its Affiliates or its subcontractors shall be
allowed a reasonable time to make the items available for inspection elsewhere).
The actual detailed inspection of the Aircraft, materials and parts thereof
shall take place only in the presence of the relevant inspection department
personnel or other authorized personnel of the Seller, its Affiliates, or their
subcontractors. The procedures for such inspections shall be agreed on by the
parties acting reasonably before any inspection.

 

6.2.2                                        All inspections, examinations and
discussions with the Seller’s, its Affiliate’s or their respective
subcontractors’ engineering or other personnel by the Buyer and its
representatives shall be performed in such a manner as not to delay or hinder
either the work to be carried out on the Aircraft or the proper performance of
this Agreement.

 

6.3                                                    Representatives of the
Buyer

 

For the purposes of Clause 6.2, starting at a mutually agreed date until
Delivery of the last Aircraft, the Seller shall furnish free-of-charge suitable
space and office equipment in or conveniently located with respect to the
Delivery Location for the use of not more than four (4) representatives of the
Buyer during the aforementioned period.  The Seller shall provide access to
electronic mail, facsimile and a telephone free of charge.

 

20130318_CT1242023_PA_A321neo_HAL

Page 26 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

7 -                                                       CERTIFICATION

 

Except as set forth in this Clause 7, the Seller shall not be required to obtain
any certificate or approval with respect to the Aircraft.

 

7.1                                                    Type Certification

 

The Aircraft have been type certificated under EASA procedures for joint
certification in the transport category. The Seller shall obtain or cause to be
obtained an FAA type certificate (the “Type Certificate”) for the aircraft type
prior to Delivery to allow the issuance of the Export Certificate of
Airworthiness.

 

7.2                                                    Export Certificate of
Airworthiness

 

Subject to the provisions of Clause 7.3, the Aircraft shall be delivered to the
Buyer with an Export Certificate of Airworthiness and in a condition enabling
the Buyer (or an eligible person under then applicable law) to obtain at the
time of Delivery a Standard Airworthiness Certificate issued pursuant to Part 21
of the US Federal Aviation Regulations and a Certificate of Sanitary
Construction issued by the U.S. Public Health Service of the Food and Drug
Administration. However, the Seller shall have no obligation to make and shall
not be responsible for any costs of alterations or modifications to such
Aircraft to enable such Aircraft to meet FAA or U.S. Department of
Transportation requirements for specific operation on the Buyer’s routes, except
as may be provided for in this Agreement, whether before, at or after Delivery
of any Aircraft.

 

[…***…]

 

 

7.3                                                    Specification Changes
Before Delivery

 

7.3.1                                        If, any time before the date on
which the Aircraft is Ready for Delivery, any law, rule or regulation is
enacted, promulgated, becomes effective and/or an interpretation of any law,
rule or regulation is issued by the EASA or the FAA that requires any change to
the Specification for the purposes of obtaining the Export Certificate of
Airworthiness (a “Change in Law”), the Seller shall make the required
modification and the parties hereto shall sign an SCN.

 

7.3.2                                        The Seller shall as far as
practicable, but at its sole discretion and without prejudice to Clause 7.3.3
(ii), take into account the information available to it concerning any proposed
law, rule or regulation or interpretation that could become a Change in Law, in
order to minimize the costs of changes to the Specification as a result of such
proposed law, regulation or interpretation becoming effective before the
applicable Aircraft is Ready for Delivery.

 

20130318_CT1242023_PA_A321neo_HAL

Page 27 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

7.3.3                                        […***…]

 

7.3.4                                        Notwithstanding the provisions of
Clause 7.3.3, if a Change in Law relates to an item of BFE or to the Propulsion
Systems (including engine accessories or quick engine change units, which quick
engine change units for the avoidance of doubt do not include nacelles or thrust
reversers) the costs related thereto shall be borne in accordance with such
arrangements as may be made separately between the Buyer and the manufacturer of
the BFE or the Propulsion Systems, as applicable, and the Seller shall have no
obligation with respect thereto.

 

7.4                                                    Specification Changes
after Aircraft Ready For Delivery

 

Nothing in Clause 7.3 shall require the Seller to make any changes or
modifications to, or to make any payments or take any other action with respect
to, any Aircraft that is Ready for Delivery before the compliance date of any
law or regulation referred to in Clause 7.3.

 

20130318_CT1242023_PA_A321neo_HAL

Page 28 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

8 -                                                       TECHNICAL ACCEPTANCE

 

8.1                                                    Technical Acceptance
Process

 

8.1.1                                        Prior to Delivery, the Aircraft
shall undergo a technical acceptance process developed by the Seller (the
“Technical Acceptance Process”). Successful completion of the Technical
Acceptance Process shall demonstrate the satisfactory functioning of the
Aircraft and shall be deemed to demonstrate compliance with the Specification.
Should the Aircraft fail to complete the Technical Acceptance Process
satisfactorily, the Seller shall without hindrance from the Buyer be entitled to
carry out any necessary changes and, as soon as practicable thereafter, resubmit
the Aircraft to the Technical Acceptance Process to the extent necessary to
demonstrate full compliance with the requirements of the Technical Acceptance
Process.

 

8.1.2                                        The Technical Acceptance Process
shall:

 

(i)                                                          commence on a date
no sooner than 10 days following the date of the notice provided by the Seller
to the Buyer in accordance with Clause 9.1.1,

 

(ii)                                                      take place at the
Delivery Location,

 

(iii)                                                  be carried out by the
personnel of the Seller, and

 

(iv)                                                  include a technical
acceptance flight (the “Technical Acceptance Flight”) that shall not exceed
three (3) hours.

 

8.2                                                    Buyer’s Attendance

 

8.2.1                                        The Buyer is entitled to attend and
observe the Technical Acceptance Process.

 

8.2.2                                        If the Buyer attends the Technical
Acceptance Process, the Buyer

 

(i)                                                          shall comply with
the reasonable requirements of the Seller, with the intention of completing the
Technical Acceptance Process within five (5) Business Days, and

 

(ii)                                                      may have a maximum of
four (4) of its representatives (no more than three (3) of whom shall have
access to the cockpit at any one time) accompany the Seller’s representatives on
the Technical Acceptance Flight, during which the Buyer’s representatives shall
comply with the instructions of the Seller’s representatives.

 

8.2.3                                        If the Buyer does not attend or
fails to cooperate in the Technical Acceptance Process, the Seller shall be
entitled to complete the Technical Acceptance Process in compliance with Clause
8.1 without the Buyer’s attendance, and the Buyer will be deemed to have
accepted that the Technical Acceptance Process has been satisfactorily
completed, in all respects.

 

20130318_CT1242023_PA_A321neo_HAL

Page 29 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

8.3                                                    Certificate of Acceptance

 

Upon successful completion of the Technical Acceptance Process, the Buyer shall,
on or before the Delivery Date, sign and deliver to the Seller a certificate of
acceptance in respect of the Aircraft in the form of Exhibit D (the “Certificate
of Acceptance”).

 

8.4                                                    Finality of Acceptance

 

The Buyer’s signature of the Certificate of Acceptance for the Aircraft shall
constitute waiver by the Buyer of any right it may have under the Uniform
Commercial Code as adopted by the State of New York or otherwise to revoke
acceptance of the Aircraft for any reason, whether known or unknown to the Buyer
at the time of acceptance.

 

8.5                                                    Aircraft Utilization

 

The Seller shall, without payment or other liability, be entitled to use the
Aircraft before Delivery to obtain the certificates required under Clause 7.
Such use will not limit the Buyer’s obligation to accept Delivery hereunder.

 

[…***…]

 

20130318_CT1242023_PA_A321neo_HAL

Page 30 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

9
-                                                                              
DELIVERY

 

9.1                                                                           
Delivery Schedule

 

9.1.1                                                                Subject to
Clauses 2, 7, 8, 10 and 18, the Seller shall have the Aircraft Ready for
Delivery at the Delivery Location within the following quarters (each a
“Scheduled Delivery Quarter” or “SDQ”).  The schedule set forth below is
hereinafter referred to as the “Delivery Schedule”:

 

Aircraft Rank

 

Aircraft Type

 

Delivery Year

 

Quarter

 

 

 

 

 

 

 

Aircraft N°1

 

A321 NEO

 

2017

 

[…***…]

Aircraft N°2

 

A321 NEO

 

2017

 

[…***…]

Aircraft N°3

 

A321 NEO

 

2017

 

[…***…]

Aircraft N°4

 

A321 NEO

 

2018

 

[…***…]

Aircraft N°5

 

A321 NEO

 

2018

 

[…***…]

Aircraft N°6

 

A321 NEO

 

2018

 

[…***…]

Aircraft N°7

 

A321 NEO

 

2018

 

[…***…]

Aircraft N°8

 

A321 NEO

 

2018

 

[…***…]

Aircraft N°9

 

A321 NEO

 

2018

 

[…***…]

Aircraft N°10

 

A321 NEO

 

2019

 

[…***…]

Aircraft N°11

 

A321 NEO

 

2019

 

[…***…]

Aircraft N°12

 

A321 NEO

 

2019

 

[…***…]

Aircraft N°13

 

A321 NEO

 

2019

 

[…***…]

Aircraft N°14

 

A321 NEO

 

2019

 

[…***…]

Aircraft N°15

 

A321 NEO

 

2019

 

[…***…]

Aircraft N°16

 

A321 NEO

 

2020

 

[…***…]

 

The Seller shall communicate to the Buyer the scheduled delivery month of each
Aircraft (each a “Scheduled Delivery Month” or “SDM”) no later than […***…]
before the first day of the Scheduled Delivery Quarter specified above for such
Aircraft. Subject to the then industrial and commercial constraints of the
Seller, the Seller shall communicate to the Buyer the Scheduled Delivery Month
of the respective Aircraft as close as possible to the Buyer’s request within
the Scheduled Delivery Quarter. The Seller shall give the Buyer at least thirty
(30) days’ written notice of the anticipated date on which the Aircraft shall be
Ready for Delivery.  Such notice shall also include the starting date and the
planned schedule of the Technical Acceptance Process set forth in Clause 8.
Thereafter the Seller shall notify the Buyer of any change to such dates.

 

9.1.2                                                                […***…]

 

20130318_CT1242023_PA_A321neo_HAL

Page 31 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

9.2                                                                           
Delivery Process

 

9.2.1                                                                The Buyer
shall send its representatives to the Delivery Location to take Delivery within
[…***…] after the date on which the Aircraft is Ready for Delivery.

 

9.2.2                                                                The Seller
shall transfer title to the Aircraft to the Buyer free and clear of all
encumbrances (except for any liens or encumbrances created by or on behalf of
the Buyer) provided that the Balance of the Final Contract Price has been paid
by the Buyer pursuant to Clause 5.4 and that the Certificate of Acceptance has
been signed and delivered to the Seller pursuant to Clause 8.3.  The Seller
shall provide the Buyer with a bill of sale in the form of Exhibit E (the “Bill
of Sale”) and/or such other documentation confirming transfer of title and
receipt of the Final Contract Price as may reasonably be requested by the
Buyer.  Title to and risk of loss of or damage to the Aircraft shall pass to the
Buyer contemporaneously with the delivery by the Seller to the Buyer of such
Bill of Sale.

 

9.2.3                                                                If by the
last day of the period set forth in Clause 9.2.1 above, the Buyer fails to
(i) deliver the signed Certificate of Acceptance to the Seller, or (ii) pay the
Balance of the Final Contract Price for the Aircraft to the Seller, then the
Buyer shall be deemed to have rejected Delivery wrongfully when the Aircraft was
duly tendered to the Buyer hereunder. If such a deemed rejection arises, the
Seller shall retain title to the Aircraft and the Buyer shall indemnify and hold
the Seller harmless against any and all costs (including but not limited to any
parking, storage, and insurance costs) and consequences resulting from the
Buyer’s rejection, it being understood that the Seller will be under no duty to
the Buyer to store, park, or otherwise protect the Aircraft.  These rights of
the Seller shall be in addition to the Seller’s other rights and remedies in
this Agreement.

 

9.3                                                                           
Flyaway

 

9.3.1                                                                The Buyer
and the Seller shall cooperate to obtain any licenses that may be required by
the relevant Aviation Authority for the purpose of exporting or importing the
Aircraft.

 

9.3.2                                                                All
expenses of, or connected with, flying the Aircraft from the Delivery Location
after Delivery shall be borne by the Buyer.  The Buyer shall make direct
arrangements with the supplying companies for the fuel and oil required for all
post-Delivery flights.

 

20130318_CT1242023_PA_A321neo_HAL

Page 32 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

10 -                                                                      
EXCUSABLE DELAY AND TOTAL LOSS

 

10.1                                                                    Scope of
Excusable Delay

 

Neither the Seller nor any Affiliate of the Seller, will be responsible for or
be deemed to be in default on account of delays in delivery or failure to
deliver or otherwise in the performance of this Agreement or any part hereof due
to causes reasonably beyond the Seller’s, or any Affiliate’s control or not
occasioned by the Seller’s, fault or negligence (“Excusable Delay”), including,
but not limited to:  (i) acts of God or the public enemy, natural disasters,
fires, floods, storms beyond ordinary strength, explosions or earthquakes;
epidemics or quarantine restrictions; serious accidents; total or constructive
total loss; any law, decision, regulation, directive or other act (whether or
not having the force of law) of any government or of the Council of the European
Community or the Commission of the European Community or of any national,
Federal, State, municipal or other governmental department, commission, board,
bureau, agency, court or instrumentality, domestic or foreign; governmental
priorities, regulations or orders affecting allocation of materials, facilities
or a completed Aircraft; war, civil war or warlike operations, terrorism,
insurrection or riots; failure of transportation; strikes or labor troubles
causing cessation, slow down or interruption of work; delay in obtaining any
airworthiness or type certification; inability after due and timely diligence to
procure materials, accessories, equipment or parts; general hindrance in
transportation; or failure of a subcontractor or Supplier to furnish materials,
components, accessories, equipment or parts; (ii) any delay caused directly or
indirectly by the action or inaction of the Buyer; and (iii) delay in delivery
or otherwise in the performance of this Agreement by the Seller due in whole or
in part to any delay in or failure of the delivery of, or any other event or
circumstance relating to, the Propulsion Systems or Buyer Furnished Equipment.

 

10.2                                                                   
Consequences of Excusable Delay

 

10.2.1                                                        If an Excusable
Delay occurs the Seller will

 

(i)                                                                              
notify the Buyer of such Excusable Delay as soon as practicable after becoming
aware of the same;

 

(ii)                                                                          
not be deemed to be in default in the performance of its obligations hereunder
as a result of such Excusable Delay;

 

(iii)                                                                       not
be responsible for any damages arising from or in connection with such Excusable
Delay suffered or incurred by the Buyer;

 

(iv)                                                                      as
soon as practicable after the removal of the cause of such Excusable Delay
resume performance of its obligations under this Agreement and in particular
will notify the Buyer of the revised Scheduled Delivery Month.

 

20130318_CT1242023_PA_A321neo_HAL

Page 33 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

10.3                                                                   
Termination on Excusable Delay

 

10.3.1                                                        If any Delivery is
delayed as a result of an Excusable Delay for a period of more than […***…]
after the last day of the Scheduled Delivery Month, then either party may
terminate this Agreement with respect to the affected Aircraft, by giving
written notice to the other party within […***…] after the expiration of such
[…***…] period.  However, the Buyer will not be entitled to terminate this
Agreement pursuant to this Clause 10.3.1 if the Excusable Delay is caused
directly or indirectly by the action or inaction of the Buyer.

 

10.3.2                                                        If the Seller
advises the Buyer in its notice of a revised Scheduled Delivery Month pursuant
to Clause 10.2.1(iv) that there will be a delay in Delivery of an Aircraft of
more than […***…] after the last day of the Scheduled Delivery Month, then
either party may terminate this Agreement with respect to the affected
Aircraft.  Termination will be made by giving written notice to the other party
within […***…] after the Buyer’s receipt of the notice of a revised Scheduled
Delivery Month. However, the Buyer will not be entitled to terminate this
Agreement pursuant to this Clause 10.3.2 if the Excusable Delay is caused
directly or indirectly by the action or inaction of the Buyer.

 

10.3.3                                                        If this Agreement
is not terminated under the terms of Clause 10.3.1 or 10.3.2, then the Seller
will be entitled to reschedule Delivery.  The Seller will notify the Buyer of
the new Scheduled Delivery Month after the […***…] period referred to in Clause
10.3.1 or 10.3.2, and this new Scheduled Delivery Month will be deemed to be an
amendment to the applicable Scheduled Delivery Month in Clause 9.1.1.

 

10.4                                                                    Total
Loss, Destruction or Damage

 

If, prior to Delivery, any Aircraft is lost, destroyed or in the reasonable
opinion of the Seller is damaged beyond economic repair (“Total Loss”), the
Seller will notify the Buyer to this effect within […***…] of such occurrence. 
The Seller will include in said notification (or as soon after the issue of the
notice as such information becomes available to the Seller) the earliest date
consistent with the Seller’s other commitments and production capabilities that
an aircraft to replace the Aircraft may be delivered to the Buyer and the
Scheduled Delivery Month will be extended as specified in the Seller’s notice to
accommodate the delivery of the replacement aircraft; provided, however, that if
the Scheduled Delivery Month is extended to a month that is later than […***…]
after the last day of the original Scheduled Delivery Month then this Agreement
will terminate with respect to said Aircraft unless:

 

(i)                                                                                 
the Buyer notifies the Seller within thirty (30) days of the date of receipt of
the Seller’s notice that it desires the Seller to provide a replacement aircraft
during the month quoted in the Seller’s notice; and

 

20130318_CT1242023_PA_A321neo_HAL

Page 34 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

(ii)                                                                         the
parties execute an amendment to this Agreement recording the change in the
Scheduled Delivery Month.

 

Nothing herein will require the Seller to manufacture and deliver a replacement
aircraft if such manufacture would require the reactivation of its production
line for the model or series of aircraft that includes the Aircraft. Any
termination pursuant to this Clause 10.4 as to a particular Aircraft will
discharge the obligations and liabilities of the parties hereunder with respect
to such Aircraft.

 

10.5                                                                   
Termination Rights Exclusive

 

If this Agreement is terminated as provided for under the terms of Clauses 10.3
or 10.4, such termination will discharge all obligations and liabilities of the
parties hereunder with respect to such affected Aircraft and undelivered
material, services, data or other items applicable thereto and to be furnished
under the Agreement.

 

10.6                                                                    Remedies

 

THIS CLAUSE 10 SETS FORTH THE SOLE AND EXCLUSIVE REMEDY OF THE BUYER FOR DELAYS
IN DELIVERY OR FAILURE TO DELIVER, OTHER THAN SUCH DELAYS AS ARE COVERED BY
CLAUSE 11, AND THE BUYER HEREBY WAIVES ALL RIGHTS TO WHICH IT WOULD OTHERWISE BE
ENTITLED IN RESPECT THEREOF, INCLUDING, WITHOUT LIMITATION, ANY RIGHTS TO
INCIDENTAL AND CONSEQUENTIAL DAMAGES OR SPECIFIC PERFORMANCE.  THE BUYER WILL
NOT BE ENTITLED TO CLAIM THE REMEDIES AND RECEIVE THE BENEFITS PROVIDED IN THIS
CLAUSE 10 WHERE THE DELAY REFERRED TO IN THIS CLAUSE 10 IS CAUSED BY THE
NEGLIGENCE OR FAULT OF THE BUYER OR ITS REPRESENTATIVES.

 

20130318_CT1242023_PA_A321neo_HAL

Page 35 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

11 -                                                                      
INEXCUSABLE DELAY

 

11.1                                                                   
Liquidated Damages

 

Should an Aircraft not be Ready for Delivery […***…] (as such month may be
changed pursuant to Clauses 2, 7 or 10) and such delay is not as a result of an
Excusable Delay or Total Loss, then such delay will be termed an “Inexcusable
Delay.”  In the event of an Inexcusable Delay, the Buyer will have the right to
claim, and the Seller will pay the Buyer liquidated damages of […***…] for each
day of delay in the Delivery, […***…].

 

In no event will the amount of liquidated damages exceed the total of […***…].

 

The Buyer’s right to liquidated damages in respect of an Aircraft is conditioned
on the Buyer’s submitting a written claim for liquidated damages to the Seller
not later than thirty (30) days after the last day of the Scheduled Delivery
Month.

 

11.2                                                                   
Renegotiation

 

If, as a result of an Inexcusable Delay, Delivery does not occur within […***…]
after the last day of the Scheduled Delivery Month the Buyer will have the
right, exercisable by written notice to the Seller […***…], to require from the
Seller a renegotiation of the Scheduled Delivery Month for the affected
Aircraft. Unless otherwise agreed between the Seller and the Buyer during such
renegotiation, the said renegotiation will not prejudice Buyer’s right to
receive liquidated damages in accordance with Clause 11.1.

 

11.3                                                                   
Termination

 

If, as a result of an Inexcusable Delay, Delivery does not occur within […***…]
and the parties have not renegotiated the Delivery Date pursuant to Clause 11.2,
then both parties will have the right exercisable by written notice to the other
party, given between […***…], to terminate this Agreement in respect of the
affected Aircraft.  In the event of termination, neither party will have any
claim against the other, except that the Seller will pay to the Buyer any
amounts due pursuant to Clause 11.1 and will pay the Buyer an amount equal to
the Predelivery Payments received from the Buyer hereunder in respect of the
Aircraft as to which this Agreement has been terminated.

 

20130318_CT1242023_PA_A321neo_HAL

Page 36 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

11.4                                                                    Remedies

 

THIS CLAUSE 11 SETS FORTH THE SOLE AND EXCLUSIVE REMEDY OF THE BUYER FOR DELAYS
IN DELIVERY OR FAILURE TO DELIVER, OTHER THAN SUCH DELAYS AS ARE COVERED BY
CLAUSE 10, AND THE BUYER HEREBY WAIVES ALL RIGHTS TO WHICH IT WOULD OTHERWISE BE
ENTITLED IN RESPECT THEREOF, INCLUDING WITHOUT LIMITATION ANY RIGHTS TO
INCIDENTAL AND CONSEQUENTIAL DAMAGES OR SPECIFIC PERFORMANCE. THE BUYER WILL NOT
BE ENTITLED TO CLAIM THE REMEDIES AND RECEIVE THE BENEFITS PROVIDED IN THIS
CLAUSE 11 WHERE THE DELAY REFERRED TO IN THIS CLAUSE 11 IS CAUSED BY THE
NEGLIGENCE OR FAULT OF THE BUYER OR ITS REPRESENTATIVES.

 

20130318_CT1242023_PA_A321neo_HAL

Page 37 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

12                                                                               
WARRANTIES AND SERVICE LIFE POLICY

 

This Clause covers the terms and conditions of the warranty and service life
policy.

 

12.1                                                                    Standard
Warranty

 

12.1.1                                                        Nature of Warranty

 

For the purpose of this Agreement the term “Warranted Part” will mean any Seller
proprietary component, equipment, accessory or part, which is installed on an
Aircraft at Delivery thereof and

 

(a)                                                                              
which is manufactured to the detailed design of the Seller or a subcontractor of
the Seller and

 

(b)                                                                             
which bears a part number of the Seller at the time of such Delivery.

 

Subject to the conditions and limitations as hereinafter provided for and except
as provided for in Clause 12.1.2, the Seller warrants to the Buyer that each
Aircraft and each Warranted Part will at Delivery to the Buyer be free from
defects:

 

(i)                                                                                 
in material;

 

(ii)                                                                             
in workmanship, including without limitation processes of manufacture;

 

(iii)                                                                         
in design (including without limitation the selection of materials) having
regard to the state of the art at the date of such design; and

 

(iv)                                                                         
arising from failure to conform to the Specification, except to those portions
of the Specification relating to performance or where it is expressly stated
that they are estimates or approximations or design aims.

 

12.1.2                                                        Exclusions

 

The warranties set forth in Clause 12.1.1 will not apply to Buyer Furnished
Equipment, nor to the Propulsion Systems, nor to any component, equipment,
accessory or part installed on the Aircraft at Delivery that is not a Warranted
Part except that:

 

(i)                                                                                 
any defect in the Seller’s workmanship in respect of the installation of such
items in the Aircraft, including any failure by the Seller to conform to the
installation instructions of the manufacturers of such items, that invalidates
any applicable warranty from such manufacturers, will constitute a defect in
workmanship for the purpose of this Clause 12.1 and be covered by the warranty
set forth in Clause 12.1.1 (ii); and

 

20130318_CT1242023_PA_A321neo_HAL

Page 38 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

(ii)                                                                             
any defect inherent in the Seller’s design of the installation, in consideration
of the state of the art at the date of such design, which impairs the use of
such items, will constitute a defect in design for the purpose of this Clause
12.1 and be covered by the warranty set forth in Clause 12.1.1 (iii).

 

12.1.3                                                        Warranty Period

 

The warranties set forth in Clauses 12.1.1 and 12.1.2 will be limited to those
defects that become apparent within […***…] (the “Warranty Period”).

 

12.1.4                                                        Limitations of
Warranty

 

12.1.4.1                                            The Buyer’s remedy and the
Seller’s obligation and liability under Clauses 12.1.1 and 12.1.2 are limited
to, at the Seller’s expense and option, the repair, replacement or correction of
any Warranted Part which is defective (or to the supply of modification kits
rectifying the defect), together with a credit to the Buyer’s account with the
Seller of an amount equal to the mutually agreed direct labor costs expended in
performing the removal and the reinstallation thereof on the Aircraft at the
labor rate defined in Clause 12.1.7.5.

 

The Seller may alternatively furnish to the Buyer’s account with the Seller a
credit equal to the price at which the Buyer is entitled to purchase a
replacement for the defective Warranted Part.

 

12.1.4.2                                            In the event of a defect
covered by Clauses 12.1.1 (iii), 12.1.1 (iv) or 12.1.2 (ii) becoming apparent
within the Warranty Period, the Seller shall also, if so requested by the Buyer
in writing, correct such defect in any Aircraft which has not yet been delivered
to the Buyer, provided, however,

 

(i)                                                                                 
that the Seller shall not be responsible, nor be deemed to be in default on
account of any delay in Delivery of any Aircraft or otherwise in respect of the
performance of this Agreement, due to the Seller’s undertaking to make such
correction and provided further

 

(ii)                                                                             
that, rather than accept a delay in the Delivery of any such Aircraft, the Buyer
and the Seller may agree to deliver such Aircraft with subsequent correction of
the defect by the Buyer at the Seller’s expense, or the Buyer may elect to
accept Delivery and thereafter file a Warranty Claim as though the defect had
become apparent immediately after Delivery of such Aircraft.

 

12.1.4.3                                            Cost of Inspection

 

In addition to the remedies set forth in Clauses 12.1.4.1 and 12.1.4.2, the
Seller will reimburse the direct labor costs incurred by the Buyer in performing

 

20130318_CT1242023_PA_A321neo_HAL

Page 39 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

inspections of the Aircraft to determine whether or not a defect exists in any
Warranted Part within the Warranty Period subject to the following conditions:

 

(i)                                                                              
such inspections are recommended by a Seller Service Bulletin to be performed
within the Warranty Period;

 

(ii)                                                                          
the reimbursement will not apply for any inspections performed as an alternative
to accomplishing corrective action as recommended by the Seller prior to the
date of such inspection;

 

(iii)                                                                         
the labor rate for the reimbursement will be the In-house Warranty Labor Rate;
and

 

(iv)                                                                         
the man hours used to determine such reimbursement will not exceed the Seller’s
estimate of the man hours required for such inspections.

 

12.1.5                                                        Warranty Claim
Requirements

 

The Buyer’s remedy and the Seller’s obligation and liability under this Clause
12.1 with respect to any warranty claim submitted by the Buyer (each a “Warranty
Claim”) are subject to the following conditions:

 

(i)                                                                                 
the defect having become apparent within the Warranty Period;

 

(ii)                                                                             
the Buyer having filed a Warranty Claim within 90 days of discovering the
defect;

 

(iii)                                                                         
the Buyer having submitted to the Seller evidence reasonably satisfactory to the
Seller that the claimed defect is due to a matter covered under the provisions
of this Clause 12.1 and that such defect has not resulted from any act or
omission of the Buyer, including but not limited to, any failure to operate and
maintain the affected Aircraft or part thereof in accordance with the standards
set forth in Clause 12.1.10 or from any act or omission of any third party;

 

(iv)                                                                         
the Seller having received a Warranty Claim complying with the provisions of
Clause 12.1.6.5 below.

 

12.1.6                                                        Warranty
Administration

 

The warranties set forth in Clause 12.1 will be administered as hereinafter
provided for:

 

12.1.6.1                                            Claim Determination

 

Determination as to whether any claimed defect in any Warranted Part is a valid
Warranty Claim will be made by the Seller and will be based upon the claim

 

20130318_CT1242023_PA_A321neo_HAL

Page 40 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

details, reports from the Seller’s Representatives, historical data logs,
inspections, tests, findings during repair, defect analysis and other relevant
documents.

 

12.1.6.2                                            Transportation Costs

 

The cost of transporting a Warranted Part claimed to be defective to the
facilities designated by the Seller will be borne by the Buyer.

 

12.1.6.3                                            Return of an Aircraft

 

If the Buyer and the Seller mutually agree, prior to such return, that it is
necessary to return an Aircraft to the Seller for consideration of a Warranty
Claim, the Seller will bear the direct costs of fuel and landing fees to and
from the Seller’s facilities for such return of the Aircraft. The Buyer will
make reasonable efforts to minimize the duration of the corresponding flights.

 

12.1.6.4                                            On Aircraft Work by the
Seller

 

If the Seller determines that a defect subject to this Clause 12.1 justifies the
dispatch by the Seller of a working team to repair or correct such defect
through the embodiment of one or more Seller’s Service Bulletins at the Buyer’s
facilities, or if the Seller accepts the return of an Aircraft to perform or
have performed a repair or correction, then the labor costs for such on-Aircraft
work will be borne by the Seller at the In-House Warranty Labor Rate.

 

The condition which has to be fulfilled for on-Aircraft work by the Seller is
that, in the opinion of the Seller, the work necessitates the technical
expertise of the Seller as manufacturer of the Aircraft.

 

If said condition is fulfilled and if the Seller is requested to perform the
work, the Seller and the Buyer will agree on a schedule and place for the work
to be performed.

 

12.1.6.5                                            Warranty Claim
Substantiation

 

Each Warranty Claim filed by the Buyer under this Clause 12.1 will contain at
least the following data:

 

(a)                                                                              
description of defect and action taken, if any;

(b)                                                                             
date of incident and/or removal date;

(c)                                                                              
description of Warranted Part claimed to be defective;

(d)                                                                            
part number;

(e)                                                                              
serial number (if applicable);

(f)                                                                               
position on Aircraft;

(g)                                                                             
total flying hours or calendar time, as applicable, at the date of defect
appearance,

(h)                                                                             
time since last shop visit at the date of defect appearance;

 

20130318_CT1242023_PA_A321neo_HAL

Page 41 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

(i)                                                                                 
Manufacturer Serial Number of the Aircraft and/or its registration number;

(j)                                                                                 
Aircraft total flying hours and/or number of landings at the date of defect
appearance;

(k)                                                                             
Warranty Claim number;

(l)                                                                                 
date of Warranty Claim;

(m)                                                                         
Delivery Date of Aircraft or Warranted Part to the Buyer;

 

Warranty Claims are to be addressed as follows:

 

AIRBUS

CUSTOMER SERVICES DIRECTORATE

WARRANTY ADMINISTRATION

Rond Point Maurice Bellonte

B.P. 33

F 31707 BLAGNAC CEDEX

FRANCE

 

 

 

12.1.6.6                                            Replacements

 

Replaced components, equipment, accessories or parts will become the Seller’s
property.

 

Title to and risk of loss of any Aircraft, component, accessory, equipment or
part returned by the Buyer to the Seller will at all times remain with the
Buyer, except that:

 

(i)                                                                                 
when the Seller has possession of a returned Aircraft, component, accessory,
equipment or part to which the Buyer has title, the Seller will have such
responsibility therefor as is chargeable by law to a bailee for hire, but the
Seller will not be liable for loss of use; and

 

(ii)                                                                             
title to and risk of loss of a returned component, accessory, equipment or part
will pass to the Seller upon shipment by the Seller to the Buyer of any item
furnished by the Seller to the Buyer as a replacement therefor.

 

Upon the Seller’s shipment to the Buyer of any replacement component, accessory,
equipment or part provided by the Seller pursuant to this Clause 12.1, title to
and risk of loss of such replacement component, accessory, equipment or part
will pass to the Buyer.

 

12.1.6.7                                            Rejection

 

20130318_CT1242023_PA_A321neo_HAL

Page 42 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

The Seller will provide reasonable written substantiation in case of rejection
of a Warranty Claim. In such event the Buyer will refund to the Seller
reasonable inspection and test charges incurred by the Seller in connection with
the investigation and processing of a rejected Warranty Claim.

 

12.1.6.8                                            Inspection

 

The Seller will have the right to inspect the affected Aircraft, documents and
other records relating thereto in the event of any Warranty Claim under this
Clause 12.1.

 

12.1.7                                                        In-house Warranty

 

12.1.7.1                                            Seller’s Authorization

 

The Seller hereby authorizes the Buyer to repair Warranted Parts (“In-house
Warranty Repair”) subject to the terms of this Clause 12.1.7.

 

12.1.7.2                                            Conditions for Seller’s
Authorization

 

The Buyer will be entitled to repair such Warranted Parts:

 

- provided the Buyer notifies the Seller Representative of its intention to
perform In-house Warranty repairs before any such repairs are started […***…].
The Buyer’s notification will include sufficient detail regarding the defect,
estimated labor hours and material to allow the Seller to ascertain the
reasonableness of the estimate. The Seller shall use all reasonable efforts to
ensure a prompt response and will not unreasonably withhold authorization;

 

- provided adequate facilities and qualified personnel are available to the
Buyer;

 

- provided repairs are performed in accordance with the Seller’s Technical Data
or written instructions; and

 

- only to the extent specified by the Seller, or, in the absence of such
specification, to the extent reasonably necessary to correct the defect, in
accordance with the standards set forth in Clause 12.1.10.

 

12.1.7.3                                            Seller’s Rights

 

The Seller will have the right to require the return of any Warranted Part, or
any part removed therefrom that is claimed to be defective if, in the judgment
of the Seller, the nature of the claimed defect requires technical
investigation. Such return will be subject to the provisions of Clause 12.1.6.2.
Furthermore, the Seller will have the right to have a representative present
during the disassembly,

 

20130318_CT1242023_PA_A321neo_HAL

Page 43 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

inspection and testing of any Warranted Part claimed to be defective, subject to
such presence being practical and not unduly delaying the repair.

 

12.1.7.4                                            In-house Warranty Claim
Substantiation

 

Claims for In-house Warranty Repair credit must be submitted to the Seller
within the time period set forth in 12.1.5 (ii) and must comply with the
requirements for Warranty Claims under Clause 12.1.6.5 and in addition will
include:

 

(a)                                                                              
a report of technical findings with respect to the defect,

 

(b)                                                                             
for parts required to remedy the defect:

 - part numbers,

 - serial numbers (if applicable),

 - parts description,

 - quantity of parts,

 - unit price of parts,

 - copies of related Seller’s or third party’s invoices (if applicable),

 - total price of parts,

 

(c)                                                                              
detailed number of labor hours,

 

(d)                                                                            
In-house Warranty Labor Rate,

 

(e)                                                                              
total claim value.

 

12.1.7.5                                            Credit

 

The Buyer’s sole remedy and the Seller’s sole obligation and liability with
respect to In-house Warranty Repair claims will be a credit to the Buyer’s
account in an amount equal to the mutually agreed direct labor costs expended in
performing such repair, plus the direct costs of materials incorporated in said
repair.  Such costs shall be determined as set forth below.

 

(a)                                                                           
To determine direct labor costs, only man hours spent on removal from the
Aircraft, disassembly, inspection, repair, reassembly, final inspection and test
of the Warranted Part and reinstallation thereof on the Aircraft will be
counted. Any man hours required for maintenance work concurrently being carried
out on the Aircraft or the Warranted Part will not be included.

 

(b)                                                                             
The man hours counted as set forth in Clause 12.1.17.5(a) above will be
multiplied by an agreed labor rate of […***…] (“In-house Warranty Labor Rate”),
[…***…]

 

20130318_CT1242023_PA_A321neo_HAL

Page 44 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

The In-house Warranty Labor Rate is subject to annual adjustment by
multiplication by the ratio […***…]. For the purposes of this Clause 12.1.7.5
only, […***…] is equal to the Labor Index defined in the Seller Price Revision
Formula and […***…] is equal to […***…].

 

(c)                                                                              
Direct material costs are determined by the prices at which the Buyer acquired
such material, excluding any parts and materials used for overhaul furnished
free of charge by the Seller.

 

12.1.7.6                                            Limitation on Credit

 

The Buyer will in no event be credited for repair costs (including labor and
material) for any Warranted Part in […***…] of the Seller’s then-current
catalogue price for a replacement of such defective Warranted Part.

 

12.1.7.7                                            Scrapped Material

 

The Buyer will retain any defective Warranted Part beyond economic repair and
any defective part removed from a Warranted Part during repair for a period of
either […***…] after the date of completion of the repair or […***…] after
submission of a claim for In-house Warranty Repair credit relating thereto,
whichever is longer. Such parts will be returned to the Seller within […***…] to
that effect.

 

Notwithstanding the foregoing, the Buyer may scrap any such defective parts,
which are beyond economic repair and not required for technical evaluation, with
the agreement of the Seller Representative(s).

 

A record of scrapped Warranted Parts, certified by an authorized representative
of the Buyer, will be kept in the Buyer’s file for at least the duration of the
applicable Warranty Period.

 

12.1.8                                                        Standard Warranty
in case of Pooling or Leasing Arrangements

 

Without prejudice to Clause 20.1, the warranties provided for in this Clause
12.1 for any Warranted Part will accrue to the benefit of any airline in revenue
service, other than the Buyer, if the Warranted Part enters into the possession
of any such airline as a result of a pooling or leasing agreement between such
airline and the Buyer, in accordance with the terms and subject to the
limitations and exclusions of the foregoing warranties and to the extent
permitted by any applicable laws or regulations.

 

20130318_CT1242023_PA_A321neo_HAL

Page 45 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

12.1.9                                                        Warranty for
Corrected, Replaced or Repaired Warranted Parts

 

Whenever any Warranted Part that contains a defect for which the Seller is
liable under this Clause 12.1 has been corrected, replaced or repaired pursuant
to the terms of this Clause 12.1, the period of the Seller’s warranty with
respect to such corrected, repaired or replacement Warranted Part, whichever the
case may be, will be […***…].

 

If a defect is attributable to a defective repair or replacement by the Buyer, a
Warranty Claim with respect to such defect will be rejected, notwithstanding any
subsequent correction or repair, and will immediately terminate the remaining
warranties under this Clause 12.1 in respect of the affected Warranted Part.

 

12.1.10                                                Accepted Industry
Standard Practices Normal Wear and Tear

 

The Buyer’s rights under this Clause 12.1 are subject to the Aircraft and each
component, equipment, accessory and part thereof being maintained, overhauled,
repaired and operated in accordance with accepted industry standard practices,
all Technical Data and any other instructions issued by the Seller, the
Suppliers and the applicable Propulsion System Manufacturer and all applicable
rules, regulations and directives of the relevant Aviation Authorities.

 

The Seller’s liability under this Clause 12.1 will not extend to normal wear and
tear or to:

 

(i)                                                                                 
any Aircraft or component, equipment, accessory or part thereof that has been
repaired, altered or modified after Delivery, except by the Seller or in a
manner approved by the Seller;

 

(ii)                                                                             
any Aircraft or component, equipment, accessory or part thereof that has been
operated in a damaged state; or

 

(iii)                                                                         
any component, equipment, accessory and part from which the trademark, name,
part or serial number or other identification marks have been removed.

 

12.1.11                                                DISCLAIMER OF SELLER
LIABILITY

 

THE SELLER WILL NOT BE LIABLE FOR, AND THE BUYER WILL INDEMNIFY THE SELLER
AGAINST, THE CLAIMS OF ANY THIRD PARTIES FOR LOSSES DUE TO ANY DEFECT,
NONCONFORMANCE OR PROBLEM OF ANY KIND, ARISING OUT OF OR IN CONNECTION WITH ANY
REPAIR OF WARRANTED PARTS UNDERTAKEN BY THE BUYER UNDER THIS CLAUSE 12.1 OR ANY
OTHER ACTIONS UNDERTAKEN BY THE BUYER UNDER THIS CLAUSE 12, WHETHER SUCH CLAIM
IS ASSERTED IN CONTRACT OR IN TORT, OR IS PREMISED ON ALLEGED,

 

20130318_CT1242023_PA_A321neo_HAL

Page 46 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

ACTUAL, IMPUTED, ORDINARY OR INTENTIONAL ACTS OR OMISSIONS OF THE BUYER OR THE
SELLER

 

12.2                                                                    Seller
Service Life Policy

 

12.2.1                                                        In addition to the
warranties set forth in Clause 12.1, the Seller further agrees that should a
Failure occur in any Item (as these terms are defined below) that has not
suffered from an extrinsic force, then, subject to the general conditions and
limitations set forth in Clause 12.2.4, the provisions of this Clause 12.2 will
apply.

 

For the purposes of this Clause 12.2:

 

(i)                                                                                 
“Item” means any item listed in Exhibit “C”;

 

(ii)                                                                             
“Failure” means a breakage or defect that can reasonably be expected to occur on
a fleetwide basis and which materially impairs the utility of the Item.

 

12.2.2                                                        Periods and
Seller’s Undertakings

 

Subject to the general conditions and limitations set forth in Clause 12.2.4,
the Seller agrees that if a Failure occurs in an Item […***…] the Seller will,
at its discretion, as promptly as practicable and with the Seller’s financial
participation as hereinafter provided, either :

 

- design and furnish to the Buyer a correction for such Item and provide any
parts required for such correction (including Seller designed standard parts but
excluding industry standard parts), or

 

- replace such Item.

 

12.2.3                                                    Seller’s Participation
in the Cost

 

Subject to the general conditions and limitations set forth in Clause 12.2.4,
any part or Item that the Seller is required to furnish to the Buyer under this
Service Life Policy in connection with the correction or replacement of an Item
will be furnished to the Buyer at the Seller’s then current sales price
therefore, less the Seller’s financial participation determined in accordance
with the following formula:

 

[…***…]

 

where:

 

20130318_CT1242023_PA_A321neo_HAL

Page 47 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

P:         financial participation of the Seller,

 

C:        Seller’s then current sales price for the required Item or Seller
designed parts,

 

(i)                                                                                 
T : […***…]

 

 

and,

 

N : […***…]

 

or,

 

(ii)                                                                             
T : […***…]

 

 

and,

 

N : […***…]

 

or,

 

(iii)                                                                          T
: […***…]

 

and,

 

N : […***…]

 

12.2.4                                                        General Conditions
and Limitations

 

12.2.4.1                                            The undertakings set forth
in this Clause 12.2 will be valid after the period of the Seller’s warranty
applicable to an Item under Clause 12.1.

 

12.2.4.2                                            The Buyer’s remedies and the
Seller’s obligations and liabilities under this Service Life Policy are subject
to the prior compliance by the Buyer with the following conditions:

 

(i)                                                                              
the Buyer will maintain log books and other historical records with respect to
each Item, adequate to enable the Seller to determine whether the alleged
Failure is covered by this Service Life Policy and, if so, to define the portion
of the cost to be borne by the Seller in accordance with Clause 12.2.3;

 

20130318_CT1242023_PA_A321neo_HAL

Page 48 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

(ii)                                                                          
the Buyer will keep the Seller informed of any significant incidents relating to
an Aircraft, howsoever occurring or recorded;

 

(iii)                                                                         
the Buyer will comply with the conditions of Clause 12.1.10;

 

(iv)                                                                       the
Buyer will implement specific structural inspection programs for monitoring
purposes as may be established from time to time by the Seller. Such programs
will be, to the extent possible, compatible with the Buyer’s operational
requirements and will be carried out at the Buyer’s expense. Reports relating
thereto will be regularly furnished to the Seller;

 

(v)                                                                             
the Buyer will report any breakage or defect in a Item in writing to the Seller
within sixty (60) days after such breakage or defect becomes apparent, whether
or not the breakage or defect can reasonably be expected to occur in any other
aircraft, and the Buyer will have provided to the Seller sufficient detail on
the breakage or defect to enable the Seller to determine whether said breakage
or defect is subject to this Service Life Policy.

 

12.2.4.3                                            Except as otherwise provided
in this Clause 12.2, any claim under this Service Life Policy will be
administered as provided in, and will be subject to the terms and conditions of,
Clause 12.1.6.

 

12.2.4.4                                            If the Seller has issued a
modification applicable to an Aircraft, the purpose of which is to avoid a
Failure, the Seller may elect to supply the necessary modification kit free of
charge or under a pro rata formula established by the Seller. If such a kit is
so offered to the Buyer, then, to the extent of such Failure and any Failures
that could ensue therefrom, the validity of the Seller’s commitment under this
Clause 12.2 will be subject to the Buyer incorporating such modification in the
relevant Aircraft, as promulgated by the Seller and in accordance with the
Seller’s instructions, within a reasonable time.

 

12.2.4.5                                       THIS SERVICE LIFE POLICY IS
NEITHER A WARRANTY, PERFORMANCE GUARANTEE, NOR AN AGREEMENT TO MODIFY ANY
AIRCRAFT OR AIRFRAME COMPONENTS TO CONFORM TO NEW DEVELOPMENTS OCCURRING IN THE
STATE OF AIRFRAME DESIGN AND MANUFACTURING ART. THE SELLER’S OBLIGATION UNDER
THIS CLAUSE 12.2 IS TO MAKE ONLY THOSE CORRECTIONS TO THE ITEMS OR FURNISH
REPLACEMENTS THEREFOR AS PROVIDED IN THIS CLAUSE 12.2. THE BUYER’S SOLE REMEDY
AND RELIEF FOR THE NON-PERFORMANCE OF ANY OBLIGATION OR LIABILITY OF THE SELLER
ARISING UNDER OR BY VIRTUE OF THIS SERVICE LIFE POLICY WILL BE IN A CREDIT FOR
GOODS AND SERVICES (NOT INCLUDING AIRCRAFT), LIMITED TO THE AMOUNT THE BUYER
REASONABLY EXPENDS IN PROCURING A CORRECTION OR REPLACEMENT FOR ANY ITEM THAT IS
THE SUBJECT OF A FAILURE COVERED BY THIS SERVICE LIFE POLICY AND TO WHICH SUCH

 

20130318_CT1242023_PA_A321neo_HAL

Page 49 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

NON-PERFORMANCE IS RELATED, LESS THE AMOUNT THAT THE BUYER OTHERWISE WOULD HAVE
BEEN REQUIRED TO PAY UNDER THIS CLAUSE 12.2 IN RESPECT OF SUCH CORRECTED OR
REPLACEMENT ITEM. WITHOUT LIMITING THE EXCLUSIVITY OF WARRANTIES AND GENERAL
LIMITATIONS OF LIABILITY PROVISIONS SET FORTH IN CLAUSE 12.5, THE BUYER HEREBY
WAIVES, RELEASES AND RENOUNCES ALL CLAIMS TO ANY FURTHER DIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, INCLUDING LOSS OF PROFITS AND ALL OTHER RIGHTS, CLAIMS
AND REMEDIES, ARISING UNDER OR BY VIRTUE OF THIS SERVICE LIFE POLICY.

 

12.3                                                                    Supplier
Warranties and Service Life Policies

 

12.3.1                                                        Seller’s Support

 

Prior to or at Delivery of the first Aircraft, the Seller will provide the
Buyer, in accordance with the provisions of Clause 17, with the warranties and,
where applicable, service life policies that the Seller has obtained for
Supplier Parts pursuant to the Supplier Product Support Agreements.

 

12.3.2                                                        Supplier’s Default

 

12.3.2.1                                            If any Supplier, under any
standard warranty obtained by the Seller pursuant to this Clause 12.3,
defaulting in the performance of any material obligation with respect thereto
and subject to (i) the Buyer using its best efforts to enforce its rights under
such Supplier Service Life Policy and (ii) the Buyer submitting in reasonable
time to the Seller reasonable evidence that such default has occurred, then
Clause 12.1 of this Agreement shall apply to the extent (i) the same would have
been applicable had such Supplier Part been a Warranted Part, and (ii) the
Seller can reasonably perform said Supplier’s obligations, except that the
Supplier’s warranty period as indicated in the Supplier Product Support
Agreement will apply.

 

12.3.2.2                                            If any Supplier, under any
Supplier Service Life Policy obtained by the Seller pursuant to this Clause
12.3, defaulting in the performance of any material obligation with respect
thereto and subject to (i) the Buyer using its best efforts to enforce its
rights under such Supplier Service Life Policy and (ii) the Buyer submitting in
reasonable time to the Seller reasonable evidence that such default has
occurred, then Clause 12.2 of this Agreement shall apply to the extent (i) the
same would have been applicable had such Supplier Item been listed in Exhibit C,
Seller Service Life Policy, and (ii) the Seller can reasonably perform said
Supplier’s obligations, except that the Supplier’s Service Life Policy period as
indicated in the Supplier Product Support Agreement will apply.

 

12.3.2.3                                            At the Seller’s request, the
Buyer will assign to the Seller, and the Seller will be subrogated to, all of
the Buyer’s rights against the relevant Supplier with respect

 

20130318_CT1242023_PA_A321neo_HAL

Page 50 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

to and arising by reason of such default and the Buyer will provide reasonable
assistance to enable the Seller to enforce the rights so assigned.

 

12.4                                                                   
Interface Commitment

 

12.4.1                                                        Interface Problem

 

If the Buyer experiences any technical problem in the operation of an Aircraft
or its systems due to a malfunction, the cause of which, after due and
reasonable investigation, is not readily identifiable by the Buyer but which the
Buyer reasonably believes to be attributable to the design characteristics of
one or more components of the Aircraft (an “Interface Problem”), the Seller
will, if so requested by the Buyer, and without additional charge to the Buyer,
except for transportation of the Seller’s or its designee’s personnel to the
Buyer’s facilities, promptly conduct or have conducted an investigation and
analysis of such problem to determine, if possible, the cause or causes of the
problem and to recommend such corrective action as may be feasible. The Buyer
will furnish to the Seller all data and information in the Buyer’s possession
relevant to the Interface Problem and will cooperate with the Seller in the
conduct of the Seller’s investigations and such tests as may be required.

 

At the conclusion of such investigation, the Seller will promptly advise the
Buyer in writing of the Seller’s opinion as to the cause or causes of the
Interface Problem and the Seller’s recommendations as to corrective action.

 

12.4.2                                                        Seller’s
Responsibility

 

If the Seller determines that the Interface Problem is primarily attributable to
the design of a Warranted Part, the Seller will, if so requested by the Buyer
and pursuant to the terms and conditions of Clause 12.1, correct the design of
such Warranted Part to the extent of the Seller’s obligation as defined in
Clause 12.1.

 

12.4.3                                                        Supplier’s
Responsibility

 

If the Seller determines that the Interface Problem is primarily attributable to
the design of any Supplier Part, the Seller will, if so requested by the Buyer,
reasonably assist the Buyer in processing any warranty claim the Buyer may have
against the Supplier.

 

12.4.4                                                        Joint
Responsibility

 

If the Seller determines that the Interface Problem is attributable partially to
the design of a Warranted Part and partially to the design of any Supplier Part,
the Seller will, if so requested by the Buyer, seek a solution to the Interface
Problem through cooperative efforts of the Seller and any Supplier involved.

 

20130318_CT1242023_PA_A321neo_HAL

Page 51 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

The Seller will promptly advise the Buyer of such corrective action as may be
proposed by the Seller and any such Supplier. Such proposal will be consistent
with any then existing obligations of the Seller hereunder and of any such
Supplier to the Buyer. Such corrective action, unless reasonably rejected by the
Buyer, will constitute full satisfaction of any claim the Buyer may have against
either the Seller or any such Supplier with respect to such Interface Problem.

 

12.4.5                                                        General

 

12.4.5.1                                            All requests under this
Clause 12.4 will be directed to both the Seller and the affected Suppliers.

 

12.4.5.2                                            Except as specifically set
forth in this Clause 12.4, this Clause 12.4 will not be deemed to impose on the
Seller any obligations not expressly set forth elsewhere in this Agreement.

 

12.4.5.3                                         All reports, recommendations,
data and other documents furnished by the Seller to the Buyer pursuant to this
Clause 12.4 will be deemed to be delivered under this Agreement and will be
subject to the terms, covenants and conditions set forth in this Clause 12 and
in Clause 22.11.

 

12.5                                                                   
Exclusivity of Warranties

 

THIS CLAUSE 12 SETS FORTH THE EXCLUSIVE WARRANTIES, EXCLUSIVE LIABILITIES AND
EXCLUSIVE OBLIGATIONS OF THE SELLER, AND THE EXCLUSIVE REMEDIES AVAILABLE TO THE
BUYER, WHETHER UNDER THIS AGREEMENT OR OTHERWISE, ARISING FROM ANY DEFECT OR
NONCONFORMITY OR PROBLEM OF ANY KIND IN ANY AIRCRAFT, COMPONENT, EQUIPMENT,
ACCESSORY, PART, SOFTWARE, DATA OR SERVICE DELIVERED BY THE SELLER UNDER THIS
AGREEMENT.

 

THE BUYER RECOGNIZES THAT THE RIGHTS, WARRANTIES AND REMEDIES IN THIS CLAUSE 12
ARE ADEQUATE AND SUFFICIENT TO PROTECT THE BUYER FROM ANY DEFECT OR
NONCONFORMITY OR PROBLEM OF ANY KIND IN THE GOODS AND SERVICES SUPPLIED UNDER
THIS AGREEMENT. THE BUYER HEREBY WAIVES, RELEASES AND RENOUNCES ALL OTHER
WARRANTIES, OBLIGATIONS, GUARANTEES AND LIABILITIES OF THE SELLER AND ALL OTHER
RIGHTS, CLAIMS AND REMEDIES OF THE BUYER AGAINST THE SELLER, WHETHER EXPRESS OR
IMPLIED BY CONTRACT, TORT, OR STATUTORY LAW OR OTHERWISE, WITH RESPECT TO ANY
NONCONFORMITY OR DEFECT OR PROBLEM OF ANY KIND IN ANY AIRCRAFT, COMPONENT,
EQUIPMENT, ACCESSORY, PART, SOFTWARE, DATA OR SERVICE DELIVERED BY THE SELLER
UNDER THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO:

 

20130318_CT1242023_PA_A321neo_HAL

Page 52 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

(1)

ANY IMPLIED WARRANTY OF MERCHANTABILITY AND/OR FITNESS FOR ANY GENERAL OR
PARTICULAR PURPOSE;

 

 

(2)

ANY IMPLIED OR EXPRESS WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF
DEALING OR USAGE OF TRADE;

 

 

(3)

ANY RIGHT, CLAIM OR REMEDY FOR BREACH OF CONTRACT;

 

 

(4)

ANY RIGHT, CLAIM OR REMEDY FOR TORT, UNDER ANY THEORY OF LIABILITY, HOWEVER
ALLEGED, INCLUDING, BUT NOT LIMITED TO, ACTIONS AND/OR CLAIMS FOR NEGLIGENCE,
GROSS NEGLIGENCE, INTENTIONAL ACTS, WILLFUL DISREGARD, IMPLIED WARRANTY, PRODUCT
LIABILITY, STRICT LIABILITY OR FAILURE TO WARN;

 

 

(5)

ANY RIGHT, CLAIM OR REMEDY ARISING UNDER THE UNIFORM COMMERCIAL CODE OR ANY
OTHER STATE OR FEDERAL STATUTE;

 

 

(6)

ANY RIGHT, CLAIM OR REMEDY ARISING UNDER ANY REGULATIONS OR STANDARDS IMPOSED BY
ANY INTERNATIONAL, NATIONAL, STATE OR LOCAL STATUTE OR AGENCY;

 

 

(7)

ANY RIGHT, CLAIM OR REMEDY TO RECOVER OR BE COMPENSATED FOR:

 

 

(a)

LOSS OF USE OR REPLACEMENT OF ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY OR
PART PROVIDED UNDER THIS AGREEMENT;

 

 

(b)

LOSS OF, OR DAMAGE OF ANY KIND TO, ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY
OR PART PROVIDED UNDER THIS AGREEMENT;

 

 

(c)

LOSS OF PROFITS AND/OR REVENUES;

 

 

(d)

ANY OTHER INCIDENTAL OR CONSEQUENTIAL DAMAGE.

 

 

 

THE WARRANTIES AND SERVICE LIFE POLICY PROVIDED BY THIS AGREEMENT WILL NOT BE
EXTENDED, ALTERED OR VARIED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY THE SELLER
AND THE BUYER. IN THE EVENT THAT ANY PROVISION OF THIS CLAUSE 12 SHOULD FOR ANY
REASON BE HELD UNLAWFUL, OR OTHERWISE UNENFORCEABLE, THE REMAINDER OF THIS
CLAUSE 12 WILL REMAIN IN FULL FORCE AND EFFECT.

 

20130318_CT1242023_PA_A321neo_HAL

Page 53 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

FOR THE PURPOSES OF THIS CLAUSE 12.5, THE “SELLER” SHALL BE UNDERSTOOD TO
INCLUDE THE SELLER, ANY OF ITS SUPPLIERS, SUBCONTRACTORS, AND AFFILIATES AND ANY
OF THEIR RESPECTIVE INSURERS.

 

12.6                                                                   
Duplicate Remedies

 

The remedies provided to the Buyer under Clause 12.1 and Clause 12.2 as to any
defect in respect of the Aircraft or any part thereof are mutually exclusive and
not cumulative. The Buyer will be entitled to the remedy that provides the
maximum benefit to it, as the Buyer may elect, pursuant to the terms and
conditions of this Clause 12 for any particular defect for which remedies are
provided under this Clause 12; provided, however, that the Buyer will not be
entitled to elect a remedy under both Clause 12.1 and Clause 12.2 for the same
defect. The Buyer’s rights and remedies herein for the nonperformance of any
obligations or liabilities of the Seller arising under these warranties will be
in monetary damages limited to the amount the Buyer expends in procuring a
correction or replacement for any covered part subject to a defect or
nonperformance covered by this Clause 12, and the Buyer will not have any right
to require specific performance by the Seller.

 

12.7                                                                   
Negotiated Agreement

 

The Parties each acknowledge that:

 

(i)                                                                              
the Specification has been agreed upon after careful consideration by the Buyer
using its judgment as a professional operator of aircraft used in public
transportation and as such is a professional within the same industry as the
Seller;

 

(ii)                                                                          
this Agreement, and in particular this Clause 12, has been the subject of
discussion and negotiation and is fully understood by the Buyer; and

 

(iii)                                                                       the
price of the Aircraft and the other mutual agreements of the Buyer set forth in
this Agreement were arrived at in consideration of, inter alia, the provisions
of this Clause 12, specifically including the waiver, release and renunciation
by the Buyer set forth in Clause 12.5.

 

12.8                                                                   
Disclosure to Third Party Entity

 

In the event of the Buyer intending to designate a third party entity (a “Third
Party Entity”) to administrate this Clause 12, the Buyer will notify the Seller
of such intention prior to any disclosure of this Clause to the selected Third
Party Entity and will cause such Third Party Entity to enter into a
confidentiality agreement and or any other relevant documentation with the
Seller solely for the purpose of administrating this Clause 12.

 

12.9                                                                   
Transferability

 

20130318_CT1242023_PA_A321neo_HAL

Page 54 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

Without prejudice to Clause 21.1, the Buyer’s rights under this Clause 12 may
not be assigned, sold, transferred, novated or otherwise alienated by operation
of law or otherwise, without the Seller’s prior written consent, which will not
be unreasonably withheld.

 

Any transfer in violation of this Clause 12.9 will, as to the particular
Aircraft involved, void the rights and warranties of the Buyer under this Clause
12 and any and all other warranties that might arise under or be implied in law.

 

20130318_CT1242023_PA_A321neo_HAL

Page 55 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

13 -                                   PATENT AND COPYRIGHT INDEMNITY

 

13.1                                                                   
Indemnity

 

13.1.1                                                        Subject to the
provisions of Clause 13.2.3, the Seller will indemnify the Buyer from and
against any damages, costs and expenses including reasonable legal costs
(excluding damages, costs, expenses, loss of profits and other liabilities in
respect of or resulting from loss of use of the Aircraft) resulting from any
infringement or claim of infringement by the Airframe of

 

(i)                                                                                 
any British, French, German, Spanish or U.S. patent; and

 

(ii)                                                                          
any patent issued under the laws of any other country in which the Buyer may
lawfully operate the Aircraft, provided that from the time of design of such
Airframe and until infringement claims are resolved, the country of the patent
and the flag country of the Aircraft are both parties to:

 

(1)                                       the Chicago Convention on
International Civil Aviation of December 7, 1944, and are each fully entitled to
all benefits of Article 27 thereof, or,

 

(2)                                       the International Convention for the
Protection of Industrial Property of March 20, 1883 (the “Paris Convention”);
and

 

(iii)                                                                       in
respect of computer software installed on the Aircraft, any copyright, provided
that the Seller’s obligation to indemnify will be limited to infringements in
countries which, at the time of infringement, are members of The Berne Union and
recognize computer software as a “work” under the Berne Convention.

 

13.1.2                                                       Clause 13.1.1 will
not apply to

 

(i)                                                                                
Buyer Furnished Equipment;

 

(ii)                                                                            
the Propulsion Systems;

 

(iii)                                                                        
Supplier Parts; or

 

(iv)                                                                        
software not developed by the Seller.

 

13.1.3                                                       If the Buyer, due
to circumstances contemplated in Clause 13.1.1, is prevented from using the
Aircraft (whether by a valid judgment of a court of competent jurisdiction or by
a settlement arrived at among the claimant, the Seller and the Buyer), the
Seller will at its expense either

 

(i)                                                                                
procure for the Buyer the right to use the affected Airframe, part or software
free of charge; or

 

20130318_CT1242023_PA_A321neo_HAL

Page 56 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

(ii)                                                                            
replace the infringing part or software as soon as possible with a
non-infringing substitute.

 

13.2                                                                   
Administration of Patent and Copyright Indemnity Claims

 

13.2.1                                                     If the Buyer receives
a written claim or a suit is threatened or begun against the Buyer for
infringement of a patent or copyright referred to in Clause 13.1, the Buyer will

 

(i)                                                                              
forthwith notify the Seller, giving particulars thereof;

 

(ii)                                                                          
furnish to the Seller all data, papers and records within the Buyer’s control or
possession relating to such patent or claim;

 

(iii)                                                                      
refrain from admitting any liability or making any payment, or assuming any
expenses, damages, costs or royalties, or otherwise acting in a manner
prejudicial to the defense or denial of the suit or claim, it being agreed that
nothing in this Clause 13.2.1(iii) will prevent the Buyer from paying the sums
that may be required to obtain the release of the Aircraft, provided that
payment is accompanied by a denial of liability and is made without prejudice;

 

(iv)                                                                       fully
cooperate with, and render all such assistance to, the Seller as may be
pertinent to the defense or denial of the suit or claim; and

 

(v)                                                                           
act to mitigate damages and/or to reduce the amount of royalties that may be
payable, and act to minimize costs and expenses.

 

13.2.2                                                   The Seller will be
entitled either in its own name or on behalf of the Buyer to conduct
negotiations with the party or parties alleging infringement and may assume and
conduct the defense or settlement of any suit or claim in the manner that, in
the Seller’s opinion, it deems proper.

 

13.2.3                                                   The Seller’s liability
hereunder will be conditioned on compliance by the Buyer with the terms of this
Clause 13 and is in lieu of any other liability to the Buyer, whether express or
implied, which the Seller might incur at law as a result of any infringement or
claim of infringement of any patent or copyright.

 

THE INDEMNITY PROVIDED IN THIS CLAUSE 13 AND THE OBLIGATIONS AND LIABILITIES OF
THE SELLER UNDER THIS CLAUSE 13 ARE EXCLUSIVE AND IN SUBSTITUTION FOR, AND THE
BUYER HEREBY WAIVES, RELEASES AND RENOUNCES ALL OTHER INDEMNITIES, WARRANTIES,
OBLIGATIONS, GUARANTEES AND LIABILITIES ON THE PART OF THE SELLER AND RIGHTS,
CLAIMS AND REMEDIES OF THE BUYER AGAINST THE SELLER, EXPRESS OR IMPLIED, ARISING
BY LAW OR OTHERWISE (INCLUDING WITHOUT LIMITATION ANY OBLIGATION, LIABILITY,
RIGHT, CLAIM OR

 

20130318_CT1242023_PA_A321neo_HAL

Page 57 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

REMEDY ARISING FROM OR WITH RESPECT TO LOSS OF USE OR REVENUE OR CONSEQUENTIAL
DAMAGES), WITH RESPECT TO ANY ACTUAL OR ALLEGED PATENT INFRINGEMENT OR THE LIKE
BY ANY AIRFRAME, PART OR SOFTWARE INSTALLED THEREIN AT DELIVERY, OR THE USE OR
SALE THEREOF, PROVIDED THAT, IN THE EVENT THAT ANY OF THE AFORESAID PROVISIONS
SHOULD FOR ANY REASON BE HELD UNLAWFUL OR OTHERWISE INEFFECTIVE, THE REMAINDER
OF THIS CLAUSE WILL REMAIN IN FULL FORCE AND EFFECT.  THIS INDEMNITY AGAINST
PATENT AND COPYRIGHT INFRINGEMENTS WILL NOT BE EXTENDED, ALTERED OR VARIED
EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY THE SELLER AND THE BUYER.

 

20130318_CT1242023_PA_A321neo_HAL

Page 58 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

14 -                                                                      
TECHNICAL DATA AND SOFTWARE SERVICES

 

14.1                                                                    Scope

 

This Clause 14 covers the terms and conditions for the supply of technical data
(hereinafter “Technical Data”) and software services described hereunder
(hereinafter “Software Services”) to support the Aircraft operation.

 

14.1.1                                                        The Technical Data
will be supplied in the English language using the aeronautical terminology in
common use.

 

14.1.2                                                       Range, form, type,
format, quantity and delivery schedule of the Technical Data to be provided
under this Agreement are outlined in Exhibit F.

 

14.2                                                                    Aircraft
Identification for Technical Data

 

14.2.1                                                     For those Technical
Data that are customized to the Buyer’s Aircraft, the Buyer agrees to the
allocation of fleet serial numbers in the form of block of numbers selected in
the range from 001 to 999.

 

14.2.2                                                     The sequence will not
be interrupted unless two (2) different Propulsion Systems or two (2) different
models of Aircraft are selected.

 

14.2.3                                                     The Buyer will
indicate to the Seller the fleet serial number allocated to each Aircraft
corresponding to the Delivery Schedule no later than twelve (12) months before
the Scheduled Delivery Month of the first Aircraft. Neither the designation of
such fleet serial numbers nor the subsequent allocation of the fleet serial
numbers to manufacturer serial numbers for the purpose of producing certain
customized Technical Data will constitute any property, insurable or other
interest of the Buyer in any Aircraft prior to the Delivery of such Aircraft as
provided in this Agreement.

 

The customized Technical Data that are affected thereby are the following:

 

(i)          Aircraft Maintenance Manual,

(ii)      Illustrated Parts Catalogue,

(iii)  Trouble Shooting Manual,

(iv)  Aircraft Wiring Manual,

(v)      Aircraft Schematics Manual,

(vi)  Aircraft Wiring Lists.

 

14.3                                                                   
Integration of Equipment Data

 

14.3.1                                                        Supplier Equipment

 

20130318_CT1242023_PA_A321neo_HAL

Page 59 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

Information, including revisions, relating to Supplier equipment that is
installed on the Aircraft at Delivery, or through Seller Service Bulletins
thereafter, will be introduced into the customized Technical Data to the extent
necessary for understanding of the affected systems, at no additional charge to
the Buyer.

 

14.3.2                                                        Buyer Furnished
Equipment

 

14.3.2.1                                            The Seller will introduce
data for Buyer Furnished Equipment that is installed on the Aircraft by the
Seller (“BFE Data”) into the customized Technical Data, at no additional charge
to the Buyer for the initial issue of the Technical Data provided at or before
Delivery of the first Aircraft, provided such BFE Data is provided in accordance
with Clauses 14.3.2.2 through 14.3.2.6.

 

14.3.2.2                                            The Buyer will supply the
BFE Data to the Seller at least six (6) months prior to the Scheduled Delivery
Month of the first Aircraft.

 

14.3.2.3                                            The Buyer will supply the
BFE Data to the Seller in English and in compliance with the then applicable
revision of ATA iSpecification 2200, Information Standards for Aviation
Maintenance.

 

14.3.2.4                                            The Buyer and the Seller
will agree on the requirements for the provision to the Seller of BFE Data for
“on-aircraft maintenance” including timeframe, media and format in which the BFE
Data will be supplied to the Seller, in order to manage the BFE Data integration
process in an efficient, expeditious and economic manner.

 

14.3.2.5                                            The BFE Data will be
delivered in digital format (SGML) and/or in Portable Document Format (PDF), as
agreed between the Buyer and the Seller.

 

14.3.2.6                                         All costs related to the
delivery to the Seller of the applicable BFE Data will be borne by the Buyer.

 

14.4                                                                 Supply

 

14.4.1                                                     Technical Data will
be supplied on-line and/or off-line, as set forth in Exhibit F hereto.

 

14.4.2                                                     The Buyer will not
receive any credit or compensation for any unused or only partially used
Technical Data supplied pursuant to this Clause 14.

 

14.4.3                                                        Delivery

 

20130318_CT1242023_PA_A321neo_HAL

Page 60 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

14.4.3.1                                            Technical Data provided
off-line and corresponding revisions will be sent to up to two (2) addresses as
indicated by the Buyer.

 

14.4.3.2                                            Technical Data provided
off-line will be delivered by the Seller at the Buyer’s named place of
destination under DAP conditions. The term Delivery at Place and DAP is used
herein as defined in Incoterms 2010: ICC Official Rules for the Interpretation
of Trade Terms, published by the International Chamber of Commerce.

 

14.4.3.3                                         The Technical Data will be
delivered according to a mutually agreed schedule to correspond with the
Deliveries of Aircraft. The Buyer will provide no less than sixty (60) days
notice when requesting a change to such delivery schedule.

 

14.4.4                                                     It will be the
responsibility of the Buyer to coordinate and satisfy local Aviation
Authorities’ requirements with respect to Technical Data. Reasonable quantities
of such Technical Data will be supplied by the Seller at no charge to the Buyer
at the Buyer’s named place of destination.

 

Notwithstanding the foregoing, and in agreement with the relevant Aviation
Authorities, preference will be given to the on-line access to such Buyer’s
Technical Data through AirbusWorld.

 

14.5                                                                    Revision
Service

 

For each firmly ordered Aircraft, revision service for the Technical Data will
be provided […***…] (each a “Revision Service Period”).

 

Thereafter revision service will be provided in accordance with the terms and
conditions set forth in the Seller’s then current Customer Services Catalog (the
“CS Catalog”).

 

14.6                                                                    Service
Bulletins Incorporation

 

During the Revision Service Period, upon any request of the Buyer, made within
two years after issuance of the applicable Service Bulletin, Seller Service
Bulletin information will be incorporated into the Technical Data, provided that
the Buyer notifies the Seller through the relevant AirbusWorld on-line Service
Bulletin Reporting application that it intends to accomplish such Service
Bulletin. The split effectivity for the corresponding Service Bulletin will
remain in the Technical Data until notification from the Buyer that embodiment
has been completed on all of the Buyer’s Aircraft. The foregoing is applicable
for Technical Data relating to maintenance only. For operational Technical Data
either the pre or post Service Bulletin status will be shown.

 

20130318_CT1242023_PA_A321neo_HAL

Page 61 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

14.7                                                                   
Technical Data Familiarization

 

Upon request by the Buyer, the Seller will provide up to one (1) week of
Technical Data familiarization training at the Seller’s or the Buyer’s
facilities. The basic familiarization course is tailored for maintenance and
engineering personnel.

 

14.8                                                                    Customer
Originated Changes

 

If the Buyer wishes to introduce Buyer originated data (“COC Data”) into any of
the customized Technical Data that are identified as eligible for such
incorporation in the Seller’s then current Customer Services Catalog, the Buyer
will notify the Seller of such intention.

 

The incorporation of any COC Data will be performed under the methods and tools
for achieving such introduction and the conditions specified in the Seller’s
then current Customer Services Catalog.

 

14.9                                                                    AirN@v
Family products

 

14.9.1                                                        The Technical Data
listed herebelow are provided on DVD and include integrated software
(hereinafter together referred to as “AirN@v Family”).

 

14.9.2                                                        The AirN@v Family
covers several Technical Data domains, reflected by the following AirN@v Family
products:

 

(i)          AirN@v / Maintenance,

(ii)      AirN@v / Planning,

(iii)  AirN@v / Repair,

(iv)  AirN@v / Workshop,

(v)      AirN@v / Associated Data, and

(vi)  AirN@v / Engineering.

 

14.9.3                                                        Further details on
the Technical Data included in such products are set forth in Exhibit F.

 

14.9.4                                                        The licensing
conditions for the use of AirN@v Family integrated software will be set forth in
a separate agreement (the “End-User License Agreement for Airbus Software”), as
set forth from time to time in the CS Catalog, which End-User License Agreement
for Airbus Software, as in effect from time to time, is incorporated by
reference herein.

 

20130318_CT1242023_PA_A321neo_HAL

Page 62 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

14.9.5                                                     The revision service
and the license to use AirN@v Family products will be […***…]. Thereafter
revision service will be provided in accordance with the terms and conditions
set forth in the Seller’s then current Customer Services Catalog.

 

14.10                                                            On-Line
Technical Data

 

14.10.1                                             The Technical Data specified
in Exhibit F as being provided on-line will be made available to the Buyer
through AirbusWorld.

 

14.10.2                                                […***…]

 

14.10.3                                             Access to AirbusWorld will
be subject to the “General Terms and Conditions of Access to and Use of
AirbusWorld” (hereinafter the “GTC”), as set forth from time to time in the CS
Catalog, which GTC, as in effect from time to time, is incorporated by reference
herein.

 

14.10.4                                             The list of the Technical
Data provided on-line may be extended from time to time.

 

For any Technical Data that is or becomes available on-line, the Seller reserves
the right to eliminate other formats for the concerned Technical Data.

 

14.10.5                                                Access to AirbusWorld
will be granted free of charge for an unlimited number of the Buyer’s users
(including two (2) of Buyer’s administrators) for the Technical Data related to
the Aircraft that will be operated by the Buyer.

 

14.10.6                                                For the sake of
clarification, Technical Data accessed through AirbusWorld - which access will
be covered by the terms and conditions set forth in the GTC – will remain
subject to the conditions of this Clause 14.

 

In addition, should AirbusWorld provide access to Technical Data in software
format, the use of such software is subject to the license conditions as set
forth in the End-User License Agreement for Airbus Software, as set forth from
time to time in the CS Catalog, which End-User License Agreement for Airbus
Software, as in effect from time to time, is incorporated by reference herein.

 

14.11                                                            Waiver, Release
and Renunciation

 

The Seller warrants that the Technical Data are prepared in accordance with the
state of art at the date of their development. Should any Technical Data
prepared by the Seller contain a non-conformity or defect, the sole and
exclusive liability of the Seller will be to take all reasonable and proper
steps to correct such Technical

 

20130318_CT1242023_PA_A321neo_HAL

Page 63 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

Data. Irrespective of any other provisions herein, no warranties of any kind
will be given for the Customer Originated Changes, as set forth in Clause 14.8.

 

THE WARRANTIES, OBLIGATIONS AND LIABILITIES OF THE SELLER (AS DEFINED BELOW FOR
THE PURPOSES OF THIS CLAUSE) AND REMEDIES OF THE BUYER SET FORTH IN THIS CLAUSE
14 ARE EXCLUSIVE AND IN SUBSTITUTION FOR, AND THE BUYER HEREBY WAIVES, RELEASES
AND RENOUNCES ALL OTHER WARRANTIES, OBLIGATIONS AND LIABILITIES OF THE SELLER
AND RIGHTS, CLAIMS AND REMEDIES OF THE BUYER AGAINST THE SELLER, EXPRESS OR
IMPLIED, ARISING BY LAW, CONTRACT OR OTHERWISE, WITH RESPECT TO ANY
NON-CONFORMITY OR DEFECT OF ANY KIND, IN ANY TECHNICAL DATA OR SERVICES
DELIVERED UNDER THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO:

 

A.                                ANY WARRANTY AGAINST HIDDEN DEFECTS;

 

B.                                 ANY IMPLIED WARRANTY OF MERCHANTABILITY OR
FITNESS;

 

C.                                 ANY IMPLIED WARRANTY ARISING FROM COURSE OF
PERFORMANCE, COURSE OF DEALING OR USAGE OR TRADE;

 

D.                                ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR
REMEDY, WHETHER IN CONTRACT OR IN TORT, WHETHER OR NOT ARISING FROM THE SELLER’S
NEGLIGENCE, ACTUAL OR IMPUTED; AND

 

E.                                  ANY OBLIGATION, LIABILITY, RIGHT, CLAIM, OR
REMEDY FOR LOSS OF OR DAMAGE TO ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY,
PART, SOFTWARE, DATA OR SERVICES DELIVERED UNDER THIS AGREEMENT, FOR LOSS OF
USE, REVENUE OR PROFIT, OR FOR ANY OTHER DIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES;

 

PROVIDED THAT, IN THE EVENT THAT ANY OF THE AFORESAID PROVISIONS SHOULD FOR ANY
REASON BE HELD UNLAWFUL OR OTHERWISE INEFFECTIVE, THE REMAINDER OF THIS
AGREEMENT WILL REMAIN IN FULL FORCE AND EFFECT.

 

FOR THE PURPOSES OF THIS CLAUSE 14, THE “SELLER” WILL BE UNDERSTOOD TO INCLUDE
THE SELLER, ANY OF ITS SUPPLIERS AND SUBCONTRACTORS, ITS AFFILIATES AND ANY OF
THEIR RESPECTIVE INSURERS.

 

20130318_CT1242023_PA_A321neo_HAL

Page 64 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

14.12                                                            Proprietary
Rights

 

14.12.1                                             All proprietary rights
relating to Technical Data, including but not limited to patent, design and
copyrights, will remain with the Seller and/or its Affiliates, as the case may
be.

 

These proprietary rights will also apply to any translation into a language or
languages or media that may have been performed or caused to be performed by the
Buyer.

 

14.12.2                                             Whenever this Agreement
and/or any Technical Data provides for manufacturing by the Buyer, the consent
given by the Seller will not be construed as any express or implicit endorsement
or approval whatsoever of the Buyer or of the manufactured products. The supply
of the Technical Data will not be construed as any further right for the Buyer
to design or manufacture any Aircraft or part thereof, including any spare part.

 

14.13                                                            Performance
Engineer’s Program

 

14.13.1                                             In addition to the Technical
Data provided under Clause 14, the Seller will provide to the Buyer Software
Services, which will consist of the Performance Engineer’s Programs (“PEP”) for
the Aircraft type covered under this Agreement. Such PEP is composed of software
components and databases, and its use is subject to the license conditions as
set forth in the End-User License Agreement for Airbus Software, as set forth
from time to time in the CS Catalog, which End-User License Agreement for Airbus
Software, as in effect from time to time, is incorporated by reference herein.

 

14.13.2                                             Use of the PEP will be
limited to one (1) copy to be used on the Buyer’s computers for the purpose of
computing performance engineering data. The PEP is intended for use on ground
only and will not be placed or installed on board the Aircraft.

 

14.13.3                                             The license to use the PEP
and the revision service will be provided […***…].

 

14.13.4                                             At the end of such PEP
Revision Service Period, the PEP will be provided to the Buyer at the standard
commercial conditions set forth in the Seller’s then current Customer Services
Catalog.

 

14.14                                                            Future
Developments

 

20130318_CT1242023_PA_A321neo_HAL

Page 65 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

The Seller continuously monitors technological developments and applies them to
Technical Data, document and information systems’ functionalities, production
and methods of transmission.

 

The Seller will implement and the Buyer will accept such new developments, it
being understood that the Buyer will be informed in due time by the Seller of
such new developments and their application and of the date by which the same
will be implemented by the Seller.

 

14.15                                                            Confidentiality

 

14.15.1                                             This Clause, the Technical
Data, the Software Services and their content are designated as confidential.
All such Technical Data and Software Services are provided to the Buyer for the
sole use of the Buyer who undertakes not to disclose the contents thereof to any
third party without the prior written consent of the Seller, except as permitted
therein or pursuant to any government or legal requirement imposed upon the
Buyer.

 

14.15.2                                                If the Seller authorizes
the disclosure of this Clause 14 or of any Technical Data or Software Services
to third parties either under this Agreement or by an express prior written
authorization and specifically, where the Buyer intends to designate a
maintenance and repair organization or a third party to perform the maintenance
of the Aircraft or to perform data processing on its behalf (each a “Third
Party”), the Buyer will notify the Seller of such intention prior to any
disclosure of this Clause 14 and/or the Technical Data and/or the Software
Services to such Third Party.

 

The Buyer hereby undertakes to cause such Third Party to agree to be bound by
the conditions and restrictions set forth in this Clause 14 with respect to the
disclosed Clause, Technical Data or Software Services and will in particular
cause such Third Party to enter into a confidentiality agreement with the Seller
and appropriate licensing conditions, and to commit to use the Technical Data
solely for the purpose of maintaining the Buyer’s Aircraft and the Software
Services exclusively for processing the Buyer’s data.

 

14.16                                                            Transferability

 

Without prejudice to Clause 21.1, the Buyer’s rights under this Clause 14 may
not be assigned, sold, transferred, novated or otherwise alienated by operation
of law or otherwise, without the Seller’s prior written consent.

 

Any transfer in violation of this Clause 14.16 will, as to the particular
Aircraft involved, void the rights and warranties of the Buyer under this Clause
14 and any and all other warranties that might arise under or be implied in law.

 

20130318_CT1242023_PA_A321neo_HAL

Page 66 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

20130318_CT1242023_PA_A321neo_HAL

Page 67 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

15                                                                               
SELLER REPRESENTATIVE SERVICES

 

The Seller will provide, […***…] to the Buyer the services described in this
Clause 15, at the Buyer’s main base or at other locations to be mutually agreed.

 

15.1                                                                    Customer
Support Representative(s)

 

15.1.1                                                     The Seller will
provide […***…] to the Buyer the services of Seller customer support
representative(s), set forth in Appendix A to this Clause 15 (each a “Seller
Representative”), at the Buyer’s main base or such other locations as the
parties may agree.

 

15.1.2                                                     In providing the
services as described hereabove, any Seller Representatives, or any Seller
employee(s) providing services to the Buyer hereunder, are deemed to be acting
in an advisory capacity only and at no time will they be deemed to be acting as
Buyer’s employees, contractors or agents, either directly or indirectly.

 

15.1.3                                                     The Seller will
provide to the Buyer an annual written accounting of the consumed man-months and
any remaining man-month balance from the allowance specified in Appendix A to
this Clause 15. Such accounting will be deemed final and accepted by the Buyer
unless the Seller receives a written objection from the Buyer […***…].

 

15.1.4                                                     If a need for
aircraft-on-ground (“AOG”) technical assistance after the end of the Seller
Representative’s assignment referred to in Appendix A to this Clause 15, the
Buyer will have non-exclusive access to:

 

(a)                   AIRTAC (Airbus Technical AOG Center); or

 

(b)                  The Seller representative network closest to the Buyer’s
main base. A list of contacts of the Seller Representatives closest to the
Buyer’s main base will be provided to the Buyer.

 

As a matter of reciprocity, the Buyer agrees that Seller Representative(s) may
provide services to other airlines during any assignment with the Buyer.

 

15.1.5                                                        Should the Buyer
request Seller Representative services exceeding the allocation specified in
Appendix A to this Clause 15, the Seller may provide such additional services
subject to terms and conditions to be mutually agreed.

 

 

20130318_CT1242023_PA_A321neo_HAL

Page 68 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

15.1.6                                                        The Seller will
cause similar services to be provided by representatives of the Propulsion
System Manufacturer and Suppliers, when necessary and applicable.

 

 

20130318_CT1242023_PA_A321neo_HAL

Page 69 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

15.2                                                                    Buyer’s
Support

 

15.2.1                                                        From the date of
arrival of the first Seller Representative and for the duration of the
assignment, the Buyer will provide free of charge a suitable, lockable office,
conveniently located with respect to the Buyer’s maintenance facilities, with
complete office furniture and equipment including telephone, internet, email and
facsimile connections for the sole use of the Seller Representative(s). All
related communication costs will be borne by the Seller upon receipt by the
Seller of all relevant justifications; however the Buyer will not impose on the
Seller any charges other than the direct cost of such communications.

 

15.2.2                                                     The Buyer will
reimburse the Seller for the costs of the initial and termination assignment
travel of the Seller Representatives, which will consist of one (1) confirmed
ticket […***…] to and from the place of assignment and Toulouse, France.

 

15.2.3                                                     […***…]

 

15.2.4                                                     If the Buyer requests
any Seller Representative to travel on business to a city other than his usual
place of assignment, the Buyer will be responsible for all related
transportation costs and expenses.

 

15.2.5                                                     Absence of an
assigned Seller Representative during normal statutory vacation periods will be
covered by other seller representatives on the same conditions as those
described in Clause 15.1.4, and such services will be counted against the total
allocation provided in Appendix A hereto.

 

15.2.6                                                     The Buyer will assist
the Seller in obtaining from the civil authorities of the Buyer’s country those
documents that are necessary to permit the Seller Representative to live and
work in the Buyer’s country. Failure of the Seller to obtain the necessary
documents will relieve the Seller of any obligation to the Buyer under the
provisions of Clause 15.1.

 

15.2.7                                                     The Buyer will
reimburse to the Seller charges, taxes, duties, imposts or levies of any kind
whatsoever, imposed by the authorities of the Buyer’s country upon:

 

(i)                                  the entry into or exit from the Buyer’s
country of the Seller Representatives and their families,

 

(ii)                              the entry into or the exit from the Buyer’s
country of the Seller Representatives and their families’ personal property,

 

 

20130318_CT1242023_PA_A321neo_HAL

Page 70 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

(iii)                       the entry into or the exit from the Buyer’s country
of the Seller’s property, for the purpose of providing the Seller
Representatives services.

15.3                                                                   
Withdrawal of the Seller Representative

 

The Seller will have the right to withdraw its assigned Seller Representatives
as it sees fit if conditions arise, that are in the Seller’s opinion dangerous
to their safety or health or prevent them from fulfilling their contractual
tasks.

 

20130318_CT1242023_PA_A321neo_HAL

Page 71 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

APPENDIX A TO CLAUSE 15

 

 

 

SELLER REPRESENTATIVE ALLOCATION

 

The Seller Representative allocation provided to the Buyer pursuant to Clause
15.1 is set forth below.

 

1                                        The Seller will provide to the Buyer
one (1) Seller Representative at the Buyer’s main base or at other locations to
be mutually agreed […***…].

 

2                                        Seller Representative services will
include initial Aircraft entry into service assistance and sustaining support
services.

 

3                                        The number of the Seller
Representatives assigned to the Buyer at any one time will be mutually agreed
[…***…].

 

20130318_CT1242023_PA_A321neo_HAL

Page 72 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

16 -                                                                      
TRAINING SUPPORT AND SERVICES

 

16.1                                                                    General

 

16.1.1                                                        This Clause 16
sets forth the terms and conditions for the supply of training support and
services for the Buyer’s personnel to support the Aircraft operation.

 

16.1.2                                                        The range,
quantity and validity of training to be provided […***…] under this Agreement
are covered in Appendix A to this Clause 16.

 

16.1.3                                                        Scheduling of
training courses covered in Appendix A will be mutually agreed during a training
conference (the “Training Conference”) that will be held no later than […***…]
prior to Delivery of the first Aircraft.

 

16.2                                                                    Training
Location

 

16.2.1                                                        The Seller will
provide training at its training center in Blagnac, France, and/or in Hamburg,
Germany, or will designate an affiliated training center in Miami, U.S.A., or
Beijing, People’s Republic of China (individually a “Seller’s Training Center”
and collectively the “Seller’s Training Centers”).

 

16.2.2                                                        If the
unavailability of facilities or scheduling difficulties make training by the
Seller at any Seller’s Training Center impractical, the Seller will ensure that
the Buyer is provided with such training at another location designated by the
Seller.

 

16.2.3.1                                            Upon the Buyer’s request,
the Seller may also provide certain training at a location other than the
Seller’s Training Centers, including one of the Buyer’s bases, if and when
practicable for the Seller, under terms and conditions to be mutually agreed
upon. […***…]

 

16.2.3.2                                            If the Buyer requests
training at a location as indicated in Clause 16.2.3.1 and requires such
training to be an Airbus approved course, the Buyer undertakes that the training
facilities will be approved prior to the performance of such training. The Buyer
will, as necessary and with adequate time prior to the performance of such
training, provide access to the training facilities set forth in Clause 16.2.3.1
to the Seller’s and the competent Aviation Authority’s representatives for
approval of such facilities.

 

20130318_CT1242023_PA_A321neo_HAL

Page 73 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

16.3                                                                    Training
Courses

 

16.3.1                                                        Training courses
will be as described in the Seller’s customer services catalog (the “Seller’s
Customer Services Catalog”). The Seller’s Customer Services Catalog also sets
forth the minimum and maximum number of trainees per course.

 

All training requests or training course changes made outside of the scope of
the Training Conference will be submitted by the Buyer with a minimum of […***…]
prior notice.

 

16.3.2                                                        The following
terms and conditions will apply to training performed by the Seller:

 

(i)                      Training courses will be the Seller’s standard courses
as described in the Seller’s Customer Services Catalog valid at the time of
execution of the course. The Seller will be responsible for all training course
syllabi, training aids and training equipment necessary for the organization of
the training courses.  For the avoidance of doubt, such training equipment does
not include provision of aircraft for the purpose of performing training,

 

(ii)                  The training equipment and the training curricula used for
the training of flight, cabin and maintenance personnel will not be fully
customized but will be configured in order to obtain the relevant Aviation
Authority’s approval and to support the Seller’s training programs.

 

(iii)              Training data and documentation for trainees receiving the
training at the Seller’s Training Centers will be provided free of charge.
Training data and documentation will be marked “FOR TRAINING ONLY” and as such
are supplied for the sole and express purpose of training; training data and
documentation will not be revised.

 

16.3.3                                                        When the Seller’s
training courses are provided by the Seller’s instructors (individually an
“Instructor” and collectively “Instructors”) the Seller will deliver a
Certificate of Recognition or a Certificate of Course Completion (each a
“Certificate”) or an attestation (an “Attestation”), as applicable, at the end
of any such training course. Any such Certificate or Attestation will not
represent authority or qualification by any Aviation Authority but may be
presented to such Aviation Authority in order to obtain relevant formal
qualification.

 

In the event of training courses being provided by a training provider selected
by the Seller as set forth in Clause 16.2.2, the Seller will cause such training
provider to deliver a Certificate or Attestation, which will not represent
authority or qualification by any Aviation Authority, but may be presented to
such Aviation Authority in order to obtain relevant formal qualification.

 

20130318_CT1242023_PA_A321neo_HAL

Page 74 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

16.3.4.1                                         Should the Buyer wish to
exchange any of the training courses provided under Appendix A hereto, the Buyer
will place a request for exchange to this effect with the Seller. The Buyer may
exchange, subject to the Seller’s confirmation, the training allowances granted
under Appendix A of the present Agreement as follows:

 

(i)                     flight operations training courses listed in Article 1
of Appendix A may be exchanged for any flight operations training courses
described in the Seller’s Customer Services Catalog current at the time of the
Buyer’s request;

 

(ii)                 maintenance training courses listed in Article 3 of
Appendix A may be exchanged for any maintenance training courses described in
the Seller’s Customer Services Catalog current at the time of the Buyer’s
request;

 

(iii)             should any one of the allowances granted thereunder (flight
operations or maintenance) have been fully drawn upon, the Buyer will be
entitled to exchange flight operations or maintenance training courses as needed
against the remaining allowances.

 

The exchange value will be based on the Seller’s “Training Course Exchange
Matrix” applicable at the time of the request for exchange and provided to the
Buyer at such time.

 

It is understood that the above provisions will apply to the extent that
training allowances granted under Appendix A remain in credit to the full extent
necessary to perform the exchange.

 

All requests to exchange training courses will be submitted by the Buyer with a
minimum of […***…] prior notice. The requested training will be subject to the
Seller’s then existing planning constraints.

 

16.3.4.2                                            Should the Buyer use none or
only part of the training to be provided pursuant to this Clause 16, no
compensation or credit of any nature will be provided.

 

16.3.5.1                                         Should the Buyer decide to
cancel or reschedule a training course, fully or partially, and irrespective of
the location of the training, a minimum advance notification of at least sixty
(60) calendar days prior to the relevant training course start date is required.

 

16.3.5.2                                            If the notification occurs
less than sixty (60) but more than forty-five (45) calendar days prior to such
training, a cancellation fee corresponding […***…] will be, as applicable,
either deducted from the training allowance defined in Appendix A or invoiced at
the Seller’s then applicable price.

 

20130318_CT1242023_PA_A321neo_HAL

Page 75 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

16.3.5.3                                         If the notification occurs less
than forty five (45) calendar days prior to such training, a cancellation fee
corresponding to […***…] will be, as applicable, either deducted from the
training allowance defined in Appendix A or invoiced at the Seller’s then
applicable price.

 

16.3.5.4                                         All courses exchanged under
Clause 16.3.4.1 will remain subject to the provisions of this Clause 16.3.5.

 

16.4                                                                   
Prerequisites and Conditions

 

16.4.1                                                     Training will be
conducted in English and all training aids used during such training will be
written in English using common aeronautical terminology.

 

16.4.2                                                     The Buyer hereby
acknowledges that all training courses conducted pursuant to this Clause 16 are
“Standard Transition Training Courses” and not “Ab Initio Training Courses”.

 

16.4.3                                                     Trainees will have
the prerequisite knowledge and experience specified for each course in the
Seller’s Customer Services Catalog.

 

16.4.4.1                                         The Buyer will be responsible
for the selection of the trainees and for any liability with respect to the
entry knowledge level of the trainees.

 

16.4.4.2                                         The Seller reserves the right
to verify the trainees’ proficiency and previous professional experience.

 

16.4.4.3                                         The Seller will provide to the
Buyer during the Training Conference an “Airbus Pre-Training Survey” for
completion by the Buyer for each trainee.

 

The Buyer will provide the Seller with an attendance list of the trainees for
each course, with the validated qualification of each trainee, at the time of
reservation of the training course and in no event any later than sixty (60)
calendar days before the start of the training course. The Buyer will return
concurrently thereto the completed Airbus Pre-Training Survey, detailing the
trainees’ associated background. If the Seller determines through the Airbus
Pre-Training Survey that a trainee does not match the prerequisites set forth in
the Seller’s Customer Services Catalog, following consultation with the Buyer,
such trainee will be withdrawn from the program or directed through a relevant
entry level training (ELT) program, which will be at the Buyer’s expense.

 

16.4.4.4                                            If the Seller determines at
any time during the training that a trainee lacks the required level, following
consultation with the Buyer, such trainee will be withdrawn from the program or,
upon the Buyer’s request, the Seller may be

 

20130318_CT1242023_PA_A321neo_HAL

Page 76 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

consulted to direct the above mentioned trainee(s), if possible, to any other
required additional training, which will be at the Buyer’s expense.

 

16.4.5                                                        The Seller will in
no case warrant or otherwise be held liable for any trainee’s performance as a
result of any training provided.

 

16.5                                                                   
Logistics

 

16.5.1                                                        Trainees

 

16.5.1.1                                            […***…]

 

16.5.1.2                                         It will be the responsibility
of the Buyer to make all necessary arrangements relative to authorizations,
permits and/or visas necessary for the Buyer’s trainees to attend the training
courses to be provided hereunder. Rescheduling or cancellation of courses due to
the Buyer’s failure to obtain any such authorizations, permits and/or visas will
be subject to the provisions of Clauses 16.3.5.1 thru 16.3.5.3.

 

16.5.2                                                     Training at External
Location - Seller’s Instructors

 

16.5.2.1.1                             In the event of training being provided
at the Seller’s request at any location other than the Seller’s Training
Centers, as provided for in Clause 16.2.2, the expenses of the Seller’s
Instructors will be borne directly by the Seller.

 

16.5.2.1.2                                In the event of training being
provided by the Seller’s Instructor(s) at any location other than the Seller’s
Training Centers at the Buyer’s request, the Buyer will reimburse the Seller for
all the expenses related to the assignment of such Seller Instructors and the
performance of their duties as aforesaid.

 

16.5.2.2                                            Living Expenses

 

Except as provided for in Clause 16.5.2.1.1 above, the Buyer will reimburse the
Seller the living expenses for each Seller Instructor and/or other Seller’s
personnel providing support under this Clause 16, covering the entire period
from his day of departure from his main base to day of return to such base at
the perdiem rate set forth in the Seller’s Customer Services Catalog current at
the time of the corresponding training or support.

 

Such perdiem will include, but will not be limited to, lodging, food and local
transportation to and from the place of lodging and the training course
location.

 

16.5.2.3                                           Air Travel

 

20130318_CT1242023_PA_A321neo_HAL

Page 77 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

Except as provided for in Clause 16.5.2.1.1 above, the Buyer will reimburse the
Seller for the airfares for each Seller Instructor and/or other Seller’s
personnel providing support under this Clause 16, […***…] to and from the
Buyer’s designated training site and the Seller’s Training Centers, as such
airfares are set forth in the Seller’s Customer Services Catalog current at the
time of the corresponding training or support.

 

16.5.2.4                                            Buyer’s Indemnity

 

Except in case of gross negligence or willful misconduct of the Seller, the
Seller will not be held liable to the Buyer for any delay or cancellation in the
performance of any training outside of the Seller’s Training Centers associated
with any transportation described in this Clause 16.5.2, and the Buyer will
indemnify and hold harmless the Seller from any such delay and/or cancellation
and any consequences arising therefrom.

 

16.5.3                                                        Training Material
and Equipment Availability - Training at External Location

 

Training material and equipment necessary for course performance at any location
other than the Seller’s Training Centers or the facilities of a training
provider selected by the Seller will be provided by the Buyer at its own cost in
accordance with the Seller’s specifications.

 

Notwithstanding the foregoing, should the Buyer request the performance of a
course at another location as per Clause 16.2.3.1, the Seller may, upon the
Buyer’s request, provide the training material and equipment necessary for such
course’s performance. Such provision will be at the Buyer’s expense.

 

16.6                                                                    Flight
Operations Training

 

The Seller will provide training for the Buyer’s flight operations personnel as
further detailed in Appendix A to this Clause 16, including the courses
described in this Clause 16.6.

 

16.6.1                                                        Flight Crew
Training Course

 

The Seller will perform a flight crew training course program for the Buyer’s
flight crews, each of which will consist of […***…] crew members, who will be
either captain(s) or first officer(s).

 

16.6.2                                                        Base Flight
Training

 

16.6.2.1                                            The Buyer will provide at
its own cost its delivered Aircraft, or any other aircraft it operates, for any
base flight training, which will consist of one (1) session per

 

20130318_CT1242023_PA_A321neo_HAL

Page 78 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

pilot, performed in accordance with the related Airbus training course
definition (the “Base Flight Training”).

 

16.6.2.2                                            Should it be necessary to
ferry the Buyer’s delivered Aircraft to the location where the Base Flight
Training will take place, the additional flight time required for the ferry
flight to and/or from the Base Flight Training field will not be deducted from
the Base Flight Training time.

 

16.6.2.3                                            If the Base Flight Training
is performed outside of the zone where the Seller usually performs such
training, the ferry flight to the location where the Base Flight Training will
take place will be performed by a crew composed of the Seller’s and/or the
Buyer’s qualified pilots, in accordance with the relevant Aviation Authority’s
regulations related to the place of performance of the Base Flight Training.

 

16.6.3                                                        Flight Crew Line
Initial Operating Experience

 

In order to assist the Buyer with initial operating experience after Delivery of
the first Aircraft, the Seller will provide to the Buyer pilot Instructor(s) as
set forth in Appendix A to this Clause 16.

 

Should the Buyer request, subject to the Seller’s consent, such Seller pilot
Instructors to perform any other flight support during the flight crew line
initial operating period, such as but not limited to line assistance,
demonstration flight(s), ferry flight(s) or any flight(s) required by the Buyer
during the period of entry into service of the Aircraft, it is understood that
such flight(s) will be deducted from the flight crew line initial operating
experience allowance set forth in Appendix A hereto.

 

It is hereby understood by the Parties that the Seller’s pilot Instructors will
only perform the above flight support services to the extent they bear the
relevant qualifications to do so.

 

16.6.4                                                        Type Specific
Cabin Crew Training Course

 

The Seller will provide type specific training for cabin crews at one of the
locations defined in Clause 16.2.1.

 

If the Buyer’s Aircraft is to incorporate special features, the type specific
cabin crew training course will be performed no earlier than […***…] before the
scheduled Delivery Date of the Buyer’s first Aircraft.

 

16.6.5                                                       Training on
Aircraft

 

20130318_CT1242023_PA_A321neo_HAL

Page 79 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

During any and all flights performed in accordance with this Clause 16.6, the
Buyer will bear full responsibility for the aircraft upon which the flight is
performed, including but not limited to any required maintenance, all expenses
such as fuel, oil or landing fees and the provision of insurance in line with
Clause 16.13.

 

The Buyer will assist the Seller, if necessary, in obtaining the validation of
the licenses of the Seller’s pilots performing Base Flight Training or initial
operating experience by the Aviation Authority of the place of registration of
the Aircraft.

 

16.7                                Performance / Operations Courses

 

The Seller will provide performance/operations training for the Buyer’s
personnel as defined in Appendix A to this Clause 16.

 

The available courses will be listed in the Seller’s Customer Services Catalog
current at the time of the course.

 

16.8                                                                   
Maintenance Training

 

16.8.1                                                        The Seller will
provide maintenance and engineering training for the Buyer’s ground personnel as
further set forth in Appendix A to this Clause 16.

 

The available courses will be as listed in the Seller’s Customer Services
Catalog current at the time of the course.

 

The practical training provided in the frame of maintenance training will be
performed on the training devices in use in the Seller’s Training Centers.

 

16.8.2                                                        Practical Training
on Aircraft

 

Notwithstanding Clause 16.8.1 above, upon the Buyer’s request, the Seller may
provide Seller’s Instructors for the performance of practical training on
aircraft (“Practical Training”).

 

Irrespective of the location at which the training takes place, the Buyer will
provide at its own cost an aircraft for the performance of the Practical
Training.

 

Should the Buyer require the Seller’s Instructors to provide Practical Training
at facilities selected by the Buyer, such training will be subject to prior
approval of the facilities by the Seller. All costs related to such Practical
Training, including but not limited to the Seller’s approval of the facilities,
will be borne by the Buyer.

 

20130318_CT1242023_PA_A321neo_HAL

Page 80 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

The provision of a Seller Instructor for the Practical Training will be deducted
from the trainee days allowance defined in Appendix A to this Clause 16, subject
to the conditions detailed in Paragraph 4.4 thereof.

 

16.9                                                                    Supplier
and Propulsion System Manufacturer Training

 

Upon the Buyer’s request, the Seller will provide to the Buyer the list of the
maintenance and overhaul training courses provided by major Suppliers and the
Propulsion System Manufacturer on their respective products.

 

16.10                                                            Proprietary
Rights

 

All proprietary rights, including but not limited to patent, design and
copyrights, relating to the Seller’s training data and documentation will remain
with the Seller and/or its Affiliates and/or its Suppliers, as the case may be.

 

These proprietary rights will also apply to any translation into a language or
languages or media that may have been performed or caused to be performed by the
Buyer.

 

16.11                                                            Confidentiality

 

The Seller’s training data and documentation are designated as confidential and
as such are provided to the Buyer for the sole use of the Buyer, for training of
its own personnel, who undertakes not to disclose the content thereof in whole
or in part, to any third party without the prior written consent of the Seller,
save as permitted herein or otherwise pursuant to any government or legal
requirement imposed upon the Buyer.

 

In the event of the Seller having authorized the disclosure of any training data
and documentation to third parties either under this Agreement or by an express
prior written authorization, the Buyer will cause such third party to agree to
be bound by the same conditions and restrictions as the Buyer with respect to
the disclosed training data and documentation and to use such training data and
documentation solely for the purpose for which they are provided.

 

16.12                                                            Transferability

 

Without prejudice to Clause 20.1, the Buyer’s rights under this Clause 16 may
not be assigned, sold, transferred, novated or otherwise alienated by operation
of law or otherwise, without the Seller’s prior written consent.

 

16.13                                                            Indemnities and
Insurance

 

20130318_CT1242023_PA_A321neo_HAL

Page 81 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

INDEMNIFICATION PROVISIONS AND INSURANCE REQUIREMENTS APPLICABLE TO THIS CLAUSE
16 ARE AS SET FORTH IN CLAUSE 19.

 

THE BUYER WILL PROVIDE THE SELLER WITH AN ADEQUATE INSURANCE CERTIFICATE PRIOR
TO ANY TRAINING ON AIRCRAFT.

 

20130318_CT1242023_PA_A321neo_HAL

Page 82 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

APPENDIX “A” TO CLAUSE 16

 

TRAINING ALLOWANCE

 

 

For the avoidance of doubt, all quantities indicated below are the total
quantities granted for the […***…], unless otherwise specified.

 

The contractual training courses defined in this Appendix A will be provided
[…***…] under this Agreement.

 

[…***…]

 

Any deviation to said training delivery schedule will be mutually agreed between
the Buyer and the Seller.

 

1                                                                                       
FLIGHT OPERATIONS TRAINING

 

1.1                                                                           
Flight Crew Training (standard transition course)

 

[…***…]

 

 

 

1.2                                                                           
Flight Crew Line Initial Operating Experience

 

[…***…]

 

 

 

1.3                                                                           
Type Specific Cabin Crew Training Course

 

[…***…]

 

 

 

1.4                                                                           
Airbus Pilot Instructor Course (APIC)

 

20130318_CT1242023_PA_A321neo_HAL

Page 83 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

 

 

2                                                                                       
PERFORMANCE / OPERATIONS COURSE(S)

 

[…***…]

 

 

 

3                                                                                       
MAINTENANCE TRAINING

 

[…***…]

 

 

 

4                                                                                       
TRAINEE DAYS ACCOUNTING

 

[…***…]

 

20130318_CT1242023_PA_A321neo_HAL

Page 84 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

17 -                                                                      
EQUIPMENT SUPPLIER PRODUCT SUPPORT

 

17.1                                                                   
Equipment Supplier Product Support Agreements

 

17.1.1                                                        The Seller shall
at no charge to the Buyer transfer to the Buyer the Supplier Product Support
Agreements transferable to the Buyer from Suppliers of seller furnished
equipment listed in the Specification. These agreements are based on the “World
Airlines Suppliers Guide” and include Supplier commitments contained in the
Supplier Product Support Agreements, which include the following:

 

(i)                      Technical data and manuals required to operate,
maintain, service and overhaul the Supplier Parts that shall (a) be prepared in
accordance with the provisions of the applicable ATA Specification in accordance
with Clause 14, (b) include revision service, and (c) be published in English.

 

(ii)                  Warranties, guarantees and, to the extent that any are
assignable, indemnities, including Suppliers’ standard warranties […***…] and in
the case of Suppliers of landing gear, service life policies for selected
landing gear structures,

 

(iii)              Training to ensure efficient operation, maintenance and
overhaul of the Supplier Parts for the Buyer’s instructors, shop and line
service personnel,

 

(iv)              Spares data in compliance with ATA Specification 200 or 2000,
initial provisioning recommendations, spares and logistics service, including
routine and expedite deliveries, and

 

(v)                  Technical service to assist the Buyer with maintenance,
overhaul, repair, operation and inspection of Supplier Parts as well as required
tooling and spares provisioning.

 

17.2                                                                    Supplier
Compliance

 

The Seller shall monitor Supplier compliance with and performance of support
commitments defined in the Supplier Product Support Agreements through a
dedicated supplier monitoring department.

 

17.3                                                                    Nothing
in this Clause 17 shall be construed to prevent or limit the Buyer from entering
into direct negotiations with a Supplier with respect to different or additional
terms and conditions applicable to Supplier Parts selected by the Buyer to be
installed on the Aircraft.

 

20130318_CT1242023_PA_A321neo_HAL

Page 85 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

17.4                                                                    Supplier
Part Repair Stations

 

The Seller has developed with the Suppliers a comprehensive network of repair
stations in the United States of America and Canada for those Supplier Parts
originating from outside these countries. As a result, most Supplier Parts are
repairable in the United States and Canada. The repair stations in the network
are listed in the AOG and Repair Guide.

 

Supplier Parts that have to be forwarded to a repair station for repair shall be
sent back to the Buyer with proper tagging as required by the FAA.

 

20130318_CT1242023_PA_A321neo_HAL

Page 86 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

18 -                                                                       BUYER
FURNISHED EQUIPMENT

 

18.1                                                                   
Administration

 

18.1.1                                                        In accordance with
the Specification and […***…], the Seller shall install the Buyer Furnished
Equipment, provided that the Buyer Furnished Equipment is included in the Airbus
BFE Catalog valid at the time the BFE Supplier is selected.

 

18.1.2                                                        The Seller shall
advise the Buyer of the dates by which, in the planned release of engineering
for the Aircraft, the Seller requires a written detailed engineering definition
encompassing a Declaration of Design and Performance (the DDP), (the “BFE
Definition”). The BFE Definition shall include the dimensions and weight of BFE,
the information related to its certification and information necessary for the
installation and operation thereof, including when available 3D computer models
compatible with the Seller’s systems. The Buyer shall furnish or cause the BFE
Suppliers to furnish such BFE Definition by the dates specified. Thereafter, no
information, dimensions or weights shall be revised except by an SCN executed in
accordance with Clause 2.

 

18.1.3                                                        The Seller shall
also provide the Buyer in due time with a schedule of dates and shipping
addresses for delivery of BFE, including additional spare BFE (if such spare BFE
has been requested by the Seller) in order to permit installation of the BFE in
the Aircraft and delivery of the Aircraft in accordance with the delivery
schedule. The Buyer shall provide the BFE by such dates in a serviceable
condition, to allow performance of any assembly, test, or acceptance process in
accordance with the Seller’s industrial schedule.

 

The Buyer shall also arrange, when requested by the Seller, at the Seller’s
facilities as applicable and needed, adequate field service, including support
from BFE suppliers to act in a technical advisory capacity to the Seller in the
installation, calibration and possible repair of any BFE.

 

18.1.4                                                        Without prejudice
to the Buyer’s obligations hereunder, in order to facilitate the development of
the BFE Definition, the Seller will organize meetings between the Buyer and BFE
Suppliers. The Buyer hereby agrees to participate in such meetings and to
provide adequate technical and engineering expertise to reach decisions within
the defined timeframe.

 

[…***…]

 

 

 

20130318_CT1242023_PA_A321neo_HAL

Page 1 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

18.1.5                                                        The BFE shall be
imported into France or into Germany by the Buyer under a suspensive customs
system (“Régime de l’entrepôt industriel pour fabrication coordonnée” or
“Zollverschluss”) without application of any French or German tax or customs
duty, and shall be Delivered at Place Unpaid (DAP) (as defined in Incoterms
2010: ICC Official Rules for the Interpretation of Trade Terms, published by the
International Chamber of Commerce), to

 

AIRBUS OPERATIONS S.A.S.

316 Route de Bayonne

31300 TOULOUSE

FRANCE

 

or

 

AIRBUS OPERATIONS GmbH

Kreetslag 10

21129 HAMBURG

 

20130318_CT1242023_PA_A321neo_HAL

Page 2 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

GERMANY

 

or such other location as may be specified by the Seller.

 

18.2                                                                   
Requirements

 

The Buyer hereby warrants that BFE shall:

 

(i)                                  be manufactured by a BFE Supplier,

 

(i) meet the requirements of the applicable Specification,

 

(ii)                              comply with applicable requirements
incorporated by reference to the Type Certificate and listed in the Type
Certificate Data Sheet, and

 

(iii)                          be approved by the applicable Aviation Authority
delivering the Export Certificate of Airworthiness and by the Buyer’s Aviation
Authority for installation and use on the Aircraft at the time of Delivery of
such Aircraft.

 

The Seller shall be entitled to refuse any item of BFE that it reasonably
considers incompatible with the Specification, the BFE Definition or the
certification requirements.

 

18.3                                                                    Buyer’s
Obligation and Seller’s Remedies

 

18.3.1                                                        Any delay or
failure in

 

(i)                                  furnishing the BFE in serviceable condition
at the requested delivery date,

 

(ii)                              complying with the warranty in Clause 18.2 or
in providing the BFE Definition, required documents (as identified and defined
at the initial technical coordination meeting among the Seller, the Buyer and
the BFE Suppliers) or field service support mentioned in Clause 18.1.3, or

 

(iii)                          in obtaining any required approval for such
equipment under the above-mentioned Aviation Authority’s regulations,

 

[…***…]

 

 

20130318_CT1242023_PA_A321neo_HAL

Page 3 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

may delay the performance of any act to be performed by the Seller and cause the
Final Contract Price of the Aircraft to be adjusted in accordance with the
updated delivery schedule, and result in additional costs to be incurred by the
Seller. Any costs the Seller incurs that are attributable to the delay or
failure described above, such as storage, taxes, insurance and costs of out-of
sequence installation shall be borne by the Buyer.

 

18.3.2                                                        In addition to the
consequences outlined in Clause 18.3.1, in the event of a delay or failure
described in Clause 18.3.1

 

(i)                                  To the extent necessary to make the
affected Aircraft Ready for Delivery, the Seller may select, purchase and
install equipment similar to the BFE at issue, in which event the Final Contract
Price of the affected Aircraft shall also be increased by the purchase price of
such equipment, and the Buyer shall be responsible for the reasonable costs and
expenses incurred by the Seller for handling charges, transportation, insurance,
packaging and, if required and not already provided for in the price of the
Aircraft, for adjustment and calibration; or

 

(ii)                              if the BFE is delayed more than thirty (30)
days beyond, or unapproved within thirty (30) days of the date specified in
Clauses 18.1.2 and/or 18.1.3, then the Seller may deliver or the Buyer may elect
to have the Aircraft delivered without the installation of such equipment,
notwithstanding the terms of Clause 7.2 insofar as such terms may otherwise have
applied, whereon the Seller shall be relieved of all obligations to install such
equipment.

 

18.4                                                                    Title
and Risk of Loss

 

Title to and risk of loss of BFE shall at all times remain with the Buyer,
except that risk of loss (limited to cost of replacement of said BFE and
excluding in particular loss of use) shall be with the Seller for as long as the
BFE is in the care, custody and control of the Seller.

 

18.5                                                                   
Disposition of BFE Following Termination

 

18.5.1                                                        If a termination
of this Agreement pursuant to the provisions of Clause 21 occurs with respect to
an Aircraft in which all or any part of the BFE has been installed prior to the
date of such termination, the Seller shall be entitled, but not required, to
remove all items of BFE that can be removed without damage to the Aircraft and
to undertake commercially reasonable efforts to facilitate the sale of such
items of BFE to other customers, retaining and applying the proceeds of such
sales to reduce Seller’s damages resulting from the termination.

 

18.5.2                                                        The Buyer shall
cooperate with the Seller in facilitating the sale of BFE pursuant to Clause
18.5.1 and shall be responsible for all reasonable costs incurred by the

 

20130318_CT1242023_PA_A321neo_HAL

Page 4 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

Seller in removing and facilitating the sale of such BFE. The Buyer shall
reimburse the Seller for all such costs within five (5) Business Days of
receiving documentation of such costs from the Seller.

 

18.5.3                                                        The Seller shall
notify the Buyer as to those items of BFE not sold by the Seller pursuant to
Clause 18.5.1 above and, at the Seller’s request, the Buyer shall undertake to
remove such items from the Seller’s facility within thirty (30) days of the date
of such notice. The Buyer shall have no claim against the Seller for damage or
destruction of any item of BFE removed from the Aircraft and not removed from
Seller’s facility within such period.

 

18.5.4                                                        The Buyer shall
have no claim against the Seller for damage to or destruction of any item of BFE
damaged or destroyed in the process of being removed from the Aircraft, provided
that the Seller shall use reasonable care in such removal.

 

18.5.5                                                        The Buyer shall
grant title to the Seller for any BFE items that cannot be removed from the
Aircraft without causing damage to the Aircraft or rendering any system in the
Aircraft unusable.

 

20130318_CT1242023_PA_A321neo_HAL

Page 5 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

19 -                                                                      
INDEMNITIES AND INSURANCE

 

The Seller and the Buyer shall each be liable for Losses (as defined below)
arising from the acts or omissions of their respective directors, officers,
agents or employees occurring during or incidental to such party’s exercise of
its rights and performance of its obligations under this Agreement, except as
provided in Clauses 19.1 and 19.2.

 

19.1                                                                    Seller’s
Indemnities

 

The Seller shall, except in the case of gross negligence or willful misconduct
of the Buyer, its directors, officers, agents and/or employees, be solely liable
for and shall indemnify and hold the Buyer, its Affiliates and each of their
respective directors, officers, agents, employees and insurers harmless against
all losses, liabilities, claims, damages, costs and expenses, including court
costs and reasonable attorneys’ fees (“Losses”), arising from:

 

(a)                                                                              
claims for injuries to, or death of, the Seller’s directors, officers, agents or
employees, or loss of, or damage to, property of the Seller or its employees
when such Losses occur during or are incidental to either party’s exercise of
any right or performance of any obligation under this Agreement, and

 

(b)                                                                             
claims for injuries to, or death of, third parties, or loss of, or damage to,
property of third parties, occurring during or incidental to the flights during
the Technical Acceptance Process.

 

19.2                                                                    Buyer’s
Indemnities

 

The Buyer shall, except in the case of gross negligence or willful misconduct of
the Seller, its directors, officers, agents and/or employees, be solely liable
for and shall indemnify and hold the Seller, its Affiliates, its subcontractors,
and each of their respective directors, officers, agents, employees and
insurers, harmless against all Losses arising from:

 

(a)                                                                              
claims for injuries to, or death of, the Buyer’s directors, officers, agents or
employees, or loss of, or damage to, property of the Buyer or its employees,
when such Losses occur during or are incidental to either party’s exercise of
any right or performance of any obligation under this Agreement, and

 

(b)                                                                             
claims for injuries to, or death of, third parties, or loss of, or damage to,
property of third parties, occurring during or incidental to (i) the provision
of Seller Representatives services under Clause 15 or (ii) the provision of
Aircraft Training Services to the Buyer.

 

20130318_CT1242023_PA_A321neo_HAL

Page 6 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

19.3                                                                    Notice
and Defense of Claims

 

If any claim is made or suit is brought against a party or entity entitled to
indemnification under this Clause 19 (the “Indemnitee”) for damages for which
liability has been assumed by the other party under this Clause 19 (the
“Indemnitor”), the Indemnitee shall promptly give notice to the Indemnitor and
the Indemnitor (unless otherwise requested by the Indemnitee) shall assume and
conduct the defense, or settlement, of such claim or suit, as the Indemnitor
shall deem prudent.  Notice of the claim or suit shall be accompanied by all
information pertinent to the matter as is reasonably available to the Indemnitee
and shall be followed by such cooperation by the Indemnitee as the Indemnitor or
its counsel may reasonably request, at the expense of the Indemnitor.

 

If the Indemnitor fails or refuses to assume the defense of any claim or suit
notified to it under this Clause 19, the Indemnitee shall have the right to
proceed with the defense or settlement of the claim or suit as it deems prudent
and shall have a claim against the Indemnitor for any judgments, settlements,
costs or expenses, including reasonable attorneys’ fees. Further, in such event,
the Indemnitor shall be deemed to have waived any objection or defense to the
Indemnitee’s claim based on the reasonableness of any settlement.

 

19.4                                                                   
Insurance

 

For all Aircraft Training Services, to the extent of the Buyer’s undertaking set
forth in Clause 19.2, the Buyer shall:

 

(a)                                                                              
cause the Seller, its Affiliates, its subcontractors and each of their
respective directors, officers, agents and employees to be named as additional
insured under the Buyer’s Aviation Legal Liability insurance policies, including
War Risks and Allied Perils (such insurance to include the AVN 52E Extended
Coverage Endorsement or any further Endorsement replacing AVN 52E as may be
available as well as any excess coverage in respect of War and Allied Perils
Third Parties Legal Liabilities Insurance or War Risks insurance as may be
obtained by the Buyer from the US Government pursuant to Chapter 443 of Title
49  of the United States Code), and

 

(b)                                                                             
to the extent any Aircraft Training Services are provided on an Aircraft that
has been Delivered to the Buyer, with respect to the Buyer’s Hull All Risks and
Hull War Risks insurances and Allied Perils, cause the insurers of the Buyer’s
hull insurance policies to waive all rights of subrogation against the Seller,
its Affiliates, its subcontractors and each of their respective directors,
officers, agents, employees and insurers.

 

Any applicable deductible shall be borne by the Buyer.  The Buyer shall furnish
to the Seller, not less than seven (7) working days prior to the start of any
Aircraft Training Services, certificates of insurance, in English, evidencing
the limits of

 

20130318_CT1242023_PA_A321neo_HAL

Page 7 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

liability cover and period of insurance coverage in a form acceptable to the
Seller from the Buyer’s insurance broker(s), certifying that such policies have
been endorsed as follows:

 

(i)                                                                            
under the Aviation Legal Liability Insurances, the Buyer’s policies are primary
and non-contributory to any insurance maintained by the Seller,

 

(ii)                                                                           
such insurance can only be cancelled or materially altered by the giving of not
less than thirty (30) days (but seven (7) days or such lesser period as may be
customarily available in respect of War Risks and Allied Perils) prior written
notice thereof to the Seller, and

 

(iii)                                                                       
under any such cover, all rights of subrogation against the Seller, its
Affiliates, its subcontractors and each of their respective directors, officers,
agents, employees and insurers have been waived.

 

20130318_CT1242023_PA_A321neo_HAL

Page 8 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

20 -                                                                      
ASSIGNMENTS AND TRANSFERS

 

20.1                                                                   
Assignments

 

Except as hereinafter provided, neither party may sell, assign or transfer its
rights or obligations under this Agreement to any person without the prior
written consent of the other, except that the Seller may sell, assign or
transfer its rights or obligations under this Agreement to any Affiliate without
the Buyer’s consent.

 

20.2                                                                   
Assignments on Sale, Merger or Consolidation

 

The Buyer shall be entitled to assign its rights under this Agreement at any
time due to a merger, consolidation or a sale of all or substantially all of its
assets, provided the Buyer first obtains the written consent of the Seller.  The
Buyer shall provide the Seller with no less than 90 days notice if the Buyer
wishes the Seller to provide such consent.  The Seller shall provide its consent
if:

 

(i)                                                                                 
the surviving or acquiring entity is organized and existing under the laws of
the United States;

 

(ii)                                                                          
the surviving or acquiring entity has executed an assumption agreement, in form
and substance reasonably acceptable to the Seller, agreeing to assume all of the
Buyer’s obligations under this Agreement;

 

(iii)                                                                       at
the time, and immediately following the consummation, of the merger,
consolidation or sale, no event of default exists or shall have occurred and be
continuing;

 

(iv)                                                                       there
exists with respect to the surviving or acquiring entity no basis for a Buyer
Termination Event;

 

(v)                                                                          
the surviving or acquiring entity, or a subsidiary of either, is an airline
holding an operating certificate issued by the FAA at the time, and immediately
following the consummation, of such sale, merger or consolidation; and

 

(vi)                                                                      
following the sale, merger or consolidation, the surviving or acquiring entity
is in a financial condition at least equal to that of the Buyer at time of
execution of the Agreement.

 

20.3                                                                   
Designations by Seller

 

The Seller may at any time by notice to the Buyer designate facilities or
personnel of AACS or any Affiliate of the Seller at which or by whom the
services to be performed under this Agreement shall be performed.
Notwithstanding such designation, the Seller shall remain ultimately responsible
for fulfillment of all obligations undertaken by the Seller in this Agreement
and the Seller hereby unconditionally guarantees the full, prompt and complete
performance by AACS or

 

20130318_CT1242023_PA_A321neo_HAL

Page 9 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

such Affiliate of the Seller of the obligations of the Seller so designated.  If
the Buyer notifies the Seller that AACS or such Affiliate of the Seller has
failed to perform such obligations of the Seller hereunder, the Seller shall
promptly perform or cause such obligations to be promptly performed.

 

20.4                                                                    Transfer
of Rights and Obligations upon Reorganization

 

In the event that the Seller is subject to a corporate restructuring having as
its object the transfer of, or succession by operation of law in, all or a
substantial part of its assets and liabilities, rights and obligations,
including those existing under this Agreement, to a person (the “Successor”)
that is an Affiliate of the Seller at the time of that restructuring, for the
purpose of the Successor carrying on the business carried on by the Seller at
the time of the restructuring, such restructuring shall be completed without
consent of the Buyer following notification by the Seller to the Buyer in
writing.  The Buyer recognizes that succession of the Successor to the Agreement
by operation of law that is valid under the law pursuant to which that
succession occurs shall be binding upon the Buyer.

 

20.5                                                                    Cape
Town Convention

 

The Buyer will not and it will not permit any lender or financier to register
any interests in any undelivered Aircraft or in any Propulsion Systems installed
thereon at the International Registry.

 

20130318_CT1242023_PA_A321neo_HAL

Page 10 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

21 -                                                                      
TERMINATION

 

21.1                                                                   
Termination Events

 

Each of the following will constitute a “Termination Event”

 

[…***…]

 

 

 

20130318_CT1242023_PA_A321neo_HAL

Page 11 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

21.2                                                                    Remedies
In Event of Termination

 

21.2.1                                                        […***…]

 

 

 

20130318_CT1242023_PA_A321neo_HAL

Page 12 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

 

 

20130318_CT1242023_PA_A321neo_HAL

Page 13 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

21.2.4                                                     The parties to this
Agreement are commercially sophisticated parties acting within the same
industry, and represented by competent counsel and the parties expressly agree
and declare as follows:

 

[…***…]

 

 

 

21.3                                                                   
Definitions

 

For purposes of this Clause 21, the terms “Affected Aircraft”, “Applicable Date
and “Escalated Price” are defined as follows:

 

(i)                                                                         
“Affected Aircraft” – any or all Aircraft with respect to which the Seller has
cancelled or terminated this Agreement pursuant to Clause 21.2.1(iv),

 

(ii)                                                                     
“Applicable Date” – for any Affected Aircraft the date of the Termination Event
specified in the Seller’s notice and demand for payment of liquidated damages
delivered under Clause 21.2.3.

 

(iii)                                                                 
“Escalated Price” – […***…]

 

20130318_CT1242023_PA_A321neo_HAL

Page 14 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

21.4.                                                                Notice of
Termination Event

 

Promptly upon becoming aware of the occurrence of a Termination Event by the
Buyer, the Buyer will notify the Seller of such occurrence in writing, provided,
that any failure by the Buyer to notify the Seller will not prejudice the
Seller’s rights or remedies hereunder.

 

21.5                                                                   
Information Covenants

 

The Buyer hereby covenants and agrees that, from the date of this Agreement
until no further Aircraft are to be delivered hereunder, the Buyer will furnish
or cause to be furnished to the Seller the following, it being understood that
this covenant with respect to Clauses 21.5 (a), (b) and (e) will be deemed
satisfied if the information requested in those clauses is filed, with
un-redacted financial statements, with the U.S. Securities and Exchange
Commission and is publicly available on EDGAR (or any successor online
resource).

 

(a)                                                                              
Annual Financial Statements.  As soon as available and in any event no later
than the date that the Buyer furnishes such annual statements to the Securities
and Exchange Commission or successor thereto (the “SEC”) (i) a copy of the SEC
Form 10-K filed by the Buyer with the SEC for such fiscal year, or, if no such
Form 10-K was filed by the Buyer for such a fiscal year, the consolidated
balance sheet of the Buyer and its Subsidiaries, as at the end of such fiscal
year and the related consolidated statements of operations, of common
stockholders’ equity (deficit) (in the case of the Buyer and its Subsidiaries)
and of cash flows for such fiscal year, setting forth comparative consolidated
figures as of the end of and for the preceding fiscal year, and examined by any
firm of independent public accountants of recognized standing selected by the
Buyer and reasonably acceptable to the Seller, whose opinion will not be
qualified as to the scope of audit or as to the status of the Buyer as a going
concern, and (ii) a certificate of such accounting firm stating that its audit
of the business of the Buyer was conducted in accordance with generally accepted
auditing standards.

 

(b)                                                                             
Quarterly Financial Statements.  As soon as available and in any event no later
than the date that the Buyer furnishes such quarterly statements to the
Securities and Exchange Commission or successor thereto, a copy of the SEC
Form 10-Q filed by the Buyer with the SEC for such quarterly period, or, if no
such Form 10-Q was filed by the Buyer with respect to any such quarterly period,
the consolidated balance sheet of the Buyer and its Subsidiaries, as at the end
of such quarterly period and the related consolidated statements of operations
for such quarterly period and for the elapsed portion of the fiscal year ended
with the last day of such quarterly period and in each case setting forth
comparative consolidated figures as of the end of and for the related periods in
the prior fiscal year, all of which will be certified by an Authorized Officer
of the Buyer, subject to changes resulting from audit and normal year-end audit
adjustments.

 

20130318_CT1242023_PA_A321neo_HAL

Page 15 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

(c)                                                                              
Debt Rescheduling.  (i) Promptly upon the Buyer commencing negotiations with one
or more of its significant creditors with a view to general readjustment or
rescheduling of all or any material part of its indebtedness under circumstances
in which a reasonable business person, in the exercise of prudent business
judgment, would conclude that the Buyer would otherwise not be able to pay such
indebtedness as it falls due, notice of commencement of such negotiations, and
(ii) thereafter timely advice of the progress of such negotiations until such
negotiations are terminated or completed.

 

(d)                                                                            
Acceleration of other indebtedness.  Immediately upon knowledge by the Buyer
that the holder of any bond, debenture, promissory note or any similar evidence
of indebtedness of the Buyer or Affiliate thereof (“Other Indebtedness”) has
demanded payment, given notice or exercised its right to a remedy having the
effect of acceleration with respect to a claimed event of default under any
Other Indebtedness, where the impact of the acceleration is likely to have a
material adverse effect on the Buyer’s ability to perform its obligations under
or in connection with the transactions contemplated by this Agreement, notice of
the demand made, notice given or action taken by such holder and the nature and
status of the claimed event of default and what the action the Buyer is taking
with respect thereto.

 

(e)                                                                              
Other Information.  Promptly upon transmission thereof, copies of any filings
and registrations with, and reports to, the SEC by the Buyer or any of its
Subsidiaries, and, with reasonable promptness, such other information or
documents (financial or otherwise) as the Seller may reasonably request from
time to time.

 

For the purposes of this Clause 21, (x) an “Authorized Officer” of the Buyer
will mean the Chief Executive Officer, the Chief Financial Officer or any Vice
President and above who reports directly or indirectly to the Chief Financial
Officer and (y) “Subsidiaries” will mean, as of any date of determination, those
companies owned by the Buyer whose financial results the Buyer is required to
include in its statements of consolidated operations and consolidated balance
sheets.

 

21.6                                                                    Nothing
contained in this Clause 21 will be deemed to waive or limit the Seller’s rights
or ability to request adequate assurance under Article 2, Section 609 of the
Uniform Commercial Code (the “UCC”).  It is further understood that any
commitment of the Seller or any Propulsion System Manufacturer to provide
financing to the Buyer shall not constitute adequate assurance under Article 2,
Section 609 of the UCC.

 

22 -                                                                      
MISCELLANEOUS PROVISIONS

 

22.1                                                                    Data
Retrieval

 

20130318_CT1242023_PA_A321neo_HAL

Page 16 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

On the Seller’s reasonable request, the Buyer shall provide the Seller with all
the necessary data, as customarily compiled by the Buyer and pertaining to the
operation of the Aircraft, to assist the Seller in making an efficient and
coordinated survey of all reliability, maintenance, operational and cost data
with a view to improving the safety, availability and operational costs of the
Aircraft.

 

22.2                                                                    Notices

 

All notices and requests required or authorized hereunder shall be given in
writing either by personal delivery to a responsible officer of the party to
whom the same is given or by commercial courier, certified air mail (return
receipt requested) or facsimile at the addresses and numbers set forth below. 
The date on which any such notice or request is so personally delivered, or if
such notice or request is given by commercial courier, certified air mail or
facsimile, the date on which sent, shall be deemed to be the effective date of
such notice or request.

 

The Seller shall be addressed at:

 

Airbus S.A.S.

1, Rond Point Maurice Bellonte

31707 Blagnac Cedex,

France

Attention: Senior Vice President Contracts

 

Telephone:  +011 33 561934385

Facsimile:    +011 33 561934727

 

The Buyer shall be addressed at:

 

3375 Koapaka Street, Suite G-350

Honolulu, Hawaii 96819

USA

Attention: Executive Vice President and Chief Financial Officer

Attention: Executive Vice President and General Counsel

 

Telephone: (+1-808) 835-3700

Telecopy:  (+1-808) 835-3695

 

From time to time, the party receiving the notice or request may designate
another address or another person.

 

22.3                                                                    Waiver

 

The failure of either party to enforce at any time any of the provisions of this
Agreement, to exercise any right herein provided or to require at any time
performance by the other party of any of the provisions hereof shall in no way
be

 

20130318_CT1242023_PA_A321neo_HAL

Page 17 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

construed to be a present or future waiver of such provisions nor in any way to
affect the validity of this Agreement or any part hereof or the right of the
other party thereafter to enforce each and every such provision. The express
waiver by either party of any provision, condition or requirement of this
Agreement shall not constitute a waiver of any future obligation to comply with
such provision, condition or requirement.

 

22.4                                                                   
International Supply Contract

 

The Buyer and the Seller recognize that this Agreement is an international
supply contract which has been the subject of discussion and negotiation, that
all its terms and conditions are fully understood by the parties, and that the
Specification and price of the Aircraft and the other mutual agreements of the
parties set forth hereof were arrived at in consideration of, inter alia, all
the provisions hereof specifically including all waivers, releases and
remunerations by the Buyer set out herein.

 

22.5                                                                    Certain
Representations of the Parties

 

22.5.1                                                        Buyer’s
Representations

 

The Buyer represents and warrants to the Seller:

 

(i)                                                                                 
the Buyer is a corporation organized and existing in good standing under the
laws of the State of Delaware and has the corporate power and authority to enter
into and perform its obligations under this Agreement;

 

(ii)                                                                             
neither the execution and delivery by the Buyer of this Agreement, nor the
consummation of any of the transactions by the Buyer contemplated thereby, nor
the performance by the Buyer of the obligations thereunder, constitutes a breach
of any agreement to which the Buyer is a party or by which its assets are bound;

 

(iii)                                                                         
this Agreement has been duly authorized, executed and delivered by the Buyer and
constitutes the legal, valid and binding obligation of the Buyer enforceable
against the Buyer in accordance with its terms.

 

22.5.2                                                        Seller’s
Representations

 

The Seller represents and warrants to the Buyer:

 

(i)                                                                                 
the Seller is organized and existing in good standing under the laws of the
Republic of France and has the corporate power and authority to enter into and
perform its obligations under the Agreement;

 

(ii)                                                                            
neither the execution and delivery by the Seller of this Agreement, nor the
consummation of any of the transactions by the Seller contemplated thereby, nor

 

20130318_CT1242023_PA_A321neo_HAL

Page 18 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

the performance by the Seller of the obligations there under, constitutes a
breach of any agreement to which the Seller is a party or by which its assets
are bound;

 

(iii)                                                                      this
Agreement has been duly authorized, executed and delivered by the Seller and
constitutes the legal, valid and binding obligation of the Seller enforceable
against the Seller in accordance with its terms.

 

22.6                                                                    Export
Laws

 

The Buyer acknowledges that the commodities, technology, software and/or
services provided by the Seller or its Affiliates under this Agreement may be
subject to export control laws and regulations, and that use, disclosure or
diversion contrary to such laws is prohibited.

 

22.7                                                                   
Interpretation and Law

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND THE PERFORMANCE THEREOF
SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAWS PROVISIONS THAT WOULD RESULT IN
THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.

 

Each of the Seller and the Buyer (i) hereby irrevocably submits itself to the
nonexclusive jurisdiction of the courts of the State of New York, New York
County, of the United States District Court for the Southern District of New
York, in either case located in the Borough of Manhattan, for the purposes of
any suit, action or other proceeding arising out of this Agreement, the subject
matter hereof or any of the transactions contemplated hereby brought by any
party or parties hereto, and (ii) hereby waives, and agrees not to assert, by
way of motion, as a defense or otherwise, in any such suit, action or
proceeding, to the extent permitted by applicable law, any defense based on
sovereign or other immunity or that the suit, action or proceeding which is
referred to in clause (i) above is brought in an inconvenient forum, that the
venue of such suit, action or proceeding is improper, or that this Agreement or
the subject matter hereof or any of the transactions contemplated hereby may not
be enforced in or by these courts.

 

THE PARTIES HEREBY ALSO AGREE THAT THE UNITED NATIONS CONVENTION ON CONTRACTS
FOR THE INTERNATIONAL SALE OF GOODS SHALL NOT APPLY TO THIS TRANSACTION.

 

22.7.1                                                    The Buyer for itself
and its successors and assigns hereby designates and appoints Corporation
Service Company as its legal agent and attorney-in-fact upon whom all processes
against the Buyer in any suit, action or proceeding in respect of any matter as
to which it has submitted to jurisdiction under Clause 22.7 may be served with
the same effect as if the Buyer were a corporation organized under the

 

20130318_CT1242023_PA_A321neo_HAL

Page 19 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

laws of the State of New York and had lawfully been served with such process in
such state, it being understood that such designation and appointments shall
become effective without further action on the part of Corporation Service
Company.

 

The Seller for itself and its successors and assigns hereby designates and
appoints CT Corporation as its legal agent and attorney-in-fact upon whom all
processes against the Seller in any suit, action or proceeding in respect of any
matter as to which it has submitted to jurisdiction under Clause 22.7 may be
served with the same effect as if the Seller were a corporation organized under
the laws of the State of New York and had lawfully been served with such process
in such state, it being understood that such designation and appointments shall
become effective without further action on the part of CT Corporation.

 

22.7.2                                                    The assumptions in
Clause 22.7.1 made for the purpose of effecting the service of process shall not
affect any assertion of diversity by either party hereto initiating a proceeding
in the New York Federal Courts or seeking transfer to the New York Federal
Courts on the basis of diversity.

 

22.7.3                                                    Service of process in
any suit, action or proceeding in respect of any matter as to which the Seller
or the Buyer has submitted to jurisdiction under this Clause 22.7 (i) may be
made on the Seller by delivery of the same personally or by dispatching the same
via Federal Express, UPS, or similar international air courier service prepaid
to, CT Corporation, 111 Eighth Avenue, New York, NY 10011, as agent for the
Seller, it being agreed that service upon CT Corporation shall constitute valid
service upon the Seller, or by any other method authorized by the laws of the
State of New York, and (ii) may be made on the Buyer by delivery of the same
personally or by dispatching the same by Federal Express, UPS, or similar
international air courier service prepaid to, Corporation Service Company, 80
State Street, Albany, New York 12207-2543, as agent for the Buyer, it being
agreed that service upon Corporation Service Company shall constitute valid
service upon the Buyer, or by any other method authorized by the laws of the
State of New York.

 

22.7.4                                                        Headings

 

All headings in this Agreement are for convenience of reference only and do not
constitute a part of this Agreement.

 

22.8                                                                    Waiver
of Jury Trial

 

EACH OF THE PARTIES HERETO WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY LITIGATION
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM OR
CROSS-CLAIM THEREIN.

 

20130318_CT1242023_PA_A321neo_HAL

Page 20 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

22.9                                                                    Waiver
of Consequential Damages

 

In no circumstances shall either party claim or receive incidental or
consequential damages under this Agreement.

 

22.10                                                            No
Representations Outside of this Agreement

 

The parties declare that, prior to the execution of this Agreement, they, with
the advice of their respective counsel, apprised themselves of sufficient
relevant data in order that they might intelligently exercise their own
judgments in deciding whether to execute this Agreement and in deciding on the
contents of this Agreement. Each party further declares that its decision to
execute this Agreement is not predicated on or influenced by any declarations or
representations by any other person, party, or any predecessors in interest,
successors, assigns, officers, directors, employees, agents or attorneys of any
said person or party, except as set forth in this Agreement. This Agreement
resulted from negotiation involving counsel for all of the parties hereto and no
term herein shall be construed or interpreted against any party under the contra
proferentum or any related doctrine.

 

22.11                                                            Confidentiality

 

Subject to any legal or governmental requirements of disclosure, including
disclosure by Holdings or the Buyer in its publicly filed disclosures pursuant
to U.S. federal or state securities laws and regulations promulgated thereunder
or pursuant to mandatory process or discovery requirements, the parties (which
for this purpose shall include their employees, advisors and legal counsel)
shall maintain the terms and conditions of this Agreement and any reports or
other data furnished hereunder strictly confidential, including but not limited
to, the Aircraft pricing (the “Confidential Information”).  If the Buyer intends
to designate (i) a thirty party (a “Third Party Entity”) to administer Clause 12
or (ii) a maintenance and repair organization (an “MRO”) to perform the
maintenance of the Aircraft, the Buyer shall (x) notify the Seller of such
intention prior to disclosure of Clause 12 to the selected Third Party Entity or
the disclosure of Clause 12, Clause 14, the Technical Data and/or the Software
Services to the selected MRO and (y) cause such Third Party Entity or MRO, as
applicable, to (I) enter into a confidentiality agreement and, in the case of
the Software Services, a licensing agreement with the Seller, each in form and
substance reasonably satisfactory to the Seller, and (II) commit to use any
disclosures, including the Technical Data and the Software Services, solely for
the purpose of maintaining the Buyer’s Aircraft or administering the warranties
provided under Clause 12, as applicable. Without limiting the generality of the
foregoing, the Buyer shall use commercially reasonable efforts to limit the
disclosure of the contents of this Agreement to the extent legally permissible
in (i) any filing required to be made by the Buyer with any governmental agency
and shall make such applications as shall be necessary to implement the
foregoing, and (ii) any press release concerning the whole or any part of the
contents and/or subject matter hereof or of

 

20130318_CT1242023_PA_A321neo_HAL

Page 21 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

any future addendum hereto. With respect to any public disclosure or filing, the
Buyer agrees to submit to the Seller a copy of the proposed document to be filed
or disclosed and shall give the Seller a reasonable period of time as is
practicable under the circumstances in which to review said document. The Buyer
and the Seller shall consult with each other prior to the making of any public
disclosure or filing, permitted hereunder, of this Agreement or the terms and
conditions thereof.

 

The provisions of this Clause 22.11 shall survive any termination of this
Agreement.

 

22.12                                                            Severability

 

If any provision of this Agreement should for any reason be held ineffective,
the remainder of this Agreement shall remain in full force and effect. To the
extent permitted by applicable law, each party hereto hereby waives any
provision of law that renders any provision of this Agreement prohibited or
unenforceable in any respect.

 

22.13                                                            Entire
Agreement

 

This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof and supersedes any previous understanding, commitments
or representations whatsoever, whether oral or written. This Agreement shall not
be amended or modified except by an instrument in writing of even date herewith
or subsequent hereto executed by both parties or by their fully authorized
representatives.

 

22.14                                                            Inconsistencies

 

In the event of any inconsistency between the terms of this Agreement and the
terms contained in either (i) the Specification, or (ii) any other Exhibit, in
each such case the terms of this Agreement shall prevail over the terms of the
Specification or any other Exhibit.  For the purpose of this Clause 22.14, the
term Agreement shall not include the Specification or any other Exhibit hereto.

 

22.15                                                            Language

 

All correspondence, documents and any other written matters in connection with
this Agreement shall be in English.

 

22.16                                                            Counterparts

 

This Agreement may be executed by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute but one and the same instrument.

 

20130318_CT1242023_PA_A321neo_HAL

Page 22 of 109

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.

 

 

Very truly yours,

 

 

 

AIRBUS S.A.S.

 

 

 

 

By:

/s/ Patrick De Castelbajac

 

 

 

 

 

 

Its:

Vice President Contracts

 

 

 

Accepted and Agreed,

 

 

 

HAWAIIAN AIRLINES, INC.

 

 

 

 

By:

/s/ Hoyt H. Zia

 

 

 

 

Its:

Sr. Vice President, General Counsel & Corporate Secretary

 

 

HAL_A320 Family

HAL A321 PA

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

E X H I B I T    A

 

S P E C I F I C A T I O N

 

The Standard Specification is contained in a separate folder.

 

*** Confidential Treatment Requested

 

Exhibit A - Page 1/1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

E X H I B I T   B

 

Exhibit B-1: Form of a Specification Change Notice

 

*** Confidential Treatment Requested

 

Exhibit B - Page 1 of 4

--------------------------------------------------------------------------------


 

[g78221la01i001.gif]

For

 

 

SPECIFICATION CHANGE NOTICE

SCN Number

 

Issue

(SCN)

Dated

 

Page

 

Title :

 

Description :

 

 

 

Remarks / References

 

Specification changed by this SCN

 

This SCN requires prior or concurrent acceptance of the following SCN (s):

 

Price per aircraft

 

US DOLLARS:

AT DELIVERY CONDITIONS:

 

This change will be effective on

 

AIRCRAFT N°

 

and subsequent.

 

Provided approval is received by

 

Buyer approval

 

Seller approval

 

 

 

 

 

By

:

 

By

:

 

 

 

 

 

 

 

Date

:

 

Date

:

 

 

*** Confidential Treatment Requested

 

Exhibit B - Page 2 of 4

--------------------------------------------------------------------------------


 

[g78221la01i001.gif]

For

 

 

SPECIFICATION CHANGE NOTICE

SCN Number

 

Issue

(SCN)

Dated

 

Page

 

Specification repercussion:

After contractual agreement with respect to weight, performance, delivery, etc,
the indicated part of the specification wording will read as follows:

 

*** Confidential Treatment Requested

 

Exhibit B - Page 3 of 4

--------------------------------------------------------------------------------


 

[g78221la01i001.gif]

For

 

 

SPECIFICATION CHANGE NOTICE

SCN Number

 

Issue

(SCN)

Dated

 

Page

 

Scope of change (FOR INFORMATION ONLY)

 

*** Confidential Treatment Requested

 

Exhibit B - Page 4 of 4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

E X H I B I T   B

 

Exhibit B-2: Form of a Manufacturer’s Specification Change Notice

 

*** Confidential Treatment Requested

 

Exhibit B - Page 1 of 3

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

[g78221la01i001.gif]

For

 

 

MANUFACTURER’S SPECIFICATION

MSCN Number

CHANGE NOTICE

Issue

 

Dated

(MSCN)

Page

 

Specification repercussion:

After contractual agreement with respect to weight, performance, delivery, etc,
the indicated part of the specification wording will read as follows:

 

 

 

*** Confidential Treatment Requested

 

Exhibit B - Page 2 of 3

--------------------------------------------------------------------------------


 

[g78221la01i001.gif]

For

 

 

MANUFACTURER’S SPECIFICATION

MSCN Number

CHANGE NOTICE

Issue

 

Dated

(MSCN)

Page

 

Scope of change (FOR INFORMATION ONLY)

 

 

 

*** Confidential Treatment Requested

 

Exhibit B - Page 3 of 3

--------------------------------------------------------------------------------


 

EXHIBIT B3

 

 

[…***…]

 

HAL - A320 Family

 

Exh. B3 - 1 of 3

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

EXHIBIT B3

 

 

[…***…]

 

HAL - A320 Family

 

Exh. B3 - 2 of 3

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

EXHIBIT B3

 

 

[…***…]

 

HAL - A320 Family

 

Exh. B3 - 3 of 3

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

 

 

EXHIBIT C

 

 

 

S E R V I C E    L I F E    P O L I C Y

 

 

L I S T   O F   I T E M S

 

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

 

 

SELLER SERVICE LIFE POLICY

 

1                                                                    The Items
covered by the Service Life Policy pursuant to Clause 12.2 are those Seller
Items of primary and auxiliary structure described hereunder.

 

 

[…***…]

 

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

 

 

[…***…]

 

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

 

 

[…***…]

 

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

CERTIFICATE OF ACCEPTANCE

 

In accordance with the terms of [clause [·]] of the purchase agreement dated
[day] [month] [year] and made between [insert name of the party to the Purchase
Agreement] (the “Customer”) and Airbus S.A.S. as amended and supplemented from
time to time (the “Purchase Agreement”), the technical acceptance tests relating
to one Airbus A3[·]-[·] aircraft, bearing manufacturer’s serial number [·], and
registration mark [·] together with two (2) [·] engines installed thereon with
serial numbers [·] and [·] (the “Aircraft”) have taken place in
[Blagnac/Hamburg].

 

In view of said tests having been carried out with satisfactory results, the
Customer, [as agent of [insert the name of the lessor/SPC] (the “Owner”)
pursuant to the [purchase agreement assignment] dated [day] [month] [year],
between the Customer and the Owner] hereby approves the Aircraft as being in
conformity with the provisions of the Purchase Agreement and accepts the
Aircraft for delivery in accordance with the provisions of the Purchase
Agreement.

 

Such acceptance shall not impair the rights that may be derived from the
warranties relating to the Aircraft set forth in the Purchase Agreement.

 

Any right at law or otherwise to revoke this acceptance of the Aircraft is
hereby irrevocably waived.

 

IN WITNESS WHEREOF, the Customer, [as agent of the Owner] has caused this
instrument to be executed by its duly authorised representative this           
day of [month], [year] in [Blagnac/Hamburg].

 

 

CUSTOMER [as agent of OWNER]

 

 

 

Name:

 

 

 

Title:

 

 

 

Signature:

 

 

*** Confidential Treatment Requested

 

Exhibit D - Page 1/1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

BILL OF SALE

 

Know all men by these presents that Airbus S.A.S., a Société par Actions
Simplifiée existing under French law and having its principal office at 1
rond-point Maurice Bellonte, 31707 Blagnac Cedex, FRANCE (the “Seller”), was
this [day] [month] [year] the owner of the full legal and beneficial title to
the following airframe (the “Airframe”), the [engines/propulsion systems] as
specified (the “[Engines/Propulsion Systems]”) and [all appliances, components,
parts, instruments, accessories, furnishings, modules and other equipment of any
nature], [excluding buyer furnished equipment (“BFE”),] incorporated therein,
installed thereon or attached thereto on the date hereof (the “Parts”):

 

AIRFRAME:

 

[ENGINES/PROPULSION SYSTEMS]:

 

 

 

AIRBUS Model A3[·]-[·]

 

[Insert name of engine or propulsion system manufacturer] Model [·]

 

 

 

MANUFACTURER’S

 

ENGINE SERIAL NUMBERS:

SERIAL NUMBER:

[·]

 

LH: [·]

 

 

RH: [·]

 

 

 

REGISTRATION MARK:

[·]

 

 

 

[and [had] such title to the BFE as was acquired by it from [insert name of
vendor of the BFE] pursuant to a bill of sale dated        [month] [year] (the
“BFE Bill of Sale”)].

 

The Airframe, [Engines/Propulsion Systems] and Parts are hereafter together
referred to as the “Aircraft”.

 

The Seller did this        day of [month] [year], sell, transfer and deliver all
of its above described rights, title and interest in and to the Aircraft [and
the BFE] to the following entity and to its successors and assigns forever, said
Aircraft [and the BFE] to be the property thereof:

 

[Insert Name/Address of Buyer]

(the “Buyer”)

 

The Seller hereby warrants to the Buyer, its successors and assigns that it had
[(i)] good and lawful right to sell, deliver and transfer title to the Aircraft
to the Buyer and that there was conveyed to the Buyer good, legal and valid
title to the Aircraft, free and clear of all liens, claims, charges,
encumbrances and rights of others and that the Seller will warrant and defend
such title forever against all claims and demands whatsoever [and (ii) such
title to the BFE as Seller has acquired from [insert name of vendor of the BFE]
pursuant to the BFE Bill of Sale].

 

This Bill of Sale shall be governed by and construed in accordance with the laws
of [same governing law as the Purchase Agreement].

 

IN WITNESS WHEREOF, the undersigned has caused this instrument to be executed by
its duly authorized representative this            day of [month], [year] in
[Blagnac/Hamburg].

 

 

AIRBUS S.A.S.

 

 

 

Name:

 

Title:

 

Signature:

 

 

 

STD - Exhibit E - FRL

Draft 5.0 - Dated December 2008

 

*** Confidential Treatment Requested

 

Exhibit E - Page 1/1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

TECHNICAL DATA & SOFTWARE

 

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

TECHNICAL DATA & SOFTWARE

 

Where applicable, data shall be established in general compliance with the ATA
100 Information Standards for Aviation Maintenance and the applicable provisions
for digital standard of ATA Specification 2200 (iSpec2200).

 

The Seller shall provide the Buyer with the following Technical Data (or such
other equivalent Technical Data as may be applicable at the time of their
provision to the Buyer).

 

1-                               Airbus Flight Operations Data Package

 

The Airbus Flight Operations Data Package encompasses the following customized
operational manuals required to operate the Aircraft:

 

-                   Flight Manual (FM),

-                   Flight Crew Operating Manual (FCOM),

-                   Flight Crew Training Manual (FCTM),

-                   Quick Reference Handbook (QRH),

-                   Cabin Crew Operating Manual (CCOM),

-                   Master Minimum Equipment List (MMEL),

-                   Weight and Balance Manual (WBM).

 

1.1-                   Format of Data

 

The Flight Operations Data Package shall be available on-line through the
Seller’s customer portal AirbusWorld in eXtensible Mark-up Language (XML), for
downloading and further data processing and customization, and/or in Portable
Document Format (PDF), as applicable.

In addition, the Seller shall make available up to a maximum of two (2) QRH sets
per Aircraft in paper format.

Upon the Buyer’s request, a back-up copy of the manuals of the Flight Operations
Data Package may be provided off-line on CD or DVD.

 

1.2-                 Availability Schedule

 

The Airbus Flight Operations Data Package, reflecting the Buyer’s Aircraft
configuration, shall be available to the Buyer […***…] before the Scheduled
Delivery Month of the first Aircraft.

A preliminary customized MMEL shall be available […***…] prior to the Scheduled
Delivery Month of the first Aircraft.

The final issue of WBM and FM shall be made available at the time of each
Aircraft Delivery.

 

2-                               Airbus Maintenance Technical Data Package

 

The Airbus Maintenance Technical Data Package encompasses the following
customized maintenance data required for on-aircraft maintenance to ensure the
continued airworthiness of the Aircraft:

-                   Aircraft Maintenance Manual (AMM),

 

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

-                   Aircraft Wiring Manual (AWM),

-                   Aircraft Schematics Manual (ASM),

-                   Aircraft Wiring Lists (AWL),

-                   Illustrated Part Catalog (IPC),

-                   Trouble Shooting Manual (TSM).

 

2.1-                 Format of Data

 

The Airbus Maintenance Technical Data Package shall be available in the 
Airn@v/Maintenance module of the AirN@v software and shall be accessible on-line
through the Seller’s customer portal AirbusWorld.

In addition, if so requested by the Buyer, the corresponding raw data in
Standard Generalized Mark-up Language (SGML) format shall also be made available
for download from the Seller’s customer portal AirbusWorld.

Upon the Buyer’s request, a back-up copy of the data of the Airbus Maintenance
Technical Data Package may be provided off-line on CD or DVD.

 

2.2-                 Availability Schedule

 

The Airbus Maintenance Technical Data Package, reflecting the Buyer’s Aircraft
configuration, shall be available to the Buyer […***…] before the Scheduled
Delivery Month of the first Aircraft.

Upon the Buyer’s request, where applicable, preliminary customized maintenance
data may be available […***…] prior to the Scheduled Delivery Month of the first
Aircraft.

 

3-                             Non-customized Technical Data

 

Non-customized Technical Data, provided as part of the Maintenance Technical
Data Package, shall be made available to the Buyer either in the corresponding
Airn@v software module, as detailed in Clause 14.9 of the Agreement, or in PDF
format, as applicable.

The Technical Data belonging to each AirN@v module and/or available in PDF
format shall be as listed in the Seller’s Customer Services Catalog current at
the time of the delivery of the Technical Data.

Non-customized Technical Data shall be made available to the Buyer in accordance
with a schedule to be mutually agreed between the Buyer and Seller […***…] prior
to the Scheduled Delivery Month of the first Aircraft.

 

4-                             Additional Technical Data

 

4.1                      In addition to the Flight Operations Data Package and
the Maintenance Technical Data Package, the Seller shall provide, at Delivery of
each Aircraft, on-line access to the Aircraft mechanical drawings that cover
installation of structure and systems fitted on the Buyer’s Aircraft at
Delivery.

4.2                      […***…] after the Delivery of each Aircraft, the Seller
shall provide:

-                  the weighing report, for integration into the WBM by the
Buyer,

 

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

-                        the Electrical Load Analysis (ELA), in a format
allowing further updating by the Buyer.

 

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

EXHIBIT G1

SELLER PRICE REVISION FORMULA

 

1                                                                                    
BASE PRICE

 

Each amount stated in the Agreement to be subject to revision in accordance with
the Seller Price Revision Formula is subject to adjustment for changes in
economic conditions as measured by data obtained from the US Department of
Labor, Bureau of Labor Statistics and in accordance with the provisions hereof.

 

2                                                                                    
BASE PERIOD

 

The amounts referred to in Paragraph 1 of this Exhibit G1 have been established
in accordance with the average economic conditions prevailing in [...***...] and
corresponding to a theoretical delivery in [...***...] as defined by [...***...]
index values indicated in Paragraph 4 of this Exhibit G1.

 

3                                                                                    
INDEXES

 

Labor Index: [...***...]

 

 

 

Material Index: [...***...]

 

 

 

4                                                                                    
REVISION FORMULA

 

[...***...]

 

 

HAL - A320 Family

 

Exh. G1 - 1 of 3

*** Confidential Treatment Requested

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G1

SELLER PRICE REVISION FORMULA

 

5                                                                                    
GENERAL PROVISIONS

 

5.1                                                                        
Roundings

 

The [...***...] will be computed to the first decimal. If the next succeeding
place is five (5) or more, the preceding decimal place shall be raised to the
next higher figure.

 

Each quotient [...***...] shall be rounded to the nearest ten-thousandth (4
decimals). If the next succeeding place is five (5) or more, the preceding
decimal place shall be raised to the next higher figure.

 

The final factor [...***...] will be rounded to the nearest ten-thousandth (4
decimals).

 

The final price will be rounded to the nearest whole number (0.5 or more rounded
to 1).

 

5.2                                                                          
Substitution of Indexes for Seller Price Revision Formula

 

If:

 

HAL - A320 Family

 

Exh. G1 - 2 of 3

*** Confidential Treatment Requested

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G1

SELLER PRICE REVISION FORMULA

(i)                                                                                
the United States Department of Labor substantially revises the methodology of
calculation of the labor index [...***...] or the material index [...***...] as
used in this Exhibit, or

 

(ii)                                                                            
the United States Department of Labor discontinues, either temporarily or
permanently, such labor index [...***...] or such material index [...***...], or

 

(iii)                                                                        
the data samples used to calculate such labor index [...***...] or such material
index [...***...] are substantially changed,

 

the Seller will select a substitute index for inclusion in the Seller Price
Revision Formula (the “Substitute Index”).

 

The Substitute Index will reflect as closely as possible the actual variance of
the labor costs or of the material costs used in the calculation of the original
labor index [...***...]or material index [...***...] as the case may be.

 

As a result of the selection of the Substitute Index, the Seller will make an
appropriate adjustment to the Seller’s Price Revision Formula in this Exhibit G1
to combine the successive utilization of the original labor index [...***...] or
material index [...***...] (as the case may be) and of the Substitute Index.

 

5.3                                                                        
Final Index Values

 

The index values as defined in paragraph 4 herein shall be considered final and
no further adjustment to the Base Prices as revised at Delivery of the Aircraft
shall be made after Aircraft Delivery for any subsequent changes in the
published index values.

 

5.4                                                                           
Limitation

 

Should the sum [...***...] be less than 1, [...***...] will be equal to
[...***...].

 

HAL - A320 Family

 

Exh. G1 - 3 of 3

*** Confidential Treatment Requested

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G2

PROPULSION SYSTEMS PRICE REVISION FORMULA

 

Part 1                        CFM PRICE REVISION FORMULA

 

1.1                                              Reference Price of the Engines

 

The Reference Price for a set of two (2) CFM International:

 

[…***…]

 

 

 

The Reference Prices are subject to adjustment for changes in economic
conditions as measured by data obtained from the US Department of Labor, Bureau
of Labor Statistics and in accordance with the provisions of Paragraphs 1.4 and
1.5 hereof.

 

1.2                                              Reference Period

 

The Reference Price for a set of two (2) CFM International LEAP-1A series
Engines has been established in accordance with the economic conditions
prevailing for a theoretical delivery in […***…] as defined by CFM International
by the […***…].

 

1.3                                              Indexes

 

Labor Index: […***…]

 

 

 

HAL - A320 Family

 

Exh. G2 - 1 of 7

*** Confidential Treatment Requested

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G2

PROPULSION SYSTEMS PRICE REVISION FORMULA

 

Material Index:  […***…]

 

 

 

1.4                                              Revision Formula

 

[…***…]

 

 

 

1.5                                                        General Provisions

 

1.5.1                                            Rounding

 

HAL - A320 Family

 

Exh. G2 - 2 of 7

*** Confidential Treatment Requested

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G2

PROPULSION SYSTEMS PRICE REVISION FORMULA

 

(i)                                  The Material index average […***…] will be
rounded to the nearest second decimal place and the labor index average […***…]
will be rounded to the nearest first decimal place.

 

(ii)                              […***…] will be rounded to the nearest second
decimal place.

 

(iii)                          The final factor […***…] will be rounded to the
nearest third decimal place.

 

If the next succeeding place is five (5) or more, the preceding decimal place
will be raised to the next higher figure. After final computation […***…] will
be rounded to the nearest whole number (0.5 rounds to 1).

 

1.5.2                                            Final Index Values

 

The revised Reference Price at the date of Aircraft Delivery will not be subject
to any further adjustments in the indexes.

 

1.5.3                                            Interruption of Index
Publication

 

If the US Department of Labor substantially revises the methodology of
calculation or discontinues any of these indexes referred to hereabove, AIRBUS
will reflect the substitute for the revised or discontinued index selected by
CFM INTERNATIONAL, such substitute index to lead in application to the same
adjustment result, insofar as possible, as would have been achieved by
continuing the use of the original index as it may have fluctuated had it not
been revised or discontinued.

 

Appropriate revision of the formula will be made to accomplish this result.

 

1.5.4                                            Annulment of the Formula

 

Should the above escalation provisions become null and void by action of the US
Government, the Reference Price will be adjusted due to increases in the costs
of labor and materiel which have occurred from the period represented by the
applicable Reference Composite Price Index to the […***…] prior to the scheduled
month of Aircraft Delivery.

 

1.5.5                                            Limitation

 

Should the ratio […***…] as relevant be lower than 1, […***…] will be equal to
[…***…].

 

HAL - A320 Family

 

Exh. G2 - 3 of 7

*** Confidential Treatment Requested

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G2

PROPULSION SYSTEMS PRICE REVISION FORMULA

 

Part 2                                    PW PRICE REVISION FORMULA

 

2.1                                                          Reference Price of
the Engines

 

The Reference Price for a set of two (2) Pratt and Whitney:

 

[…***…]

 

The Reference Price is subject to adjustment for changes in economic conditions
as measured by data obtained from the US Department of Labor, Bureau of Labor
Statistics, and in accordance with the provisions hereof.

 

2.2                                                          Base Period

 

The Reference Price has been established in accordance with the average economic
conditions prevailing in […***…] and corresponding to a theoretical delivery in
[…***…] as defined by […***…] index values indicated hereafter.

 

2.3                                                          Indexes

 

Labor Index: […***…]

 

 

 

Material Index: […***…]

 

HAL - A320 Family

 

Exh. G2 - 4 of 7

*** Confidential Treatment Requested

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G2

PROPULSION SYSTEMS PRICE REVISION FORMULA

 

Metal Index: […***…]

 

 

 

2.4                                                    Revision formula

 

[…***…]

 

HAL - A320 Family

 

Exh. G2 - 5 of 7

*** Confidential Treatment Requested

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G2

PROPULSION SYSTEMS PRICE REVISION FORMULA

 

2.5                                                          General Provisions

 

2.5.1                                              Rounding

 

The Labor Index average, the Material Index average, and the Metal Index
average will be computed to the first decimal. If the next succeeding place is
five (5) or more, the preceding decimal place will be raised to the next higher
figure.

 

Each quotient […***…] will be rounded to the nearest ten-thousandth (4
decimals). If the next succeeding place is five (5) or more, the preceding
decimal place will be raised to the next higher figure.

 

The final factor will be rounded to the nearest ten-thousandth (4 decimals).

 

The final price will be rounded to the nearest whole number (0.5 or more rounded
to 1).

 

2.5.2                                              Substitution of Indexes for
Price Revision Formula

 

If:

(i)     the United States Department of Labor substantially revises the
methodology of calculation of the Labor Index , the Material Index, or the Metal
Index  as used in the Price Revision Formula, or

(ii)     the United States Department of Labor discontinues, either temporarily
or permanently, such Labor Index , such Material Index, or such Metal Index, or

(iii)    the data samples used to calculate such Labor Index, such Material
Index, or such Metal Index are substantially changed;

 

Pratt and Whitney will select a substitute index for inclusion in the Price
Revision Formula (the “Substitute Index”) and Airbus will reflect such
Substitute Index.

 

The Substitute Index will reflect as closely as possible the actual variance of
the labor costs, of the material costs, or of the metal costs used in the
calculation of the original Labor Index, Material Index, or Metal Index as the
case may be.

 

As a result of the selection of the Substitute Index, an appropriate adjustment
to the Price Revision Formula will be performed, to combine the successive
utilization of

 

HAL - A320 Family

 

Exh. G2 - 6 of 7

*** Confidential Treatment Requested

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G2

PROPULSION SYSTEMS PRICE REVISION FORMULA

 

the original Labor Index, Material Index or Metal Index  (as the case may be)
and of the Substitute Index.

 

2.5.3                                              Final Index Values

 

The Index values as defined in Paragraph 3.4 above will be considered final and
no further adjustment to the adjusted Reference Price as revised at Aircraft
Delivery (or payment of such revised amounts, as the case may be) will be
respectively made after Aircraft Delivery (or payment of such adjusted amounts,
as the case may be) for any subsequent changes in the published Index values.

 

2.5.4                                              Limitation

 

Should the sum of […***…] be less than 1, […***…] will be equal to […***…].

 

HAL - A320 Family

 

Exh. G2 - 7 of 7

*** Confidential Treatment Requested

 

 

 

--------------------------------------------------------------------------------


 

*** CERTAIN CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE

COMMISSION PURSUANT TO RULE 24B-2 OF THE

SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

LETTER AGREEMENT NO. 1

 

 

As of March 18, 2013

 

 

Hawaiian Airlines, Inc.

 

Re:  […***…]

 

Ladies and Gentlemen,

 

Hawaiian Airlines, Inc. (the “Buyer”), and AIRBUS S.A.S. (the “Seller”), have
entered into an Airbus A320 Family Purchase Agreement dated as of even date
herewith (the “Agreement”), which covers, among other things, the sale by the
Seller and the purchase by the Buyer of certain Aircraft, under the terms and
conditions set forth in said Agreement.  The Buyer and the Seller have agreed to
set forth in this Letter Agreement No. 1 (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft.  Capitalized
terms used herein and not otherwise defined in this Letter Agreement will have
the meanings assigned thereto in the Agreement.  The terms “herein”, “hereof”
and “hereunder” and words of similar import refer to this Letter Agreement.

 

Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

 

HAL – A320 Family

LA1-1

 

HAL A321 PA – LA1 […***…]

 

 

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

CONTENTS

 

PARAGRAPHS

 

0  -

 

DEFINITIONS

 

 

 

1  -

 

GENERAL

 

 

 

2  -

 

INITIAL PROVISIONING

 

 

 

3  -

 

STORES

 

 

 

4  -

 

DELIVERY

 

 

 

5  -

 

PRICE

 

 

 

6  -

 

PAYMENT PROCEDURES AND CONDITIONS

 

 

 

7  -

 

TITLE

 

 

 

8  -

 

PACKAGING

 

 

 

9  -

 

DATA RETRIEVAL

 

 

 

10 -

 

BUY-BACK

 

 

 

11 -

 

WARRANTIES

 

 

 

12 -

 

LEASING

 

 

 

13 -

 

TERMINATION

 

 

 

14 -

 

ASSIGNMENT

 

HAL – A320 Family

LA1-2

 

HAL A321 PA – LA1 […***…]

 

 

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

0.                                                                                                                                   
DEFINITIONS

 

Aircraft:

 

[…***…]

 

 

 

 

 

 

AACS:

 

as defined in Paragraph 3.1.

 

 

 

ASC:

 

as defined in Paragraph 2.3.1.

 

 

 

Expedite Service:

 

as defined in Paragraph 4.2.3.

 

 

 

Initial Provisioning Conference:

 

as defined in Paragraph 2.5.

 

 

 

Initial Provisioning Data:

 

as defined in Paragraph 2.1.

 

 

 

Initial Provisioning Period:

 

[…***…]

 

 

 

 

 

 

Leased Parts:

 

as defined in Paragraph 12.

 

 

 

Lessor:

 

as defined in Paragraph 12.

 

 

 

Lessee:

 

as defined in Paragraph 12.

 

 

 

Lease:

 

as defined in Paragraph 12.

 

 

 

Lease Term:

 

as defined in Paragraph 12.

 

 

 

Leased Charges:

 

as defined in Paragraph 12.

 

 

 

BER:

 

as defined in Paragraph 12.1.

 

 

 

Material:

 

as defined in Paragraph 1.1.

 

 

 

Material Support:

 

as defined in Paragraph 1.1.

 

 

 

MRO:

 

a maintenance and repair organization certified under Part 142 of the Federal
Aviation Regulations.

 

 

 

Preprovisioning Meeting:

 

as defined in Paragraph 2.3.1.

 

 

 

Term:

 

as defined in Paragraph 1.2.3.

 

HAL – A320 Family

LA1-3

 

HAL A321 PA – LA1 […***…]

 

 

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

1.                                                                                   
GENERAL

 

1.1                                                                           
Material

 

This Letter Agreement covers the terms and conditions for the services
(“Material Support”) offered by the Seller to the Buyer in respect of the
Aircraft spare parts listed below in Paragraphs 1.1(a) through
1.1(f) (“Material”) and is intended by the parties to be and will constitute an
agreement of conditional sale of all Material furnished to the Buyer by the
Seller pursuant hereto, except as to Material leased to the Buyer pursuant to
Paragraph 12 of this Letter Agreement.

 

The Material will comprise:

 

(a)                                                                              
Seller Parts (defined as industrial proprietary components, equipment,
accessories or parts of the Seller manufactured to the detailed design of the
Seller or a subcontractor of it and bearing official part numbers of the Seller
or material for which the Seller has exclusive sales rights in the United
States).

 

(b)                                                                             
Supplier Parts classified as Repairable Line Maintenance Parts in accordance
with SPEC 2000 (which shall include nacelles and thrust reversers).

 

(c)                                                                              
Supplier Parts classified as Expendable Line Maintenance Parts in accordance
with SPEC 2000.

 

(d)                                                                            
Ground Support Equipment and Specific (To-Type) tools.

 

(e)                                                                              
Hardware and standard material as a package.

 

(f)                                                                               
Consumables and raw material as a package.

 

It is expressly understood that Seller Parts will not include parts manufactured
pursuant to a parts manufacturing authority.

 

Material covered under Paragraphs 1.1(e) and 1.1(f) is available only as a
package when supplied as part of the Initial Provisioning, as defined in
Paragraph 1.2 below.

 

1.2                                                                           
Scope of Material Support

 

1.2.1                                                                The
Material Support to be provided by the Seller hereunder covers the following:

 

(a)                                                                              
all Material purchased by the Buyer from the Seller during the Initial
Provisioning Period  (the “Initial Provisioning”) and all items in Paragraphs
1.1(a) through 1.1(d) for purchases additional to the Initial Provisioning, and

 

HAL – A320 Family

LA1-4

 

HAL A321 PA – LA1 […***…]

 

 

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

(b)                                                                             
the Seller’s leasing of Seller Parts to the Buyer for the Buyer’s use on its
Aircraft in commercial air transport service as set forth in Paragraph 12 of
this Letter Agreement.

 

1.2.2                                                                Propulsion
Systems, engine exchange kits, their accessories and parts, including associated
parts and spare parts therefore, which for the avoidance of doubt do not include
nacelles and thrust reversers, are not covered under this Letter Agreement and
will be subject to direct negotiations between the Buyer and the Propulsion
Systems manufacturer(s).

 

1.2.3                                                                During a
period commencing […***…] (the “Term”), the Seller will maintain or cause to be
maintained such stock of Seller Parts as the Seller deems reasonable based upon
its reasonable commercial judgment and historical statistical records and will
furnish at reasonable prices Seller Parts adequate to meet the Buyer’s needs for
maintenance of the Aircraft.  Such Seller Parts will be sold and delivered in
accordance with Paragraphs 4 and 5 of this Letter Agreement, upon receipt of the
Buyer’s orders.

 

1.3                                                                           
Purchase Source of Material

 

The Buyer agrees to purchase from the Seller’s designee, AACS, the Seller Parts
required for the Buyer’s own needs during the Term, provided that the provisions
of this Paragraph 1.3 will not in any way prevent the Buyer from resorting to
the stocks of Seller Parts of other operators using the same aircraft type or
model or from purchasing Seller Parts from said operators or from distributors,
or from MROs, so long as said Seller Parts have been originally designed and
manufactured by the Seller.

 

1.4                                                                           
Manufacture of Material by the Buyer

 

1.4.1                                                             The provisions
of Paragraph 1.3 of this Letter Agreement notwithstanding, the Buyer may
manufacture or have manufactured Seller Parts for its own use in the following
cases:

 

(a)                                                                           
after expiration of the Term, provided that such time the Seller is out of

stock of a required Seller Part;

 

(b)                                                                           at
any time, to the extent Seller Parts are needed to effect AOG repairs on any
Aircraft and are not available from the Seller within a lead time shorter than
or equal to the time in which the Buyer can procure said Seller Parts from
another source, provided the Buyer will sell or lease such Seller Parts only if
they are assembled in an Aircraft that is sold or leased;

 

HAL – A320 Family

LA1-5

 

HAL A321 PA – LA1 […***…]

 

 

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

(c)                                                                              
at any time, if  the Seller fails to fulfill its obligations with respect to any
Seller Parts pursuant to Paragraph 1.2 above within a reasonable period after
written notice thereof from the Buyer; and

 

(d)                                                                            
at any time, if with respect to certain Seller Parts, the Seller has granted,
under the Illustrated Parts Catalog supplied in accordance with this Letter
Agreement, the right of local manufacture of Seller Parts.

 

1.4.2                                                                The rights
granted to the Buyer in Paragraph 1.4.1 will not in any way be construed as a
license, nor will they in any way obligate the Buyer to pay any license fee,
royalty or obligation whatsoever, nor will they in any way be construed to
affect the rights of third parties.

 

1.4.3                                                                If the
Buyer manufactures or has manufactured any parts pursuant to Paragraph 1.4.1,
such part and any use made of the manufactured parts shall be under the sole
liability of the Buyer and the consent given by the Seller will not be construed
as express or implicit approval of the Buyer or of the manufactured parts.

 

It is the Buyer’s sole responsibility to ensure that such manufacturing is
performed in accordance with the relevant procedures and Aviation Authority
requirements.

 

EXCEPT IN THE CASE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF THE
SELLER, THE SELLER WILL NOT BE LIABLE FOR, AND THE BUYER WILL INDEMNIFY THE
SELLER AGAINST, ANY CLAIMS FROM ANY THIRD PARTIES FOR LOSSES DUE TO ANY DEFECT
OR NON-CONFORMITY OF ANY KIND, ARISING OUT OF OR IN CONNECTION WITH ANY
MANUFACTURING OF ANY PART UNDERTAKEN BY THE BUYER, OR CAUSED TO BE UNDERTAKEN BY
THE BUYER, UNDER PARAGRAPH 1.4.1 OR ANY OTHER ACTIONS UNDERTAKEN BY THE BUYER
UNDER THIS LETTER AGREEMENT, WHETHER SUCH CLAIM IS ASSERTED IN CONTRACT OR IN
TORT, OR IS PREMISED ON ALLEGED, ACTUAL, IMPUTED, ORDINARY OR NEGLIGENT ACTS OR
OMISSIONS OF THE BUYER.

 

1.4.4                                                                The Buyer
will allocate, or cause to be allocated, its own part number to any part
manufactured, or caused to be manufactured, in accordance with Paragraph 1.4.1. 
The Buyer will not use, or cause to be used, the Airbus part number of the
Seller Part to which such manufactured part is equivalent.

 

1.4.5                                                                The Buyer
will not sell or loan any part manufactured under the provisions of Paragraph
1.4.1 to any third party, except in connection with customary pooling or
interchange arrangements.

 

HAL – A320 Family

LA1-6

 

HAL A321 PA – LA1 […***…]

 

 

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

1.4.6                                                                The Seller
will provide the Buyer with all technical data reasonably necessary to
manufacture Seller Parts, in the event the Buyer is entitled to do so pursuant
to Paragraph 1.4.1 of this Letter Agreement.  The confidentiality of, and
proprietary rights to such technical data will be subject to the terms of
Clauses 14.16 and 14.12, respectively, of the Agreement.

 

2.                                                                                   
INITIAL PROVISIONING

 

2.1                                                                           
Seller-Supplied Data

 

The Seller will prepare and supply to the Buyer the following data:

 

(a)                                                                              
Initial Provisioning Data - Seller

 

The Seller will provide the Buyer initial provisioning data generally in
accordance with the applicable ATA Specification (“Initial Provisioning Data”)
in a form, format and within a time period to be mutually agreed upon during the
Preprovisioning Meeting defined in Paragraph 2.3.1 below.

 

[…***…]

 

The Seller will ensure that Initial Provisioning Data are released to the Buyer
in time to allow evaluation thereof by the Buyer and on-time delivery of
Material that is ordered by the Buyer.

 

(b)                                                                             
Supplementary Data

 

The Seller will provide the Buyer with Local Manufacture Tables (X-File), and
Ground Support Equipment and Specific to-type Tools (W-File) and a Pool Item
Candidate List (Y-File) as a part of the Initial Provisioning Data package.

 

(c)                                                                              
Data for Standard Hardware

 

The Initial Provisioning Data provided to the Buyer shall include data for
hardware and standard material.

 

2.2.1                                                          Supplier-Supplied
Data

 

(a)                                                                              
General

 

Suppliers will prepare and issue for their own products repair/overhaul Initial
Provisioning data in the English language for those Supplier components for
which the Buyer has elected to receive data.

 

HAL – A320 Family

LA1-7

 

HAL A321 PA – LA1 […***…]

 

 

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

Said data (initial issue and revisions) will be transmitted to the Buyer through
the Suppliers and/or the Seller. The Seller will not be responsible for the
substance, accuracy and quality of such data.

 

The Seller will make reasonable efforts to supply Initial Provisioning Data to
the Buyer to allow evaluation thereof by the Buyer and on-time delivery by the
Seller of the Material ordered by the Buyer.

 

(b)                                                                             
Initial Provisioning Data – Supplier

 

Initial Provisioning Data for Supplier products provided for Clause
1.1(a) herein in the applicable ATA Specification will be furnished as mutually
agreed upon during the Preprovisioning Meeting, with free of charge revision
service assured up to the end of the Initial Provisioning Period.

 

2.3                                                                           
Preprovisioning Meeting

 

2.3.1                                                                The Seller
will organize a meeting (i) at the Airbus spares center in Hamburg, Germany
(“ASC”), or (ii) at AACS, or (iii) at a place to be mutually agreed, in order to
formulate an acceptable schedule and working procedure to accomplish the Initial
Provisioning of Material (the “Preprovisioning Meeting”).

 

2.3.2                                                                The date of
the Preprovisioning Meeting will be mutually agreed upon, but it will take place
no earlier than three (3) months after the Agreement will have taken effect and
no later than twelve (12) months before delivery of the Buyer’s first Aircraft,
provided that any Material with a lead time longer than twelve (12) months shall
be discussed between the parties with sufficient lead time to allow timely
ordering of such Material.

 

2.4                                                                           
Initial Provisioning Training

 

The Seller will furnish, at the Buyer’s request and at no charge to the Buyer,
training courses related to the Seller’s provisioning documents, purchase order
administration and handling at ASC or AACS. The areas covered in these training
courses are (i) familiarization of the Buyer with the provisioning;
(ii) explanation of the technical function as well as the technical and
commercial Initial Provisioning Data; and (iii) familiarization with the
Seller’s purchase order administration system.

 

2.5                                                                           
Initial Provisioning Conference

 

The Seller will organize an Initial Provisioning conference at AACS that will
include participation of major Suppliers, as agreed upon during the
Preprovisioning Meeting (the “Initial Provisioning Conference”).

 

HAL – A320 Family

LA1-8

 

HAL A321 PA – LA1 […***…]

 

 

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

Such Initial Provisioning Conference will take place no earlier than eight
(8) weeks after Manufacturer Serial Number allocation, Buyer Furnished Equipment
selection or Contractual Definition Freeze, whichever last occurs, if the first
Aircraft is new, or if the first Aircraft is used, no earlier than eight
(8) weeks after the supply by the Buyer of the necessary data for the used
Aircraft.

 

2.6                                                                           
Initial Provisioning Data Compliance

 

2.6.1                                                                Initial
Provisioning Data generated by the Seller and supplied to the Buyer will comply
with the latest configuration of the Aircraft to which such data relate, as
known three (3) months before the data are issued, with respect to the new
Aircraft.

 

Initial Provisioning Data generated by the Seller and supplied to the Buyer with
respect to used Aircraft, will be based on the Buyer supply of the appropriate
documents for such Aircraft. To the extent possible the Seller will provide
reasonable assistance to the Buyer in accumulating the necessary data.

 

This provision will not cover Buyer modifications unknown to the Seller, or
modifications not agreed to by the Seller.

 

2.6.2                                                                During the
Initial Provisioning Period, Material will conform with the Initial Provisioning
Data transmitted by the Seller. Should the Seller default in this obligation, it
will immediately replace such parts and/or authorize return shipment at no
transportation cost to the Buyer. The Buyer will make reasonable efforts to
minimize such cost.  The Seller, in addition, will use its reasonable efforts to
cause Suppliers to provide a similar service for their items.

 

2.7                                                                           
Delivery of Initial Provisioning Material

 

2.7.1                                                                Provided
that orders are received by the Seller in accordance with the leadtime published
in the Seller’s Spare Parts Price Catalog, the Seller will deliver Initial
Provisioning Material in accordance with the Buyer’s orders, subject to
reasonable quantities.

 

2.7.2                                                                The Buyer,
subject to the Seller’s agreement, may cancel or modify Initial Provisioning
orders placed with the Seller with no cancellation charge as follows:

 

(a)                                                                              
Material having a lead time […***…], not later than […***…] before scheduled
delivery of said Material,

 

(b)                                                                             
Material with a lead time of […***…], not later than […***…] before scheduled
delivery of said Material,

 

HAL – A320 Family

LA1-9

 

HAL A321 PA – LA1 […***…]

 

 

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

(c)                                                                              
Buyer-specific Material and Material described in Paragraphs 1.1(b) through
1.1(f), […***…] before scheduled delivery of said Material.

 

2.7.3                                                                […***…]

 

 

 

3.                                                                                   
STORES

 

3.1                                                                           
AACS Spares Center

 

The Seller has established a store located in the United States, known as the
AACS Spares Center (“AACS”).  The AACS will be operated twenty-four (24)
hours/day, seven (7) days/week, all year for the handling of AOG and critical
orders for Seller Parts.

 

3.2                                                                           
Material Support Center, Germany

 

The Seller has established a store of Seller Parts at ASC. ASC will be operated
twenty-four (24) hours per day, seven (7) days per week, and twelve months per
year.

 

HAL – A320 Family

LA1-10

 

HAL A321 PA – LA1 […***…]

 

 

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

3.3                                                                           
Other Points of Shipment

 

The Seller reserves the right to effect deliveries from distribution centers
other than the AACS or ASC and from any of the production facilities of the
Suppliers.

 

4.                                                                                   
DELIVERY

 

4.1                                                                           
General

 

The Buyer’s purchase orders will be administered in accordance with ATA
Specification 2000, Chapter 3.

 

The provisions of Paragraph 4.2 of this Letter Agreement do not apply to Initial
Provisioning Data or Material as described in Paragraph 2 of this Letter
Agreement.

 

4.2                                                                           
Lead Times

 

4.2.1                                                                In general,
the lead times are (and, unless otherwise agreed, will at all times be) in
accordance with the definition in the “World Airline and Suppliers Guide”
(latest edition).

 

4.2.2                                                                Seller
Parts described in Paragraph 1.1(a) are published in the Seller’s Spare Parts
Price Catalog or on Airbus/Spares and will be dispatched within the lead times
quoted in such catalog. The lead times for Seller Parts described in Paragraph
1.1 (a) which are not published in the Seller’s Spare Parts Price Catalog are
quoted upon request. Supplier Parts as described in Paragraph 1.1(b) through
1.1(d), can be dispatched within the supplier’s lead time augmented by the
Seller’s own order and delivery processing time (such in-house processing time
not to exceed fifteen (15) days).

 

4.2.3                                                                Expedite
Service

 

The Seller operates a twenty-four (24) hour-a-day, seven (7) day-a-week expedite
service to supply the relevant Seller Parts available in the Seller’s stock,
workshops and assembly line, including high-cost/long-lead-time items, to the
international airport nearest the location of such items (the “Expedite
Service”).

 

The Expedite Service is operated in accordance with the “World Airlines and
Suppliers Guide.”  Accordingly, the Seller will notify the Buyer of the action
taken to effect the Expedite Service as follows:

 

(a)                                                                              
four (4) hours after receipt of an AOG order,

 

(b)                                                                             
twenty-four (24) hours after receipt of a critical order (imminent AOG or work

 

HAL – A320 Family

LA1-11

 

HAL A321 PA – LA1 […***…]

 

 

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

stoppage),

 

(c)                                                                              
seven (7) days after receipt of an expedite order from the Buyer.

 

The Seller and its subcontractors will deliver Seller Parts requested on
expedite basis against normal orders previously placed by the Buyer or upon
requests by telephone or facsimile by the Buyer’s representatives, such requests
to be confirmed by the Buyer’s subsequent order for such Seller Parts within a
reasonable time.

 

In the case of an AOG, the Seller shall make all commercially reasonable efforts
to assist the Buyer in obtaining the needed Seller Parts within the shortest
possible time.

 

4.3                                                                           
Delivery Status

 

The Seller agrees to report to the Buyer the status of supplies against orders
on a monthly basis or on a mutually agreed timeframe.

 

4.4                                                                           
INTENTIONALLY DELETED

 

4.5                                                                           
Shortages, Overshipments, Nonconformance in Orders

 

4.5.1                                                                Within
thirty (30) days after receipt of Material, the Buyer will advise the Seller of
any alleged shortages or overshipments with respect to such purchase order and
of all claimed nonconformance to specification of parts in such order.

 

4.5.2                                                                If the
Buyer reports overshipments or nonconformance to the specifications within such
period, the Seller will, if such report is verified by the Seller, either
replace the Material concerned or credit the Buyer for Material returned. In
such case, transportation charges for the nonconforming or overshipments of
parts will be borne by the Seller.

 

The Buyer will endeavor to minimize such costs, particularly by using its own
airfreight system for transportation at no charge to the Seller.

 

4.6                                                                           
Cessation of Deliveries

 

The Seller reserves the right to restrict, stop or otherwise suspend deliveries
if the Buyer fails to meet its obligations under Paragraphs 6 and 7, provided
that before stopping or suspending deliveries Seller has given five (5) Business
Days written notice to the Buyer of Seller’s intention to do so.

 

5.                                                                                   
PRICE

 

5.1                                                                           
The Material prices will be:

 

HAL – A320 Family

LA1-12

 

HAL A321 PA – LA1 […***…]

 

 

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

 

5.2                                                                           
Validity of Prices

 

5.2.1                                                             The Material
prices are the Seller’s published prices in effect on the date of receipt of the
purchase order (subject to reasonable quantities and delivery time) and will be
expressed in US dollars. Payment will be made by the Buyer to the Seller in US
dollars.

 

5.2.2                                                                Prices of
Seller Parts will be in accordance with the then current AACS’s Spare Parts
Price Catalog and Repair Guide. Prices will be firm for each calendar year,
except that the Seller reserves the right to revise the prices of Seller Parts
during the course of the calendar year in the following cases:

 

·                                          abnormal revision in manufacturing
costs,

 

·                                          abnormal revision in Seller’s
purchase price of materials (including significant variation of exchange rates),

 

·                                          significant error in estimation or
expression of any price.

 

5.2.3                                                                Prices of
Material identified in Paragraphs 1.1(b) through 1.1(d) will be […***…].

 

[…***…]

 

 

 

6.                                                                                   
PAYMENT PROCEDURES AND CONDITIONS

 

6.1                                                                           
Intentionally deleted

 

6.2                                                                           
Time and Means of Payment

 

Payment will be made by transfer of immediately available funds from the Buyer
to

 

HAL – A320 Family

LA1-13

 

HAL A321 PA – LA1 […***…]

 

 

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

the Seller and, […***…]. Such invoices will be expressed in US Dollars.

 

6.3                                                                           
Bank Accounts

 

The Buyer will make all payments hereunder in full without setoff, counterclaim,
deduction or withholding of any kind to the accounts listed below, unless
otherwise directed by the Seller:

 

(a)                                                                              
For wire transfer, in favor of Airbus Americas Customer Services, Inc.:

 

[…***…]

 

 

 

(b)                                                                             
For direct deposit (lockbox), in favor of Airbus Americas Customer
Services, Inc.:

 

[…***…]

 

 

 

6.4                                                                           
Taxes

 

All payments due the Seller hereunder will be made in full without setoff or
counterclaim and without deduction or withholding of any kind.  Consequently,
the Buyer will assure that the sums received by the Seller under this Letter
Agreement  are equal to the full amounts expressed to be due the Seller
hereunder, without deduction or withholding on account of and free from any and
all taxes, levies, imposts, dues or charges of whatever nature except that if
the Buyer is compelled by law to make any such deduction or withholding the
Buyer will pay such additional amounts as may be necessary in order that the net
amount received by the Seller after such deduction or withholding will equal the
amounts that would have been received in the absence of such deduction or
withholding.

 

6.5                                                                           
Except with respect to unpaid amounts of invoices that are subject to good faith
dispute by the Buyer, and provided that the Buyer has notified Seller of such
dispute no later than ten (10) days after the date of the invoice, if any
payment due the Seller is not received in accordance with the time period
provided above in Paragraph 6.2, the Seller will have the right to claim from
the Buyer and the Buyer will promptly pay to the Seller interest on the unpaid
amount […***…] to be calculated from (and including) the due date to (but
excluding) the date payment is received by the Seller.  The

 

HAL – A320 Family

LA1-14

 

HAL A321 PA – LA1 […***…]

 

 

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

Seller’s claim to such interest will not prejudice any other rights the Seller
may have under this Letter Agreement or applicable law.

 

[…***…]

 

 

 

7.                                                                                   
TITLE

 

[…***…]

 

The Buyer will not permit the imposition on any Material for which it has not
paid in full any lien, debenture, security interest or other similar interest
charge or claim in favor of any third party […***…].

 

8.                                                                                   
PACKAGING

 

All Material will be packaged in accordance with the applicable ATA
Specification.

 

9.                                                                                   
DATA RETRIEVAL

 

The Buyer undertakes to provide periodically to the Seller, as the Seller may
reasonably request, during the Term, a quantitative list of the Material used
for maintenance and overhaul of the Aircraft.  The range and contents of this
list will be established by mutual agreement between the Seller and the Buyer.

 

HAL – A320 Family

LA1-15

 

HAL A321 PA – LA1 […***…]

 

 

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

10.                                                                           
BUY-BACK

 

10.1                                                                    Buy-Back
of Material

 

The Seller agrees to buy back unused Seller Parts that may no longer be
incorporated in the Aircraft as a result of mandatory modifications required by
the Buyer’s or Seller’s Aviation Authorities, before Delivery of the first
Aircraft to the Buyer subject to the following:

 

(a)                                                                              
the Seller Parts involved will be those which the Seller directs the Buyer to
scrap or dispose of and which cannot be reworked or repaired to satisfy the
revised standard;

 

(b)                                                                             
the Seller will grant the Buyer a credit equal to the purchase price paid by the
Buyer for any such parts, such credit being limited to quantities ordered in the
Initial Provisioning recommendation;

 

(c)                                                                           
the Seller will use its reasonable efforts to obtain for the Buyer the same
protection from Suppliers.

 

10.2                                                                    Buy-Back
of Surplus Material

 

10.2.1                                                        The Seller agrees
that at any time after […***…], the Buyer will have the right to return to the
Seller, at a credit of […***…] of the original purchase price paid by the Buyer,
unused and undamaged Material described in Paragraphs 1.1(a) and
1.1(b) originally purchased from the Seller under the terms hereof, provided
(i) that the selected protection level does not exceed […***…] with a turnaround
time of […***…], (ii) that said Material does not exceed the provisioning
quantities recommended by the Seller in the Initial Provisioning
recommendations, does not have a limited shelf life nor contain any shelf-life
limited components with […***…] of their shelf life remaining when returned to
the Seller, and (iii) that the Material is returned with the Seller’s original
documentation (or electronic copies of such documentation) and any such
documentation (including tags, certificates) required to identify, substantiate
the condition of and enable the resale of such Material.

 

10.2.2                                                        The Seller’s
agreement in writing is necessary before any Material in excess of the Seller’s
recommendation may be considered for buy-back.

 

10.2.3                                                        It is expressly
understood and agreed that the rights granted to the Buyer under this Paragraph
10.2 will not apply to Material that may become obsolete at any time or for any
reason other than as set forth in Paragraph 10.1 above.

 

HAL – A320 Family

LA1-16

 

HAL A321 PA – LA1 […***…]

 

 

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

10.2.4                                                        […***…]

 

 

 

10.4                                                                    The
Seller’s obligation to repurchase Material under this paragraph 10 is subject to
the Buyer’s compliance with the requirements set forth in Paragraph 9 of this
Letter Agreement.

 

11.1                                                                   
WARRANTIES ON SELLER PARTS

 

11.1.1                                                        Nature of Warranty

 

Subject to the limitations and conditions hereinafter provided, and except as
provided in Paragraph 11.1.2, the Seller warrants to the Buyer that each Seller
Part will at the time of Delivery to the Buyer be free from defects:

 

(i)                                                                                 
in material,

 

(ii)                                                                             
in workmanship, including, without limitation, processes of manufacture, and

 

(iii)                                                                      
arising from failure to conform to the Specification, except as to those
portions of the Specification that are expressly stated in the Specification to
be estimates or approximations or design aims.

 

11.1.2                                                        […***…]

 

 

 

11.1.3                                                        Warranty Periods

 

For new Seller Parts, the warranties described in Paragraph 11.1.1 will be
limited to those defects that become apparent within […***…] after delivery of
the Seller Part.

 

HAL – A320 Family

LA1-17

 

HAL A321 PA – LA1 […***…]

 

 

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

For used Seller Parts, the warranties described in Paragraph 11.1 will be
limited to those defects that become apparent within […***…] after delivery of
the Seller Part, […***…].

 

11.1.4                                                        Limitations of
Warranty

 

The Buyer’s remedy and the Seller’s obligation and liability under Paragraphs
11.1 are limited to, at the Seller’s expense and option acting in a commercially
reasonable manner, the repair, replacement or correction of, or the supply of
modification kits rectifying the defect to any defective Seller Part.

 

 

[…***…]

 

 

 

11.2                                                                   
EXCLUSIVITY OF WARRANTIES

 

THIS PARAGRAPH 11 (INCLUDING ITS SUBPARTS) SETS FORTH THE EXCLUSIVE WARRANTIES,
EXCLUSIVE LIABILITIES AND EXCLUSIVE OBLIGATIONS OF THE SELLER, AND THE EXCLUSIVE
REMEDIES AVAILABLE TO THE BUYER, WHETHER UNDER THIS LETTER AGREEMENT OR
OTHERWISE, ARISING FROM ANY DEFECT OR NONCONFORMITY OR PROBLEM OF ANY KIND IN
ANY SELLER PART DELIVERED BY THE SELLER UNDER THIS AGREEMENT.

 

THE BUYER RECOGNIZES THAT THE RIGHTS, WARRANTIES AND REMEDIES IN THIS PARAGRAPH
11 ARE ADEQUATE AND SUFFICIENT TO PROTECT THE BUYER FROM ANY DEFECT OR
NONCONFORMITY OR PROBLEM OF ANY KIND IN THE SELLER PARTS SUPPLIED UNDER THIS
LETTER AGREEMENT.  THE BUYER HEREBY WAIVES, RELEASES AND RENOUNCES ALL OTHER
WARRANTIES, OBLIGATIONS, GUARANTEES AND LIABILITIES OF THE SELLER AND ALL OTHER
RIGHTS, CLAIMS AND REMEDIES OF THE BUYER AGAINST THE SELLER AND ITS SUPPLIERS,
WHETHER EXPRESS OR IMPLIED BY CONTRACT, TORT, OR STATUTORY LAW OR OTHERWISE,
WITH RESPECT TO ANY NONCONFORMITY OR DEFECT OR PROBLEM OF ANY KIND IN ANY SELLER
PART DELIVERED BY THE SELLER UNDER THIS LETTER AGREEMENT, INCLUDING BUT NOT
LIMITED TO:

 

(1)                                                                          
ANY IMPLIED WARRANTY OF MERCHANTABILITY AND/OR FITNESS FOR ANY GENERAL OR
PARTICULAR PURPOSE;

 

HAL – A320 Family

LA1-18

 

HAL A321 PA – LA1 […***…]

 

 

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

(2)                                                                         ANY
IMPLIED OR EXPRESS WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF
DEALING OR USAGE OF TRADE;

 

(3)                                                                         ANY
RIGHT, CLAIM OR REMEDY FOR BREACH OF CONTRACT;

 

(4)                                                                          
ANY RIGHT, CLAIM OR REMEDY FOR TORT, UNDER ANY THEORY OF LIABILITY, HOWEVER
ALLEGED, INCLUDING, BUT NOT LIMITED TO, ACTIONS AND/OR CLAIMS FOR
NEGLIGENCE, IMPLIED WARRANTY, PRODUCT LIABILITY, STRICT LIABILITY OR FAILURE TO
WARN;

 

(5)                                                                          
ANY RIGHT, CLAIM OR REMEDY ARISING UNDER THE UNIFORM COMMERCIAL CODE OR ANY
OTHER STATE OR FEDERAL STATUTE;

 

(6)                                                                          
ANY RIGHT, CLAIM OR REMEDY ARISING UNDER ANY REGULATIONS OR STANDARDS IMPOSED BY
ANY INTERNATIONAL, NATIONAL, STATE OR LOCAL STATUTE OR AGENCY;

 

(7)                                                                          
ANY RIGHT, CLAIM OR REMEDY TO RECOVER OR BE COMPENSATED FOR:

 

(a)                                                    LOSS OF USE OR
REPLACEMENT OF ANY AIRCRAFT, OR PART PROVIDED UNDER THE AGREEMENT DUE TO A
DEFECT, NONCONFORMITY OR OTHER PROBLEM IN ANY SELLER PART;

 

(b)                                                      LOSS OF, OR DAMAGE OF
ANY KIND TO, ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY OR PART DUE TO A
DEFECT, NONCONFORMITY OR OTHER PROBLEM IN ANY SELLER PART;

 

(c)                                                       LOSS OF PROFITS AND/OR
REVENUES;

 

(d)                                                     ANY OTHER INCIDENTAL OR
CONSEQUENTIAL DAMAGE.

 

THE WARRANTIES PROVIDED BY THIS AGREEMENT WILL NOT BE EXTENDED, ALTERED OR
VARIED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY THE SELLER AND THE BUYER.  IN
THE EVENT THAT ANY PROVISION OF THIS PARAGRAPH 11 SHOULD FOR ANY REASON BE HELD
UNLAWFUL, OR OTHERWISE UNENFORCEABLE, THE REMAINDER OF THIS PARAGRAPH 11 WILL
REMAIN IN FULL FORCE AND EFFECT.

 

FOR THE PURPOSE OF PARAGRAPHS 11.1.2 AND 11.2, “SELLER” WILL BE UNDERSTOOD TO
INCLUDE THE SELLER, ITS AFFILIATES AND SUBCONTRACTORS.

 

11.3                                                                 PATENT AND
COPYRIGHT INDEMNITIES

 

HAL – A320 Family

LA1-19

 

HAL A321 PA – LA1 […***…]

 

 

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

The terms and conditions of Clause 13 of the Agreement shall apply to Seller
Parts purchased by the Buyer or replaced by the Seller under this Letter
Agreement.

 

11.4                                                                   
DUPLICATE REMEDIES

 

The remedies provided to the Buyer under this Paragraph 11 as to any part
thereof are independent but not cumulative nor duplicative.  The Buyer shall be
entitled to the remedy and/or remedies under Paragraph 11 that provides the
maximum but not duplicative benefit to it, as the Buyer may elect, pursuant to
the terms and conditions of this Paragraph 11 for any such particular defect for
which remedies are provided under this Paragraph 11; provided, however, that the
Buyer will not be entitled to elect a remedy under one part of this Paragraph 11
that constitutes a duplication of any remedy elected by it under any other part
hereof for the same defect unless such defects occur as separate incidents at
separate times.

 

11.5                                                                   
NEGOTIATED AGREEMENT

 

The Buyer and Seller agree that this Paragraph 11 has been the subject of
discussion and negotiation and is fully understood by the parties, and that the
price of the Aircraft and the other mutual agreements of the parties set forth
in the Agreement were arrived at in consideration of, inter alia, the
Exclusivity of Warranties and General Limitations of Liability provisions and
Duplicate Remedies provisions set forth in this Paragraph 11.

 

12.                                                                           
LEASING OF SPARE PARTS

 

12.1                                                                   
Applicable Terms

 

The terms and conditions of this Paragraph 12 will apply to the Lease of Seller
Parts listed in Appendix “A” to this Paragraph 12 (“Leased Parts”) […***…] and
will form a part of each lease of any Leased Part by the Buyer from the Seller
after the date hereof.  Except for the description of the Leased Part, the Lease
Term, the Leased Part delivery and return locations and the Lease Charges
(defined below in Paragraph 12.4), all other terms and conditions appearing on
any order form or other document pertaining to Leased Parts will be deemed
inapplicable, and in lieu thereof the terms and conditions of this Paragraph 12
will prevail.  For purposes of this Paragraph 12, the term “Lessor” refers to
the Seller and the term “Lessee” refers to the Buyer.  Parts not included in
Appendix “A” to this Paragraph 12 may be supplied under a separate lease
agreement between the Seller and the Buyer, in accordance with the terms and
conditions set forth in the then current Airbus Proprietary Parts Repair Guide.

 

HAL – A320 Family

LA1-20

 

HAL A321 PA – LA1 […***…]

 

 

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

12.2                                                                    Lease
Procedure: Spare Parts Leased

 

At the Lessee’s request by telephone (to be confirmed promptly in writing),
facsimile, letter or other written instrument, the Lessor will lease Leased
Parts, which will be made available in accordance with Paragraph 4.2.3, to the
Lessee as substitutes for parts withdrawn from an Aircraft for repair or
overhaul.  Each lease of Leased Parts will be evidenced by a lease document
(“Lease”) issued by the Lessor to the Lessee no later than seven (7) business
days after delivery of the Leased Part.

 

12.3                                                                    Lease
Term

 

12.3.1                                                        The term of the
lease (“Lease Term”) will commence on the date of dispatch of the Leased Part to
the Lessee or its agent at the Lessor’s facility and will end on the date of
receipt at the Lessor’s facility of the Leased Part or exchanged part in a
serviceable condition. The Lease Term will not exceed thirty (30) days after
such date of dispatch, unless extended by written agreement between Lessor and
Lessee within such thirty (30)-day period, such agreement not to be unreasonably
withheld or delayed. Notwithstanding the foregoing, the Lease Term will end in
the event, and upon the date, of exercise of the Lessee’s option to either
purchase or exchange the Leased Part, as provided herein.

 

12.3.2                                                        The chargeable
period to lease a part is a minimum of seven (7) days.  If shipment of the
Leased Part has been arranged and the Lessee cancels the lease order, the
minimum chargeable period of seven (7) days shall apply.

 

12.4                                                                    Lease
Charges and Taxes

 

The Lessee will pay the Lessor (a) a daily rental charge for the Lease Term in
respect of each Leased Part equal to […***…], (b) any reasonable and documented
additional costs which may be incurred by the Lessor as a direct result of such
Lease, such as inspection, test, repair, overhaul and repackaging costs as
required to  place the Leased Part in satisfactory condition for lease to a
subsequent customer, (c) all transportation and insurance charges and (d) any
taxes, charges or customs duties imposed upon the Lessor or its property as a
result of the lease, sale, delivery, storage or transfer of any Leased Part (the
“Lease Charges”).  All payments due hereunder will be made in accordance with
Paragraph 6 of this Letter Agreement. The invoice is generated upon receipt of
the Leased Part by the Lessor.

 

12.5                                                                    Title

 

Title to each Leased Part will remain with the Lessor at all times unless the
Lessee exercises its option to purchase in accordance with Paragraph 12.8, in
which case title

 

HAL – A320 Family

LA1-21

 

HAL A321 PA – LA1 […***…]

 

 

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

will pass to the Lessee in accordance with Paragraph 7.

 

12.6                                                                   
Maintenance, Storing, Repairing of the Leased Part and Risk of Loss

 

(i)                                                                                 
The Lessee shall be liable for maintaining and storing the Leased Part in
accordance with all applicable rules of the relevant aviation authorities and
the technical documentation and other instructions issued by the Lessor.

 

(ii)                                                                             
Except for normal wear and tear, each Leased Part will be returned to the Lessor
in the same condition as when delivered to the Lessee.  However, the Lessee will
not without the Lessor’s prior written consent repair, modify or alter any
Leased Part.

 

(iii)                                                                         
The Leased Part shall be repaired solely at repair stations approved by the
Lessor. If during the Lease Period any inspection, maintenance, rework and/or
repair is carried out to maintain the Leased Part serviceable, in accordance
with the standards of the Lessor, the Lessee shall provide details and
documentation about the scope of the work performed, including respective
inspection, work and test reports.

 

(iv)                                                                         
All documentation required to enable the Leased Part to be put in commercial
service again by the Seller.

 

(v)                                                                             
The Leased Part must not be loaned to a third party.

 

(vi)                                                                         
Risk of loss or damage to each Leased Part will remain with the Lessee until
such Leased Part is redelivered to the Lessor at the return location specified
in the applicable Lease.  If a Leased Part is lost or damaged beyond repair, the
Lessee will be deemed to have exercised its option to purchase the part in
accordance with Paragraph 12.8 of this Letter Agreement, as of the date of such
loss or damage.

 

12.7                                                                    Return
of Leased Part

 

12.7.1                                                        The Lessee will
return the Leased Part at the end of the Lease Term to:

 

Airbus Americas Customer Services, Inc.

Spares Center

21780 Filigree Court

Ashburn VA, 20147

 

or any other address in the United States indicated by the Lessor.

 

12.7.2                                                        The return
shipping document will indicate the reference of the Lease document and the
removal data, such as:

 

(i)                                                                                 
aircraft manufacturer serial number

 

HAL – A320 Family

LA1-22

 

HAL A321 PA – LA1 […***…]

 

 

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

(ii)                                                                             
removal date

 

(iii)                                                                         
total flight hours and flight cycles for the period the Leased Part was
installed on the aircraft

 

(iv)                                                                         
documentation in accordance with Paragraph 12.6.

 

If the Lessee cannot provide the above mentioned data and documentation for the
Leased Part to be returned from Lease, lease charges […***…] will be invoiced.
According to the Lessor’s quality standards, parts are not serviceable without
the maintenance history data outlined above and have to be scrapped on site.

 

12.7.3                                                        The unserviceable
or serviceable tag issued by the Lessee and the original Lessor certification
documents must be attached to the Leased Part.

 

12.7.4                                                        Except for normal
wear and tear, each Leased Part shall be returned to the Lessor in the same
condition as when delivered to the Lessee. The Leased Part shall be returned
with the same painting as when delivered (Airbus grey or primary paint). If the
Lessee is not in a position to return the Leased Part in the same serviceable
condition, the Lessee has to contact the Lessor for instructions.

 

12.7.5                                                        The Leased Part is
to be returned in the same shipping container as that delivered by the Lessor.
The container must be in a serviceable condition, normal wear and tear excepted.

 

12.7.6                                                        The return of an
equivalent part different from the Leased Part delivered by the Lessor is not
allowed without previous written agreement of the Lessor.

 

12.8                                                                    Option
to Purchase

 

12.8.1                                                        The Lessee may at
its option, exercisable by written notice given to the Lessor, elect during or
at the end of the Lease Term to purchase the Leased  Part, in which case the
[…***…]. The pricing in the immediately preceding sentence will apply to new
Leased Parts only.  In the event the Leased Part is used […***…] will be paid by
the Lessee to the Lessor. Should the Lessee exercise such option […***…] Lease
rental charges already invoiced pursuant to Paragraph 12.4 (a) will be credited
to the Lessee against the said purchase price of the Leased Part.

 

HAL – A320 Family

LA1-23

 

HAL A321 PA – LA1 […***…]

 

 

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

Should the Lessee fail to return the Leased Part to the Lessor at the end of the
Lease Term, such failure will be deemed to be an election by the Lessee to
purchase the Leased Part.

 

12.8.2                                                        In the event of
purchase, the Leased Part will be warranted in accordance with Paragraph 11 of
this Letter Agreement as though such Leased Part were a Seller Part; provided,
however, that (i) Seller will deduct from the warranty period set forth in
Paragraph 11.1.3 the amount of time the Buyer has used the Leased Part pursuant
to the Lease and (ii) in no event will such warranty period be less than […***…]
from the date of purchase of such Leased Part. A warranty granted under this
Paragraph 12.8.2 will be in substitution for the warranty granted under
Paragraph 12.9 at the commencement of the Lease Term.

 

12.9                                                                   
Warranties on Leased Parts

 

12.9.1                                                        The Lessor
warrants that each Leased Part will at the time of delivery thereof:

 

(a)                                                                              
conform to the applicable specification for such part,

 

(b)                                                                             
be free from defects in material and

 

(c)                                                                              
be free from defects in workmanship, including without limitation processes of
manufacture.

 

12.9.2                                                        Intentionally
deleted

 

12.9.3                                                        Warranty and
Notice Periods

 

The Lessee’s remedy and the Lessor’s obligation and liability under this
Paragraph 12.9, with respect to each defect, are conditioned upon (i) the defect
having become apparent to the Lessee within the Lease Term and (ii) the Lessor’s
warranty administrator having received written notice of the defect from the
Lessee within thirty (30) days after the defect became apparent to the Lessee.

 

12.9.4                                                        Return and Proof

 

The Lessee’s remedy and the Lessor’s obligation and liability under this
Paragraph 12.9, with respect to each defect, are also conditioned upon:

 

(a)                                                                              
the return by the Lessee as soon as practicable to the return location specified
in the applicable Lease, or such other place as may be mutually agreeable, of
the Leased Part claimed to be defective, and

 

(b)                                                                            
the submission by the Lessee to the Lessor’s warranty administrator of
reasonable

 

HAL – A320 Family

LA1-24

 

HAL A321 PA – LA1 […***…]

 

 

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

proof that the claimed defect is due to a matter embraced within the Lessor’s
warranty under this Paragraph 12.9 and that such defect did not result from any
act or omission of the Lessee, including but not limited to any failure to
operate or maintain the Leased Part claimed to be defective or the Aircraft in
which it was installed in accordance with applicable governmental regulations
and the Lessor’s applicable written instructions.

 

12.9.5                                                        Limitation of
Warranty

 

The Lessee’s remedy and the Lessor’s obligation and liability under this
Paragraph 12.9 with respect to each defect are limited to the repair of such
defect in the Leased Part in which the defect appears, or, as mutually agreed,
to the replacement of such Leased Part with a similar part free from defect.

 

Any replacement part furnished under this Paragraph 12.9.5 will for the purposes
of this Letter Agreement be deemed to be the Leased Part so replaced.

 

12.9.6                                                        Suspension and
Transportation Costs

 

12.9.6.1                                            If a Leased Part is found to
be defective and is covered by this warranty, the Lease Term and the Lessee’s
obligation to pay rental charges as provided in Paragraph 12.4(a) of this Letter
Agreement will be suspended from the date on which the Lessee notifies the
Lessor of such defect until the date on which the Lessor has repaired, corrected
or replaced the defective Leased Part, provided, however, that the Lessee has
withdrawn such defective Leased Part from use, promptly after giving such notice
to the Lessor.  If the defective Leased Part is replaced, such replacement will
be deemed to no longer be a Leased Part under the Lease as of the date on which
such part was received by the Lessor at the return location specified in the
applicable Lease.

 

If a Leased Part is found to be defective on first use by the Lessee and is
covered by this warranty, rental charges as provided in Paragraph 12.4(a) will
not accrue and will not be payable by the Lessee until the date on which the
Lessor has repaired, corrected or replaced the defective Leased Part.

 

12.9.6.2                                            All transportation and
insurance costs associated with the return of the defective Leased Part to the
Lessor and the return of the repaired, corrected or replacement part to the
Lessee will be borne by the Lessor.

 

12.9.7                                                        Wear and Tear

 

Normal wear and tear and the need for regular maintenance and overhaul will not
constitute a defect or nonconformance under this Paragraph 12.9.

 

HAL – A320 Family

LA1-25

 

HAL A321 PA – LA1 […***…]

 

 

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

12.9.8.                                                    EXCLUSIVITY OF
WARRANTIES

 

PARAGRAPH 12.9 (INCLUDING ITS SUBPARTS) SETS FORTH THE EXCLUSIVE WARRANTIES,
EXCLUSIVE LIABILITIES AND EXCLUSIVE OBLIGATIONS OF THE SELLER, AND THE EXCLUSIVE
REMEDIES AVAILABLE TO THE BUYER, WHETHER UNDER THIS LETTER AGREEMENT OR
OTHERWISE, ARISING FROM ANY DEFECT OR NONCONFORMITY OR PROBLEM OF ANY KIND IN
ANY LEASED PART.

 

THE BUYER RECOGNIZES THAT THE RIGHTS, WARRANTIES AND REMEDIES IN PARAGRAPH 12.9
ARE ADEQUATE AND SUFFICIENT TO PROTECT THE BUYER FROM ANY DEFECT OR
NONCONFORMITY OR PROBLEM OF ANY KIND IN THE LEASED PARTS.  THE BUYER HEREBY
WAIVES, RELEASES AND RENOUNCES ALL OTHER WARRANTIES, OBLIGATIONS, GUARANTEES AND
LIABILITIES OF THE SELLER AND ALL OTHER RIGHTS, CLAIMS AND REMEDIES OF THE BUYER
AGAINST THE SELLER, WHETHER EXPRESS OR IMPLIED BY CONTRACT, TORT, OR STATUTORY
LAW OR OTHERWISE, WITH RESPECT TO ANY NONCONFORMITY OR DEFECT OR PROBLEM OF ANY
KIND IN ANY LEASED PART, INCLUDING BUT NOT LIMITED TO:

 

(1)                                                                             
ANY IMPLIED WARRANTY OF MERCHANTABILITY AND/OR FITNESS FOR ANY GENERAL OR
PARTICULAR PURPOSE;

 

(2)                                                                    ANY
IMPLIED OR EXPRESS WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF
DEALING OR USAGE OF TRADE;

 

(3)                                                                             
ANY RIGHT, CLAIM OR REMEDY FOR BREACH OF CONTRACT;

 

(4)                                                                             
ANY RIGHT, CLAIM OR REMEDY FOR TORT, UNDER ANY THEORY OF LIABILITY, HOWEVER
ALLEGED, INCLUDING, BUT NOT LIMITED TO, ACTIONS AND/OR CLAIMS FOR NEGLIGENCE,
, IMPLIED WARRANTY, PRODUCT LIABILITY, STRICT LIABILITY OR FAILURE TO WARN;

 

(5)                                                                             
ANY RIGHT, CLAIM OR REMEDY ARISING UNDER THE UNIFORM COMMERCIAL CODE OR ANY
OTHER STATE OR FEDERAL STATUTE;

 

(6)                                                                         ANY
RIGHT, CLAIM OR REMEDY ARISING UNDER ANY REGULATIONS OR STANDARDS IMPOSED BY ANY
INTERNATIONAL, NATIONAL, STATE OR LOCAL STATUTE OR AGENCY;

 

(7)                                                                            
ANY RIGHT, CLAIM OR REMEDY TO RECOVER OR BE COMPENSATED FOR:

 

HAL – A320 Family

LA1-26

 

HAL A321 PA – LA1 […***…]

 

 

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

(a)                                                       LOSS OF USE OR
REPLACEMENT OF ANY AIRCRAFT, OR LEASED PARTS;

 

(b)                                                      LOSS OF, OR DAMAGE OF
ANY KIND TO, ANY AIRCRAFT OR LEASED PART;

 

(c)                                                       LOSS OF PROFITS AND/OR
REVENUES;

 

(d)                                                     ANY OTHER INCIDENTAL OR
CONSEQUENTIAL DAMAGE.

 

THE WARRANTIES PROVIDED BY THIS LETTER AGREEMENT WILL NOT BE EXTENDED, ALTERED
OR VARIED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY THE SELLER AND THE BUYER.  IN
THE EVENT THAT ANY PROVISION OF THIS PARAGRAPH 12.9.8 SHOULD FOR ANY REASON BE
HELD UNLAWFUL, OR OTHERWISE UNENFORCEABLE, THE REMAINDER OF THIS PARAGRAPH
12.9.8 WILL REMAIN IN FULL FORCE AND EFFECT.

 

FOR THE PURPOSE OF THIS PARAGRAPH 12.9.8, “SELLER” WILL BE UNDERSTOOD TO INCLUDE
THE SELLER, ITS AFFILIATES AND SUBCONTRACTORS.

 

12.9.9                                                        DUPLICATE REMEDIES

 

The remedies provided to the Buyer under this Paragraph 12 as to any part
thereof are independent but not cumulative nor duplicative.  The Buyer shall be
entitled to the remedy and/or remedies under Paragraph 12 that provides the
maximum but not duplicative benefit to it, as the Buyer may elect, pursuant to
the terms and conditions of this Paragraph 12 for any such particular defect for
which remedies are provided under this Paragraph 12; provided, however, that the
Buyer will not be entitled to elect a remedy under one part of this Paragraph 12
that constitutes a duplication of any remedy elected by it under any other part
hereof for the same defect unless such defects occur as separate incidents at
separate times.

 

12.10.                                                        NEGOTIATED
AGREEMENT

 

The Buyer and Seller agree that this Paragraph 12 has been the subject of
discussion and negotiation and is fully understood by the parties, and that the
price of the Aircraft and the other mutual agreements of the parties set forth
in this Letter Agreement were arrived at in consideration of, inter alia, the
Exclusivity of Warranties and General Limitations of Liability provisions and
Duplicate Remedies provisions set forth in Paragraph 12.

 

HAL – A320 Family

LA1-27

 

HAL A321 PA – LA1 […***…]

 

 

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

APPENDIX “A” TO PARAGRAPH 12

 

SELLER PARTS AVAILABLE TO LEASE

 

 

 

[…***…]

 

HAL – A320 Family

LA1-28

 

HAL A321 PA – LA1 […***…]

 

 

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

13.                                                                           
TERMINATION

 

Any termination under Clauses 10, 11 or 21 of the Agreement or under the Letter
Agreements thereto will discharge all obligations and liabilities of the parties
hereunder with respect to such undelivered Material, services, data or other
items to be purchased hereunder that are applicable to those Aircraft as to
which the Agreement has been terminated. Termination under this Paragraph 13
notwithstanding, new and unused Material in excess of the Buyer’s requirements
due to such Aircraft cancellation will be repurchased by the Seller as provided
in Paragraph 10.2 […***…].

 

14.                                                                           
ASSIGNMENT

 

This Letter Agreement and the rights and obligations of the Buyer hereunder will
not be assigned or transferred in any manner without the prior written consent
of the Seller, or as may otherwise be permitted under Clause 20.2 of the
Agreement and any attempted assignment or transfer in contravention of the
provisions of this Paragraph 14 will be void and of no force or effect.

 

15.                                                                           
COUNTERPARTS

 

This Letter Agreement may be signed in any number of separate counterparts. 
Each counterpart, when signed and delivered (including counterparts delivered by
facsimile transmission) will be an original, and the counterparts together will
constitute one and the same instrument.

 

HAL – A320 Family

LA1-29

 

HAL A321 PA – LA1 […***…]

 

 

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.

 

 

Very truly yours,

 

 

 

AIRBUS S.A.S

 

 

 

 

 

By: /s/ Patrick de Castelbajac

 

 

 

Its: Vice President Contracts

 

 

 

 

Accepted and Agreed

 

HAWAIIAN AIRLINES, INC.

 

By: /s/ Hoyt H. Zia

 

Its: Sr. Vice President, General Counsel & Corporate Secretary

 

HAL – A320 Family

LA1-30

 

HAL A321 PA – LA1 […***…]

 

 

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

*** CERTAIN CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE

COMMISSION PURSUANT TO RULE 24B-2 OF THE

SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

LETTER AGREEMENT NO. 2

 

 

As of March 18, 2013

 

 

Hawaiian Airlines, Inc.

 

Re:  […***…]

 

Ladies and Gentlemen,

 

Hawaiian Airlines, Inc. (the “Buyer”), and AIRBUS S.A.S. (the “Seller”), have
entered into an Airbus A320 Family Purchase Agreement dated as of even date
herewith (the “Agreement”), which covers, among other things, the sale by the
Seller and the purchase by the Buyer of certain Aircraft, under the terms and
conditions set forth in said Agreement.  The Buyer and the Seller have agreed to
set forth in this Letter Agreement No. 2 (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft.  Capitalized
terms used herein and not otherwise defined in this Letter Agreement will have
the meanings assigned thereto in the Agreement.  The terms “herein”, “hereof”
and “hereunder” and words of similar import refer to this Letter Agreement.

 

Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

 

HAL – A320 Family

LA2-1

 

HAL A321 PA - LA2 […***…] 130318.Doc

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

1.                                    […***…]

 

 

 

2.                                    ASSIGNMENT

 

This Letter Agreement and the rights and obligations of the Buyer hereunder will
not be assigned or transferred in any manner without the prior written consent
of the Seller, or as may otherwise be permitted under Clause 20.2 of the
Agreement, and any attempted

 

HAL – A320 Family

LA2-2

 

HAL A321 PA - LA2 […***…] 130318.Doc

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

assignment or transfer in contravention of the provisions of this Paragraph will
be void and of no force or effect.

 

HAL – A320 Family

LA2-3

 

HAL A321 PA - LA2 […***…] 130318.Doc

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below.

 

 

Very truly yours,

 

 

 

AIRBUS S.A.S.

 

 

 

 

 

By: /s/ Patrick de Castelbajac

 

 

 

Its: Vice President Contracts

 

 

 

 

Accepted and Agreed

 

Hawaiian Airlines, Inc.

 

By: /s/ Hoyt H. Zia

 

Its: Sr. Vice President, General Counsel & Corporate Secretary

 

HAL – A320 Family

LA2-4

 

HAL A321 PA - LA2 […***…] 130318.Doc

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

*** CERTAIN CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE

SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

LETTER AGREEMENT NO. 3

 

As of March 18, 2013

 

Hawaiian Airlines, Inc.

 

Re:  […***…]

 

Ladies and Gentlemen,

 

Hawaiian Airlines, Inc. (the “Buyer”), and AIRBUS S.A.S. (the “Seller”), have
entered into an Airbus A320 Family Purchase Agreement dated as of even date
herewith (the “Agreement”), which covers, among other things, the sale by the
Seller and the purchase by the Buyer of certain Aircraft, under the terms and
conditions set forth in said Agreement.  The Buyer and the Seller have agreed to
set forth in this Letter Agreement No. 3 (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft.  Capitalized
terms used herein and not otherwise defined in this Letter Agreement will have
the meanings assigned thereto in the Agreement.  The terms “herein,” “hereof”
and “hereunder” and words of similar import refer to this Letter Agreement.

 

Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

 

HAL – A320  Family

LA3-1

 

HAL A321 PA - LA3 [...***...] 130111

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

1.                                    DEFINITIONS

 

1.1                            For all purposes of this Letter Agreement, except
as otherwise expressly provided or unless the context otherwise requires, the
following terms shall have the following meanings:

 

[…***…]

 

 

 

HAL – A320  Family

LA3-2

 

HAL A321 PA - LA3 [...***...] 130111

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

HAL – A320 Family

LA3-3

 

HAL A321 PA - LA3 […***…] 130111

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

 

 

HAL – A320 Family

LA3-4

 

HAL A321 PA - LA3 […***…] 130111

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

 

 

HAL – A320 Family

LA3-5

 

HAL A321 PA - LA3 […***…] 130111

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

 

 

HAL – A320 Family

LA3-6

 

HAL A321 PA - LA3 […***…] 130111

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

HAL – A320 Family

LA3-7

 

HAL A321 PA - LA3 […***…] 130111

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

 

 

HAL – A320 Family

LA3-8

 

HAL A321 PA - LA3 […***…] 130111

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

 

 

HAL – A320 Family

LA3-9

 

HAL A321 PA - LA3 […***…] 130111

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

 

 

HAL – A320 Family

LA3-10

 

HAL A321 PA - LA3 […***…] 130111

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

 

 

HAL – A320 Family

LA3-11

 

HAL A321 PA - LA3 […***…] 130111

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

 

 

HAL – A320 Family

LA3-12

 

HAL A321 PA - LA3 […***…] 130111

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

HAL – A320 Family

LA3-13

 

HAL A321 PA - LA3 […***…] 130111

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

 

 

HAL – A320 Family

LA3-14

 

HAL A321 PA - LA3 […***…] 130111

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

HAL – A320 Family

LA3-15

 

HAL A321 PA - LA3 […***…] 130111

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

 

HAL – A320 Family

LA3-16

 

HAL A321 PA - LA3 […***…] 130111

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

9.                                    ASSIGNMENT

 

This Letter Agreement and the rights and obligations of the Buyer hereunder will
not be assigned or transferred in any manner without the prior written consent
of the Seller, or as may otherwise be permitted under Clause 20.2 of the
Agreement, and any attempted assignment or transfer in contravention of the
provisions of this Paragraph will be void and of no force or effect.

 

HAL – A320 Family

LA3-17

 

HAL A321 PA - LA3 […***…] 130111

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below.

 

 

Very truly yours,

 

 

 

Airbus S.A.S.

 

 

 

 

 

By:

/s/ Patrick de Castelbajac

 

 

 

 

Its:

Vice President Contracts

 

 

 

Accepted and Agreed

 

Hawaiian Airlines, Inc.

 

By:

/s/ Hoyt H. Zia

 

 

 

Its:

Sr. Vice President, General Counsel & Corporate Secretary

 

 

HAL – A320 Family

LA3-18

 

HAL A321 PA - LA3 […***…] 130111

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

APPENDIX 1

 

[…***…]

 

HAL – A320 Family

LA3-19

 

HAL A321 PA - LA3 […***…] 130111

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

APPENDIX 2

 

 

[…***…]

 

HAL – A320 Family

LA3-20

 

HAL A321 PA - LA3 […***…] 130111

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

APPENDIX 3

 

[…***…]

 

HAL – A320 Family

LA3-21

 

HAL A321 PA - LA3 […***…] 130111

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

APPENDIX 3

 

 

[…***…]

 

HAL – A320 Family

LA3-22

 

HAL A321 PA - LA3 […***…] 130111

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

APPENDIX 4

 

[…***…]

 

HAL – A320 Family

LA3-23

 

HAL A321 PA - LA3 […***…] 130111

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

APPENDIX 4

 

 

[…***…]

 

HAL – A320 Family

LA3-24

 

HAL A321 PA - LA3 […***…] 130111

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

APPENDIX 4

 

 

[…***…]

 

HAL – A320 Family

LA3-25

 

HAL A321 PA - LA3 […***…] 130111

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

APPENDIX 6

 

HAL – A320 Family

LA3-26

 

HAL A321 PA - LA3 […***…] 130111

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------

 


 

*** CERTAIN CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE

SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

LETTER AGREEMENT NO. 4

 

As of March 18, 2013

 

Hawaiian Airlines, Inc.

 

Re:  Miscellaneous

 

Ladies and Gentlemen,

 

Hawaiian Airlines, Inc. (the “Buyer”), and AIRBUS S.A.S. (the “Seller”), have
entered into an Airbus A320 Family Purchase Agreement dated as of even date
herewith (the “Agreement”), which covers, among other things, the sale by the
Seller and the purchase by the Buyer of certain Aircraft, under the terms and
conditions set forth in said Agreement.  The Buyer and the Seller have agreed to
set forth in this Letter Agreement No. 4 (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft.  Capitalized
terms used herein and not otherwise defined in this Letter Agreement will have
the meanings assigned thereto in the Agreement.  The terms “herein,” “hereof”
and “hereunder” and words of similar import refer to this Letter Agreement.

 

Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

 

HAL – A321

LA4-1

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

0.                                                                                   
DEFINITIONS

 

Notwithstanding Clause 0 of the Agreement, the following terms shall have the
following meanings for all purposes of the Agreement:

 

[…***…]

 

Certificate - as defined in Clause 16.4.4.

 

Certificate of Sanitary Construction – means a Certificate of Sanitary
Construction issued by the U.S. Public Health Service of the Food and Drug
Administration, or any equivalent successor certificate thereto.

 

CS Catalog - as defined in Clause 14.5.

 

Engineering Support Services - as defined in Clause 15.7.

 

FSN - as defined in Clause 14.2.

 

Goods and Services - any goods, excluding Aircraft, and services that may be
purchased by the Buyer from the Seller or its designee under this Agreement or
any related agreement.

 

Inexcusable Delay – as defined in Clause 11.1.1.

 

In-house Warranty Repair - as defined in Clause 12.1.8(i).

 

In-house Warranty Labor Rate - as defined in Clause 12.1.8(v)(b).

 

MSN - as defined in Clause 12.1.7(v)(i).

 

[…***…]

 

 

 

Seller’s Training Center - as defined in Clause 16.3.1.

 

[…***…]

 

HAL – A321

LA4-2

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

Standard Airworthiness Certificate — a Standard Airworthiness Certificate issued
pursuant to Part 21 of the Federal Aviation Regulations, or any equivalent
successor certificate.

 

Training Conference - as defined in Clause 16.4.1.

 

Training Course Catalog - as defined in Clause 16.4.1.

 

Warranty Claim - as defined in Clause 12.1.7(v).

 

1.                                                                                   
RESERVED

 

2.                                                                                   
SPECIFICATION

 

Clause 2.2 of the Agreement is supplemented by adding the following quoted
provisions as Clause 2.2.6:

 

QUOTE

[…***…]

 

 

 

UNQUOTE

 

3.                                                                                   
RESERVED

 

4.                                                                                   
PRICE REVISION

 

Clause 4.2.2 of the Agreement is supplemented by adding the following quoted
provisions as a new paragraph:

 

QUOTE

[…***…]

 

 

 

UNQUOTE

 

5.                                                                                   
PAYMENT TERMS

 

Clauses 5.3.1, 5.3.2 and 5.3.3 of the Agreement are cancelled and replaced with
the following quoted provisions:

 

QUOTE

 

HAL – A321

LA4-3

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

 

HAL — A321

LA4-4

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

UNQUOTE

 

Clauses 5.6 and 5.8 of the Agreement are cancelled and replaced with the
following quoted provisions:

 

QUOTE

 

 

5.6                                                                           
Application of Payments

 

Notwithstanding any other rights the Seller may have at contract or at law, the
Buyer and the Seller hereby agree that should any amount (whether under this
Agreement or under any other agreement between a […***…] on the one hand
and     […***…]     on the other hand, and whether at the stated maturity of
such amount, by acceleration or otherwise) become due and payable by
any […***…], and not be paid in full in immediately available funds on the date
due […***…] and the Seller has provided the Buyer at least 5 (five) days advance
written notice, then the Seller shall have the right to debit and apply, in
whole or in part, the Predelivery Payments paid to the Seller by the Buyer
against such unpaid amount.  The Seller shall promptly notify the Buyer in
writing after such debiting and application, and the Buyer shall immediately pay
to the Seller the amount required to comply with Clause 5.3.3.

 

 

5.8                                                                           
Overdue Payments

 

Except if otherwise agreed, if any payment due the Seller is not received by the
Seller on the date or dates due, the Seller shall have the right to claim from
the Buyer, and the Buyer shall promptly pay to the Seller on receipt of such
claim, interest at the rate of  […***…] on the amount of such overdue payment,
to be calculated from and including the due

 

HAL – A321

LA4-5

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

date of such payment to (but excluding) the date such payment is received by the
Seller.  The Seller’s right to receive such interest shall be in addition to any
other rights of the Seller hereunder or at law.

 

UNQUOTE

 

6.                                                                                
RESERVED

 

7.                                                                                   
CERTIFICATION

 

Clauses 7.3.3 and 7.3.4 of the Agreement are cancelled and replaced with the
following quoted provisions:

 

QUOTE

[…***…]

 

 

 

7.3.4                                                               
Notwithstanding the provisions of Clause 7.3.3, if a Change in Law relates to an
item of BFE or to the Propulsion Systems (including engine accessories or quick
engine change units, which quick engine change units for the avoidance of doubt
do not include nacelles or thrust reversers) the costs related thereto shall be
borne in accordance with such arrangements as may be made separately between the
Buyer and the manufacturer of the BFE or the Propulsion Systems, as applicable,
and the Seller shall have no obligation with respect thereto […***…].

 

 

UNQUOTE

 

8.                                                                                   
TECHNICAL ACCEPTANCE

 

Clause 8.1.1 of the Agreement is cancelled and replaced with the following
quoted provisions:

 

HAL – A321

LA4-6

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

QUOTE

8.1.1                                                                Prior to
Delivery, the Aircraft shall undergo a technical acceptance process developed by
the Seller (the “Technical Acceptance Process”). Successful completion of the
Technical Acceptance Process shall demonstrate the satisfactory functioning of
the Aircraft and shall be deemed to demonstrate compliance with the
Specification. Should the Aircraft fail to complete the Technical Acceptance
Process satisfactorily, the Seller shall without hindrance from the Buyer be
entitled to carry out any necessary changes to make the Aircraft compliant and,
as soon as practicable thereafter, resubmit the Aircraft to the Technical
Acceptance Process to the extent necessary to demonstrate full compliance with
the requirements of the Technical Acceptance Process.

 

[…***…]

 

 

 

UNQUOTE

 

Clause 8.2.3 of the Agreement is cancelled and replaced with the following
quoted provisions:

 

QUOTE

8.2.3                                                                If the
Buyer does not attend or fails to cooperate in the Technical Acceptance Process,
the Seller shall be entitled to complete the Technical Acceptance Process in
compliance with Clause 8.1 without the Buyer’s attendance, and provided that the
Technical Acceptance Process is completed successfully and that the Seller so
represents to the Buyer, the Buyer shall be deemed to have accepted that the
Technical Acceptance Process has been completed, in all respects.

UNQUOTE

 

Clause 8.5 of the Agreement is cancelled and replaced with the following quoted
provisions:

 

QUOTE

8.5                                                                           
Aircraft Utilization

 

[…***…]

 

HAL – A321

LA4-7

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

UNQUOTE

 

9.                                                                                   
DELIVERY

 

Clause 9.1 of the Agreement is supplemented by the following quoted provision:

 

QUOTE

[…***…]

 

UNQUOTE

 

Clause 9.2.3 of the Agreement is cancelled and replaced with the following
quoted provisions:

 

QUOTE

9.2.3                                                                If by the
last day of the period set forth in Clause 9.2.1 above, the Buyer fails to
(i) deliver the signed Certificate of Acceptance to the Seller, provided that
the Aircraft has successfully completed the Technical Acceptance Process, or
(ii) pay the Balance of the Final Contract Price for the Aircraft to the Seller,
then the Buyer shall be deemed to have rejected Delivery wrongfully when the
Aircraft was duly tendered to the Buyer hereunder. If such a deemed rejection
arises, the Seller shall retain title to the Aircraft and the Buyer shall
indemnify and hold the Seller harmless against any and all […***…] costs
(including but not limited to any parking, storage, and insurance costs
[…***…]). The Seller shall be under no duty to the Buyer to store, park, or
otherwise protect the Aircraft, […***…].  These rights of the Seller shall be in
addition to the Seller’s other rights and remedies in this Agreement.

 

UNQUOTE

 

Clause 9.3 is supplemented by the following quoted provision:

 

QUOTE

9.3.3                                                                […***…]

 

 

 

UNQUOTE

 

10.                                                                           
EXCUSABLE DELAY AND TOTAL LOSS

 

HAL – A321

LA4-8

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

Clause 10 of the Agreement is cancelled and replaced by the following quoted
provisions:

 

QUOTE

10.1                                                                    Scope of
Excusable Delay

 

Neither the Seller nor any Affiliate of the Seller, shall be responsible for or
be deemed to be in default on account of delays in Delivery of the Aircraft or
failure to deliver or otherwise in the performance of its other obligations
under this Agreement or any part hereof but only to the extent that such delay
is due to causes beyond the Seller’s, or any Affiliate’s control and not
occasioned by the Seller’s or any Affiliate’s, fault or negligence (“Excusable
Delay”), including, but not limited to: (i) acts of God or the public enemy,
natural disasters, fires, floods, storms beyond ordinary strength, explosions or
earthquakes; epidemics or quarantine restrictions; total or constructive total
loss; compliance with any […***…] law, decision, regulation, directive or other
act  of any government or of the Council of the European Community or the
Commission of the European Community or of any national, Federal, State,
municipal or other governmental department, commission, board, bureau, agency,
court or instrumentality, domestic or foreign; governmental priorities,
regulations or orders affecting allocation of materials, facilities or a
completed Aircraft; war, civil war or warlike operations, terrorism,
insurrection or riots; failure of transportation; strikes or labor troubles
causing cessation, slow down or interruption of work; delay in obtaining any
airworthiness or type certification after due and timely diligence; inability
after due and timely diligence to procure materials, accessories, equipment or
parts; or failure of a subcontractor or Supplier […***…] to furnish materials,
components, accessories, equipment or parts (despite Seller’s commercially
reasonable efforts to procure alternative solutions); (ii) […***…]; and
(iii) delay in delivery or otherwise in the performance of this Agreement by the
Seller due in whole or in part to any delay in or failure of the delivery of, or
any other event or circumstance relating to, the Propulsion Systems […***…] or
Buyer Furnished Equipment […***…].

 

 

 

10.2                                                                   
Consequences of Excusable Delay

 

10.2.1                                                        If an Excusable
Delay occurs the Seller shall

 

(i)                                                                              
notify the Buyer of such Excusable Delay as soon as practicable after becoming
aware of the same;

 

(ii)                                                                          
not be deemed to be in default in the performance of its obligations hereunder
as a result of such Excusable Delay;

 

HAL – A321

LA4-9

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

(iii)                                                                       not
be responsible for any damages arising from or in connection with such Excusable
Delay suffered or incurred by the Buyer;

 

(iv)                                                                       as
soon as practicable after the removal of the cause of such Excusable Delay
resume performance of its obligations under this Agreement and in particular
shall notify the Buyer of the revised Scheduled Delivery Month, and

 

(v)                                                                          
shall take all reasonable steps within its control to reduce the effect of any
delay.

 

[…***…]

 

 

 

10.3                                                                   
Termination on Excusable Delay

 

10.3.1                                                        If any Delivery is
delayed as a result of one or more Excusable Delays for a period of more
than […***…] after the last day of the Scheduled Delivery Month, then either
party may terminate this Agreement with respect to the affected Aircraft, by
giving written notice to the other party within […***…] after the expiration of
such […***…] period and following such termination, the parties shall have no
further rights or obligations with respect to such affected Aircraft […***…]

 

HAL — A321

LA4-10

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

10.3.2                                                        If the Seller
advises the Buyer in its notice of a revised Scheduled Delivery Month pursuant
to Clause 10.2.1(iv) that there shall be a delay in Delivery of an Aircraft of
more than […***…] after the last day of the Scheduled Delivery Month, then
either party may terminate this Agreement with respect to the affected
Aircraft.  Termination shall be made by giving written notice to the other party
within […***…] after the Buyer’s receipt of the notice of a revised Scheduled
Delivery Month and following such termination, the parties shall have no further
rights or obligations with respect to such affected Aircraft […***…].

 

10.3.3                                                        If this Agreement
is not terminated under the terms of Clause 10.3.1 or 10.3.2, then the Seller
shall be entitled to reschedule Delivery. The Seller shall confirm to the Buyer
the new Scheduled Delivery Month after the          […***…]          period
referred to in Clause 10.3.1 or 10.3.2, which shall be either the Scheduled
Delivery Month notified to the Buyer under Clause 10.2.1 (iv) or such other
month as may be agreed by the parties, and this new Scheduled Delivery Month
shall be deemed to be an amendment to the applicable Scheduled Delivery Month in
Clause 9.1.1.

 

10.4                                                                    Total
Loss, Destruction or Damage

 

If, prior to Delivery, any Aircraft is lost, destroyed or in the reasonable
opinion of the Seller is damaged beyond economic repair (“Total Loss”), the
Seller shall notify the Buyer to this effect within ten (10) Business Days of
such occurrence. The Seller shall include in said notification (or as soon after
the issue of the notice as such information becomes available to the Seller) the
earliest date consistent with the Seller’s other commitments and production
capabilities that an aircraft to replace the Aircraft may be delivered to the
Buyer and the Scheduled Delivery Month shall be extended as specified in the
Seller’s notice to accommodate the delivery of the replacement aircraft;
provided, however, that if the Scheduled Delivery Month is extended to a month
that is later than […***…]         after the last day of the original Scheduled
Delivery Month then this Agreement shall terminate with respect to said Aircraft
unless:

 

(i)                                                                               
the Buyer notifies the Seller within thirty (30) days of the date of receipt of
the Seller’s notice that it desires the Seller to provide a replacement aircraft
during the month quoted in the Seller’s notice; and

 

(ii)                                                                           
the parties execute an amendment to this Agreement recording the change in the
Scheduled Delivery Month, in which case, to the extent the Total Loss is not due
to action or inaction of the Buyer or its representatives:

 

HAL –  A321

 

LA4-11

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

 

 

Nothing herein shall require the Seller to manufacture and deliver a replacement
aircraft if such manufacture would require the reactivation of its production
line for the model or series of aircraft that includes the Aircraft. Any
termination pursuant to this Clause 10.4 as to a particular Aircraft shall
discharge the obligations and liabilities of the parties hereunder with respect
to such Aircraft […***…].

 

10.5                                                                    Remedies

 

THIS CLAUSE 10 SETS FORTH THE SOLE AND EXCLUSIVE REMEDY OF THE BUYER FOR DELAYS
IN DELIVERY OR FAILURE TO DELIVER,

 

HAL –  A321

LA4-12

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

OTHER THAN SUCH DELAYS AS ARE COVERED BY CLAUSE 11, AND THE BUYER HEREBY WAIVES
ALL RIGHTS TO WHICH IT WOULD OTHERWISE BE ENTITLED IN RESPECT
THEREOF, INCLUDING, WITHOUT LIMITATION, ANY RIGHTS TO INCIDENTAL AND
CONSEQUENTIAL DAMAGES OR SPECIFIC PERFORMANCE. THE BUYER WILL NOT BE ENTITLED TO
CLAIM THE REMEDIES AND RECEIVE THE BENEFITS PROVIDED IN THIS CLAUSE 10 WHERE THE
DELAY REFERRED TO IN THIS CLAUSE 10 IS CAUSED BY THE NEGLIGENCE OR FAULT OF THE
BUYER OR ITS REPRESENTATIVES.

 

11.                                                                           
INEXCUSABLE DELAY

 

Clause 11 of the Agreement is cancelled and replaced by the following quoted
provisions:

QUOTE

 

11.1                                                                   
Liquidated Damages

 

11.1.1                                                        Liquidated Damages

 

If an Aircraft is not Ready for Delivery […***…] (as such month may be changed
pursuant to Clauses 2, 7 or 10) and such delay is not a result of an Excusable
Delay or Total Loss, then such delay shall be termed an “Inexcusable Delay”. In
the event of an Inexcusable Delay, the Buyer shall have the right to claim, and
the Seller shall pay the Buyer liquidated damages for the affected Aircraft for
each day of delay in the Delivery starting on […***…]

 

 

 

[…***…]

 

HAL –  A321

LA4-13

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

 

 

HAL –  A321

LA4-14

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

11.2                                                                   
Renegotiation

 

If, as a result of an Inexcusable Delay, Delivery does not occur within […***…]
after the last day of the Scheduled Delivery Month the Buyer shall have the
right, exercisable by written notice to the Seller […***…] to require from the
Seller a good faith renegotiation of the Scheduled Delivery Month for the
affected Aircraft. Unless otherwise agreed between the Seller and the Buyer
during such renegotiation, the said renegotiation shall not prejudice Buyer’s
right to receive liquidated damages in accordance with Clause 11.1.

 

11.3                                                                   
Termination

 

[…***…]

 

 

 

If, as a result of one or more Inexcusable Delays, Delivery does not occur
[…***…] and the parties have not renegotiated the Delivery Date pursuant to
Clause 11.2, then either party shall have the right exercisable by written
notice to the other party […***…] to terminate this Agreement in respect of the
affected Aircraft. In the event of termination, neither party shall have any
claim against the other, except that the Seller shall pay to the Buyer any
amounts due pursuant to Clause 11.1 unless already paid, and the Seller shall
pay to the Buyer an amount equal to the Predelivery Payments received from the
Buyer hereunder in respect of the Aircraft as to which this Agreement has been
terminated […***…]

 

HAL –  A321

LA4-15

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

11.4                                                                    Remedies

 

THIS CLAUSE 11 SETS FORTH THE SOLE AND EXCLUSIVE REMEDY OF THE BUYER FOR DELAYS
IN DELIVERY OR FAILURE TO DELIVER, OTHER THAN SUCH DELAYS AS ARE COVERED BY
CLAUSE 10, AND THE BUYER HEREBY WAIVES ALL RIGHTS TO WHICH IT WOULD OTHERWISE BE
ENTITLED IN RESPECT THEREOF, INCLUDING WITHOUT LIMITATION ANY RIGHTS TO
INCIDENTAL AND CONSEQUENTIAL DAMAGES OR SPECIFIC PERFORMANCE. THE BUYER SHALL
NOT BE ENTITLED TO CLAIM THE REMEDIES AND RECEIVE THE BENEFITS PROVIDED IN THIS
CLAUSE 11 WHERE THE DELAY REFERRED TO IN THIS CLAUSE 11 IS CAUSED BY THE
NEGLIGENCE OR FAULT OF THE BUYER OR ITS REPRESENTATIVES.

UNQUOTE

 

12.                   WARRANTIES AND SERVICE LIFE POLICY

 

Clause 12 of the Agreement is cancelled and replaced with the following quoted
provisions:

QUOTE

12.1                                                                    Warranty

 

12.1.1                                                        Nature of Warranty

 

Subject to the limitations and conditions hereinafter provided, and except as
provided in Clause 12.1.2, the Seller warrants to the Buyer that each Aircraft
and Warranted Part shall at the time of Delivery to the Buyer be free from
defects:

 

(i)                                                                                 
in material,

 

(ii)                                                                             
in workmanship, including, without limitation, processes of manufacture,

 

(iii)                                                                         
in design (including, without limitation, selection of materials) having regard
to the state of the art at the date of such design, and

 

(iv)                                                                      
arising from failure to conform to the Specification, except as to  those
portions of the Specification that are expressly stated in the Specification to
be estimates or approximations or design aims.

 

For the purposes of this Agreement, the term “Warranted Part” shall mean any
Seller proprietary component, equipment, software, or part, that (a) is
installed on an Aircraft at Delivery, (b) is manufactured to the detail design
of the Seller or a subcontractor of the Seller or, with respect to software, is
developed to the detail design of the Seller or a subcontractor of the Seller
and (c) bears a Seller part number at the time of Delivery.

 

HAL –  A321

LA4-16

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

12.1.2                                                        Exclusions

 

The warranties set forth in Clause 12.1.1 do not apply to Buyer Furnished
Equipment, Propulsion Systems, or to any component, accessory, equipment or part
installed on the Aircraft at Delivery that is not a Warranted Part, provided,
however, that:

 

(i)                                                                                 
any defect in the Seller’s workmanship in respect of the installation of such
items in the Aircraft, including any failure by the Seller to conform to the
installation instructions of the manufacturers of such items that invalidates
any applicable warranty from such manufacturers, constitutes a defect in
workmanship for the purpose of this Clause 12.1 and be covered by the warranty
set forth in Clause 12.1.1(ii), and

 

(ii)                                                                             
any defect inherent in the Seller’s design of the installation, considering the
state of the art at the date of such design, that impairs the use of such items
shall constitute a defect in design for the purposes of this Clause 12.1 and be
covered by the warranty set forth in Clause 12.1.1(iii).

 

In addition, the warranties set forth in Clause 12.1.1 shall not apply to any
defect arising from any act or omission of the Buyer, including but not limited
to, any failure to operate and maintain the affected Aircraft or part thereof in
accordance with the standards set forth in Clause 12.1.11 or from any act or
omission of any third party (such third party not to include the Seller, its
Affiliates and subcontractors).

 

[…***…]

 

 

 

12.1.4                                                        Limitations of
Warranty

 

12.1.4.1                                            The Buyer’s remedy and the
Seller’s obligation and liability under Clauses 12.1.1 and 12.1.2 are limited
to, at the Seller’s expense and option, the repair, replacement or correction
(to include, in the case of software, supply of a comparable product with
equivalent function) of any defective Warranted Part, together with a credit to
the Buyer’s account with the Seller for the future purchase of Goods and
Services in an amount equal to the mutually agreed direct labor costs expended
in performing the removal and reinstallation thereof on the Aircraft at the
In-house Warranty Labor Rate.  The Seller may elect to effect such repair,
replacement or correction by supplying modification kits designed to rectify the
defect or […***…] by issuing a credit to the Buyer for the future purchase of
Goods and

 

HAL –  A321

LA4-17

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

Services equal to the price at which the Buyer is then entitled to purchase a
replacement for the defective Warranted Part.

 

12.1.4.2                                         If the Seller corrects a defect
covered by Clause 12.1.1(iii) that becomes apparent within the Warranty Period,
on the Buyer’s written request the Seller shall correct any such defect of the
same type in any Aircraft that has not already been delivered to the Buyer.  The
Seller shall not be responsible for, nor deemed to be in default on account of
any delay in Delivery of any Aircraft or otherwise, in respect of performance of
correcting a defect covered by Clause 12.1.1(iii), due to the Seller’s
undertaking to make such correction. Alternatively, the Buyer and the Seller may
agree to deliver such Aircraft with subsequent correction of the defect by the
Buyer at the Seller’s expense, or the Buyer may elect to accept Delivery and
thereafter file a Warranty Claim as though the defect had become apparent
immediately after Delivery of such Aircraft.

 

12.1.5                                                     Cost of Inspection

 

12.1.5.1                                         In addition to the remedies set
forth in Clauses 12.1.4.1 and 12.1.4.2, the Seller shall reimburse the direct
labor costs incurred by the Buyer in performing inspections of the Aircraft that
are conducted:

 

(i)                                                                              
to determine whether a defect exists in any Warranted Part within the Warranty
Period; or

 

(ii)                                                                          
pending the Seller’s provision of a corrective technical solution.

 

12.1.5.2                                         The Seller’s liability under
Clause 12.1.5.1 is subject to the following conditions:

 

(i)                                                                              
Such inspections are recommended in a Seller Service Bulletin to be performed
within the Warranty Period or such inspection would be otherwise covered by a
Warranty Claim;

 

(ii)                                                                          
Such inspections are not performed in lieu of corrective action that has been
provided by the Seller prior to the dates of such inspection;

 

(iii)                                                                   […***…]

 

 

 

12.1.6                                                        Warranty Claim
Requirements

 

The Buyer’s remedy and the Seller’s obligation and liability under this Clause
12.1 with respect to each claimed defect are subject to the following
conditions:

 

HAL –  A321

LA4-18

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

(i)                                                                              
the defect has become apparent within the Warranty Period;

 

(ii)                                                                          
the Buyer has filed a Warranty Claim […***…];

 

(iii)                                                                       the
Buyer returns the Warranted Part claimed to be defective to the repair
facilities designated by the Seller as soon as practicable, unless the Buyer
elects to repair a defective Warranted Part in accordance with the provisions of
Clause 12.1.8;

 

(iv)                                                                       the
Seller’s receives a Warranty Claim complying with the provisions of Clause
12.1.7(v); and

 

(v)                                                                          
provided the Buyer files a Warranty Claim within the time period provided for in
Clause 12.1.6(ii), Buyer’s right to claim remedies hereunder shall be preserved.

 

12.1.7                                                     Warranty
Administration

 

The warranties set forth in this Clause 12.1 shall be administered as
hereinafter provided:

 

(i)                                                                              
Claim Determination

 

The Seller will determine whether any claimed defect in any Warranted Part is
covered by this Clause 12.1. Such determination shall be based on claim details,
reports from the Seller’s regional representative, historical data logs,
inspections, tests, findings during repair, defect analysis and other relevant
documents and information.

 

[…***…]

 

HAL –  A321

LA4-19

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

HAL –  A321

LA4-20

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

(vi)                                                        Replacements

 

Replaced components, equipment, accessories or parts shall become the Seller’s
property.

 

Title to and risk of loss of any Aircraft, component, accessory, equipment or
part returned by the Buyer to the Seller shall at all times remain with the
Buyer, except that (i) when the Seller has possession of a returned Aircraft,
component, accessory, equipment or part to which the Buyer has title, the Seller
shall have such responsibility therefor as is chargeable by law to a bailee for
hire, but the Seller shall not be liable for loss of use, and (ii) title to and
risk of loss of a returned component, accessory, equipment or part shall pass to
the Seller on shipment by the Seller to the Buyer of any item furnished by the
Seller to the Buyer as a replacement therefor.  Upon the Seller’s shipment to
the Buyer of any replacement component, accessory, equipment or part provided by
the Seller pursuant to this Clause 12.1, title to and risk of loss of such
replacement component, accessory, equipment or part shall pass to the Buyer.

 

(vii)                                           Rejection

 

The Seller shall provide reasonable written substantiation in case of rejection
of a Warranty Claim.  […***…]

 

HAL – A321

LA4-21

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

(viii)                                                                 
Inspection

 

The Seller shall have the right to inspect the affected Aircraft and documents
and other records relating thereto in connection with any Warranty Claim.

 

12.1.8                                                        In-house Warranty

 

(i)                                                                                 
Authorization

 

The Buyer is hereby authorized to repair Warranted Parts, subject to the terms
of this Clause 12.1.8 (“In-house Warranty Repair”). […***…] the Buyer shall
notify the Customer Support Representative, of its decision to perform any
in-house repairs before such repairs are commenced.  The Buyer’s notice shall
include sufficient detail regarding the defect, estimated labor hours and
material to allow the Seller to ascertain the reasonableness of the estimate. 
The Seller shall use commercially reasonable efforts to ensure a prompt response
(in no event in excess of three (3) Business Days) and shall not unreasonably
withhold authorization.

 

(ii)                                                                             
Conditions of Authorization

 

The Buyer shall be entitled to the benefits under this Clause 12.1.8 for repair
of Warranted Parts:

 

a.                                                             if the Buyer
complies with the terms of Clause 12.1.8(i);

 

b.                                                            if adequate
facilities and qualified personnel are available to the Buyer.

 

c.                                                             provided that
repairs are to be performed in accordance with the Seller’s written instructions
as set forth in applicable Technical Data,

 

d.                                                           only to the extent
reasonably necessary to correct the defect, in accordance with the standards set
forth in Clause 12.1.11.

 

(iii)                                                                         
Seller’s Rights

 

The Seller shall have the right to require the return to Seller of any Warranted
Part, or any part removed therefrom, that is claimed to be defective, if, in the
Seller’s judgment, the nature of the claimed defect requires technical
investigation.  Such delivery shall be subject to the provisions of Clause
12.1.7(ii).

 

HAL – A321

LA4-22

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

The Seller shall have the right to have a representative present during the
disassembly, inspection and testing of any Warranted Part claimed to be
defective, provided that Seller’s exercise of such right does not unreasonably
delay the disassembly, inspection and testing of such Warranted Part.

 

(iv)                                                                         
In-house Warranty Claim Substantiation

 

Claims for In-house Warranty Repair credit must be submitted to the Seller
[…***…] following completion of such In-House Warranty Repair and shall comply
with the requirements for Warranty Claims under Clause 12.1.7(v) and in addition
shall include:

 

(a)                                           a report of technical findings
with respect to the defect,

 

(b)                                          for parts required to remedy the
defect:

 

-                               part numbers,

-                               serial numbers (if applicable),

-                               description of the parts,

-                               quantity of parts,

-                               unit price of parts,

-                               copies of related Seller’s or third party’s
invoices (if applicable),

-                               total price of parts

 

(c)                                           detailed number of labor hours,

 

(d)                                         In-house Warranty Labor Rate, and

 

(e)                                           total claim value.

 

(v)                                                                             
Credit

 

The Buyer’s sole remedy, and the Seller’s sole obligation and liability, in
respect of In-house Warranty Repair claims, shall be a credit to the Buyer’s
account.  Such credit shall be equal to […***…].

 

.

 

(a)                                        To determine direct labor costs, only
the man hours spent on removal from the Aircraft disassembly, inspection,
repair, reassembly and final inspection and test of the Warranted Part, and
reinstallation thereof on the Aircraft shall be counted.  The hours required for
maintenance work concurrently being carried out on the Aircraft or Warranted
Part shall not be included.

 

(b)                                       The man hours counted as set forth in
Clause 12.1.8(v)(a) above shall be multiplied by the In-house Warranty Labor
Rate […***…]

 

HAL – A321

LA4-23

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

[…***…]  (the “In-house Warranty Labor Rate”).

 

 

 

(c)                                           Direct material costs are
determined by the prices at which the Buyer acquired such material, excluding
any parts and materials used for overhaul furnished free of charge by the
Seller.

 

(vi)                                                                         
Limitation on Credit

 

The Buyer shall in no event be credited for repair costs (labor or material) for
any Warranted Part if such repair costs exceed […***…] of the Seller’s
then-current catalog price for a replacement of such defective Warranted
Part provided such replacement part is readily available for purchase by the
Buyer.

 

If the estimate to repair a defective Warranted Part exceeds […***…] of the
Seller’s then-current catalog price for a replacement of such defective
Warranted Part, the Seller shall either provide a credit to the Buyer for an
amount equal to […***…] of the Seller’s then-current catalog price for a
replacement part, or a new replacement part, at […***…] option.

 

Seller shall substantiate Seller’s price in writing at Buyer’s request if the
warranted part is not in the CS Catalog.

 

(vii)                                                                   Scrapped
Material

 

The Buyer may, with the agreement of the Seller’s Customer Support
Representative, scrap any defective Warranted Parts that are beyond economic
repair and not required for technical evaluation.

 

If the Buyer does not obtain the agreement of the Seller’s Customer Support
Representative to scrap a Warranted Part immediately, the Buyer shall retain
such Warranted Part and any defective part removed from a Warranted Part during
repair for a period of […***…]

 

HAL – A321

LA4-24

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

[…***…].  Such parts shall be returned to the Seller within […***…], at […***…]
cost.

 

A record of scrapped Warranted Parts, certified by an authorized representative
of the Buyer, shall be kept in the Buyer’s file for at least the duration of the
Warranty Period.

 

(viii)                                                                 
DISCLAIMER OF SELLER LIABILITY FOR BUYER’S REPAIR

 

THE SELLER SHALL NOT BE LIABLE FOR, AND THE BUYER SHALL INDEMNIFY THE SELLER
AGAINST, THE CLAIMS OF ANY THIRD PARTIES FOR LOSSES DUE TO ANY DEFECT,
NONCONFORMANCE OR PROBLEM OF ANY KIND, ARISING OUT OF OR IN CONNECTION WITH ANY
REPAIR OF WARRANTED PARTS UNDERTAKEN BY THE BUYER UNDER THIS CLAUSE 12.1.8 OR
ANY OTHER ACTIONS UNDERTAKEN BY THE BUYER UNDER THIS CLAUSE 12.1.8, IN EACH CASE
OTHER THAN IF CAUSED, DIRECTLY OR INDIRECTLY, BY SELLER’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT, WHETHER SUCH CLAIM IS ASSERTED IN CONTRACT OR IN TORT, OR IS
PREMISED ON ALLEGED, ACTUAL, IMPUTED, ORDINARY OR INTENTIONAL ACTS OR OMISSIONS
OF THE BUYER OR THE SELLER.

 

12.1.9                                                        Warranty
Transferability

 

Notwithstanding the provisions of Clause 20.1, the warranties provided for in
this Clause 12.1 for any Warranted Part shall accrue to the benefit of any
airline in revenue service other than the Buyer, if the Warranted Part enters
into the possession of any such airline as a result of a pooling or interchange
agreement between such airline and the Buyer, in accordance with the terms and
subject to the limitations and exclusions of the foregoing warranties and to
applicable laws or regulations.

 

12.1.10                                                Warranty for Corrected,
Replacement or Repaired Warranted Parts

 

Whenever any Warranted Part that contains a defect for which the Seller is
liable under this Clause 12.1 has been corrected, repaired or replaced pursuant
to the terms hereof, the period of the Seller’s warranty with respect to such
corrected, repaired or replacement Warranted Part, shall be […***…]. If a defect
is attributable to a defective repair or replacement by the Buyer, a Warranty
Claim with respect to such defect shall be rejected, notwithstanding any
subsequent correction or repair, and shall immediately terminate the remaining
warranties under this Clause 12.1 in respect of the affected Warranted Part.

 

HAL – A321

LA4-25

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

12.1.11            Operation - Normal Wear and Tear

 

The Buyer’s rights under this Clause 12.1 are subject to the Aircraft and each
component, equipment, accessory and part thereof being maintained, overhauled,
repaired and operated in accordance with all technical documentation and any
other instructions issued by the Seller, the Suppliers or the applicable
Propulsion System Manufacturer and all applicable rules, regulations and
directives of the relevant Aviation Authorities.

 

The Seller’s liability under this Clause 12.1 shall not extend to normal wear
and tear or to:

 

(i)                                                                                 
any Aircraft or component, equipment, accessory or part thereof that has been
repaired, altered or modified after Delivery in a manner other than that
approved by the Seller;

 

(ii)                                                                          
any Aircraft or component, equipment, accessory or part thereof that has been
[…***…] damaged […***…];

 

(iii)                                                                       any
component, equipment, accessory or part from which the trademark, trade name,
part or serial number or other identification marks have been intentionally
removed rather than through normal wear and tear.

 

12.2                                                                    Service
Life Policy

 

12.2.1                                                        Scope and
Definitions

 

In addition to the warranties set forth in Clause 12.1, the Seller agrees that
if a Failure occurs in any Item (as these terms are defined below), then,
subject to the general conditions and limitations set forth in Clause 12.2.4,
the provisions of this Clause 12.2 shall apply.

 

For the purposes of this Clause 12.2:

 

(i)                                                                                 
“Item” means any of the Seller components, equipment, accessories or parts
listed in Exhibit C that are installed on an Aircraft at any time during the
period of effectiveness of the Service Life Policy specified in Clause 12.2.2,
provided that if at any time after the date hereof the Seller adds Sharklets to
the Seller’s standard list of Items covered by the Service Life Policy, then the
parties shall amend Exhibit C hereto to include Sharklets.

 

(ii)                                                                             
“Failure” means […***…]

 

HAL – A321

LA4-26

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

The Seller’s obligations under this Clause 12.2 are referred to as the “Service
Life Policy.”

 

12.2.2                    Periods and Seller’s Undertaking

 

Subject to the general conditions and limitations set forth in Clause 12.2.4,
the Seller agrees that if a Failure occurs in an Item […***…] the Seller shall,
at its discretion, as promptly as practicable and for a price that reflects the
Seller’s financial participation as hereinafter provided, either:

 

(i)                                                                                 
design and furnish to the Buyer a correction for such Item and provide any parts
required for such correction (including Seller designed standard parts but
excluding industry standard parts), or

 

(ii)                                                                             
replace such Item.

 

12.2.3                                                        Seller’s
Participation in the Cost

 

Any part or Item that the Seller is required to furnish to the Buyer under this
Service Life Policy shall be furnished to the Buyer at the Seller’s current
sales price therefor, less the Seller’s financial participation, which shall be
determined in accordance with the following formula:

 

[…***…]

 

 

 

where

 

P:                                                                                  
financial participation of the Seller,

 

C:                                                                             
the Seller’s then current sales price for the required Item or required Seller
designed parts,

 

and

 

(i)                                                                                 
T:                     […***…]

 

HAL – A321

LA4-27

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

and

 

N:                                                                               
[…***…]

 

or,

 

(ii)                                                                             
T:                                                                                  
[…***…]

 

and

 

N:                                                                               
[…***…]

 

12.2.4                                                        General Conditions
and Limitations

 

12.2.4.1                                            Notwithstanding any
provision of this Clause 12.2, during the Warranty Period, all Items shall be
covered by the provisions of Clause 12.1 of this Agreement and not by the
provisions of this Clause 12.2.

 

12.2.4.2                                            The Buyer’s remedies and the
Seller’s obligations and liabilities under this Service Life Policy are subject
to the following conditions:

 

(i)                                                                                 
The Buyer maintains log books or other historical records with respect to each
Item adequate to enable the Seller to determine whether the alleged Failure is
covered by this Service Life Policy and, if so, to define the portion of the
cost to be borne by the Seller in accordance with Clause 12.2.3.

 

(ii)                                                                          
The Buyer keeps the Seller informed of any significant incidents relating to an
Aircraft, howsoever occurring or recorded.

 

(iii)                                                                       The
Buyer complies with the conditions of Clause 12.1.11.

 

(iv)                                                                       The
Buyer implements specific structural inspection programs for monitoring purposes
as may be established from time to time by the Seller.  Such programs shall be,
to the extent possible, compatible with the Buyer’s operational requirements and
shall be carried out at the Buyer’s expense, reports relating thereto to be
regularly furnished to the Seller.

 

(v)                                                                             
The Buyer reports in writing any breakage or defect to the Seller within […***…]
after any breakage or defect in an Item becomes apparent, whether or not the
breakage or defect can reasonably be expected to occur in any other

 

HAL – A321

LA4-28

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

Aircraft, and the Buyer provides the Seller with sufficient detail about the
breakage or defect to enable the Seller to determine whether said breakage or
defect is subject to this Service Life Policy.

 

12.2.4.3                                            Except as otherwise provided
in this Clause 12.2, any claim under this Service Life Policy shall be
administered as provided in, and shall be subject to the terms and conditions
of, Clause 12.1.6.

 

12.2.4.4                                            If the Seller has issued a
service bulletin modification applicable to an Aircraft, the purpose of which is
to avoid a Failure, the Seller may elect to supply the necessary modification
kit free of charge or under a pro rata formula established by the Seller.  If
such a kit is so offered to the Buyer, then, in respect of such Failure and any
Failures that could ensue therefrom, the Seller’s commitment under this Clause
12.2 remains in effect but shall be subject to the Buyer incorporating such
modification in the relevant Aircraft, within a reasonable time following such
failure, in accordance with the Seller’s instructions.

 

12.2.4.5                                         THIS SERVICE LIFE POLICY IS
NEITHER A WARRANTY, PERFORMANCE GUARANTEE, NOR AN AGREEMENT TO MODIFY ANY
AIRCRAFT OR AIRFRAME COMPONENTS TO CONFORM TO NEW DEVELOPMENTS OCCURRING IN THE
STATE OF AIRFRAME DESIGN AND MANUFACTURING ART.  THE SELLER’S OBLIGATION UNDER
THIS CLAUSE 12.2 IS TO MAKE ONLY THOSE CORRECTIONS TO THE ITEMS OR FURNISH
REPLACEMENTS THEREFOR AS PROVIDED IN THIS CLAUSE 12.2. THE BUYER’S SOLE REMEDY
AND RELIEF FOR THE NONPERFORMANCE OF ANY OBLIGATION OR LIABILITY OF THE SELLER
ARISING UNDER OR BY VIRTUE OF THIS SERVICE LIFE POLICY SHALL BE IN A CREDIT FOR
GOODS AND SERVICES, LIMITED TO THE AMOUNT THE BUYER REASONABLY EXPENDS IN
PROCURING A CORRECTION OR REPLACEMENT FOR ANY ITEM THAT IS THE SUBJECT OF A
FAILURE COVERED BY THIS SERVICE LIFE POLICY AND TO WHICH SUCH NONPERFORMANCE IS
RELATED, LESS THE AMOUNT THAT THE BUYER OTHERWISE WOULD HAVE BEEN REQUIRED TO
PAY UNDER THIS CLAUSE 12.2 IN RESPECT OF SUCH CORRECTED OR REPLACEMENT ITEM. 
WITHOUT LIMITING THE EXCLUSIVITY OF WARRANTIES AND GENERAL LIMITATIONS OF
LIABILITY PROVISIONS SET FORTH IN CLAUSE 12.5, THE BUYER HEREBY WAIVES, RELEASES
AND RENOUNCES ALL CLAIMS TO ANY FURTHER DIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, INCLUDING LOSS OF PROFITS AND FURTHER WAIVES RELEASES AND RENOUNCES ALL
OTHER RIGHTS, CLAIMS AND REMEDIES, OTHER THAN THOSE ARISING OUT OF THIS CLAUSE
12.2.

 

12.3                                                                 Supplier
Warranties and Service Life Policies

 

12.3.1                                                     Seller’s Support

 

HAL – A321

LA4-29

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

Before Delivery of the first Aircraft, the Seller shall transfer and assign to
the Buyer and provide the Buyer with copies of the warranties, service life
policies and, to the extent that any are assignable, indemnities that the Seller
has obtained pursuant to the Supplier Product Support Agreements. […***…]

 

 

 

12.3.2                                                        Supplier’s Default

 

12.3.2.1                                            […***…]

 

 

 

12.4                                                                   
Interface Commitment

 

12.4.1                                                        Interface Problem

 

If the Buyer experiences any technical problem in the operation of an Aircraft
or its systems due to a malfunction, the cause of which, after due and
reasonable investigation, is not readily identifiable by the Buyer, but which
the Buyer

 

HAL – A321

LA4-30

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

reasonably believes to be attributable to the design characteristics of one or
more components (including, without limitation, Propulsion Systems) of the
Aircraft (an “Interface Problem”), the Seller shall, if requested by the Buyer,
and without additional charge to the Buyer,  promptly conduct or have conducted
an investigation and analysis of such problem to determine, if possible, the
cause or causes of the problem and to recommend such corrective action as may be
feasible.  The Buyer shall furnish to the Seller all data and information in the
Buyer’s possession relevant to the Interface Problem and shall cooperate with
the Seller in the conduct of the Seller’s investigations and such tests as may
be required. At the conclusion of such investigation the Seller shall promptly
advise the Buyer in writing of the Seller’s opinion as to the cause or causes of
the Interface Problem and the Seller’s recommendations as to corrective action.

 

12.4.2                                                        Seller’s
Responsibility

 

If the Seller determines that the Interface Problem is primarily attributable to
the design of a Warranted Part, the Seller shall, if requested by the Buyer,
correct the design of such Warranted Part pursuant to the terms and conditions
of Clause 12.1.

 

12.4.3                                                        Supplier’s
Responsibility

 

If the Seller determines that the Interface Problem is primarily attributable to
the design of any Supplier Part (or multiple Supplier Parts), the Seller shall
at the Buyer’s request, reasonably assist the Buyer in processing any warranty
claim the Buyer may have against the manufacturer (or manufacturers) of such
Supplier Part (or Supplier Parts).

 

12.4.4                                                        Joint
Responsibility

 

If the Seller determines that the Interface Problem is attributable partially to
the design of a Warranted Part and partially to the design of any Supplier Part,
the Seller shall, if requested by the Buyer, seek a solution to the Interface
Problem through cooperative efforts of the Seller and any Supplier involved. 
The Seller shall promptly advise the Buyer of any corrective action proposed by
the Seller and any such Supplier.  Such proposal and corrective action shall be
consistent with any then-existing obligations of the Seller hereunder and of any
such Supplier to the Buyer. Such corrective action, unless rejected by the
Buyer, acting reasonably, shall constitute full satisfaction of any claim the
Buyer may have against either the Seller or any such Supplier with respect to
such Interface Problem.

 

[…***…]

 

HAL – A321

LA4-31

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

12.4.5                                                        General

 

12.4.5.1                                            All requests under this
Clause 12.4 shall be directed both to the Seller and to the affected Suppliers.

 

12.4.5.2                                            Except as specifically set
forth in this Clause 12.4, this Clause 12.4 shall not be deemed to impose on the
Seller any obligations not expressly set forth elsewhere in this Agreement.

 

12.4.5.3                                            All reports,
recommendations, data and other documents furnished by the Seller to the Buyer
pursuant to this Clause 12.4 shall be deemed to be delivered under this
Agreement and shall be subject to the terms, covenants and conditions set forth
in this Clause 12 and in Clause 22.11.

 

12.5                                                                   
Exclusivity of Warranties

 

THIS CLAUSE 12 SETS FORTH THE EXCLUSIVE WARRANTIES, EXCLUSIVE LIABILITIES AND
EXCLUSIVE OBLIGATIONS OF THE SELLER, AND THE EXCLUSIVE REMEDIES AVAILABLE TO THE
BUYER, WHETHER UNDER THIS AGREEMENT OR OTHERWISE, ARISING FROM ANY DEFECT OR
NONCONFORMITY OR PROBLEM OF ANY KIND IN ANY AIRCRAFT, COMPONENT, EQUIPMENT,
ACCESSORY, PART, SOFTWARE, DATA OR SERVICE DELIVERED BY THE SELLER UNDER THIS
AGREEMENT.

 

THE BUYER RECOGNIZES THAT THE RIGHTS, WARRANTIES AND REMEDIES IN THIS CLAUSE 12
ARE ADEQUATE AND SUFFICIENT TO PROTECT THE BUYER FROM ANY DEFECT OR
NONCONFORMITY OR PROBLEM OF ANY KIND IN THE GOODS AND SERVICES SUPPLIED UNDER
THIS AGREEMENT.  THE BUYER HEREBY WAIVES, RELEASES AND RENOUNCES ALL OTHER
WARRANTIES, OBLIGATIONS, GUARANTEES AND LIABILITIES OF THE SELLER AND ALL OTHER
RIGHTS, CLAIMS AND REMEDIES OF THE BUYER AGAINST THE SELLER, WHETHER EXPRESS OR
IMPLIED BY CONTRACT, TORT, OR STATUTORY LAW OR OTHERWISE, WITH RESPECT TO ANY
NONCONFORMITY OR DEFECT OR PROBLEM OF ANY KIND IN ANY AIRCRAFT, COMPONENT,
EQUIPMENT, ACCESSORY, PART,

 

HAL – A321

LA4-32

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

SOFTWARE, DATA OR SERVICE DELIVERED BY THE SELLER UNDER THIS
AGREEMENT, INCLUDING BUT NOT LIMITED TO:

 

(1)                                                                          
ANY IMPLIED WARRANTY OF MERCHANTABILITY AND/OR FITNESS FOR ANY GENERAL OR
PARTICULAR PURPOSE;

 

(2)                                                                          
ANY IMPLIED OR EXPRESS WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF
DEALING OR USAGE OF TRADE;

 

(3)                                                                          
ANY RIGHT, CLAIM OR REMEDY FOR BREACH OF CONTRACT;

 

(4)                                                                          
ANY RIGHT, CLAIM OR REMEDY FOR TORT, UNDER ANY THEORY OF LIABILITY, HOWEVER
ALLEGED, INCLUDING, BUT NOT LIMITED TO, ACTIONS AND/OR CLAIMS FOR NEGLIGENCE, 
IMPLIED WARRANTY, PRODUCT LIABILITY, STRICT LIABILITY OR FAILURE TO WARN;

 

(5)                                                                          
ANY RIGHT, CLAIM OR REMEDY ARISING UNDER THE UNIFORM COMMERCIAL CODE OR ANY
OTHER STATE OR FEDERAL STATUTE;

 

(6)                                                                          
ANY RIGHT, CLAIM OR REMEDY ARISING UNDER ANY REGULATIONS OR STANDARDS IMPOSED BY
ANY INTERNATIONAL, NATIONAL, STATE OR LOCAL STATUTE OR AGENCY;

 

(7)                                                                          
ANY RIGHT, CLAIM OR REMEDY TO RECOVER OR BE COMPENSATED FOR:

 

(a)                            LOSS OF USE OR REPLACEMENT OF ANY AIRCRAFT,
COMPONENT, EQUIPMENT, ACCESSORY OR PART PROVIDED UNDER THIS AGREEMENT;

 

(b)                           LOSS OF, OR DAMAGE OF ANY KIND TO, ANY AIRCRAFT,
COMPONENT, EQUIPMENT, ACCESSORY OR PART PROVIDED UNDER THIS AGREEMENT;

 

(c)                            LOSS OF PROFITS AND/OR REVENUES;

 

(d)                          ANY OTHER INCIDENTAL OR CONSEQUENTIAL DAMAGE.

 

THE WARRANTIES AND SERVICE LIFE POLICY PROVIDED BY THIS AGREEMENT SHALL NOT BE
EXTENDED, ALTERED OR VARIED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY THE SELLER
AND THE BUYER.  IN THE EVENT THAT ANY PROVISION OF THIS CLAUSE 12 SHOULD FOR ANY
REASON BE HELD UNLAWFUL, OR OTHERWISE UNENFORCEABLE, THE REMAINDER OF THIS
CLAUSE 12 SHALL REMAIN IN FULL FORCE AND EFFECT.

 

HAL – A321

LA4-33

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

FOR THE PURPOSE OF THIS CLAUSE 12.5, “SELLER” SHALL BE UNDERSTOOD TO INCLUDE THE
SELLER, ITS AFFILIATES AND SUBCONTRACTORS.

 

12.6                                                                   
Duplicate Remedies

 

The remedies provided to the Buyer under Clause 12.1 and Clause 12.2 as to any
defect in respect of the Aircraft or any part thereof are independent but not
cumulative nor duplicative.  The Buyer shall be entitled to the remedy and/or
remedies under Clauses 12.1 and 12.2 that provide the maximum but not
duplicative benefit to it, as the Buyer may elect, pursuant to the terms and
conditions of this Clause 12 for any particular defect for which remedies are
provided under this Clause 12; provided, however, that the Buyer shall not be
entitled to elect a remedy under both Clause 12.1 and Clause 12.2 for the same
defect unless such defects occur as separate incidents at separate times.

 

12.7                                                                   
Negotiated Agreement

 

The Parties each acknowledge that:

 

(i)                                                                                 
this Agreement, including Clause 2 and this Clause 12, has been the subject of
discussion and negotiation and is fully understood  by the Buyer; and

 

(ii)                                                                             
the price of the Aircraft and the other agreements of the Buyer and the Seller
set forth in this Agreement were arrived at in consideration of, inter alia, the
provisions of this Clause 12, including the Exclusivity of Warranties set forth
in Clause 12.5.

UNQUOTE

 

13.                  PATENT AND COPYRIGHT INDEMNITY

 

Clause 13 of the Agreement is cancelled and replaced by the following quoted
provisions:

 

QUOTE

13.1                                                                   
Indemnity

 

13.1.1                                                        Subject to the
provisions of Clause 13.2.3, the Seller shall indemnify the Buyer and its
officers, directors, agents and employees from and against any damages, costs
and expenses including reasonable legal costs (excluding damages, costs,
expenses, loss of profits and other liabilities in respect of or resulting from
loss of use of the Aircraft) in case of any infringement or claim of
infringement by the Airframe […***…] of

 

(i)                                                                                 
any British, French, German, Spanish or U.S. patent; and

 

HAL – A321

LA4-34

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

(ii)                                                                             
any patent issued under the laws of any other country in which the Buyer may
lawfully operate the Aircraft, provided that from the time of design of such
Airframe or any part or software installed therein at Delivery and until
infringement claims are resolved, the country of the patent and the flag country
of the Aircraft are both parties to:

 

(1)                                          the Chicago Convention on
International Civil Aviation of December 7, 1944, and are each fully entitled to
all benefits of Article 27 thereof, or

 

(2)                                          the International Convention for
the Protection of Industrial Property of March 20, 1883 (the “Paris
Convention”); and

 

(iii)                                                                       in
respect of computer software installed on the Aircraft, any copyright, provided
that the Seller’s obligation to indemnify shall be limited to infringements in
countries which, at the time of infringement, are members of The Berne Union and
recognize computer software as a “work” under the Berne Convention.

 

13.1.2                                                        Clause 13.1.1
shall not apply to

 

(i)                                                                                 
Buyer Furnished Equipment;

 

(ii)                                                                             
the Propulsion Systems;

 

(iii)                                                                         
Supplier Parts; or

 

(iv)                                                                         
software not developed by the Seller.

 

13.1.3                                                       If the Buyer, due
to circumstances contemplated in Clause 13.1.1, is prevented from using the
Aircraft (whether by a valid judgment of a court of competent jurisdiction or by
a settlement arrived at among the claimant, the Seller and the Buyer), the
Seller shall at its expense either

 

(i)                                                                                 
procure as soon as possible for the Buyer the right to use the affected Airframe
or Warranted Part free of charge to the Buyer; or

 

(ii)                                                                          
replace the infringing Warranted Part as soon as possible with a non-infringing
substitute otherwise complying with the requirements of this Agreement.

 

13.2                                                                   
Administration of Patent and Copyright Indemnity Claims

 

13.2.1                                                     If the Buyer receives
a written claim or a suit is threatened or begun against the Buyer for
infringement of a patent or copyright referred to in Clause 13.1, the Buyer
shall

 

(i)                                                                                 
forthwith notify the Seller, giving particulars thereof;

 

HAL – A321

LA4-35

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

(ii)                                                                             
furnish to the Seller all data, papers and records within the Buyer’s control or
possession that are material to the resistance of or defense against any such
charge or suits for infringement covered by this Clause 13;

 

(iii)                                                                       
refrain from admitting any liability or making any payment, or assuming any
expenses, damages, costs or royalties, or otherwise acting in a manner
prejudicial to the defense or denial of the suit or claim, it being agreed that
nothing in this Clause 13.2.1(iii) shall prevent the Buyer from paying the sums
(i) that may be required to obtain the release of the Aircraft, provided that
payment is accompanied by a denial of liability and is made without prejudice,
or (ii) as required by a final judgment entered against Buyer by a court of
competent jurisdiction from which no appeals can be or have been filed;

 

(iv)                                                                         
fully cooperate with, and render all assistance to, the Seller as may be
pertinent to the defense or denial of the suit or claim; and

 

(v)                                                                             
act to mitigate damages and/or to reduce the amount of royalties that may be
payable, and act to minimize costs and expenses.

 

13.2.2                                                      The Seller shall be
entitled either in its own name or on behalf of the Buyer to conduct
negotiations with the party or parties alleging infringement and may assume and
conduct the defense or settlement of any suit or claim in the manner that, in
the Seller’s opinion, it deems proper.

 

13.2.3                                                       The Seller’s
liability hereunder shall be conditioned on the […***…] compliance by the Buyer
with the terms of this Clause 13 and is in lieu of any other liability to the
Buyer, whether express or implied, which the Seller might incur at law as a
result of any infringement or claim of infringement of any patent or copyright.
[…***…]

 

 

THE INDEMNITY PROVIDED IN THIS CLAUSE 13 AND THE OBLIGATIONS AND LIABILITIES OF
THE SELLER UNDER THIS CLAUSE 13 ARE EXCLUSIVE AND IN SUBSTITUTION FOR, AND THE
BUYER HEREBY WAIVES, RELEASES AND RENOUNCES ALL OTHER INDEMNITIES, WARRANTIES,
OBLIGATIONS, GUARANTEES AND LIABILITIES ON THE PART OF THE SELLER AND RIGHTS,
CLAIMS AND REMEDIES OF THE BUYER AGAINST THE SELLER, EXPRESS OR IMPLIED, ARISING
BY LAW OR OTHERWISE (INCLUDING WITHOUT LIMITATION ANY OBLIGATION, LIABILITY,
RIGHT, CLAIM OR REMEDY ARISING FROM OR WITH RESPECT TO LOSS OF USE OR REVENUE OR
CONSEQUENTIAL DAMAGES), WITH RESPECT TO ANY

 

HAL – A321

LA4-36

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

ACTUAL OR ALLEGED PATENT INFRINGEMENT OR THE LIKE BY ANY AIRFRAME, PART OR
SOFTWARE INSTALLED THEREIN AT DELIVERY, OR THE USE OR SALE THEREOF, PROVIDED
THAT, IN THE EVENT THAT ANY OF THE AFORESAID PROVISIONS SHOULD FOR ANY REASON BE
HELD UNLAWFUL OR OTHERWISE INEFFECTIVE, THE REMAINDER OF THIS CLAUSE SHALL
REMAIN IN FULL FORCE AND EFFECT.  THIS INDEMNITY AGAINST PATENT AND COPYRIGHT
INFRINGEMENTS SHALL NOT BE EXTENDED, ALTERED OR VARIED EXCEPT BY A WRITTEN
INSTRUMENT SIGNED BY THE SELLER AND THE BUYER.

UNQUOTE

 

14.                                                                           
TECHNICAL DATA AND SOFTWARE SERVICES

 

Clause 14 of the Agreement is cancelled and replaced with the following quoted
provisions:

 

QUOTE

This Clause sets forth the terms and conditions for the supply of technical data
(the “Technical Data”) and software services (the “Software Services”), which
will support Hawaiian’s operation, maintenance, service and overhaul of the
Aircraft.

 

14.1                                                                   
Technical Data

 

14.1.1                                                        The Technical Data
shall be supplied in the English language using aeronautical terminology in
common use.

 

14.1.2                                                        Range, form, type,
format, ATA/non-ATA compliance, revision and quantity and delivery schedule of
the Technical Data are covered in Exhibit F.

 

14.1.3                                                        The Buyer shall
not receive credit or compensation for any partially used or unused Technical
Data provided pursuant to this Clause 14.

 

14.2                                                                    Aircraft
Identification for Technical Data

 

For those Technical Data that are customized to the Buyer’s Aircraft, the Buyer
agrees to the allocation of fleet serial numbers (the “FSNs”) in the form of
block of numbers selected in the range from 001 to 999.

 

The sequence shall be interrupted only if two (2) or more different Propulsion
Systems or different Aircraft models are selected.

 

The Buyer shall indicate to the Seller the FSNs corresponding to the Aircraft as
listed in Clause 9.1.1 of this Agreement no later than twelve (12) months before
the Scheduled Delivery Month of the first Aircraft.  The allocation of FSNs to

 

HAL – A321

LA4-37

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

such Aircraft shall not constitute any proprietary, insurable or other interest
of the Buyer in any Aircraft before delivery of and payment for Aircraft as
provided in this Agreement.

 

The Technical Data that may be customized are:

 

(i)                                  Aircraft Maintenance Manual

(ii)                              Illustrated Parts Catalogue,

(iii)                          Trouble Shooting Manual

(iv)                          Aircraft Wiring Manual

(v)                              Aircraft Schematics Manual

(vi)                          Aircraft Wiring Lists

 

HAL – A321

LA4-38

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

14.3                                                                   
Integration of Equipment Data

 

14.3.1                                                        Supplier Equipment

 

To the extent necessary for the understanding of the affected systems,
information, including revisions, relating to Supplier equipment that is
installed on the Aircraft at Delivery, or through Seller Service Bulletins
thereafter, shall be introduced free of charge into the customized Technical
Data.

 

14.3.2             Buyer Furnished Equipment

 

14.3.2.1                                            The Seller shall incorporate
data for BFE that is installed on the Aircraft by the Seller (“BFE Data”) into
the customized Technical Data at no additional charge to the Buyer for the
initial issue of the Technical Data supplied at or before Delivery of the first
Aircraft, provided such data is provided in accordance with the conditions set
forth in Clauses 14.3.2.2 through 14.3.2.4.

 

14.3.2.2                                            The Buyer shall supply the
BFE Data to the Seller, in English compliant with the then applicable revision
of ATA iSpecification 2200 (iSpec 2200) Information Standards for Aviation
Maintenance, at least six (6) months before the Scheduled Delivery Month of the
first Aircraft.

 

14.3.2.3                                            The BFE Data shall be
delivered in digital format in Standard Generalized Markup Language or in
Portable Document Format.

 

14.3.2.4                                            All costs related to the
delivery to the Seller of the applicable BFE Data shall be borne by the Buyer.

 

14.4                                                                    Delivery
of Technical Data

 

14.4.1                                                        Except as set
forth in Exhibit F, all Technical Data shall be delivered online through the
relevant services on AirbusWorld.

 

14.4.2                                                        Technical Data
provided off-line and corresponding revisions shall be sent to two (2) addresses
only, and only upon explicit request from the Buyer, to cover some specific
back-up requirements.

 

14.4.3                                                        Offline Technical
Data and revisions shall be packed and shipped by the quickest transportation
methods reasonably available. Shipment shall be Delivery At Place (DAP), as
defined in Incoterms 2010 published by the International Chamber of Commerce, at
the Buyer’s named place of destination.

 

14.4.4                                                        The Technical Data
shall be delivered according to a mutually agreed schedule, designed to
correspond to Aircraft deliveries. The Buyer shall provide no less than forty
(40) days’ notice to the Seller if a change is requested to the delivery
schedule for the Technical Data.

 

HAL – A321

LA4-39

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

14.4.5                                                        The Buyer shall be
responsible for the coordination with and satisfaction of local Aviation
Authorities’ requirements for Technical Data.  Reasonable quantities of such
Technical Data will be supplied by the Seller at no charge to the Buyer at the
Buyer’s named place of destination.

 

14.5                                                                    Revision
Service for Technical Data

 

For each firmly ordered Aircraft, and unless otherwise specifically stated,
revision service for the Technical Data shall be provided […***…] (each a
“Revision Service Period”).

 

Thereafter, revision service shall be provided in accordance with the terms and
conditions set forth in the Seller’s then current Customer Services Catalog (the
“CS Catalog”).

 

14.6                                                                    Service
Bulletin Incorporation for Technical Data

 

During the Revision Service Period and upon the Buyer’s request for
incorporation of Seller’s Service Bulletin information into the Technical Data,
such information shall be incorporated into the Technical Data for the Buyer’s
Aircraft, provided that the Buyer notifies the Seller of its intention to
accomplish a Service Bulletin through the relevant AirbusWorld on-line Service
Bulletin reporting application, within two years after issuance of the
applicable Service Bulletin. The split effectivity for the corresponding Service
Bulletin shall remain in the Technical Data until notification from the Buyer
that embodiment has been completed on all of the Buyer’s Aircraft for Technical
Data relating to maintenance only.  For operational Technical Data, either the
pre or post (but not both) Service Bulletin status shall be shown.

 

14.7                                                                   
Technical Data Familiarization

 

Upon request by the Buyer, the Seller shall provide one (1) week of Technical
Data familiarization training, at the Seller’s or the Buyer’s facility, as
selected by the Buyer. Such training shall be conducted in English.  If such
training is conducted at the Buyer’s facilities, the Buyer shall reimburse the
Seller for business class air transportation and reasonable living expenses of
the representative(s) of Seller conducting the familiarization training.

 

14.8                                                                    Customer
Originated Changes

 

Upon the Buyer’s request, data relating to Buyer-originated changes (“COC Data”)
may be incorporated into any of the Technical Data eligible for such
incorporation as set forth in the Seller’s then current CS Catalog.

 

HAL – A321

LA4-40

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

COC Data shall be developed and incorporated by the Buyer according to the
methods and tools for achieving such incorporation and the conditions set forth
in the CS Catalog. The Buyer shall ensure that any COC Data is in compliance
with the requirements of its local Aviation Authorities.

 

[…***…]

 

 

 

14.9                                                                 AirN@v
Family Products

 

14.9.1                                                     The Technical Data
domains listed below shall be provided on DVD and shall include integrated
software “AirN@v Family”.

 

14.9.2                                                     The AirN@v Family
covers several Technical Data domains:

 

(i)

 

AirN@v / Maintenance

(ii)

 

AirN@v / Planning

(iii)

 

AirN@v / Repair

(iv)

 

AirN@v / Workshop

(v)

 

AirN@v / Associated Data

(vi)

 

AirN@v / Engineering

 

14.9.3                                                    The licensing
conditions for the use of the AirN@v Family integrated software shall be as set
forth in the software licence agreement published in the CS Catalog as in effect
from time to time.

 

14.9.4                                                     […***…]

 

 

14.10                                                         On-Line Technical
Data

 

14.10.1                                             The Technical Data specified
in Exhibit F as being provided on-line will be made available to the Buyer
through AirbusWorld. […***…]

 

 

14.10.2                                             Access to AirbusWorld will
be subject to the general terms and conditions of access to and use of
AirbusWorld published in the CS Catalog as in effect from time to time.

 

14.10.3                                             The list of the Technical
Data provided on-line may be extended from time to time. For any Technical Data
that is or becomes available on-line, the Seller reserves the right to eliminate
other formats.

 

HAL – A321

LA4-41

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

14.10.4                                             Buyer access to AirbusWorld
will be granted free of charge for an unlimited number of the Buyer’s users
(including two (2) Buyer’s Administrators) for the Technical Data related to the
Aircraft that will be operated by the Buyer.

 

14.11                                                            Waiver, Release
and Renunciation

 

The Seller warrants that the Technical Data are prepared in accordance with the
state of art at the date of their development. If any Technical Data prepared by
the Seller contains a non-conformity or defect, the sole and exclusive liability
of the Seller will be to take reasonable steps to correct such Technical Data.
Notwithstanding any provision of this Agreement, no warranty of any kind will be
given with respect to COC Data.

 

THE WARRANTIES, OBLIGATIONS AND LIABILITIES OF THE SELLER (AS DEFINED BELOW FOR
THE PURPOSES OF THIS CLAUSE) AND REMEDIES OF THE BUYER SET FORTH IN THIS CLAUSE
14 ARE EXCLUSIVE AND IN SUBSTITUTION FOR, AND THE BUYER HEREBY WAIVES, RELEASES
AND RENOUNCES ALL OTHER WARRANTIES, OBLIGATIONS AND LIABILITIES OF THE SELLER
AND RIGHTS, CLAIMS AND REMEDIES OF THE BUYER AGAINST THE SELLER, EXPRESS OR
IMPLIED, ARISING BY LAW, CONTRACT OR OTHERWISE, WITH RESPECT TO ANY
NON-CONFORMITY OR DEFECT OF ANY KIND, IN ANY TECHNICAL DATA OR SOFTWARE SERVICES
DELIVERED UNDER THIS CLAUSE 14, INCLUDING BUT NOT LIMITED TO:

 

A.                             ANY IMPLIED WARRANTY OF MERCHANTABILITY OR
FITNESS FOR ANY GENERAL OR PARTICULAR PURPOSE;

 

B.                              ANY IMPLIED WARRANTY ARISING FROM COURSE OF
PERFORMANCE, COURSE OF DEALING OR USAGE OR TRADE;

 

C.                              ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR
REMEDY, WHETHER IN CONTRACT OR IN TORT, WHETHER OR NOT ARISING FROM THE SELLER’S
NEGLIGENCE, ACTUAL OR IMPUTED; AND

 

D.                                ANY OBLIGATION, LIABILITY, RIGHT, CLAIM, OR
REMEDY FOR LOSS OF OR DAMAGE TO ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY,
PART, SOFTWARE, DATA OR SERVICES DELIVERED UNDER THIS AGREEMENT, FOR LOSS OF
USE, REVENUE OR PROFIT, OR FOR ANY OTHER DIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES;

 

PROVIDED THAT, IN THE EVENT THAT ANY OF THE AFORESAID PROVISIONS SHOULD FOR ANY
REASON BE HELD UNLAWFUL OR

 

HAL – A321

LA4-42

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

OTHERWISE INEFFECTIVE, THE REMAINDER OF THIS AGREEMENT WILL REMAIN IN FULL FORCE
AND EFFECT.

 

FOR THE PURPOSES OF THIS CLAUSE 14, THE “SELLER” WILL BE UNDERSTOOD TO INCLUDE
THE SELLER, ANY OF ITS AFFILIATES AND SUBCONTRACTORS.

 

14.12                                                            Proprietary
Rights

 

14.12.1                                             All proprietary rights,
including but not limited to patent, design and copyrights, relating to
Technical Data will remain with the Seller or its Affiliates, as the case may
be.

 

These proprietary rights will also apply to any translation into a language or
languages or media that may have been performed or caused to be performed by the
Buyer.

 

14.12.2                                             Whenever this Agreement or
any Technical Data provides for manufacturing by the Buyer, the consent given by
the Seller will not be construed as any express or implicit endorsement or
approval whatsoever of the Buyer or of the manufactured products. The supply of
the Technical Data will not be construed as conveying any right to the Buyer to
design or manufacture any Aircraft or part thereof, including any spare part.

 

14.13                                                            Software
Services

 

14.13.1                                                Performance Engineer’s
Program

 

The Seller will provide to the Buyer Software Services, which will consist of
the Performance Engineer’s Programs (“PEP”) for the aircraft type covered under
this Agreement. PEP is composed of software components and databases, and its
use will be subject to the software license agreement published in the CS
Catalog as in effect from time to time.  The Seller, subject to appropriate
confidentiality commitments, shall cooperate with the Buyer’s third party
performance data providers for the disclosure of data needed for use of the PEP.

 

14.13.2                                             Use of the PEP will be
limited to one (1) copy to be used on the Buyer’s computers for the purpose of
computing performance engineering data. PEP is intended for use on ground only
and will not be placed or installed on board the Aircraft.

 

The license for use of PEP and the revision service shall be provided […***…]. 
At the expiration of such period, the Buyer shall be entitled to continue to use
PEP but the Buyer shall be charged for all revisions in accordance with the
terms and conditions of the then current CS Catalog.

 

HAL – A321

LA4-43

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

14.14                                                            Future
Developments in Technical Data

 

The Seller continuously monitors technological developments and applies them to
Technical Data, document and information systems’ functionalities, production
and methods of transmission.

 

The Seller will implement and the Buyer will accept any new technological
development applicable to the Technical Data that the Seller in its sole
discretion deems to be beneficial and economical for the production and
transmission of data and documents. The Seller will provide reasonable notice to
the Buyer of such new developments and their application and of the date by
which the same will be implemented by the Seller.

 

UNQUOTE

 

15.                                                                           
SELLER REPRESENTATIVES SERVICES

 

Clause 15 of the Agreement is cancelled and replaced with the following quoted
provisions:

 

QUOTE

The Seller will provide, or cause to be provided, […***…] to the Buyer, the
services described in this Clause 15, at the Buyer’s main base or at other
locations to be mutually agreed.

 

15.1                                                                    Customer
Support Representative

 

15.1.1                                                        The Seller will
cause AACS to provide […***…] the services of […***…] to act in an advisory
capacity at the Buyer’s main base or at such other locations as the Buyer and
Seller may agree (the “Seller Representative”) […***…]. […***…]

 

.

 

15.1.2                                                        The Seller will
provide to the Buyer an annual written account of the consumed man-months and
any remaining balance of man-months from the allowance specified in Clause
15.1.1.  Such account will be deemed final and approved by the Buyer unless the
Seller receives a written objection from the Buyer […***…].

 

15.1.3                                                        If the Buyer
requests additional services that exceed the amounts set forth in Clause 15.1.1,
the Seller may provide additional service subject to the terms and conditions
agreed by the Buyer and the Seller at the time of such request.

 

15.1.4                                                    If a need for aircraft
on ground (“AOG”) technical assistance after the end of the Seller
Representative’s assignment referred to in Clause 15.1.1 above, the Buyer shall
have non-exclusive access to:

 

HAL – A321

LA4-44

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

(a)                            AIRTAC (Airbus Technical AOG Center), which will
be available twenty-four (24) hours a day seven (7) days a week;

 

(b)                           The Seller Representative network closest to the
Buyer’s main base. A list of contacts of the Seller Representatives closest to
the Buyer’s main base shall be provided to the Buyer.

 

As a matter of reciprocity, the Buyer agrees that the Seller
Representative(s) may provide similar assistance to other airlines during any
assignment with the Buyer.

 

15.1.5                                                     The Seller shall
cause similar services to be provided by the representatives of the applicable
Propulsion System Manufacturer and by representatives of the Suppliers when
necessary and applicable.

 

15.2                                                                    Customer
Support Director

 

The Seller shall cause AACS to assign the services of one (1) Customer Support
Director based in the U.S.A., to liaise between the Seller and the Buyer on
product support matters after signature of this Agreement for as long as the
Buyer operates at least one (1) Aircraft.

 

15.3                                                                    Buyer’s
Support

 

15.3.1                                                        From the date of
arrival of the first Seller Representative and for the duration of the
assignment, the Buyer will provide, free of charge, suitable office space,
office equipment and facilities including telephone, email, internet and
facsimile connections for the sole use of the Seller Representative in or
conveniently near the Buyer’s maintenance facilities. All related communication
costs will be borne by the Seller upon receipt by the Seller of all relevant
justifications; however, the Buyer will not impose on the Seller any charges
other than the direct cost of such communications.

 

15.3.2                                                        The Buyer will
provide at no charge to the Seller:

 

(i)      reimbursement for airline tickets […***…], confirmed and guaranteed
between the locations mentioned above in Clause 15.1.1 and the international
airport nearest Toulouse, France, that is on the Buyer’s network, for the Seller
Representative, for travel at the beginning and end of the applicable
assignment; and

 

(ii)                  when said Seller Representative is assigned away from the
locations mentioned above in Clause 15.1.1 at the Buyer’s request, reimbursement
for transportation […***…] between said locations and the place of assignment.

 

HAL – A321

LA4-45

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

15.3.3                                                        The parties will
give each other all necessary reasonable assistance with general administrative
functions specific to their respective countries and procurement of the
documents necessary to live and work there.

 

15.4                                                                   
Temporary Assignment and Withdrawal of Seller Representative

 

The Seller shall have the right upon written notice to and communication with
the Buyer to transfer or recall any Seller Representative on a temporary or
permanent basis if, in the Seller’s reasonable opinion, conditions are dangerous
to the Seller Representative’s safety or health or prevent the fulfillment of
such Seller Representative’s contractual tasks. The man-months during which any
Seller Representative is absent from the Buyer’s facility pursuant to this
Clause 15 shall not be deducted from the total to which the Buyer is entitled
under Clause 15.

 

15.5                                                                    Absence
of an assigned Seller Representative during normal statutory vacation periods
will be covered by other seller representatives on the same conditions as those
described in Clause 15.1.4, and such services will not be counted against the
total allocation provided in Clause 15.1.1 above.

 

15.6                                                                   
Representatives’ Status

 

In providing the above technical service, the Seller’s employees, including all
Seller Representatives and the Customer Support Director, are deemed to be
acting in an advisory capacity only and at no time shall they be deemed to be
acting, either directly or indirectly, as the Buyer’s employees, contractors or
agents.

 

15.7                                                                    The
Seller shall, if requested by Buyer and subject to applicable charges, if any,
provide technical advisory assistance and other engineering support services
(“Engineering Support Services”) for any Aircraft or SFE. Engineering Support
Services, provided from Toulouse, France or at a base designated by the Buyer as
appropriate, include but are not limited to:

 

(a)                               If the Buyer experiences operational problems
with an Aircraft, the Seller shall analyze the information provided by the Buyer
to determine the probable nature and cause of the problem and to suggest
possible solutions.

 

(b)                              If the Buyer is designing structural repairs
and desires the Seller’s support, the Seller shall analyze and comment on the
Buyer’s engineering releases relating to structural repairs not covered by the
Seller’s structural repair manual.

 

(c)          If the Buyer requires an Aircraft modification from the Seller’s
upgrade services department, the Seller shall analyze the request and, if
possible, propose a Service Bulletin designed to meet the needs of the Buyer.

 

HAL – A321

LA4-46

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

UNQUOTE

 

16.                                                                           
TRAINING SUPPORT AND SERVICES

 

Clause 16 of the Agreement is cancelled and replaced with the following quoted
provisions:

 

QUOTE

16.1                                                                    General

 

This Clause 16 sets forth the terms and conditions for the supply of training
support and services for the Buyer’s personnel to support the Aircraft
operation.

 

16.2                                                                    Scope

 

16.2.1                                                        The range and
quantity of training to be provided […***…] under this Agreement are covered in
Appendix A to this Clause 16. The Seller shall arrange availability of such
training support and services in relation to the delivery schedule for the
Aircraft set forth in Clause 9.1.1.

 

16.2.2                                                        The contractual
training courses, defined in Appendix A to this Clause 16, shall be provided
[…***…] after Delivery of the last Aircraft.

 

16.2.3                                                        In the event that
the Buyer should use none or only part of the training to be provided pursuant
to this Clause, no compensation or credit of any sort shall be provided.

 

16.3                                                                    Training
Organization / Location

 

16.3.1                                                        The Seller will
provide the training at the Airbus Training Center in Miami, Florida (the
“Seller’s Training Center”) and/or at an affiliated training center in Blagnac,
France. The Seller’s Training Center in Miami, Florida will be the principal
location for training provided to the Buyer.  […***…]

 

 

 

16.3.2                                                        If unavailability
of facilities or scheduling difficulties makes training by the Seller
impractical at the training centers referenced in Clause 16.3.1, the Seller
shall ensure that the Buyer is provided the training support described in this
Clause 16 at a location other than those named in Clause 16.3.1.

 

16.3.3                                                        Upon the Buyer’s
request the Seller may also provide certain training at a location other than
the Seller’s Training Center, including one of the Buyer’s bases, if and when
practicable for the Seller, under terms and conditions to be mutually agreed

 

HAL – A321

LA4-47

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

upon. […***…]

 

16.3.4                                                        If the Buyer
requests any Airbus-approved course at a location other than the Seller’s
Training Center in accordance with Clause 16.3.3, the Buyer shall ensure that
the training facilities are approved prior to the performance of such training.
The Buyer shall, as necessary and in due time prior to the performance of such
training, provide access to such training facilities to the Seller’s and the
Aviation Authority’s representatives for approval thereof.

 

16.4                                                                    Training
Courses

 

16.4.1                                                     Training courses, as
well as the minimum and maximum numbers of trainees per course provided for the
Buyer’s personnel, are defined in the applicable training course catalog
published by the Seller (the “Training Course Catalog”) and shall be scheduled
by Seller during a training conference (the “Training Conference”) that shall be
held as soon as practicable after signature of this Agreement and no later than
[…***…] prior to Delivery of the first Aircraft. The training
courses provided under this Clause 16 shall be scheduled to accommodate the
delivery schedule set forth in Clause 9 and shall be available to the Buyer
[…***…].

 

16.4.2                                                        The following
terms shall apply when training is performed by AACS:

 

(i)                                                                                 
Training courses shall be standard Airbus courses as described in the applicable
Training Course Catalog valid at the time of execution of the course. AACS shall
be responsible for all training course syllabi, training personnel, and training
equipment (not to include aircraft) necessary for the organization of the
training courses, all of which shall, if applicable, be approved by the Buyer’s
Aviation Authority.

 

(ii)                                                                          
The training curricula and the training equipment used for flight crew, cabin
crew and maintenance training shall not be fully customized but shall be
configured in order to obtain the relevant Aviation Authority’s approval and to
support the Seller’s training programs.

 

(iii)                                                                      
Training data and documentation necessary for training detailed in Appendix A to
this Clause 16 shall be free-of-charge and shall not be revised. Training data
and documentation shall be marked “FOR TRAINING ONLY” and as such shall be
supplied for the sole and express purpose of training.

 

16.4.3.1                                         The Buyer may, by written
request to the Seller delivered at least […***…] prior to the commencement of
any training to which such request applies, exchange, subject to the Seller’s
consent, the training allowances listed in  Appendix A as follows:

 

HAL – A321

LA4-48

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

(i)                        flight operations training courses listed in
Article 1 of Appendix A may be exchanged for any flight operations training
courses described in the Seller’s Customer Services Catalog current at the time
of the Buyer’s request, or for dry simulator training;

 

(ii)                    maintenance training courses listed in Article 2 of
Appendix A may be exchanged for any maintenance training courses described in
the Seller’s Customer Services Catalog current at the time of the Buyer’s
request;

 

(iii)                if any one of the allowances granted under Appendix A
(flight operations or maintenance) has been fully drawn upon, the Buyer will be
entitled to exchange flight operations or maintenance training courses, as
needed, against the remaining allowance.

 

The exchange value will be based on the Seller’s “training course exchange
matrix” applicable at the time of the request for exchange and provided to the
Buyer at such time.

 

The above provisions will apply only to the extent that the Buyer’s remaining
training allowances are sufficient to perform the exchange, provided that to the
extent of any deficiency, the Buyer may apply any Goods and Services credits or
cash to cover such deficiency.

 

16.4.3.2                                         If the Buyer decides to cancel
fully or partially or reschedule, a training course, a minimum advance
notification of at least sixty (60) calendar days prior to the relevant training
course start date is required.

 

16.4.3.3                                            If such notification is
received by the Seller or AACS less than sixty (60) but no more than thirty (30)
calendar days prior to such training, a cancellation fee corresponding to
[…***…] shall be, as applicable, either deducted from the training allowance set
forth in Appendix A or invoiced at the price corresponding to such training in
the Seller’s then-current Training Course Catalog, unless the Seller, using
commercially reasonable efforts, is able to substitute another customer’s
trainees for the Buyer’s originally scheduled trainees.

 

16.4.3.4                                         If such notification is
received by the Seller less than thirty (30) calendar days prior to such
training, a cancellation fee corresponding to […***…] shall be, as applicable,
either deducted from the training allowance set forth in Appendix A or invoiced
at the price corresponding to such training in the Seller’s then-current
Training Course Catalog.

 

16.4.4                                                     When AACS performs
the training courses, AACS shall deliver to the trainees a certificate of
completion or recognition (each a “Certificate”) at the end of any such training
course, as applicable.  Such Certificate shall not represent authority or
qualification by any official Aviation Authority but may be presented to such
officials in order to obtain relevant formal qualification.

 

HAL – A321

LA4-49

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

If training is provided by a training provider other than AACS that is selected
by the Seller, the Seller shall cause such training provider to deliver a
Certificate at the end of any such training course. Such Certificate shall not
represent authority or qualification by any official Aviation Authority but may
be presented to such officials in order to obtain relevant formal qualification.

 

16.5                                                                   
Prerequisites and Conditions

 

16.5.1                                                        Training shall be
conducted in English and all training aids are written in English using common
aeronautical terminology. Trainees must have the prerequisite experience
reasonably specified for each course in the CS Catalog.

 

All training courses conducted pursuant to this Clause 16 are “Standard
Transition Training Courses” and not “Ab Initio Training Courses.”

 

The Buyer shall be responsible for the selection of the trainees and for any
liability with respect to the entry knowledge level of the trainees.

 

16.5.2.1                                            The Buyer shall provide the
Seller with an attendance list of the trainees for each course with the
validated qualification of each trainee. The Seller reserves the right to verify
the trainees’ proficiency and previous professional experience. The Seller shall
in no case warrant or otherwise be held liable for any trainee’s performance as
a result of any training services provided.

 

16.5.2.2                                            The Buyer shall also
complete and provide to the Seller the “Airbus Pre-Training Survey” detailing
the trainees’ associated background at the time of reservation of the training
course and in no event any later than sixty (60) calendar days prior to the
start of the training course.  If the Buyer makes a change to the identity of
any trainee on the attendance list pursuant to Clause 16.5.2.1 the Buyer shall
promptly inform the Seller thereof and no later than five (5) Business Days
prior to the start of the training course, send to the Seller an updated Airbus
Pre-Training Survey reflecting such change. Except as provided in the foregoing
sentence, the notice provisions in Clause 16.4.3.1, 16.4.3.2, 16.4.3.3 and
16.4.3.4 apply for changes.

 

16.5.3                                                        Upon the Buyer’s
request, the Seller may be consulted to direct the above mentioned
trainee(s) through a relevant entry level training program, which shall be at
the Buyer’s charge, and, if necessary, to coordinate with competent outside
organizations for this purpose. Such consultation shall be held during the
Training Conference or at such other time requested by the Buyer during the
period described in Clause 16.2.2. If the Seller should determine that a trainee
lacks the required entry level training, such trainee shall, following
consultation with the Buyer, be withdrawn from the program or be directed to an
appropriate entry level training program, which shall be at the Buyer’s
expense.  Upon such withdrawal, the Seller shall deduct the corresponding
allowance from the total allowance for the

 

HAL – A321

LA4-50

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

applicable training in accordance with the provisions set forth in Clause
16.4.3.2, 16.4.3.3 and 16.4.3.4.

 

16.5.4                                                        The Seller shall
in no case warrant or otherwise be held liable for any trainee’s performance as
a result of any training provided hereunder.

 

16.6                                                                   
Logistics

 

16.6.1                                                        Trainees

 

16.6.1.1                                            When training is done at the
Airbus Training Center in Miami, Florida, the Seller shall provide a
free-of-charge rental car for all of the Buyer’s trainees for the duration of
the training course on the basis of one (1) rental car per four (4) maintenance,
operations and cabin attendant trainees and one (1) rental car per each flight
crew.  The Seller shall provide rental cars with unlimited mileage, and the
Buyer shall pay for gas, and fines, if any. However, the Buyer shall indemnify
and hold the Seller harmless from and against all liabilities, claims, damages,
costs and expenses for any injury to or death of any of the Buyer’s trainees
occasioned during the course of such transportation.

 

16.6.1.2                                            When training is done at the
Airbus Training Center in Blagnac, France, the Seller shall provide free local
transportation by bus for the Buyer’s trainees to and from designated pick up
points and the training center.

 

16.6.1.3                                            […***…]

 

16.6.1.4                                            The Buyer shall be
responsible for any authorizations, permits and/or visas necessary for the
Buyer’s trainees to attend the training courses.  Rescheduling or cancellation
of training courses due to a Buyer’s trainee’s failure to obtain such
authorizations, permits and/or visas shall be subject to the provisions set
forth in Clauses 16.4.3.2, 16.4.3.3 and 16.4.3.4. The Seller shall reasonably
assist Buyer with such authorizations, permits, and/or visas.

 

16.6.2                                                        Training at
External Location

 

16.6.2.1.1                                If at the Seller’s request, training
is provided by the Seller’s instructors at any location other than the Seller’s
training centers, all the expenses, as provided below in Clauses 16.6.2.2,
16.6.2.3, 16.6.2.4 and 16.6.2.5, shall be borne directly by the Seller.

 

16.6.2.1.2                                If at the Buyer’s request, training is
provided by the Seller’s instructors at any location other than the Seller’s
training centers, the Buyer shall reimburse the Seller for all the expenses, as
provided below in Clauses 16.6.2.2, 16.6.2.3, 16.6.2.4 and 16.6.2.5, related to
the assignment of such instructors and their performance of the duties as
aforesaid.

 

16.6.2.2                                            Living Expenses for the
Seller’s Instructors

 

HAL – A321

LA4-51

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

Living expenses for the Seller’s Instructors, covering the entire period from
day of assignment to day of return to the Seller’s base, shall include but shall
not be limited to lodging, food and local transportation to and from the place
of lodging and the training course location. Except as provided in 16.6.2.1.1,
the Buyer shall reimburse the Seller for such reasonable expenses.

 

16.6.2.3                                            Except as provided in
16.6.2.1.1, the Buyer shall reimburse the Seller for the transportation costs of
the Seller’s instructors […***…], to and from the Buyer’s designated training
site and the Seller’s training center.

 

16.6.2.4                                            Except as provided in
16.6.2.1.1, the Buyer shall reimburse the Seller for the cost of shipping the
training material needed to conduct such courses.

 

16.6.2.5                                            Except in the case of gross
negligence or willful misconduct by the Seller, the Buyer shall be solely liable
for any and all cancellation or delay in the performance of the training outside
of the Seller’s training centers that is associated with the transportation
provided under Clause 16.6.2.3 and shall indemnify and hold the Seller harmless
from such delay and any consequences arising there from.  Except in the case of
gross negligence or willful misconduct by the Seller, the Seller shall not be
liable to the Buyer for any delay or cancellation.

 

16.6.2.6                                            Training Equipment
Availability

 

Training equipment necessary for course performance at any course location other
than the Seller’s training centers or the facilities of the training provider
selected by the Seller shall be provided by the Buyer in accordance with the
Seller’s specifications.

 

16.7                                                                    Flight
Operations Training

 

16.7.1                                                        Flight Crew
Training Course

 

16.7.1.1                                           The Seller shall perform a
flight crew training course program as defined in Appendix A to this Clause 16,
for the Buyer’s flight crews.  A flight crew shall consist of […***…] crew
members who shall be either captains or first officers. Except for in-flight
training, for which the Buyer’s customized Flight Crew Operating Manual shall be
used, the training manual used for all flight crew training courses shall be the
Seller’s Flight Crew Operating Manual. If the Seller agrees to use the Buyer’s
Flight Crew Operating Manual for other flight crew training, the Buyer shall be
responsible for obtaining any necessary approvals required by applicable
Aviation Authorities and for any costs associated therewith, including time
spent by any AACS instructor to achieve such approvals.

 

16.7.1.2                                            […***…]

 

HAL – A321

LA4-52

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

16.7.2              Flight Crew Line Initial Operating Experience

 

16.7.2.1                                            In order to assist the Buyer
with initial operating experience after delivery of the first Aircraft, the
Seller shall provide to the Buyer pilot instructor(s) as set forth in Appendix A
to this Clause 16. The maximum number of Seller’s pilot instructors present at
the Buyer’s site at one time shall be limited to […***…].

 

16.7.2.2                                            In addition to the number of
pilots specified in Paragraph 1.2 of Appendix A attached hereto, the Seller may
provide pilot instructors, at the Buyer’s expense, upon conditions to be
mutually agreed.

 

16.7.2.3                                            Prior to any flight training
to be performed by the Seller on the Buyer’s Aircraft, the Buyer shall provide
to the Seller a copy of the certificate of insurance as specified in Clause
19.4(b).

 

16.7.2.4                                            If the Buyer and the Seller
agree that any Seller pilot instructor will perform any other flight support
during the flight crew line initial operating period such as line assistance,
demonstration flights, ferry flights or any flights required by the Buyer during
the period of entry into service of the Aircraft, such flights will be deducted
from the flight crew line initial operating experience allowance set forth in
Appendix A.

 

16.7.2.5                                            The Seller’s pilot
instructors will only perform the above flight support services to the extent
they are legally qualified to do so.

 

16.7.3              Training on Aircraft

 

During all flights performed on–aircraft in connection with training described
in this Clause 16.7, the Buyer shall use its delivered Aircraft and shall bear
full responsibility for the aircraft upon which the flight is performed,
including but not limited to any required maintenance, all expenses such as
fuel, oil or landing fees and the provision of insurance required by Clause 19.

 

The Buyer will assist the Seller, if necessary, in obtaining the validation of
the licenses of the Seller’s pilots performing Base Flight Training or initial
operating experience by the Aviation Authority of the place of registration of
the Aircraft.

 

16.7.4              Instructor Cabin Attendants’ Familiarization Course

 

The Seller shall provide cabin attendants training in accordance with Appendix A
to this Clause 16. The instructor cabin attendants’ course, when incorporating
the features of the Aircraft, shall be given no earlier than […***…] weeks
before the scheduled Delivery Date of the first Aircraft.

 

16.7.5                                                       
Performance/Operations Course

 

HAL – A321

LA4-53

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

The Seller shall provide performance/operations training for the Buyer’s
personnel as specified in Appendix A to this Clause 16.

 

The available courses are listed in the Seller’s applicable Training Course
Catalog.

 

16.7.6                                                        Airbus Pilot
Instructor Course (APIC)

 

The Seller shall provide transition Airbus Pilot Instructor course(s) (APIC) for
the Buyer’s flight crew instructors, as defined in Appendix A to this Clause 16.

 

This course provides the Buyer’s pilots and/or instructors with the training in
both flight-instruction and synthetic-instruction required in order to enable
them to instruct on Airbus aircraft.

 

16.8                                                                   
Maintenance Training

 

The Seller shall provide maintenance training for the Buyer’s ground personnel
as defined in Appendix A to this Clause 16.

 

The available courses are listed in the applicable Training Course Catalog.

 

16.8.1              Line Maintenance Initial Operating Experience Training

 

In order to assist the Buyer during the entry into service of the Aircraft, the
Seller shall provide to the Buyer maintenance instructor(s) at the Buyer’s base
as defined in Appendix A to this Clause 16. The maximum number of instructors to
be assigned to Buyer’s base at one time shall be […***…].

 

16.8.1.1                                            This line maintenance
initial operating experience training shall cover training in handling and
servicing of Aircraft, flight crew and maintenance coordination, use of
Technical Data and/or any other activities which may be deemed necessary after
delivery of the first Aircraft.

 

16.8.1.2                                            The Buyer shall reimburse
the expenses for said instructor(s) in accordance with Clause 16.6.2. Additional
maintenance instructors can be provided at the Buyer’s expense.

 

16.9                                                                    Supplier
and Engine Manufacturer Training

 

Upon the Buyer’s request, the Seller shall provide to the Buyer a list of the
courses provided by major Suppliers and the Propulsion System Manufacturer
selected by the Buyer relating to their products.

 

16.10               Proprietary Rights

 

The Seller’s training data and documentation and other training aids are
proprietary to Seller and/or its Affiliates and the Buyer agrees not to disclose
the content of any

 

HAL – A321

LA4-54

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

courseware, documentation or other information relating thereto, in whole or in
part, to any third party without the prior written consent of the Seller.

 

16.11                                                            Advanced
Computer Based Training

 

[…***…]

 

 

 

16.12                                                            Transferability

 

The Buyer’s rights under this Clause 16 will not be assigned, sold, transferred,
novated or otherwise alienated by operation of law or otherwise without the
Seller’s prior written consent thereto […***…].  Any unauthorized assignment,
sale, transfer or other alienation of the Buyer’s rights in violation of this
Clause 16.12 will immediately be void and of no effect.

 

HAL – A321

LA4-55

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

APPENDIX “A” TO CLAUSE 16

 

TRAINING ALLOWANCES

 

1.                                                                                   
FLIGHT OPERATIONS TRAINING

 

1.1                                                                         
Flight Crew Training

 

[…***…]

 

 

 

1.2                                                                           
Extended Range For Twin Engine Aircraft Operations (ETOPS) Training

 

[…***…]

 

 

1.3                                                                           
Low Visibility Operations Training

 

[…***…]

 

 

 

HAL – A321

LA4-56

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

1.4                                                                           
Flight Crew Line Initial Operating Experience

 

[…***…]

 

 

 

1.5                   Instructor Cabin Attendants’ Familiarization Course

 

[…***…]

 

 

 

1.6                   Performance/Operations Course(s)

 

[…***…]

 

 

 

1.7                   Airbus Pilot Instructor Course (APIC)

 

[…***…]

 

 

 

2.                     MAINTENANCE TRAINING

 

2.1                                                                           
Maintenance Training Courses

 

[…***…]

 

 

2.2                                                                         
Line Maintenance Initial Operating Experience Training

 

HAL – A321

LA4-57

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

 

 

2.3                                                                         
Trainee Days Accounting

 

[…***…]

 

UNQUOTE

 

17.                   RESERVED

 

18.                   BUYER FURNISHED EQUIPMENT

 

HAL – A321

LA4-58

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

Clause 18.1.4 of the Agreement is cancelled and replaced by the following quoted
provisions:

 

QUOTE

18.1.4                                                        Without prejudice
to the Buyer’s obligations hereunder, in order to facilitate the development of
the BFE Definition, the Seller will organize meetings between the Buyer and BFE
Suppliers. Such meetings will be scheduled by the Seller in consultation with
the Buyer and the BFE Supplier and the Seller shall use reasonable efforts to
schedule such meetings at times and in locations that are acceptable to the
Buyer, provided this does not impact adherence to the Customization Milestones
Chart and/or the required on-dock dates of BFE. The Buyer hereby agrees to
participate in such meetings, and to provide adequate technical and engineering
expertise as may be reasonably requested by the Seller or the applicable BFE
Supplier to reach decisions within the defined timeframe.

 

[…***…]

 

 

HAL – A321

LA4-59

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

UNQUOTE

 

Clause 18 of the Agreement is supplemented by the following quoted provisions:

 

QUOTE

18.5.6                                                        Subject to
applicable law, and the consent of the applicable BFE manufacturer, BFE not
installed in the Aircraft shall be returned to the Buyer in accordance with the
Buyer’s instructions and at the Buyer’s expense in as good condition as when
delivered by the Buyer to the Seller, reasonable wear and tear excepted.

 

[…***…]

 

 

 

UNQUOTE

 

19.                   INDEMNITIES AND INSURANCE

 

HAL – A321

LA4-60

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

Clause 19.1(b) of the Agreement is cancelled and replaced by the following
quoted provisions:

 

QUOTE

(b)                                                                             
claims for injuries to, or death of, third parties, or loss of, or damage to,
property of third parties, occurring during or incidental to […***…]

 

[…***…]  the flights during the Technical Acceptance Process.

UNQUOTE

 

20.                                                                           
ASSIGNMENTS AND TRANSFERS

 

Clause 20.1 of the Agreement is cancelled and replaced by the following quoted
provisions:

 

QUOTE

20.1                                                                   
Assignments

 

Except as hereinafter provided, neither party may sell, assign or transfer its
rights or obligations under this Agreement to any person without the prior
written consent of the other […***…]

 

20.1.1                                                        […***…]

 

HAL – A321

LA4-61

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

 

 

HAL – A321

LA4-62

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

20.1.4                                                        Appointment of
Agent – Warranty Claims

 

If, following Delivery of an Aircraft, Buyer appoints a qualified agent to act
directly with the Seller for the administration of claims relating to
warranties, Seller shall deal with such agent for that purpose, effective upon
the Seller’s receipt of the agent’s written agreement, in form and substance
reasonably satisfactory to the Seller, and provided that such appointment does
not, in the Seller’s reasonable judgment, materially adversely affect either the
Seller’s rights hereunder, or the Seller’s competitive interests.

 

20.1.5                                                        No Increase in
Liability

 

No action taken by either party relating to the resale or lease of an Aircraft
or the assignment of that party’s rights under this Agreement with respect to
such Aircraft shall subject the other party to any liability beyond that in this
Agreement or modify in any way the other party’s obligations under this
Agreement.

UNQUOTE

 

Clause 20.4 of the Agreement is cancelled and replaced by the following quoted
provisions:

 

QUOTE

20.4                                                                    Transfer
of Rights and Obligations upon Reorganization

 

In the event that the Seller is subject to a corporate restructuring […***…]
having as its object the transfer of, or succession by operation of law in, all
or a substantial part of its assets and liabilities, rights and obligations,
including those existing under this Agreement, to a person (the “Successor”)
that is an Affiliate of the Seller at the time of that restructuring, for the
purpose of the Successor carrying on the business carried on by the Seller at
the time of the restructuring, such restructuring shall be completed without
consent of the Buyer following notification by the Seller to the Buyer in
writing.  The Buyer recognizes that succession of the Successor to the Agreement
by operation of law that is valid under the law pursuant to which that
succession occurs shall be binding upon the Buyer.

 

HAL – A321

LA4-63

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

UNQUOTE

 

21.                   TERMINATION

 

Clause 21 of the Agreement is cancelled and replaced by the following quoted
provisions:

 

QUOTE

21.1                 Termination Events

 

21.1.1                                                        […***…]

 

HAL – A321

LA4-64

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

 

HAL – A321

LA4-65

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

 

21.2                                                                    Remedies
In Event of Termination

 

21.2.1                                                        […***…]

 

 

 

21.2.2                                                        […***…]

 

HAL – A321

LA4-66

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

 

 

HAL – A321

LA4-67

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

21.2.4                                                        The parties to
this Agreement are commercially sophisticated parties represented by competent
counsel, and the parties expressly agree and declare as follows:

 

[…***…]

 

 

HAL – A321

LA4-68

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

21.3                                                                   
Definitions

 

For purposes of this Clause 21, the terms “Affected Aircraft”, “Applicable Date”
and “Escalated Price” are defined as follows:

 

(i)                                                                                 
“Affected Aircraft” – any or all Aircraft with respect to which the Seller has
cancelled or terminated this Agreement pursuant to Clause 21.2.1(iv),

 

(ii)                                                                             
“Applicable Date” – for any Affected Aircraft the date of the Buyer Termination
Event specified in the Seller’s notice and demand for payment of liquidated
damages delivered under Clause 21.2.3(B).

 

(iii)                                                                         
“Escalated Price” - […***…]

 

 

 

21.4.                                                                Notice of
Termination Event

 

Promptly upon becoming aware of the occurrence of a […***…] Termination Event by
the Buyer, the Buyer shall notify the Seller of such occurrence in writing,
provided, that any failure by the Buyer to notify the Seller shall not prejudice
the Seller’s rights or remedies hereunder. Promptly upon becoming aware of the
occurrence of a […***…] Termination Event by the Seller, the Seller shall notify
the Buyer of such occurrence in writing, provided, that any failure by the
Seller to notify the Buyer shall not prejudice the Buyer’s rights or remedies
hereunder.

 

21.5                                                                   
Information Covenants

 

The Buyer hereby covenants and agrees that, from the date of this Agreement
until no further Aircraft are to be delivered hereunder, the Buyer shall furnish
or cause to be furnished to the Seller the following; provided that Buyer shall
not be required to furnish or cause to be furnished to the Seller any documents
that are publicly available without charge:

 

HAL – A321

LA4-69

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

(a)                                                                              
Annual Financial Statements.  As soon as available and in any event no later
than the date that the Buyer furnishes such annual statements to the Securities
and Exchange Commission or successor thereto (the “SEC”) (i) a copy of the SEC
Form 10-K filed by Holdings containing consolidated information relating to the
Buyer with the SEC for such fiscal year, or, if no such Form 10-K was filed by
Holdings for such a fiscal year, the consolidated balance sheet of Holdings and
its Subsidiaries (including the Buyer), as at the end of such fiscal year and
the related consolidated statements of operations, of common stockholders’
equity (deficit) (in the case of Holdings and its Subsidiaries) and of cash
flows for such fiscal year, setting forth comparative consolidated figures as of
the end of and for the preceding fiscal year, and examined by any firm of
independent public accountants of recognized standing selected by Holdings,
whose opinion shall not be qualified as to the scope of audit or as to the
status of Holdings as a going concern, and (ii) a certificate of such accounting
firm stating that  its  audit of the business of the Holdings and its
Subsidiaries (including the Buyer) was conducted in accordance with generally
accepted auditing standards.

 

(b)                                                                             
Quarterly Financial Statements.  As soon as available and in any event no later
than the date that Holdings furnishes such quarterly statements to the SEC or
successor thereto, a copy of the SEC Form 10-Q filed by Holdings with the SEC
for such quarterly period, or, if no such Form 10-Q was filed by Holdings with
respect to any such quarterly period, the consolidated balance sheet of Holdings
and its Subsidiaries (including the Buyer), as at the end of such quarterly
period and the related consolidated statements of operations for such quarterly
period and for the  elapsed portion of the fiscal year ended with the last day
of such quarterly period and in each case setting forth comparative consolidated
figures as of the end of and for the related periods in the prior fiscal year,
all of which shall be certified by an Authorized Officer of Holdings, subject to
changes resulting from audit and normal year-end audit adjustments.

 

(c)                                                                              
Debt Rescheduling.  (i) Promptly upon the Buyer commencing negotiations with one
or more of its significant creditors with a view to general readjustment or
rescheduling of all or any material part of its indebtedness under circumstances
in which a reasonable business person, in the exercise of prudent business
judgment, would conclude that the Buyer would otherwise not be able to pay such
indebtedness as it falls due, notice of commencement of such negotiations, and
(ii) thereafter timely advice of the progress of such negotiations until such
negotiations are terminated or completed.

 

(d)                                                                            
Acceleration of other indebtedness.  Immediately upon knowledge by the Buyer
that the holder of any bond, debenture, promissory note or any similar evidence
of indebtedness of a Buyer Party thereof (“Other Indebtedness”) has demanded
prepayment, given notice or exercised its right to a remedy having the effect of

 

HAL – A321

LA4-70

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

acceleration with respect to a claimed event of default under any Other
Indebtedness, where the impact of the acceleration is likely to have a material
adverse effect on the Buyer’s ability to perform its obligations under or in
connection with the transactions contemplated by this Agreement, notice of the
demand made, notice given or action taken by such holder and the nature and
status of the claimed event of default and what the action the Buyer is taking
with respect thereto.

 

(e)                    Other Information.  Promptly upon transmission thereof,
copies of any filings and registrations with, and reports to, the SEC by
Holdings or any of its Subsidiaries (including the Buyer), and, with reasonable
promptness, such other information or documents (financial or otherwise) as the
Seller may reasonably request from time to time.

 

For the purposes of this Clause 21, (x) an “Authorized Officer” of the Buyer
shall mean the Chief Executive Officer, the Chief Financial Officer or any Vice
President and above who reports directly or indirectly to the Chief Financial
Officer and (y) “Subsidiaries” shall mean, as of any date of determination,
those companies owned by the Buyer whose financial results the Buyer is required
to include in its statements of consolidated operations and consolidated balance
sheets.

 

 

 

[…***…]

 

HAL – A321

LA4-71

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

UNQUOTE

 

22.                   MISCELLANEOUS PROVISIONS

 

Clause 22.9 of the Agreement is cancelled and replaced by the following quoted
provision:

 

QUOTE

22.9                 Waiver of Consequential Damages

 

 

[…***…] in no circumstances shall either party claim or receive incidental or
consequential damages under this Agreement.

 

UNQUOTE

 

23.                  SCHEDULE 1 TO THE AGREEMENT

 

Appendix 1 to this Letter Agreement is added to the Agreement as Schedule 1.

 

24.                  ASSIGNMENT

 

This Letter Agreement and the rights and obligations of the Buyer hereunder will
not be assigned or transferred in any manner without the prior written consent
of the Seller, or as may otherwise be permitted under Clause 20.2 of the
Agreement, and any attempted assignment or transfer in contravention of the
provisions of this Paragraph will be void and of no force or effect.

 

HAL – A321

LA4-72

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below.

 

 

Very truly yours,

 

 

 

AIRBUS S.A.S.

 

 

 

 

 

By: /s/ Patrick de Castelbajac

 

 

 

Its: Vice President Contracts

 

 

 

 

Accepted and Agreed

 

 

 

Hawaiian Airlines, Inc.

 

 

 

 

 

By: /s/ Hoyt H. Zia

 

 

 

Its: Sr. Vice President, General Counsel & Corporate Secretary

 

HAL – A321

LA4-73

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

APPENDIX 1

 

[…***…]

 

HAL – A321

LA4-74

 

HAL A321 PA - LA4 Miscellaneous

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

*** CERTAIN CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE

COMMISSION PURSUANT TO RULE 24B-2 OF THE

SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

LETTER AGREEMENT NO. 5

 

 

As of March 18, 2013

 

 

Hawaiian Airlines, Inc.

 

Re:  […***…]

 

Ladies and Gentlemen,

 

Hawaiian Airlines, Inc. (the “Buyer”), and AIRBUS S.A.S. (the “Seller”), have
entered into an Airbus A320 Family Purchase Agreement dated as of even date
herewith (the “Agreement”), which covers, among other things, the sale by the
Seller and the purchase by the Buyer of certain Aircraft, under the terms and
conditions set forth in said Agreement. The Buyer and the Seller have agreed to
set forth in this Letter Agreement No. 5 (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft. Capitalized
terms used herein and not otherwise defined in this Letter Agreement will have
the meanings assigned thereto in the Agreement. The terms “herein,” “hereof” and
“hereunder” and words of similar import refer to this Letter Agreement.

 

Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

 

HAL – A320 Family

LA5-1

 

[…***…]

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

1.                                    […***…]

 

HAL – A320 Family

LA5-2

 

[…***…]

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

2.                                    ASSIGNMENT

 

This Letter Agreement and the rights and obligations of the Buyer hereunder will
not be assigned or transferred in any manner without the prior written consent
of the Seller, except as may otherwise be permitted under Clause 20.2 of the
Agreement, and any attempted assignment or transfer in contravention of the
provisions of this Paragraph 2 will be void and of no force or effect.

 

HAL – A320 Family

LA5-3

 

[…***…]

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below.

 

 

Very truly yours,

 

 

 

AIRBUS S.A.S.

 

 

 

 

 

By: /s/ Patrick de Castelbajac

 

 

 

Its: Vice President Contracts

 

 

Accepted and Agreed,

 

Hawaiian Airlines, Inc.

 

By: /s/ Hoyt H. Zia

 

Its:  Sr. Vice President, General Counsel & Corporate Secretary

 

HAL – A320 Family

LA5-4

 

[…***…]

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

*** CERTAIN CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE

COMMISSION PURSUANT TO RULE 24B-2 OF THE

SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

LETTER AGREEMENT NO. 6

 

As of March 18, 2013

 

Hawaiian Airlines, Inc.

 

 

RE:  […***…]

 

 

Ladies and Gentlemen,

 

Hawaiian Airlines, Inc. (the “Buyer”), and AIRBUS S.A.S. (the “Seller”), have
entered into an Airbus A320 Family Purchase Agreement dated as of even date
herewith (the “Agreement”), which covers, among other things, the sale by the
Seller and the purchase by the Buyer of certain Aircraft, under the terms and
conditions set forth in said Agreement.  The Buyer and the Seller have agreed to
set forth in this Letter Agreement No. 6 (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft. Capitalized
terms used herein and not otherwise defined in this Letter Agreement will have
the meanings assigned thereto in the Agreement.  The terms “herein”, “hereof”
and “hereunder” and words of similar import refer to this Letter Agreement.

 

Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

 

1.                                    […***…]

 

 *** Confidential Treatment Requested

LA6-1

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

 

 

 *** Confidential Treatment Requested

LA6-2

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

 

 *** Confidential Treatment Requested

LA6-3

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

 

 

 *** Confidential Treatment Requested

LA6-4

 

 

--------------------------------------------------------------------------------


 

2.                                    ASSIGNMENT

 

This Letter Agreement and the rights and obligations of the Buyer hereunder will
not be assigned or transferred in any manner without the prior written consent
of the Seller, or as may otherwise be permitted under Clause 20.2 of the
Agreement, and any attempted assignment or transfer in contravention of the
provisions of this Paragraph 3 will be void and of no force or effect.

 

3.                                    CONFIDENTIALITY

 

This Letter Agreement is subject to the terms and conditions of Clause 22.11 of
the Agreement.

 

4.                                    COUNTERPARTS

 

This Letter Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.

 

 *** Confidential Treatment Requested

LA6-5

 

 

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.

 

 

Very truly yours,

 

 

 

AIRBUS S.A.S.

 

 

 

 

 

By: /s/ Patrick de Castelbajac

 

 

 

Its: Vice President Contracts

 

 

Accepted and Agreed

 

HAWAIIAN AIRLINES, INC

 

 

By: /s/ Hoyt H. Zia

 

Its:  Sr. Vice President, General Counsel & Corporate Secretary

 

 *** Confidential Treatment Requested

LA6-6

 

 

--------------------------------------------------------------------------------


 

Annex A

 

 

[…***…]

 

 *** Confidential Treatment Requested

LA6-7

 

 

--------------------------------------------------------------------------------


 

*** CERTAIN CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE

SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

LETTER AGREEMENT NO. 7

 

 

As of March 18, 2013

 

 

Hawaiian Airlines, Inc.

 

Re:  […***…]

 

Dear Ladies and Gentlemen,

 

Hawaiian Airlines, Inc. (the “Buyer”), and AIRBUS S.A.S. (the “Seller”), have
entered into an Airbus A320 Family Purchase Agreement dated as of even date
herewith (the “Agreement”), which covers, among other things, the sale by the
Seller and the purchase by the Buyer of certain Aircraft, under the terms and
conditions set forth in said Agreement. The Buyer and the Seller have agreed to
set forth in this Letter Agreement No.7 (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft. Capitalized
terms used herein and not otherwise defined in this Letter Agreement will have
the meanings assigned thereto in the Agreement or in Letter Agreement No. 3 to
the Agreement, as applicable. The terms “herein”, “hereof” and “hereunder” and
words of similar import refer to this Letter Agreement.

 

Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

 

HAL – A320 Family

 

LA7-1

 

HAL A321 PA - LA7 […***…]

 

 

*** Confidential Treatment Requested

 

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

HAL – A320 Family

 

LA7-2

 

HAL A321 PA - LA7 […***…]

 

 

*** Confidential Treatment Requested

 

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

 

HAL – A320 Family

 

LA7-3

 

HAL A321 PA - LA7 […***…]

 

 

*** Confidential Treatment Requested

 

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

HAL – A320 Family

 

LA7-4

 

HAL A321 PA - LA7 […***…]

 

 

*** Confidential Treatment Requested

 

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

HAL – A320 Family

 

LA7-5

 

HAL A321 PA - LA7 […***…]

 

 

*** Confidential Treatment Requested

 

 

 

--------------------------------------------------------------------------------


 

6.                                    ASSIGNMENT

 

This Letter Agreement and the rights and obligations of the Buyer hereunder
shall not be assigned or transferred in any manner without the prior written
consent of the Seller, or as

 

HAL – A320 Family

 

LA7-6

 

HAL A321 PA - LA7 […***…]

 

 

*** Confidential Treatment Requested

 

 

 

--------------------------------------------------------------------------------


 

may otherwise be permitted under Clause 20.2 of the Agreement, and any attempted
assignment or transfer in contravention of the provisions of this Paragraph
shall be void and of no force or effect.

 

HAL – A320 Family

 

LA7-7

 

HAL A321 PA - LA7 […***…]

 

 

*** Confidential Treatment Requested

 

 

 

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below.

 

 

Very truly yours,

 

 

 

AIRBUS S.A.S.

 

 

 

 

 

By: /s/ Patrick de Castelbajac

 

 

 

Its: Vice President Contracts

 

 

 

 

 

 

Accepted and Agreed

 

 

 

Hawaiian Airlines, Inc.

 

 

 

By: /s/ Hoyt H. Zia

 

 

 

Its: Sr. Vice President, General Counsel & Corporate Secretary

 

HAL – A320 Family

 

LA7-8

 

HAL A321 PA - LA7 […***…]

 

 

*** Confidential Treatment Requested

 

 

 

--------------------------------------------------------------------------------


 

*** CERTAIN CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE

COMMISSION PURSUANT TO RULE 24B-2 OF THE

SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

LETTER AGREEMENT NO. 8

 

 

As of March 18, 2013

 

 

Hawaiian Airlines, Inc.

 

Re:  […***…]

 

Ladies and Gentlemen,

 

Hawaiian Airlines, Inc. (the “Buyer”), and AIRBUS S.A.S. (the “Seller”), have
entered into an Airbus A320 Family Purchase Agreement dated as of even date
herewith (the “Agreement”), which covers, among other things, the sale by the
Seller and the purchase by the Buyer of certain Aircraft, under the terms and
conditions set forth in said Agreement. The Buyer and the Seller have agreed to
set forth in this Letter Agreement No. 8 (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft. Capitalized
terms used herein and not otherwise defined in this Letter Agreement will have
the meanings assigned thereto in the Agreement. The terms “herein”, “hereof” and
“hereunder” and words of similar import refer to this Letter Agreement.

 

Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

 

HAL – A320 Family

LA8-1

[…***…]

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

HAL – A320 Family

LA8-2

[…***…]

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

HAL – A320 Family

LA8-3

[…***…]

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

 

 

HAL – A320 Family

LA8-4

[…***…]

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

 

 

HAL – A320 Family

LA8-5

[…***…]

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

HAL – A320 Family

LA8-6

[…***…]

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

12.                            Assignment

 

This Letter Agreement and the rights and obligations of the Buyer hereunder will
not be assigned or transferred in any manner without the prior written consent
of the Seller, or as may otherwise be permitted under Clause 20.2 of the
Agreement, and any attempted assignment or transfer in contravention of the
provisions of this Paragraph will be void and of no force or effect.

 

HAL – A320 Family

LA8-7

[…***…]

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below.

 

 

Very truly yours,

 

 

 

AIRBUS S.A.S.

 

 

 

 

 

By: /s/ Patrick de Castelbajac

 

 

 

Its: Vice President Contracts

 

 

 

 

 

 

Accepted and Agreed

 

 

 

Hawaiian Airlines, Inc.

 

 

 

By: /s/ Hoyt H. Zia

 

 

 

Its: Sr. Vice President, General Counsel & Corporate Secretary

 

HAL – A320 Family

LA8-8

[…***…]

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

*** CERTAIN CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE

COMMISSION PURSUANT TO RULE 24B-2 OF THE

SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

LETTER AGREEMENT NO. 9A

 

 

 

As of March18, 2013

 

 

Hawaiian Airlines, Inc.

 

Re:  […***…]

 

Ladies and Gentlemen,

 

Hawaiian Airlines, Inc. (the “Buyer”), and AIRBUS S.A.S. (the “Seller”), have
entered into an Airbus A320 Family Purchase Agreement dated as of even date
herewith (the “Agreement”), which covers, among other things, the sale by the
Seller and the purchase by the Buyer of certain Aircraft, under the terms and
conditions set forth in said Agreement.  The Buyer and the Seller have agreed to
set forth in this Letter Agreement No. 9A (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft.  Capitalized
terms used herein and not otherwise defined in this Letter Agreement will have
the meanings assigned thereto in the Agreement.  The terms “herein,” “hereof”
and “hereunder” and words of similar import refer to this Letter Agreement.

 

Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

 

HAL - A320 Family

HAL A321 PA – LA 9A […***…]

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

1                                        AIRCRAFT CONFIGURATION

 

The guarantees defined below (the “Guarantees”) are applicable to the A321 NEO
Aircraft as described in the Standard Specification Reference […***…] as amended
by Specification Change Notices (“SCN”) defined in Paragraph 1.1 below and the
Customer Changes and Operator’s Items provided for in Appendix A, without taking
into account any further changes thereto as provided in the Agreement, and
hereinafter referred to as the “Specification”.

 

1.1                            SCN

 

– New Engine Option (NEO)

 

– Installation of CFM International LEAP-1A33 engines

 

– The following design weights:

 

 – Maximum Take-Off Weight (MTOW)

: […***…]

 – Maximum Landing Weight (MLW)

: […***…]

 – Maximum Zero Fuel Weight (MZFW)

: […***…]

 

– […***…]

 

2                                        GUARANTEED PERFORMANCE

 

 

2.1                            Take-Off

 

2.1.1                Take-Off Field Length

 

FAR take-off field length at an Aircraft gross weight of […***…] at the start of
ground run at sea level pressure altitude in ISA+15°C conditions shall be not
more than a guaranteed value of […***…]

 

 

 

2.1.2                Take-Off Weight

 

When operated under the conditions defined below (representative of […***…]):

Pressure altitude

 

: […***…]

Ambient temperature

 

: […***…]

Take-Off Run Available (TORA)

 

: […***…]

Take-Off Distance Available (TODA)

 

: […***…]

Accelerate-Stop Distance Available (ASDA)

 

: […***…]

Line-up distance TORA / TODA / ASDA

 

: […***…]

Slope

 

: […***…]

Wind

 

: […***…]

Runway condition

 

: […***…]

 

HAL - A320 Family

HAL A321 PA – LA 9A […***…]

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

Obstacles (height / distance from end of TORA)

 

: […***…]

 

 

: […***…]

 

the permissible take-off weight at the start of ground run shall be not less
than a guaranteed value of […***…]

 

2.1.3                Take-Off Weight

 

When operated under the conditions defined below (representative of […***…]):

Pressure altitude

 

: […***…]

Ambient temperature

 

: […***…]

Take-Off Run Available (TORA)

 

: […***…]

Take-Off Distance Available (TODA)

 

: […***…]

Accelerate-Stop Distance Available (ASDA)

 

: […***…]

Line-up distance TORA / TODA / ASDA

 

: […***…]

Slope

 

: […***…]

Wind

 

: […***…]

Runway condition

 

: […***…]

Obstacles (height / distance from end of TORA)

 

: […***…]

 

the permissible take-off weight at the start of ground run shall be not less
than a guaranteed value of:

[…***…]

 

2.1.4                Take-Off Weight

 

When operated under the conditions defined below (representative of […***…]):

Pressure altitude

 

: […***…]

Ambient temperature

 

: […***…]

Take-Off Run Available (TORA)

 

: […***…]

Take-Off Distance Available (TODA)

 

: […***…]

Accelerate-Stop Distance Available (ASDA)

 

: […***…]

Line-up distance TORA / TODA / ASDA

 

: […***…]

Slope

 

: […***…]

Wind

 

: […***…]

Runway condition

 

: […***…]

Obstacles (height / distance from end of TORA)

 

:   […***…]

 

 

: […***…]

 

 

: […***…]

 

 

: […***…]

 

 

: […***…]

 

the permissible take-off weight at the start of ground run shall be not less
than a guaranteed value of […***…].

 

HAL - A320 Family

HAL A321 PA – LA 9A […***…]

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

2.1.5                Take-Off Weight

 

When operated under the conditions defined below (representative of […***…]):

Pressure altitude

 

: […***…]

Ambient temperature

 

: […***…]

Take-Off Run Available (TORA)

 

: […***…]

Take-Off Distance Available (TODA)

 

: […***…]

Accelerate-Stop Distance Available (ASDA)

 

: […***…]

Line-up distance TORA / TODA / ASDA

 

: […***…]

Slope

 

: […***…]

Wind

 

: […***…]

Runway condition

 

: […***…]

Obstacles (height / distance from end of TORA)

 

: […***…]

 

 

: […***…]

 

the permissible take-off weight at the start of ground run shall be not less
than a guaranteed value of:

[…***…]

 

2.2                            Landing Field Length

 

2.2.1                FAR certified dry landing field length at an Aircraft gross
weight of […***…] at sea level pressure altitude shall be not more than a
guaranteed value of […***…].

 

2.2.2                FAR certified wet landing field length at an Aircraft gross
weight of […***…] at sea level pressure altitude shall be not more than a
guaranteed value of […***…].

 

2.3                            Cruise Speed

 

Level flight speed at an Aircraft gross weight of […***…] at a pressure altitude
of […***…] in ISA conditions using thrust not exceeding maximum cruise thrust
shall be not less than a guaranteed True Mach number of […***…].

 

2.4                            Range

 

Range starting at an initial cruise weight of […***…] and consuming […***…] of
fuel during cruise while flying at a pressure altitude of […***…] in ISA
conditions at a True Mach number of […***…] using thrust not exceeding maximum
cruise thrust shall be not less than a guaranteed value of […***…].

 

For information: The corresponding nominal Range with […***…] fuel burn
deterioration is equal to […***…]. The corresponding nominal Range with […***…]
fuel mark-up and […***…] fuel burn deterioration is equal to […***…].

 

HAL - A320 Family

HAL A321 PA – LA 9A […***…]

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

2.5                            Specific Range

 

The Specific Range at a cruise weight of […***…] at a pressure altitude of
[…***…] in ISA conditions at a True Mach number of […***…] using thrust not
exceeding maximum cruise thrust shall be not less than a guaranteed value of
[…***…].

 

For information: The corresponding nominal Specific Range with […***…] fuel burn
deterioration is equal to […***…]. The corresponding nominal Specific Range with
[…***…] fuel mark-up and […***…] fuel burn deterioration is equal to […***…].

 

3                                        […***…]

 

3.1                            […***…]

 

The Aircraft shall be capable of carrying a […***…] of not less than […***…]
over a still air stage distance of […***…] (assumed representative of […***…]
with a 23 kt tailwind) when operated under the conditions defined below:

 

3.1.1                The departure airport conditions are as defined in
Paragraph 2.1.3 above.

 

The destination airport conditions are such as to allow the required […***…].

Pressure altitude is […***…].

 

3.1.2                […***…]

 

 

HAL - A320 Family

HAL A321 PA – LA 9A […***…]

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

3.2                            […***…]

 

3.2.1                When carrying a […***…] of […***…] over a still air stage
distance of […***…] (assumed representative of […***…] with a 23 kt tailwind)
and when operated under the conditions defined in Paragraph 3.1 above the block
[…***…] shall be not more than a guaranteed value of […***…].

 

3.2.2                When carrying a […***…] of […***…] over a still air stage
distance of […***…] (assumed representative of […***…] with a 23 kt tailwind)
and when operated under the conditions defined in Paragraph 3.1 above the block
[…***…] shall be not more than a guaranteed value of […***…]. Such a guarantee
assumes that the required […***…] is permissible and is based on a fixed
estimated Operating Weight Empty of […***…].

 

 

3.3                            […***…]

 

The Aircraft shall be capable of carrying a […***…] of not less than […***…]
over a still air stage distance of […***…] (assumed representative of […***…]
with a 68 kt headwind) when operated under the conditions defined below:

 

 

3.3.1                The departure airport conditions are as defined in
Paragraph 2.1.4 above.

 

The destination airport conditions are such as to allow the required […***…].
Pressure altitude is […***…].

 

3.3.2                […***…]

 

HAL - A320 Family

HAL A321 PA – LA 9A […***…]

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

3.4                            […***…]

 

3.4.1                When carrying a […***…] of […***…] over a still air stage
distance of […***…] (assumed representative of […***…] with a 68 kt headwind)
and when operated under the conditions defined in Paragraph 3.3 above the block
[…***…] shall be not more than a guaranteed value of […***…].

 

 

3.4.2                When carrying a […***…] of […***…] over a still air stage
distance of […***…] (assumed representative of […***…] with a 68 kt headwind)
and

 

HAL - A320 Family

HAL A321 PA – LA 9A […***…]

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

when operated under the conditions defined in Paragraph 3.3 above the block
[…***…] shall be not more than a guaranteed value of […***…]. Such a guarantee
assumes that the required […***…] is permissible and is based on a fixed
estimated Operating Weight Empty of […***…].

 

 

3.5                            […***…]

 

The Aircraft shall be capable of carrying a […***…] of not less than […***…]
over a still air stage distance of […***…] (assumed representative of […***…]
with a 67 kt headwind) when operated under the conditions defined below:

 

3.5.1                The departure airport conditions are such as to allow
[…***…]. Pressure altitude is […***…].

 

The destination airport conditions are such as to allow […***…]. Pressure
altitude is […***…].

 

[…***…]

 

 

HAL - A320 Family

HAL A321 PA – LA 9A […***…]

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

3.6                            […***…]

 

When carrying a […***…] of […***…] over a still air stage distance of […***…]
(assumed representative of […***…] with a 67 kt headwind) when operated under
the conditions defined in Paragraph 3.5 above the block […***…] shall be not
more than a guaranteed value of […***…].

 

 

3.7                            […***…]

 

The Aircraft shall be capable of carrying a […***…] of not less than […***…]
over a still air stage distance of […***…] (assumed representative of […***…]
with a 23 kt tailwind) when operated under the conditions defined below:

 

 

3.7.1                The departure airport conditions are as defined in
Paragraph 2.1.5 above.

 

The destination airport conditions are such as to allow […***…]. Pressure
altitude is […***…].

 

[…***…]

 

 

HAL - A320 Family

HAL A321 PA – LA 9A […***…]

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

3.8                            Operating Weight Empty

 

The […***…] defined in Paragraphs 3.1 to 3.7 inclusive above (except as
otherwise specified in Paragraphs 3.2.2 and 3.4.2) are based on an Operating
Weight Empty defined as the sum of:

 

[…***…]

 

 

4                                        […***…]

 

The Seller guarantees that the […***…] of the Aircraft as defined in Paragraph 1
above shall be not more than a guaranteed value of […***…].

 

HAL - A320 Family

HAL A321 PA – LA 9A […***…]

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

This is the […***…] as defined in Section 13-10 of the Specification and which
will be derived from the […***…] as defined in Paragraph 7 below.

 

 

5                                        NOISE GUARANTEES

 

5.1                            Exterior Noise

 

5.1.1                Noise Certification

 

The A321neo powered by LEAP-1A33 engines at a MTOW of […***…] and a MLW of
[…***…] shall meet the noise levels limits as defined in Chapter 4 of ICAO Annex
16, Volume I, with a cumulative margin of […***…].

 

Noise data shall be obtained and evaluated in accordance with the requirements
of Chapter 4 of ICAO Annex 16, Volume I.

 

5.2                            Interior Noise

 

5.2.1                Interior Noise in Flight

 

5.2.1.1    Cockpit

 

At a pressure altitude of […***…] and a true Mach number of […***…] in straight
and level flight in still air under ISA conditions, the guaranteed A-weighted
Sound Pressure Level (SPL) and the Speech Interference Level (SIL) shall be as
follows:

 

[…***…]

 

Noise levels shall be measured at the […***…]

.

 

5.2.1.2 Cabin

 

At a pressure altitude of […***…] and a true Mach number of […***…] in straight
and level flight in still air under ISA conditions, the guaranteed A-weighted
Sound Pressure Level (SPL) and the Speech Interference Level (SIL) shall be as
follows:

 

HAL - A320 Family

HAL A321 PA – LA 9A […***…]

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

[…***…]

 

Noise levels shall be measured […***…].

 

 

5.3                            APU Noise

 

[…***…]

 

 

6                                        GUARANTEE CONDITIONS

 

6.1                            The Guarantees are applicable at Delivery of the
Aircraft.

 

6.2                            The performance certification requirements for
the Aircraft, except where otherwise stated, will be as stated in Section 02 of
the Specification.

 

[…***…]

 

 

 

HAL - A320 Family

HAL A321 PA – LA 9A […***…]

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

7                                  GUARANTEE COMPLIANCE

 

[…***…]

 

 

 

HAL - A320 Family

HAL A321 PA – LA 9A […***…]

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

8                                        ADJUSTMENT OF GUARANTEES

 

8.1                            In the event of any change to any law,
governmental regulation or requirement or interpretation thereof (the
“Rule Change”) by any governmental agency made subsequent to the date of the
Agreement and such Rule Change affects the Aircraft configuration or performance
or both required to obtain certification the Guarantees shall be appropriately
modified to reflect the effect of any such change.

 

8.2                            The Guarantees apply to the Aircraft as described
in Paragraph 1 above and may be adjusted in the event of any further
configuration change to the Specification which is the subject of a SCN.

 

9                                        EXCLUSIVE GUARANTEES

 

The Guarantees are exclusive and are provided in lieu of any and all other
performance and weight guarantees of any nature which may be stated, referenced
or incorporated in the Specification or any other document.

 

[…***…]

 

HAL - A320 Family

HAL A321 PA – LA 9A […***…]

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

 

 

[…***…]

 

 

 

HAL - A320 Family

HAL A321 PA – LA 9A […***…]

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

12                                ASSIGNMENT

 

This Letter Agreement and the rights and obligations of the Buyer hereunder will
not be assigned or transferred in any manner without the prior written consent
of the Seller, or as may otherwise be permitted under Clause 20.2 of the
Agreement, and any attempted assignment or transfer in contravention of the
provisions of this Paragraph will be void and of no force or effect.

 

13                                NEGOTIATED AGREEMENT

 

The Buyer and the Seller agree that this Letter Agreement has been the subject
of discussions and negotiation by the parties and that the other mutual
agreements of the parties set forth in the Agreement were arrived at in
consideration of, inter alia, the provisions of this Letter Agreement.

 

HAL - A320 Family

HAL A321 PA – LA 9A […***…]

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth our understanding, please execute the
original and one (1) copy hereof in the space provided below.

 

 

Very truly yours,

 

 

 

AIRBUS S.A.S.

 

 

 

 

 

By: /s/ Patrick de Castelbajac

 

 

 

Its: Vice President Contracts

 

 

 

Accepted and Agreed,

 

 

 

Hawaiian Airlines, Inc.

 

 

 

By: /s/ Hoyt H. Zia

 

 

 

Its: Sr. Vice President, General Counsel & Corporate Secretary

 

HAL - A320 Family

HAL A321 PA – LA 9A […***…]

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

Appendix A to Letter Agreement No. 9A

 

[…***…]

 

HAL - A320 Family

HAL A321 PA – LA 9A […***…]

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

[…***…]

 

HAL - A320 Family

HAL A321 PA – LA 9A […***…]

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

*** CERTAIN CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE

COMMISSION PURSUANT TO RULE 24B-2 OF THE

SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

LETTER AGREEMENT NO. 9B

 

As of March18, 2013

 

 

Hawaiian Airlines, Inc.

 

Re:  […***…]

 

Ladies and Gentlemen,

 

Hawaiian Airlines, Inc. (the “Buyer”), and AIRBUS S.A.S. (the “Seller”), have
entered into an Airbus A320 Family Purchase Agreement dated as of even date
herewith (the “Agreement”), which covers, among other things, the sale by the
Seller and the purchase by the Buyer of certain Aircraft, under the terms and
conditions set forth in said Agreement.  The Buyer and the Seller have agreed to
set forth in this Letter Agreement No. 9B (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft.  Capitalized
terms used herein and not otherwise defined in this Letter Agreement will have
the meanings assigned thereto in the Agreement.  The terms “herein,” “hereof”
and “hereunder” and words of similar import refer to this Letter Agreement.

 

Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

 

HAL - A320 Family

 

HAL A321 PA – LA 9B […***…]

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

1                                        AIRCRAFT CONFIGURATION

 

The guarantees defined below (the “Guarantees”) are applicable to the A321 NEO
Aircraft as described in the Standard Specification Reference […***…] as amended
by Specification Change Notices (“SCN”) defined in Paragraph 1.1 below and the
Customer Changes and Operator’s Items provided for in Appendix A, without taking
into account any further changes thereto as provided in the Agreement, and
hereinafter referred to as the “Specification”.

 

1.1                            SCN

 

– New Engine Option (NEO)

 

– Installation of Pratt & Whitney PW1133G-JM engines

 

– The following design weights:

 

 – Maximum Take-Off Weight (MTOW)

: […***…]

 – Maximum Landing Weight (MLW)

: […***…]

 – Maximum Zero Fuel Weight (MZFW)

: […***…]

 

– […***…]

 

2                                        GUARANTEED PERFORMANCE

 

 

2.1                            Take-Off

 

2.1.1                Take-Off Field Length

 

FAR take-off field length at an Aircraft gross weight of […***…] at the start of
ground run at sea level pressure altitude in ISA+15°C conditions shall be not
more than a guaranteed value of […***…].

 

 

 

2.1.2                Take-Off Weight

 

When operated under the conditions defined below (representative of […***…]):

Pressure altitude

: […***…]

Ambient temperature

: […***…]

Take-Off Run Available (TORA)

: […***…]

Take-Off Distance Available (TODA)

: […***…]

Accelerate-Stop Distance Available (ASDA)

: […***…]

Line-up distance TORA / TODA / ASDA

: […***…]

Slope

: […***…]

Wind

: […***…]

Runway condition

: […***…]

 

HAL - A320 Family

 

 

HAL A321 PA – LA 9B […***…]

 

 

*** Confidential Treatment Requested

 

 

 

--------------------------------------------------------------------------------


 

Obstacles (height / distance from end of TORA)

 

: […***…]

 

 

: […***…]

 

the permissible take-off weight at the start of ground run shall be not less
than a guaranteed value of […***…].

 

2.1.3                Take-Off Weight

 

When operated under the conditions defined below (representative of […***…]):

Pressure altitude

: […***…]

Ambient temperature

: […***…]

Take-Off Run Available (TORA)

: […***…]

Take-Off Distance Available (TODA)

: […***…]

Accelerate-Stop Distance Available (ASDA)

: […***…]

Line-up distance TORA / TODA / ASDA

: […***…]

Slope

: […***…]

Wind

: […***…]

Runway condition

: […***…]

Obstacles (height / distance from end of TORA)

: […***…]

 

the permissible take-off weight at the start of ground run shall be not less
than a guaranteed value of:

[…***…]

 

2.1.4                Take-Off Weight

 

When operated under the conditions defined below (representative of […***…]):

Pressure altitude

: […***…]

Ambient temperature

: […***…]

Take-Off Run Available (TORA)

: […***…]

Take-Off Distance Available (TODA)

: […***…]

Accelerate-Stop Distance Available (ASDA)

: […***…]

Line-up distance TORA / TODA / ASDA

: […***…]

Slope

: […***…]

Wind

: […***…]

Runway condition

: […***…]

Obstacles (height / distance from end of TORA)

:   […***…]

 

: […***…]

 

: […***…]

 

: […***…]

 

: […***…]

 

 

the permissible take-off weight at the start of ground run shall be not less
than a guaranteed value of […***…].

 

HAL - A320 Family

 

HAL A321 PA – LA 9B […***…]

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

2.1.5                Take-Off Weight

 

When operated under the conditions defined below (representative of […***…]):

Pressure altitude

: […***…]

Ambient temperature

: […***…]

Take-Off Run Available (TORA)

: […***…]

Take-Off Distance Available (TODA)

: […***…]

Accelerate-Stop Distance Available (ASDA)

: […***…]

Line-up distance TORA / TODA / ASDA

: […***…]

Slope

: […***…]

Wind

: […***…]

Runway condition

: […***…]

Obstacles (height / distance from end of TORA)

: […***…]

 

: […***…]

 

 

the permissible take-off weight at the start of ground run shall be not less
than a guaranteed value of:

[…***…]

 

2.2                            Landing Field Length

 

2.2.1                FAR certified dry landing field length at an Aircraft gross
weight of […***…] at sea level pressure altitude shall be not more than a
guaranteed value of […***…].

 

2.2.2                FAR certified wet landing field length at an Aircraft gross
weight of […***…] at sea level pressure altitude shall be not more than a
guaranteed value of […***…]

 

2.3                            Cruise Speed

 

Level flight speed at an Aircraft gross weight of […***…] at a pressure altitude
of […***…] in ISA conditions using thrust not exceeding maximum cruise thrust
shall be not less than a guaranteed True Mach number of […***…].

 

2.4                            Range

 

Range starting at an initial cruise weight of […***…] and consuming […***…] of
fuel during cruise while flying at a pressure altitude of […***…] in ISA
conditions at a True Mach number of […***…] using thrust not exceeding maximum
cruise thrust shall be not less than a guaranteed value of […***…].

 

For information: The corresponding nominal Range with […***…] fuel burn
deterioration is equal to […***…]. The corresponding nominal Range with […***…]
fuel mark-up and […***…] fuel burn deterioration is equal to […***…].

 

HAL - A320 Family

 

HAL A321 PA – LA 9B […***…]

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

2.5                            Specific Range

 

The Specific Range at a cruise weight of […***…] at a pressure altitude of
[…***…] in ISA conditions at a True Mach number of […***…] using thrust not
exceeding maximum cruise thrust shall be not less than a guaranteed value of
[…***…].

 

For information: The corresponding nominal Specific Range with […***…] fuel burn
deterioration is equal to […***…]. The corresponding nominal Specific Range with
[…***…] fuel mark-up and […***…] fuel burn deterioration is equal to […***…].

 

3                                        […***…]

 

3.1                            […***…]

 

The Aircraft shall be capable of carrying a […***…] of not less than […***…]
over a still air stage distance of […***…] (assumed representative of […***…]
with a 23 kt tailwind) when operated under the conditions defined below:

 

3.1.1                The departure airport conditions are as defined in
Paragraph 2.1.3 above.

 

The destination airport conditions are such as to allow the required […***…].
Pressure altitude is […***…].

 

3.1.2                […***…]

 

 

HAL - A320 Family

 

HAL A321 PA – LA 9B […***…]

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

3.2                            […***…]

 

3.2.1     When carrying a […***…] of […***…] over a still air stage distance of
[…***…] (assumed representative of […***…] with a 23 kt tailwind) and when
operated under the conditions defined in Paragraph 3.1 above the block […***…]
shall be not more than a guaranteed value of […***…].

 

3.2.2     When carrying a […***…] of […***…] over a still air stage distance of
[…***…] (assumed representative of […***…] with a 23 kt tailwind) and when
operated under the conditions defined in Paragraph 3.1 above the block […***…]
shall be not more than a guaranteed value of […***…]. Such a guarantee assumes
that the required […***…] is permissible and is based on a fixed estimated
Operating Weight Empty of […***…].

 

 

3.3                            […***…]

 

The Aircraft shall be capable of carrying a […***…] of not less than […***…]
over a still air stage distance of […***…] (assumed representative of […***…]
with a 68 kt headwind) when operated under the conditions defined below:

 

 

3.3.1                The departure airport conditions are as defined in
Paragraph 2.1.4 above.

 

The destination airport conditions are such as to allow the required […***…].
Pressure altitude is […***…].

 

3.3.2                […***…]

 

HAL - A320 Family

 

HAL A321 PA – LA 9B […***…]

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

3.4                                 […***…]

 

3.4.1     When carrying a […***…] of […***…] over a still air stage distance of
[…***…] (assumed representative of […***…] with a 68 kt headwind) and when
operated under the conditions defined in Paragraph 3.3 above the block […***…]
shall be not more than a guaranteed value of […***…].

 

3.4.2     When carrying a […***…] of […***…] over a still air stage distance of
[…***…] (assumed representative of […***…] with a 68 kt headwind) and

 

HAL - A320 Family

 

HAL A321 PA – LA 9B […***…]

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

when operated under the conditions defined in Paragraph 3.3 above the block
[…***…] shall be not more than a guaranteed value of […***…]. Such a guarantee
assumes that the required […***…] is permissible and is based on a fixed
estimated Operating Weight Empty of […***…].

 

 

3.5                            […***…]

 

The Aircraft shall be capable of carrying a […***…] of not less than […***…]
over a still air stage distance of […***…] (assumed representative of […***…]
with a 67 kt headwind) when operated under the conditions defined below:

 

3.5.1                The departure airport conditions are such as to allow the
[…***…]. Pressure altitude is […***…].

 

The destination airport conditions are such as to allow the […***…]. Pressure
altitude is […***…].

 

[…***…]

 

 

 

HAL - A320 Family

 

HAL A321 PA – LA 9B […***…]

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

3.6                            […***…]

 

When carrying a […***…] of […***…] over a still air stage distance of […***…]
(assumed representative of […***…] with a 67 kt headwind) when operated under
the conditions defined in Paragraph 3.5 above the block […***…] shall be not
more than a guaranteed value of […***…].

 

 

3.7                            […***…]

 

The Aircraft shall be capable of carrying a […***…] of not less than […***…]
over a still air stage distance of […***…] (assumed representative of […***…]
with a 23 kt tailwind) when operated under the conditions defined below:

 

 

3.7.1                The departure airport conditions are as defined in
Paragraph 2.1.5 above.

 

The destination airport conditions are such as to allow […***…]. Pressure
altitude is […***…].

 

[…***…]

 

 

HAL - A320 Family

 

HAL A321 PA – LA 9B […***…]

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

3.8       Operating Weight Empty

 

The […***…] defined in Paragraphs 3.1 to 3.7 inclusive above (except as
otherwise specified in Paragraphs 3.2.2 and 3.4.2) are based on an Operating
Weight Empty defined as the sum of:

 

[…***…]

 

 

4          […***…]

 

The Seller guarantees that the […***…] of the Aircraft as defined in Paragraph 1
above

 

shall be not more than a guaranteed value of […***…].

 

HAL - A320 Family

 

HAL A321 PA – LA 9B […***…]

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

This is the […***…] as defined in Section 13-10 of the Specification and which
will be derived from the […***…] as defined in Paragraph 7 below.

 

 

5                                        NOISE GUARANTEES

 

5.1                            Exterior Noise

 

5.1.1                Noise Certification

 

The A321neo powered by PW 1133G-JM engines at a MTOW of […***…] and a MLW of
[…***…] shall meet the noise levels limits as defined in Chapter 4 of ICAO Annex
16, Volume I, with a cumulative margin of […***…].

 

Noise data shall be obtained and evaluated in accordance with the requirements
of Chapter 4 of ICAO Annex 16, Volume I.

 

5.2                            Interior Noise

 

5.2.1                Interior Noise in Flight

 

5.2.1.1    Cockpit

 

At a pressure altitude of […***…] and a true Mach number of […***…] in straight
and level flight in still air under ISA conditions, the guaranteed A-weighted
Sound Pressure Level (SPL) and the Speech Interference Level (SIL) shall be as
follows:

 

 

[…***…]

 

 

Noise levels shall be measured at the […***…].

 

 

 

5.2.1.2 Cabin

 

At a pressure altitude of […***…] and a true Mach number of […***…] in straight
and level flight in still air under ISA conditions, the guaranteed A-weighted
Sound Pressure Level (SPL) and the Speech Interference Level (SIL) shall be as
follows:

 

HAL - A320 Family

 

HAL A321 PA – LA 9B […***…]

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

Noise levels shall be measured […***…].

 

5.3                            APU Noise

 

[…***…]

 

 

 

6                                        GUARANTEE CONDITIONS

 

6.1                            The Guarantees are applicable at Delivery of the
Aircraft.

 

6.2                            The performance certification requirements for
the Aircraft, except where otherwise stated, will be as stated in Section 02 of
the Specification.

 

[…***…]

 

 

 

HAL - A320 Family

 

HAL A321 PA – LA 9B […***…]

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

7                                        GUARANTEE COMPLIANCE

 

[…***…]

 

 

 

HAL - A320 Family

 

HAL A321 PA – LA 9B […***…]

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

8                                        ADJUSTMENT OF GUARANTEES

 

8.1                            In the event of any change to any law,
governmental regulation or requirement or interpretation thereof (the
“Rule Change”) by any governmental agency made subsequent to the date of the
Agreement and such Rule Change affects the Aircraft configuration or performance
or both required to obtain certification the Guarantees shall be appropriately
modified to reflect the effect of any such change.

 

8.2                            The Guarantees apply to the Aircraft as described
in Paragraph 1 above and may be adjusted in the event of any further
configuration change to the Specification which is the subject of a SCN.

 

9                                        EXCLUSIVE GUARANTEES

 

The Guarantees are exclusive and are provided in lieu of any and all other
performance and weight guarantees of any nature which may be stated, referenced
or incorporated in the Specification or any other document.

 

[…***…]

 

HAL - A320 Family

 

HAL A321 PA – LA 9B […***…]

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

 

 

HAL - A320 Family

 

HAL A321 PA – LA 9B […***…]

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

12                                ASSIGNMENT

 

This Letter Agreement and the rights and obligations of the Buyer hereunder will
not be assigned or transferred in any manner without the prior written consent
of the Seller, or as may otherwise be permitted under Clause 20.2 of the
Agreement, and any attempted assignment or transfer in contravention of the
provisions of this Paragraph will be void and of no force or effect.

 

13                                NEGOTIATED AGREEMENT

 

The Buyer and the Seller agree that this Letter Agreement has been the subject
of discussions and negotiation by the parties and that the other mutual
agreements of the parties set forth in the Agreement were arrived at in
consideration of, inter alia, the provisions of this Letter Agreement.

 

HAL - A320 Family

 

HAL A321 PA – LA 9B […***…]

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth our understanding, please execute the
original and one (1) copy hereof in the space provided below.

 

 

Very truly yours,

 

 

 

AIRBUS S.A.S.

 

 

 

By:

/s/ Patrick de Castelbajac

 

 

 

Its:

Vice President Contracts

 

 

 

 

 

 

Accepted and Agreed,

 

 

 

Hawaiian Airlines, Inc.

 

 

 

By:

/s/ Hoyt H. Zia

 

 

 

Its:

Sr. Vice President, General Counsel & Corporate Secretary

 

HAL - A320 Family

 

HAL A321 PA – LA 9B […***…]

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

Appendix A to Letter Agreement No. 9B

 

[…***…]

 

 

 

HAL - A320 Family

 

HAL A321 PA – LA 9B […***…]

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

HAL - A320 Family

 

HAL A321 PA – LA 9B […***…]

 

*** Confidential Treatment Requested

 

 

--------------------------------------------------------------------------------


 

*** CERTAIN CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE

COMMISSION PURSUANT TO RULE 24B-2 OF THE

SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

LETTER AGREEMENT NO. 10

 

 

As of March 18, 2013

 

Hawaiian Airlines, Inc.

 

Re:  […***…]

 

Ladies and Gentlemen,

 

Hawaiian Airlines, Inc. (the “Buyer”), and AIRBUS S.A.S. (the “Seller”), have
entered into an Airbus A320 Family Purchase Agreement dated as of even date
herewith (the “Agreement”), which covers, among other things, the sale by the
Seller and the purchase by the Buyer of certain Aircraft, under the terms and
conditions set forth in said Agreement.  The Buyer and the Seller have agreed to
set forth in this Letter Agreement No. 10 (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft.  Capitalized
terms used herein and not otherwise defined in this Letter Agreement will have
the meanings assigned thereto in the Agreement.  The terms “herein”, “hereof”
and “hereunder” and words of similar import refer to this Letter Agreement.

 

Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

 

HAL – A320 Family

 

LA10-1

 

HAL A321 PA - LA10 […***…]

 

 

*** Confidential Treatment Requested

 

 

 

--------------------------------------------------------------------------------


 

1.                                    DEFINITIONS

 

[…***…]

 

 

 

HAL – A320 Family

 

LA10-2

 

HAL A321 PA - LA10 […***…]

 

 

*** Confidential Treatment Requested

 

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

 

 

HAL – A320 Family

 

LA10-3

 

HAL A321 PA - LA10 […***…]

 

 

*** Confidential Treatment Requested

 

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

 

HAL – A320 Family

 

LA10-4

 

HAL A321 PA - LA10 […***…]

 

 

*** Confidential Treatment Requested

 

 

 

--------------------------------------------------------------------------------


 

[…***…]

 

 

HAL – A320 Family

 

LA10-5

 

HAL A321 PA - LA10 […***…]

 

 

*** Confidential Treatment Requested

 

 

 

--------------------------------------------------------------------------------


 

7.                                    ASSIGNMENT

 

This Letter Agreement and the rights and obligations of the Buyer hereunder
shall not be assigned or transferred in any manner without the prior written
consent of the Seller, or as may otherwise be permitted under Clause 20.2 of the
Agreement, and any attempted assignment or transfer in contravention of the
provisions of this Paragraph shall be void and of no force or effect.

 

HAL – A320 Family

 

LA10-6

 

HAL A321 PA - LA10 […***…]

 

 

*** Confidential Treatment Requested

 

 

 

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below.

 

 

Very truly yours,

 

 

 

AIRBUS S.A.S.

 

 

 

 

 

By:

/s/ Patrick de Castelbajac

 

 

 

Its:

Vice President Contracts

 

 

 

 

Accepted and Agreed

 

 

 

Hawaiian Airlines, Inc.

 

 

 

By:

/s/ Hoyt H. Zia

 

 

 

Its:

Sr. Vice President, General Counsel & Corporate Secretary

 

HAL – A320 Family

 

LA10-7

 

HAL A321 PA - LA10 […***…]

 

 

*** Confidential Treatment Requested

 

 

 

--------------------------------------------------------------------------------


 

*** CERTAIN CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE

COMMISSION PURSUANT TO RULE 24B-2 OF THE

SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

LETTER AGREEMENT NO. 11

 

As of March 18, 2013

 

Hawaiian Airlines, Inc.

 

Re:  […***…]

 

Ladies and Gentlemen,

 

Hawaiian Airlines, Inc. (the “Buyer”), and AIRBUS S.A.S. (the “Seller”), have
entered into an Airbus A320 Family Purchase Agreement dated as of even date
herewith (the “Agreement”), which covers, among other things, the sale by the
Seller and the purchase by the Buyer of certain Aircraft, under the terms and
conditions set forth in said Agreement.  The Buyer and the Seller have agreed to
set forth in this Letter Agreement No. 11 (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft.  Capitalized
terms used herein and not otherwise defined in this Letter Agreement will have
the meanings assigned thereto in the Agreement.  The terms “herein”, “hereof”
and “hereunder” and words of similar import refer to this Letter Agreement.

 

Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

 

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

1                                        […***…]

 

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

2.                                    ASSIGNMENT

 

This Letter Agreement and the rights and obligations of the Buyer hereunder will
not be assigned or transferred in any manner without the prior written consent
of the Seller, or as may otherwise be permitted under Clause 20.2 of the
Agreement, and any attempted assignment or transfer in contravention of the
provisions of this Paragraph will be void and of no force or effect.

 

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below.

 

 

Very truly yours,

 

 

 

AIRBUS S.A.S.

 

 

 

 

 

By: /s/ Patrick de Castelbajac

 

 

 

Its: Vice President Contracts

 

 

 

 

 

 

Accepted and Agreed,

 

 

 

Hawaiian Airlines, Inc.

 

 

 

By: /s/ Hoyt H. Zia

 

 

 

Its: Sr. Vice President, General Counsel & Corporate Secretary

 

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

*** CERTAIN CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE

COMMISSION PURSUANT TO RULE 24B-2 OF THE

SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

[…***…] LETTER AGREEMENT

 

 

As of March 18, 2013

 

Hawaiian Airlines, Inc.

3375 Koapaka Street

Honolulu, Hawaii  96819

 

Re: […***…]

 

Ladies and Gentlemen:

 

Hawaiian Airlines, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have
entered into a purchase agreement of even date herewith (the “Purchase
Agreement”) which covers the firm order by the Buyer of sixteen (16) A321 NEO
aircraft.  […***…]

 

 

 

[…***…]

 

 

 

Capitalized terms used herein and not otherwise defined in this […***…] Letter
Agreement shall have the meanings assigned thereto in the Purchase Agreement. 
Without prejudice to the generality of the foregoing sentence, and for ease of
reference, […***…].

 

 

The terms “herein”, “hereof” and “hereunder” and words of similar import refer
to this […***…] Letter Agreement.

 

[…***…]

 

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

[…***…]

 

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

[…***…]

 

 

 

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

[…***…]

 

 

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

 

[…***…]

 

 

 

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

[…***…]

 

 

 

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

[…***…]

 

 

 

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

[…***…]

 

 

 

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

[…***…]

 

 

 

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

[…***…]

 

 

 

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

[…***…]

 

 

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

[…***…]

 

 

 

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

3. Termination

 

The commitments of the Seller set forth herein are subject to the non-occurrence
of any of the events described in this paragraph 3. If any event described in
paragraph 3(a) occurs, this […***…] Letter Agreement and the commitments of the
Seller hereunder shall automatically terminate without notice of any kind,
without any liability whatever on the part of the Seller and without prejudice
to any other rights or remedies that may be exercised by the Seller. If any
other event described in paragraph 3 occurs, the Seller shall be entitled at any
time upon notice to Buyer to terminate this […***…] Letter Agreement and its
commitments hereunder without any liability whatever on the part of the Seller:

 

[…***…]

 

 

 

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

5. Miscellaneous Provisions

 

(a)                               Notices

 

All notices and requests required or authorized hereunder shall be given in
writing either by personal delivery to a responsible officer of the party to
whom the same is given or by commercial courier, certified air mail (return
receipt requested) or by facsimile to the addresses and numbers set forth below.
The date upon which any such notice or request is so personally delivered or
delivered by commercial courier, certified air mail, or if such notice or
request is given by facsimile, the date upon which sent, shall be deemed to be
the effective date of such notice or request.

 

Seller shall be addressed at:

 

1, rond-point Maurice Bellonte

31700 BLAGNAC, FRANCE

 

Attention:

Director - Contracts

Telephone:

011 33 5 61 30 40 12

Fax:

011 33 5 61 30 40 11

 

and Buyer shall be addressed at:

 

Hawaiian Airlines, Inc.

3375 Koapaka Street, Suite G-350

Honolulu, HI  96819

USA

 

Attention:

Executive Vice President and Chief Financial Officer

Attention:

Executive Vice President and General Counsel

Telephone:

1 (808) 835-3700

Fax:

1 (808) 835-3695

 

or to such other address or to such other person as the party receiving the
notice or request may designate and notify the other party from time to time.

 

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

(b)                              Waiver

 

The failure of one party to enforce at any time any of the provisions of this
[…***…] Letter Agreement, or to exercise any right herein provided, or to
require at any time performance by any other party of any of the provisions
hereof, will in no way be construed to be a present or future waiver by the
other party of such provisions nor in any way to affect the validity of this
[…***…] Letter Agreement or any part hereof or the right of such party
thereafter to enforce each and every provision. The express waiver by a party
hereto of any provision, condition or requirement of this […***…] Letter
Agreement shall not constitute a waiver of any future obligation to comply with
such provision, condition or requirement.

 

(c)                               Interpretation and Law

 

THIS […***…] LETTER AGREEMENT […***…] WILL BE GOVERNED BY AND CONSTRUED, AND THE
PERFORMANCE THEREOF WILL BE DETERMINED, IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK WITHOUT APPLICATION OF ANY CONFLICT OF LAWS PROVISIONS THAT COULD
RESULT IN THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.

 

The Buyer and the Seller (i) hereby irrevocably submits itself to the
non-exclusive jurisdiction of the courts of the State of New York, New York
County, and to the non-exclusive jurisdiction of the United States District
Court for the Southern District of New York, for the purposes of any suit,
action or other proceeding arising out of this […***…] Letter Agreement, the
subject matter hereof or any of the transactions contemplated hereby, and
(ii) hereby waives, and agrees not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, to the extent permitted by
applicable law, any defense based on sovereign or other immunity or that any
suit, action or proceeding is brought in an inconvenient forum, that the venue
of such suit, action or proceeding is improper, or that this […***…] Letter
Agreement or the subject matter hereof or any of the transactions contemplated
hereby may not be enforced in or by such courts.

 

(d)                             Severability

 

In the event that any provision of this […***…] Letter Agreement should for any
reason be held to be without effect, the remainder of this […***…] Letter
Agreement shall remain in full force and effect. To the extent permitted by
applicable law, each party hereto hereby waives any provision of law that
renders any provision of this […***…] Letter Agreement prohibited or
unenforceable in any respect.

 

(e)                               Alterations to Contract

 

This […***…] Letter Agreement contains the entire agreement between the parties
with respect to the subject matter hereof and supersedes any previous
understanding,

 

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

commitments or representations whatsoever, oral or written. This […***…] Letter
Agreement may not be varied except by an instrument in writing of even date
herewith or subsequent hereto made by both parties.

 

(f)                                Language

 

All correspondence, documents and any other written matters in connection with
this […***…] Letter Agreement shall be in English.

 

(g)                              Headings

 

All headings in this […***…] Letter Agreement are for convenience of reference
only and do not constitute a part of this […***…] Letter Agreement.

 

(h)                              Counterparts

 

This […***…] Letter Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute but one and the same
instrument.

 

6. Certain Representations of the Parties

 

(a)       The Buyer represents and warrants to the Seller:

 

(i)               the Buyer is a corporation organized and existing in good
standing under the laws of the State of Delaware and has the corporate power and
authority to enter into and perform its obligations under this […***…] Letter
Agreement;

 

(ii)           neither the execution and delivery by the Buyer of this […***…]
Letter Agreement, nor the consummation of any of the transactions by the Buyer
contemplated hereby, nor the performance by the Buyer of the obligations
hereunder, constitutes a breach of any agreement to which the Buyer is a party
or by which its assets are bound;

 

(iii)       this […***…] Letter Agreement has been duly authorized, executed and
delivered by the Buyer and constitutes the legal, valid and binding obligation
of the Buyer enforceable against the Buyer in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, moratorium and
other similar laws affecting the enforcement of creditors’ rights generally and
by general equitable principles.

 

(b)      The Seller represents and warrants to the Buyer:

 

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

(i)                        the Seller is organized and existing in good standing
under the laws of the Republic of France and has the corporate power and
authority to enter into and perform its obligations under this […***…] Letter
Agreement;

 

(ii)                 neither the execution and delivery by the Seller of this
[…***…] Letter Agreement, nor the consummation of any of the transactions by the
Seller contemplated thereby, nor the performance by the Seller of the
obligations there under, constitutes a breach of any agreement to which the
Seller is a party or by which its assets are bound;

 

(iii)             this […***…] Letter Agreement has been duly authorized,
executed and delivered by the Seller and constitutes the legal, valid and
binding obligation of the Seller enforceable against the Seller in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.

 

7.  Confidentiality

 

The provisions of Clause 22.11 of the Purchase Agreement are incorporated by
reference herein.

 

[…***…]

 

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

[…***…]

 

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.

 

 

 

Very truly yours,

 

 

 

AIRBUS S.A.S.

 

 

 

 

 

By: /s/ Patrick de Castelbajac

 

 

 

Its: Vice President Contracts

 

 

Accepted and Agreed,

 

HAWAIIAN AIRLINES, INC.

 

By: /s/ Hoyt H. Zia

 

Its:  Sr. Vice President, General Counsel & Corporate Secretary

 

HAL – A320 Family

HAL A321 […***…]

 

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

Schedule 1

 

[…***…]

 

 

HAL – A320 Family

HAL A321 […***…]

 

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

*** CERTAIN CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND

FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE

COMMISSION PURSUANT TO RULE 24B-2 OF THE

SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

LETTER AGREEMENT NO. 1 TO […***…] LETTER AGREEMENT

 

 

As of March 18, 2013

 

 

 

Hawaiian Airlines, Inc.

3375 Koapaka St.

Honolulu, HI  96819

 

RE:  […***…]

 

 

Ladies and Gentlemen,

 

HAWAIIAN AIRLINES, INC.  (the “Buyer”) and AIRBUS S.A.S. (the “Seller”) have
entered into a […***…] Letter Agreement of even date herewith (the “Agreement”)
which covers, among other matters, […***…], under the terms and conditions set
forth in said Agreement.  The Buyer and the Seller have agreed to set forth in
this Letter Agreement No. 1 to the […***…] Letter Agreement (the “Letter
Agreement”) certain additional terms and conditions regarding the […***…]. 
Capitalized terms used herein and not otherwise defined in this Letter Agreement
have the meanings assigned thereto in the Agreement.  The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.

 

Both parties agree that this Letter Agreement constitutes an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement is
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

 

HAL – A320 Family

HAL A321 […***…]

 

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

1.                                    […***…]

 

 

 

2.         ASSIGNMENT

 

The provisions of Paragraph 4 of the Agreement are incorporated by reference
herein.

 

3.         CONFIDENTIALITY

 

The provisions of Clause 22.11 of the Purchase Agreement are incorporated by
reference herein.

 

4.         COUNTERPARTS

 

This Letter Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.

 

HAL – A320 Family

HAL A321 […***…]

 

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.

 

 

 

Very truly yours,

 

 

 

AIRBUS S.A.S.

 

 

 

 

 

By: /s/ Patrick de Castelbajac

 

 

 

Its: Vice President Contracts

 

 

 

 

Accepted and Agreed,

 

 

 

HAWAIIAN AIRLINES, INC.

 

 

 

By: /s/ Hoyt H. Zia

 

 

 

Its:  Sr. Vice President, General Counsel & Corporate Secretary

 

HAL – A320 Family

HAL A321 […***…]

 

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------